Exhibit 10.1(e)

 

 

REVOLVING FACILITY AGREEMENT

 

 

among

 

 

EVOLVING SYSTEMS, LTD.

as Borrower and a Credit Party

 

EVOLVING SYSTEMS HOLDINGS, LTD.

EVOLVING SYSTEMS, INC.

TELECOM SOFTWARE ENTERPRISES, LLC

EVOLVING SYSTEMS HOLDINGS, INC

as a Credit Party

 

 

and

 

 

CSE FINANCE, INC

as Lender

 

CAPITALSOURCE FINANCE LLC,

as Agent

 

 

Dated as of

November 14, 2005

 

--------------------------------------------------------------------------------


 

I.

DEFINITIONS

 

 

 

 

 

II.

CREDITS

 

 

2.1

Revolving Facility

 

 

2.2

Evidence of Loans

 

 

2.3

Interest

 

 

2.4

Procedures for Advances under the Revolving Facility

 

 

2.5

Mandatory Payments and Prepayments

 

 

2.6

Promise to Pay; Manner of Payment

 

 

2.7

Payments by Agent

 

 

2.8

Computation of Interest and Fees; Lawful Limits

 

 

2.9

Collections

 

 

2.10

Reallocation of Commitments

 

 

2.11

Market disruption

 

 

2.12

Increased Costs

 

 

2.13

Letter of Credit

 

 

 

 

 

III.

FEES

 

 

3.1

Commitment Fee

 

 

3.2

Management Fee

 

 

3.3

Letter of Credit Fees

 

 

 

 

 

IV.

CONDITIONS PRECEDENT

 

 

4.1

Conditions to Initial Advance and the Closing

 

 

4.2

Conditions to each Advance

 

 

 

 

 

V.

REPRESENTATIONS AND WARRANTIES

 

 

5.1

Organization and Authority

 

 

5.2

Loan Documents and Related Documents

 

 

5.3

Subsidiaries, Capitalization and Ownership Interests

 

 

5.4

Properties

 

 

5.5

Other Agreements

 

 

5.6

Litigation

 

 

5.7

Environmental Matters

 

 

5.8

Tax Returns; Governmental Reports

 

 

5.9

Financial Statements and Reports

 

 

5.10

Compliance with Law; ERISA, Pensions; Business

 

 

5.11

Intellectual Property

 

 

5.12

Permits; Labour

 

 

5.13

No Default; Solvency

 

 

5.14

Insurance

 

 

i

--------------------------------------------------------------------------------


 

 

5.15

Margin Stock; Regulated Entities; Tax Regulations; OFAC; Patriot Act

 

 

5.16

Broker’s or Finder’s Commissions

 

 

5.17

Disclosure

 

 

5.18

Governing Law and Enforcement

 

 

5.19

Centre of main interests and establishments

 

 

5.20

Incorporation of Certain Representations and Warranties

 

 

5.21

Survival

 

 

 

 

 

VI.

AFFIRMATIVE COVENANTS

 

 

6.1

Reporting, Collateral and Other Information

 

 

6.2

Conduct of Business; Maintenance of Existence and Assets

 

 

6.3

Compliance with Legal and Other Obligations

 

 

6.4

Insurance

 

 

6.5

Inspection Management Meetings

 

 

6.6

Use of Proceeds

 

 

6.7

Further Assurances; Post Closing Deliveries

 

 

 

 

 

VII.

NEGATIVE COVENANTS

 

 

7.1

Financial Covenants

 

 

7.2

Indebtedness

 

 

7.3 [a05-20328_1ex10d1e.htm#a7_3_130830]

Liens [a05-20328_1ex10d1e.htm#a7_3_130830]

 

 

7.4 [a05-20328_1ex10d1e.htm#a7_4_130833]

Consolidations, Mergers and Investments [a05-20328_1ex10d1e.htm#a7_4_130833]

 

 

7.5 [a05-20328_1ex10d1e.htm#a7_5_130836]

Restricted Payments [a05-20328_1ex10d1e.htm#a7_5_130836]

 

 

7.6 [a05-20328_1ex10d1e.htm#a7_6_130839]

Transactions with Affiliates [a05-20328_1ex10d1e.htm#a7_6_130839]

 

 

7.7 [a05-20328_1ex10d1e.htm#a7_7_130842]

Transfer of Assets [a05-20328_1ex10d1e.htm#a7_7_130842]

 

 

7.8 [a05-20328_1ex10d1e.htm#a7_8_130844]

Contingent Obligations [a05-20328_1ex10d1e.htm#a7_8_130844]

 

 

7.9 [a05-20328_1ex10d1e.htm#a7_9_130846]

Organizational Documents; Accounting Changes; Use of Proceeds; Insurance;
Business [a05-20328_1ex10d1e.htm#a7_9_130846]

 

 

7.10 [a05-20328_1ex10d1e.htm#a7_10_130851]

Related Documents, Subordinated Debt and TSE Contingent Obligations
[a05-20328_1ex10d1e.htm#a7_10_130851]

 

 

7.11 [a05-20328_1ex10d1e.htm#a7_11_130853]

Negative Pledges [a05-20328_1ex10d1e.htm#a7_11_130853]

 

 

7.12 [a05-20328_1ex10d1e.htm#a7_12_130855]

Certain Specific Agreements [a05-20328_1ex10d1e.htm#a7_12_130855]

 

 

7.13 [a05-20328_1ex10d1e.htm#a7_13_130856]

Shareholder Blocking Rights [a05-20328_1ex10d1e.htm#a7_13_130856]

 

 

 

 

 

VIII. [a05-20328_1ex10d1e.htm#Viii__130858]

EVENTS OF DEFAULT [a05-20328_1ex10d1e.htm#Viii__130858]

 

 

 

 

 

IX. [a05-20328_1ex10d1e.htm#Ix__130906]

RIGHTS AND REMEDIES AFTER DEFAULT [a05-20328_1ex10d1e.htm#Ix__130906]

 

 

9.1 [a05-20328_1ex10d1e.htm#a9_1_130907]

Rights and Remedies [a05-20328_1ex10d1e.htm#a9_1_130907]

 

 

9.2 [a05-20328_1ex10d1e.htm#a9_2_130910]

Application of Proceeds [a05-20328_1ex10d1e.htm#a9_2_130910]

 

 

9.3 [a05-20328_1ex10d1e.htm#a9_3_130912]

Rights to Appoint Receiver [a05-20328_1ex10d1e.htm#a9_3_130912]

 

 

9.4 [a05-20328_1ex10d1e.htm#a9_4_130914]

Rights and Remedies not Exclusive [a05-20328_1ex10d1e.htm#a9_4_130914]

 

 

 

 

 

X. [a05-20328_1ex10d1e.htm#X__130916]

WAIVERS [a05-20328_1ex10d1e.htm#X__130916]

 

 

10.1 [a05-20328_1ex10d1e.htm#a10_1_130917]

Certain Waivers [a05-20328_1ex10d1e.htm#a10_1_130917]

 

 

ii

--------------------------------------------------------------------------------


 

 

10.2 [a05-20328_1ex10d1e.htm#a10_2_130919]

Delay; No Waiver of Defaults [a05-20328_1ex10d1e.htm#a10_2_130919]

 

 

10.3 [a05-20328_1ex10d1e.htm#a10_3_130922]

Amendment and Waivers [a05-20328_1ex10d1e.htm#a10_3_130922]

 

 

10.4 [a05-20328_1ex10d1e.htm#a10_4_130927]

Survival and Termination [a05-20328_1ex10d1e.htm#a10_4_130927]

 

 

 

 

 

XI. [a05-20328_1ex10d1e.htm#Xi__130933]

AGENT PROVISIONS; SETTLEMENT [a05-20328_1ex10d1e.htm#Xi__130933]

 

 

11.1 [a05-20328_1ex10d1e.htm#a11_1_130934]

Agent [a05-20328_1ex10d1e.htm#a11_1_130934]

 

 

11.2 [a05-20328_1ex10d1e.htm#a11_2_130957]

Set-off and Sharing of Payments [a05-20328_1ex10d1e.htm#a11_2_130957]

 

 

11.3 [a05-20328_1ex10d1e.htm#a11_3_130959]

Disbursement of Funds under Revolving Facility
[a05-20328_1ex10d1e.htm#a11_3_130959]

 

 

11.4 [a05-20328_1ex10d1e.htm#a11_4_131001]

Settlements; Payments; and Information [a05-20328_1ex10d1e.htm#a11_4_131001]

 

 

11.5 [a05-20328_1ex10d1e.htm#a11_5_131006]

Dissemination of Information [a05-20328_1ex10d1e.htm#a11_5_131006]

 

 

 

 

 

XII. [a05-20328_1ex10d1e.htm#Xii__131010]

MISCELLANEOUS [a05-20328_1ex10d1e.htm#Xii__131010]

 

 

12.1 [a05-20328_1ex10d1e.htm#a12_1_131012]

Governing Law and Enforcement [a05-20328_1ex10d1e.htm#a12_1_131012]

 

 

12.2 [a05-20328_1ex10d1e.htm#a12_2_131013]

Jurisdiction of English courts [a05-20328_1ex10d1e.htm#a12_2_131013]

 

 

12.3 [a05-20328_1ex10d1e.htm#a12_3_131015]

Service of process [a05-20328_1ex10d1e.htm#a12_3_131015]

 

 

12.4 [a05-20328_1ex10d1e.htm#a12_4_131018]

Successors and Assigns; Assignments and Participations
[a05-20328_1ex10d1e.htm#a12_4_131018]

 

 

12.5 [a05-20328_1ex10d1e.htm#a12_5_131024]

Reinstatement; Application of Payments [a05-20328_1ex10d1e.htm#a12_5_131024]

 

 

12.6 [a05-20328_1ex10d1e.htm#a12_6_131026]

Indemnity [a05-20328_1ex10d1e.htm#a12_6_131026]

 

 

12.7 [a05-20328_1ex10d1e.htm#a12_7_131034]

Notice [a05-20328_1ex10d1e.htm#a12_7_131034]

 

 

12.8 [a05-20328_1ex10d1e.htm#a12_8_131035]

Severability; Headings; Counterparts [a05-20328_1ex10d1e.htm#a12_8_131035]

 

 

12.9 [a05-20328_1ex10d1e.htm#a12_9_131037]

Expenses [a05-20328_1ex10d1e.htm#a12_9_131037]

 

 

12.10 [a05-20328_1ex10d1e.htm#a12_10_131039]

Entire Agreement [a05-20328_1ex10d1e.htm#a12_10_131039]

 

 

12.11 [a05-20328_1ex10d1e.htm#a12_11_131042]

Approvals and Duties [a05-20328_1ex10d1e.htm#a12_11_131042]

 

 

12.12 [a05-20328_1ex10d1e.htm#a12_12_131044]

Confidentiality and Publicity [a05-20328_1ex10d1e.htm#a12_12_131044]

 

 

12.13 [a05-20328_1ex10d1e.htm#a12_13_131050]

No Consequential Damages [a05-20328_1ex10d1e.htm#a12_13_131050]

 

 

 

 

 

XIII. [a05-20328_1ex10d1e.htm#Xiii__131136]

TAXES [a05-20328_1ex10d1e.htm#Xiii__131136]

 

 

13.1 [a05-20328_1ex10d1e.htm#a13_1_131138]

Taxes [a05-20328_1ex10d1e.htm#a13_1_131138]

 

 

13.2 [a05-20328_1ex10d1e.htm#a13_2_131143]

Certificates of Lenders [a05-20328_1ex10d1e.htm#a13_2_131143]

 

 

13.3 [a05-20328_1ex10d1e.htm#a13_3_131144]

Survival [a05-20328_1ex10d1e.htm#a13_3_131144]

 

 

 

 

 

XIV. [a05-20328_1ex10d1e.htm#Xiv__131145]

GUARANTEE AND INDEMNITY [a05-20328_1ex10d1e.htm#Xiv__131145]

 

 

14.1 [a05-20328_1ex10d1e.htm#a14_1_131148]

Guarantee and indemnity [a05-20328_1ex10d1e.htm#a14_1_131148]

 

 

14.2 [a05-20328_1ex10d1e.htm#a14_2_131150]

Continuing guarantee [a05-20328_1ex10d1e.htm#a14_2_131150]

 

 

14.3 [a05-20328_1ex10d1e.htm#a14_3_131151]

Reinstatement [a05-20328_1ex10d1e.htm#a14_3_131151]

 

 

14.4 [a05-20328_1ex10d1e.htm#a14_4_131153]

Waiver of defenses [a05-20328_1ex10d1e.htm#a14_4_131153]

 

 

14.5 [a05-20328_1ex10d1e.htm#a14_5_131156]

Immediate recourse [a05-20328_1ex10d1e.htm#a14_5_131156]

 

 

14.6 [a05-20328_1ex10d1e.htm#a14_6_131158]

Appropriations [a05-20328_1ex10d1e.htm#a14_6_131158]

 

 

14.7 [a05-20328_1ex10d1e.htm#a14_7_131159]

Deferral of Guarantors’ rights [a05-20328_1ex10d1e.htm#a14_7_131159]

 

 

14.8 [a05-20328_1ex10d1e.htm#a14_8_131201]

Release of UK Guarantors’ right of contribution
[a05-20328_1ex10d1e.htm#a14_8_131201]

 

 

14.9 [a05-20328_1ex10d1e.htm#a14_9_131205]

Additional security [a05-20328_1ex10d1e.htm#a14_9_131205]

 

 

14.10 [a05-20328_1ex10d1e.htm#a14_10_131206]

Guarantee limitations [a05-20328_1ex10d1e.htm#a14_10_131206]

 

 

iii

--------------------------------------------------------------------------------


 

REVOLVING FACILITY AGREEMENT

 

This REVOLVING FACILITY AGREEMENT (this “Agreement”), dated as of November 14,
2005, is entered into by and among EVOLVING SYSTEMS LTD., a company incorporated
under the laws of England & Wales with registration number 2325854 (“Borrower”);
EVOLVING SYSTEMS HOLDINGS LTD., a company incorporated under the laws of
England & Wales with registration number 5272751 (a “UK Guarantor”), EVOLVING
SYSTEMS, INC., a Delaware Corporation, TELECOM SOFTWARE ENTERPRISES, LLC, a
Colorado limited liability company and EVOLVING SYSTEMS HOLDINGS, Inc., a
Delaware Corporation as Credit Parties; CAPITALSOURCE FINANCE LLC, a Delaware
limited liability company (in its individual capacity, “CapitalSource”), as
administrative, payment and collateral agent for the Lenders (CapitalSource, in
such capacities, “Agent”); CSE FINANCE INC as a Lender, a Delaware corporation
(“CSE Finance”); and the Lenders from time to time parties hereto.

 

WHEREAS, the Credit Parties have requested that Lenders make available to
Borrower (i) a revolving credit facility (including a letter of credit
sub-facility ) (the “Revolving Facility”) in a maximum aggregate amount not to
exceed the Facility Cap in effect from time to time (the amount of which,
initially, shall be $4,500,000), shall be used by Borrower for purposes
permitted under, and otherwise in accordance with and subject to the terms of,
this Agreement.

 

WHEREAS, Lenders are willing to make the Revolving Facility available to
Borrower, upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which hereby
are acknowledged, the parties hereto hereby agree as follows:

 


I.              DEFINITIONS


 


(A)           FOR PURPOSES OF THE LOAN DOCUMENTS AND ALL SCHEDULES, EXHIBITS,
ANNEXES AND ATTACHMENTS THERETO, IN ADDITION TO THE DEFINITIONS ELSEWHERE IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE TERMS LISTED IN APPENDIX A
HERETO SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN APPENDIX A
HERETO, WHICH IS INCORPORATED HEREIN AND MADE A PART HEREOF.  ALL CAPITALIZED
TERMS USED WHICH ARE NOT SPECIFICALLY DEFINED HEREIN SHALL HAVE THE RESPECTIVE
MEANINGS ASSIGNED TO THEM IN ARTICLE 9 OF THE UCC TO THE EXTENT THE SAME ARE
USED OR DEFINED THEREIN.  UNLESS OTHERWISE SPECIFIED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AGREEMENT OR CONTRACT REFERRED TO
HEREIN OR IN APPENDIX A HERETO SHALL MEAN SUCH AGREEMENT OR CONTRACT, AS
MODIFIED, AMENDED, SUPPLEMENTED OR RESTATED AND IN EFFECT FROM TIME TO TIME,
SUBJECT TO ANY APPLICABLE RESTRICTIONS SET FORTH IN SUCH LOAN DOCUMENT.  UNLESS
OTHERWISE SPECIFIED, AS USED IN THE LOAN DOCUMENTS OR IN ANY CERTIFICATE,
REPORT, INSTRUMENT OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT TO ANY OF THE
LOAN DOCUMENTS, ALL ACCOUNTING TERMS NOT DEFINED IN APPENDIX A HERETO OR
ELSEWHERE IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN AND SHALL BE INTERPRETED IN ACCORDANCE WITH GAAP.  IF
ANY CHANGE IN GAAP RESULTS IN A CHANGE IN THE CALCULATION OF THE FINANCIAL
COVENANTS OR INTERPRETATION OF RELATED PROVISIONS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, THEN

 

1

--------------------------------------------------------------------------------


 


BORROWER, AGENT, LENDERS AND THE OTHER CREDIT PARTIES AGREE TO AMEND SUCH
PROVISIONS OF THIS AGREEMENT SO AS TO EQUITABLY REFLECT SUCH CHANGES IN GAAP
WITH THE DESIRED RESULT THAT THE CRITERIA FOR EVALUATING THE CREDIT PARTIES’
FINANCIAL CONDITION SHALL BE THE SAME AFTER SUCH CHANGE IN GAAP AS IF SUCH
CHANGE HAD NOT BEEN MADE, PROVIDED THAT, NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE REQUISITE LENDERS’ AGREEMENT TO ANY AMENDMENT OF SUCH
PROVISIONS SHALL BE SUFFICIENT TO BIND ALL LENDERS; AND, PROVIDED FURTHER, UNTIL
SUCH TIME AS THE FINANCIAL COVENANTS AND THE RELATED PROVISIONS OF THIS
AGREEMENT HAVE BEEN AMENDED IN ACCORDANCE WITH THE TERMS OF THIS PARAGRAPH, THE
CALCULATIONS OF FINANCIAL COVENANTS AND THE INTERPRETATION OF ANY RELATED
PROVISIONS SHALL BE CALCULATED AND INTERPRETED IN ACCORDANCE WITH GAAP AS IN
EFFECT IMMEDIATELY PRIOR TO SUCH CHANGE IN GAAP.


 


II.            CREDITS


 


2.1          REVOLVING FACILITY


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
EACH LENDER AGREES TO MAKE AVAILABLE TO BORROWER ITS PRO RATA SHARE OF ADVANCES
UNDER THE REVOLVING FACILITY FROM TIME TO TIME DURING THE TERM; PROVIDED, THAT
(I) THE PRO RATA SHARE OF ADVANCES OF ANY LENDER SHALL NOT AT ANY TIME EXCEED
SUCH LENDER’S COMMITMENT UNDER THE REVOLVING FACILITY AND (II) THE AGGREGATE
AMOUNT OF ALL ADVANCES AT ANY TIME OUTSTANDING UNDER THE REVOLVING FACILITY
SHALL NOT EXCEED THE LESSER OF (X) THE FACILITY CAP IN EFFECT AT SUCH TIME LESS
THE LETTER OF CREDIT USAGE THEN IN EFFECT AND (Y) THE AGGREGATE BORROWING
AVAILABILITY THEN IN EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER THE REVOLVING
FACILITY SHALL BE SEVERAL, AND NOT JOINT OR JOINT AND SEVERAL.  THE REVOLVING
FACILITY IS A REVOLVING CREDIT FACILITY THAT MAY BE DRAWN, REPAID AND REDRAWN
FROM TIME TO TIME AS PERMITTED UNDER THIS AGREEMENT.  BORROWER MAY NOT AT ANY
TIME INCREASE, REDUCE OR OTHERWISE ADJUST THE FACILITY CAP.  AGENT SHALL HAVE
THE RIGHT TO ESTABLISH AND READJUST FROM TIME TO TIME, IN ITS PERMITTED
DISCRETION, RESERVES UNDER THE REVOLVING FACILITY, WHICH RESERVES SHALL HAVE THE
EFFECT OF REDUCING THE AMOUNTS OTHERWISE AVAILABLE TO BE DISBURSED TO BORROWER
UNDER THE REVOLVING FACILITY.


 


(B)           SUBJECT TO SECTION 2.1(A) BORROWER SHALL MAINTAIN A MINIMUM
OUTSTANDING BALANCE AT ALL TIMES OF ADVANCES IN THE AMOUNT OF AT LEAST
$2,000,000 FROM THE CLOSING DATE UNTIL DELIVERY OF THE COMPLIANCE CERTIFICATE
FOR THE QUARTER ENDING DECEMBER 31, 2005 AND AT A VARIABLE AMOUNT, TO BE
ADJUSTED THEREAFTER FOLLOWING DELIVERY OF THE COMPLIANCE CERTIFICATE AFTER THE
END OF EACH FISCAL QUARTER, AS FOLLOWS:

 


LEVERAGE RATIO CALCULATED PURSUANT TO EXHIBIT B-1 AS
REPORTED ON THE COMPLIANCE CERTIFICATE FOR THE 12-MONTH
PERIOD ENDING AT THE END OF ANY FISCAL QUARTER


 


MINIMUM BALANCE OF ADVANCES
UNTIL THE NEXT REPORTED
MEASUREMENT OF THE LEVERAGE RATIO


 


 


 


 


 


EQUAL TO OR GREATER THAN 1.00 TO 1


 


$


2,000,000


 


 


 


 


 


LESS THAN 1.00 TO 1 AND EQUAL TO OR GREATER THAN .75 TO 1


 


$


1,500,000


 


 


 


 


 


LESS THAN .75 TO 1 AND EQUAL TO OR GREATER THAN .50 TO 1


 


$


1,100,000


 


 


 


 


 


LESS THAN .50 TO 1 AND EQUAL TO OR GREATER THAN .25 TO 1


 


$


700,000


 


 


 


 


 


LESS THAN .25 TO 1


 


$


300,000


 

 

2

--------------------------------------------------------------------------------


 


2.2          EVIDENCE OF LOANS

 


(A)           EACH LENDER SHALL MAINTAIN, IN ACCORDANCE WITH ITS USUAL PRACTICE,
ELECTRONIC OR WRITTEN RECORDS EVIDENCING THE INDEBTEDNESS AND OBLIGATIONS TO
SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME,
INCLUDING, WITHOUT LIMITATION, THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND
PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(B)           AGENT SHALL MAINTAIN ELECTRONIC OR WRITTEN RECORDS IN WHICH IT
WILL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE OF
EACH LOAN MADE AND ANY APPLICABLE INTEREST RATE PERIODS, (II) THE AMOUNT OF ANY
PRINCIPAL AND/OR INTEREST DUE AND PAYABLE AND/OR TO BECOME DUE AND PAYABLE FROM
BORROWER TO EACH LENDER HEREUNDER AND (III) ALL AMOUNTS RECEIVED BY AGENT
HEREUNDER FROM BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(C)           THE ENTRIES IN THE ELECTRONIC OR WRITTEN RECORDS MAINTAINED
PURSUANT TO SECTION 2.2(B) (THE “REGISTER”), WHICH SHALL INCLUDE THE PROMISSORY
NOTES, IF ANY, ISSUED PURSUANT TO SECTION 2.2(E) HEREOF, SHALL IN THE ABSENCE OF
MANIFEST ERROR BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS AND INDEBTEDNESS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF AGENT TO MAINTAIN SUCH RECORDS OR ANY ERROR THEREIN SHALL NOT IN ANY
MANNER AFFECT THE OBLIGATIONS OF BORROWER TO REPAY THE LOANS OR OBLIGATIONS IN
ACCORDANCE WITH THEIR TERMS.  THE REGISTER SHALL BE SUBJECT TO THE TERMS OF
SECTION 12.4(C).


 


(D)           AGENT WILL ACCOUNT TO BORROWER MONTHLY WITH A STATEMENT OF
ADVANCES UNDER THE REVOLVING FACILITY AND ANY CHARGES AND PAYMENTS MADE PURSUANT
TO THIS AGREEMENT, AND IN THE ABSENCE OF DEMONSTRABLE ERROR, SUCH ACCOUNTING
RENDERED BY AGENT SHALL BE DEEMED FINAL, BINDING AND CONCLUSIVE UNLESS AGENT IS
NOTIFIED BY BORROWER IN WRITING TO THE CONTRARY WITHIN FIFTEEN (15) CALENDAR
DAYS OF RECEIPT OF SUCH ACCOUNTING, WHICH NOTICE SHALL BE DEEMED AN OBJECTION
ONLY TO ITEMS SPECIFICALLY OBJECTED TO THEREIN.


 


(E)           BORROWER AGREES THAT:


 

(I)            UPON WRITTEN NOTICE BY AGENT TO BORROWER THAT A PROMISSORY NOTE
OR OTHER EVIDENCE OF INDEBTEDNESS OR REPLACEMENT OF A LOST NOTE IS REQUESTED BY
AGENT (FOR ITSELF OR ON BEHALF OF ANY LENDER) TO EVIDENCE THE LOANS AND OTHER
OBLIGATIONS OWING OR PAYABLE TO, OR TO BE MADE BY, SUCH LENDER, BORROWER
PROMPTLY SHALL (AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS OF ANY SUCH
REQUEST AND IN THE EVENT OF A LOST NOTE UPON RECEIPT OF CUSTOMARY AFFIDAVITS AND
INDEMNITIES) EXECUTE AND DELIVER TO AGENT AN APPROPRIATE PROMISSORY NOTE OR
NOTES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT AND BORROWER,
PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT EQUAL TO THE AMOUNT OF
THE LOANS OWING OR PAYABLE TO SUCH LENDER;

 

3

--------------------------------------------------------------------------------


 

(II)           ALL REFERENCES TO “NOTES” IN THE LOAN DOCUMENTS SHALL MEAN NOTES,
IF ANY, TO THE EXTENT ISSUED (AND NOT RETURNED TO BORROWER FOR CANCELLATION)
HEREUNDER, AS THE SAME MAY BE AMENDED, SUPPLEMENTED, MODIFIED, DIVIDED AND/OR
RESTATED AND IN EFFECT FROM TIME TO TIME WHICH SHALL BE INCLUDED IN THE REGISTER
MAINTAINED BY THE AGENT; AND

 

(III)          UPON AGENT’S WRITTEN REQUEST (FOR ITSELF OR ON BEHALF OF ANY
LENDER), AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS OF ANY SUCH REQUEST,
BORROWER SHALL EXECUTE AND DELIVER TO AGENT NEW NOTES AND/OR SPLIT OR DIVIDE THE
NOTES, OR ANY OF THEM, IN EXCHANGE FOR THE THEN EXISTING SUBJECT NOTES, IN SUCH
SMALLER AMOUNTS OR DENOMINATIONS AS AGENT OR SUCH LENDER SHALL SPECIFY;
PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH NEW, SPLIT OR DIVIDED
NOTES SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES OUTSTANDING
AT THE TIME SUCH REQUEST IS MADE; AND PROVIDED, FURTHER, THAT SUCH NOTES THAT
ARE REPLACED SHALL THEN BE DEEMED NO LONGER OUTSTANDING HEREUNDER AND REPLACED
BY SUCH NEW NOTES, PROMPTLY CANCELLED AND RETURNED TO BORROWER WITHIN A
REASONABLE PERIOD OF TIME AFTER AGENT’S RECEIPT OF THE REPLACEMENT NOTES.

 


2.3          INTEREST


 


(A)           SUBJECT TO SECTION 2.3(C), EACH LOAN SHALL BEAR INTEREST ON A
DAILY BASIS ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE DATE MADE (EACH
A “BORROWING DATE”) AT A RATE PER ANNUM EQUAL TO (I) THE GREATER OF (A) THE
DAILY LIBOR RATE IN EFFECT FROM TIME TO TIME OR (B) 3.75%, PLUS (II) THE
APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


 


(B)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN CASH IN ARREARS
ON EACH INTEREST PAYMENT DATE AND ON THE DATE OF ANY PREPAYMENT (ACTUAL OR DUE)
OF LOANS PURSUANT TO SECTIONS 2.5 AND 2.6.


 


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, THE OBLIGATIONS SHALL BEAR INTEREST AT THE DEFAULT RATE UPON WRITTEN
NOTICE OF SUCH INCREASE GIVEN BY THE AGENT TO THE BORROWER; PROVIDED, THAT FROM
AND AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER SECTIONS VIII(A), (G) OR
(H), SUCH INCREASE SHALL BE AUTOMATIC AND WITHOUT NOTICE FROM THE AGENT,
REQUISITE LENDERS OR ANY OTHER PERSON.  IN ALL SUCH EVENTS, UNLESS OTHERWISE
PROVIDED IN THE APPLICABLE NOTICE BY AGENT TO BORROWER, AND NOTWITHSTANDING THE
DATE ON WHICH APPLICATION OF THE DEFAULT RATE IS COMMUNICATED TO BORROWER, THE
DEFAULT RATE SHALL ACCRUE FROM THE INITIAL DATE OF SUCH EVENT OF DEFAULT UNTIL
THAT EVENT OF DEFAULT IS WAIVED IN WRITING IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND SHALL BE PAYABLE IN CASH UPON DEMAND.  NEITHER AGENT NOR LENDERS
SHALL BE REQUIRED TO (I) ACCELERATE THE MATURITY OF THE LOANS, (II) TERMINATE
ANY COMMITMENT OR (III) EXERCISE ANY OTHER RIGHTS OR REMEDIES UNDER THE LOAN
DOCUMENTS OR APPLICABLE LAW IN ORDER TO CHARGE INTEREST HEREUNDER AT THE DEFAULT
RATE.


 


2.4          PROCEDURES FOR ADVANCES UNDER THE REVOLVING FACILITY


 

Each Advance under the Revolving Facility shall be made upon Borrower’s
irrevocable written notice to Agent requesting an Advance under the Revolving
Facility in the form of a completed Borrowing Certificate, which Borrowing
Certificate shall be delivered to Agent not later than 12:00p.m. (New York City
time) at least one (1) but not more than four (4) Business

 

4

--------------------------------------------------------------------------------


 

Days prior to the proposed Business Day on the Borrowing Date.  Each such
completed Borrowing Certificate requesting an Advance under the Revolving
Facility shall:

 


(A)           SPECIFY THE PROPOSED BORROWING DATE OF THE REQUESTED ADVANCE,
WHICH SHALL BE A BUSINESS DAY;


 


(B)           SPECIFY THE PRINCIPAL AMOUNT OF THE REQUESTED ADVANCE (WHICH SHALL
BE IN AN AGGREGATE MINIMUM PRINCIPAL AMOUNT OF $50,000 AND INTEGRAL MULTIPLES OF
$25,000 IN EXCESS THEREOF); AND


 


(C)           CERTIFY THE MATTERS CONTAINED IN SECTION 4.2.


 

On each Borrowing Date, Borrower irrevocably authorizes Agent and the Lenders to
disburse the proceeds of the requested Advance to the Borrower’s account at:

 

Bank:

Royal Bank of Scotland

 

 

Account Name:

Evolving Systems Ltd

 

 

IBAN:

GB55 RBOS 1663 0000 3666 61

 

 

Swift:

RBOSGB2L

 

 

Branch:

151000

 

 

Account No:

00366661

 

or such other account to which Agent agrees (and which shall be subject to the
Security Documents) (or to such other account, if approved by Agent, as to which
Borrower shall instruct Agent in writing), for credit to Borrower via Federal
funds wire transfer no later than 3:00p.m. (New York City time).  Anything
herein contained to the contrary notwithstanding, Agent and Lenders shall be
entitled to rely upon the authority of any officer of Borrower for
communications with and instructions from Borrower, including, without
limitation, for purposes of this Section 2.4, until Agent has received written
notice from Borrower that such officer no longer has such authority.

 


2.5          MANDATORY PAYMENTS AND PREPAYMENTS

 


(A)           THE PRINCIPAL AMOUNT OF THE ADVANCES UNDER THE REVOLVING FACILITY,
AND ALL OTHER OBLIGATIONS UNDER OR IN RESPECT OF THE REVOLVING FACILITY SHALL BE
DUE AND PAYABLE IN FULL, IF NOT EARLIER IN ACCORDANCE WITH THIS AGREEMENT, ON
THE MATURITY DATE.


 


(B)           IF IT BECOMES UNLAWFUL IN ANY APPLICABLE JURISDICTION FOR A LENDER
TO PERFORM ANY OF ITS OBLIGATIONS AS CONTEMPLATED BY THIS AGREEMENT OR TO FUND,
ISSUE OR MAINTAIN ITS PARTICIPATION IN ANY ADVANCE OR OTHER OBLIGATION:

 

5

--------------------------------------------------------------------------------


 

(I)            THAT LENDER SHALL PROMPTLY NOTIFY THE AGENT UPON BECOMING AWARE
OF THAT EVENT;

 

(II)           UPON THE AGENT NOTIFYING THE BORROWER, THE COMMITMENT OF THAT
LENDER WILL BE CANCELLED ON THE EARLIER OF IMMEDIATELY OR ON THE DATE (IF
APPLICABLE) REQUIRED BY LAW; AND

 

(III)          THE BORROWER SHALL REPAY THAT LENDER’S PARTICIPATION IN ANY
ADVANCES OR OBLIGATIONS TO THAT BORROWER PROMPTLY AFTER THE AGENT HAS NOTIFIED
THE BORROWER OR, IF EARLIER, THE DATE SPECIFIED BY THE LENDER IN THE NOTICE
DELIVERED TO THE AGENT (BEING NO EARLIER THAN THE LAST DAY OF ANY APPLICABLE
GRACE PERIOD PERMITTED BY LAW).

 


(C)           IF A CHANGE OF CONTROL OCCURS THAT HAS NOT BEEN CONSENTED TO IN
WRITING BY THE AGENT PRIOR TO CONSUMMATION THEREOF, OR ANY CREDIT PARTY OR ANY
SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN TO THE EXTENT ANY CREDIT PARTY IS
OBLIGED TO APPLY SUCH PROCEEDS IN ACCORDANCE WITH THE TERMS OF THE TERM LOAN
AGREEMENT), WHETHER IN A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS:


 

(I)            SELLS OR TRANSFERS ANY PROPERTY (OTHER THAN ANY QUALIFIED ASSET
SALE);

 

(II)           SELLS OR ISSUES ANY CAPITAL STOCK (EXCLUDING SALES OR ISSUANCES
OF PERMITTED SECURITIES TO THE EXTENT NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR WOULD BE CAUSED THEREBY OR RESULT THEREFROM, BUT
SPECIFICALLY INCLUDING ANY SALE OR ISSUANCE OF CAPITAL STOCK PURSUANT TO A
PUBLIC OFFERING);

 

(III)          RECEIVES ANY PROPERTY DAMAGE INSURANCE AWARD OR ANY OTHER
INSURANCE PROCEEDS OF ANY KIND, INCLUDING, WITHOUT LIMITATION, PROCEEDS FROM ANY
LIFE INSURANCE (INCLUDING THE LIFE INSURANCE POLICY) OR BUSINESS INTERRUPTION
INSURANCE IN EXCESS OF AN AMOUNT EQUAL TO $100,000; OR

 

(IV)          INCURS ANY INDEBTEDNESS OTHER THAN PERMITTED INDEBTEDNESS,

 


THEN BORROWER SHALL PREPAY THE LOANS AND THE OTHER OBLIGATIONS IN AN AMOUNT
EQUAL TO ONE HUNDRED PERCENT (100%) OF THE NET PROCEEDS RECEIVED BY THE CREDIT
PARTIES AND THEIR SUBSIDIARIES IN CONNECTION THEREWITH (OR SUCH LESSER AMOUNT AS
IS REQUIRED TO IRREVOCABLY PAY IN CASH IN FULL THE OBLIGATIONS), WHICH
PREPAYMENT SHALL BE APPLIED THERETO IN ACCORDANCE WITH THIS SECTION 2.5(C);
PROVIDED, THAT, THE FOREGOING NOTWITHSTANDING, IF BORROWER REASONABLY EXPECTS
THE NET PROCEEDS OF ANY SUCH SALE OR TRANSFER IN RESPECT OF THE FOREGOING CLAUSE
(I) OR ANY SUCH PROPERTY DAMAGE INSURANCE AWARD UNDER THE FOREGOING CLAUSE
(III), OR A PORTION THEREOF, TO BE REINVESTED IN PRODUCTIVE ASSETS OF A KIND
THEN USED OR USABLE IN THE BUSINESS, AND, WITHIN ONE HUNDRED EIGHTY (180) DAYS
AFTER SUCH OCCURRENCE, ENTERS INTO A BINDING COMMITMENT TO MAKE SUCH
REINVESTMENT (WHICH REINVESTMENT SHALL BE MADE WITHIN TWO HUNDRED SEVENTY (270)
DAYS AFTER SUCH OCCURRENCE), THEN BORROWER SHALL DELIVER AN AMOUNT EQUAL TO SUCH
NET PROCEEDS, OR APPLICABLE PORTION THEREOF, TO AGENT TO BE, AT AGENT’S
ELECTION, (X) APPLIED TO THE REVOLVING LOANS (WITHOUT RESULTING IN A PERMANENT
REDUCTION IN THE REVOLVING LOAN COMMITMENT) OR (Y) HELD BY AGENT IN A CASH
COLLATERAL ACCOUNT PENDING SUCH REINVESTMENT.

 

6

--------------------------------------------------------------------------------


 


(D)           ALL PREPAYMENTS PURSUANT TO THIS SECTION 2.5(B) AND 2.5(C) SHALL
BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:  FIRST, TO ALL THEN UNPAID FEES
AND EXPENSES OF AGENT UNDER THE LOAN DOCUMENTS, SECOND, TO ALL THEN UNPAID FEES
AND EXPENSES OF LENDERS UNDER THE LOAN DOCUMENTS, THIRD, TO ANY AND ALL
OBLIGATIONS THAT ARE DUE AND OWING PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS,
EXCEPT THE PRINCIPAL BALANCE OF THE LOAN AND ACCRUED AND UNPAID INTEREST
THEREON; FOURTH, TO ALL ACCRUED AND UNPAID INTEREST ON THE REVOLVING LOAN;
FIFTH, TO THE PRINCIPAL AMOUNT OF REVOLVING LOANS (WITH A CORRESPONDING
PERMANENT REDUCTION IN THE FACILITY CAP).


 


(E)           ANY BALANCE OF ADVANCES UNDER THE REVOLVING FACILITY OUTSTANDING
AT ANY TIME IN EXCESS OF THE LESSER OF (A) THE FACILITY CAP IN EFFECT AT SUCH
TIME LESS THE LETTER OF CREDIT USAGE THEN IN EFFECT AND (B) THE AGGREGATE
BORROWING AVAILABILITY IN EFFECT AT SUCH TIME (DETERMINED BY REFERENCE TO THE
BORROWING BASE CERTIFICATE THEN MOST RECENTLY DELIVERED TO AGENT IN ACCORDANCE
WITH THE TERMS HEREOF), SHALL BE IMMEDIATELY DUE AND PAYABLE BY BORROWER WITHOUT
THE NECESSITY OF ANY NOTICE OR DEMAND UNLESS REMEDIED WITHIN THREE (3) BUSINESS
DAYS OF THE DATE OF DETERMINATION BY THE BORROWER OR NOTIFICATION BY THE AGENT
TO THE BORROWER.


 


2.6          PROMISE TO PAY; MANNER OF PAYMENT


 

Borrower absolutely and unconditionally promises to pay, when due and payable
pursuant hereto, principal, interest and all other amounts and Obligations
payable hereunder and under any other Loan Document, without any right of
rescission and without any deduction whatsoever, including any deduction for
set-off, recoupment or counterclaim, notwithstanding any damage to, defects in
or destruction of the Collateral or any other event, including obsolescence of
any property or improvements.  Any payments made by the Credit Parties (other
than payments automatically paid through Advances under the Revolving Facility
as provided herein) shall be made by wire transfer on the date when due, without
offset, deduction or counterclaim in immediately available funds to such account
as may be indicated in writing by Agent to Borrower from time to time.  Any such
payment received after 2:00p.m. (New York City time) on any date shall be deemed
received on the next succeeding Business Day, and any applicable interest or
fees shall continue to accrue in respect thereof.  Whenever any payment under
any Loan Document shall be stated to be due or shall become due and payable on a
day other than a Business Day, the due date thereof shall be extended to, and
such payment shall be made on, the next succeeding Business Day, and such
extension of time in such case shall be included in the computation of payment
of any interest (at the interest rate in effect during such extension) and/or
fees, as the case may be.  All payments of principal, interest, fees, expenses
and all other amounts hereunder shall be payable in Dollars.

 


2.7          PAYMENTS BY AGENT


 

Should any Obligation required to be paid under any Loan Document remain unpaid
beyond any applicable cure period, such Obligation may be paid by Agent, on
behalf of Lenders, which non-payment shall be deemed an automatic request for an
Advance under the Revolving Facility as of the date such payment is or was due,
and Borrower hereby irrevocably authorizes disbursement of any such funds to
Agent, for the benefit of Lenders, by way of direct payment of the relevant
amount, interest or other Obligation without necessity of any demand.  Any sums
expended or amounts paid by Agent and/or Lenders as a result of any Credit
Party’s failure to

 

7

--------------------------------------------------------------------------------


 

pay, perform or comply with any Loan Document or any of the Obligations may be
charged to Borrower’s account as an Advance under the Revolving Facility and
added to the Obligations.

 


2.8          COMPUTATION OF INTEREST AND FEES; LAWFUL LIMITS


 

All interest and fees owing from time to time under the Loan Documents shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed in each calculation period, as applicable.  In no contingency or event
whatsoever, whether by reason of acceleration or otherwise, shall the interest
and other charges paid or agreed to be paid to Agent, for the benefit of
Lenders, or Lenders for the use, forbearance or detention of money hereunder
exceed the maximum rate permissible under applicable law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto. 
If, due to any circumstance whatsoever, fulfilment of any provision hereof, at
the time performance of such provision shall be due, shall exceed any such
limit, then, the obligation to be so fulfilled shall be reduced to such lawful
limit, and, if Agent or Lenders shall have received interest or any other
charges of any kind which might be deemed to be interest under applicable law in
excess of the maximum lawful rate, then such excess shall be applied first to
any unpaid fees and charges hereunder, then to the unpaid principal balance owed
by Borrower hereunder, and if the then remaining excess interest is greater than
the previously unpaid principal balance, Agent and Lenders shall promptly refund
such excess amount to Borrower and the provisions hereof shall be deemed amended
to provide for such permissible rate.  The terms and provisions of this
Section 2.8 shall control to the extent any other provision of any Loan Document
is inconsistent herewith.

 


2.9          COLLECTIONS


 

In accordance with the Debenture, the Borrower and the UK Guarantor shall cause
all cash payments received by them for their benefit to be promptly deposited
into a Security Account for which a first priority perfected Lien has been
created thereon in favour of the Lender Parties.

 


2.10        REALLOCATION OF COMMITMENTS


 

The Credit Parties, Agent and the Lenders agree and acknowledge that, on terms
and conditions satisfactory to the Borrower, each Term Borrower, Agent, each of
the Lenders, and the Term Lender, any Commitment of any Lender hereunder and the
Term Lender under the Term Loan Agreement for the benefit of the Borrower or
Term Borrower may be reallocated and adjusted from time to time with any other
Commitment or Commitments of such Lender under this Agreement or Lender for the
benefit of the other Borrower or Term Borrowers, and the outstanding Loans
thereunder and hereunder reclassified or re-categorized in connection therewith
and herewith to evidence or effectuate any such reallocation and adjustment,
without constituting a novation, for any purpose, including, without limitation,
for purposes of accurately reflecting each Borrower’s or Term Borrower’s
relative contribution to, or allocable amount or share of, Evolving System’s
Consolidated EBITDA, earnings, revenue, assets and/or liabilities.  For
clarification purposes, any such reallocation and adjustment shall require the
written consent of the Borrower, each Term Borrower, Agent, each Lender and Term
Lender and shall not, in any event, result in (a) a reduction of the aggregate
Commitments contained herein and in the Term Loan Agreement or (b) any breach of
Sections 151 to 158 of the Act.

 

8

--------------------------------------------------------------------------------


 


2.11        MARKET DISRUPTION


 


(A)           IF A MARKET DISRUPTION EVENT OCCURS IN RELATION TO A LOAN, THEN
THE RATE OF INTEREST ON EACH LENDER’S SHARE OF THAT LOAN SHALL BE THE RATE PER
ANNUM WHICH IS THE SUM OF:


 

(I)            THE APPLICABLE MARGIN;

 

(II)           THE GREATER OF (A) RATE NOTIFIED TO THE AGENT BY THAT LENDER AS
SOON AS PRACTICABLE AND IN ANY EVENT BEFORE INTEREST IS DUE TO BE PAID IN
RESPECT OF THAT LOAN, TO BE THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM
THE COST TO THAT LENDER OF FUNDING ITS PARTICIPATION IN THAT LOAN FROM WHATEVER
SOURCE IT MAY REASONABLY SELECT OR (B) 3.75%; AND

 

(III)          ANY EUROCURRENCY RESERVE REQUIREMENT OF THE LENDERS IF
APPLICABLE.

 


(B)           IN THIS AGREEMENT “MARKET DISRUPTION EVENT” MEANS:


 

(I)            AT OR ABOUT NOON ON THE BORROWING DATE THE SCREEN RATE IS NOT
AVAILABLE TO DETERMINE THE LIBOR RATE; OR

 

(II)           BEFORE CLOSE OF BUSINESS IN LONDON ON THE BORROWING DATE, THE
AGENT RECEIVES NOTIFICATIONS FROM A LENDER OR LENDERS (WHOSE PARTICIPATIONS IN A
LOAN EXCEED 25 PER CENT OF THAT LOAN) THAT THE COST TO IT OF OBTAINING MATCHING
DEPOSITS IN THE RELEVANT INTERBANK MARKET WOULD BE IN EXCESS OF LIBOR.

 


(C)           ALTERNATIVE BASIS OF INTEREST OR FUNDING


 

(I)            IF A MARKET DISRUPTION EVENT OCCURS AND THE AGENT OR THE BORROWER
SO REQUIRES, THE AGENT AND THE BORROWER SHALL ENTER INTO NEGOTIATIONS (FOR A
PERIOD OF NOT MORE THAN 30 DAYS) WITH A VIEW TO AGREEING A SUBSTITUTE BASIS FOR
DETERMINING THE RATE OF INTEREST.

 

(II)           ANY ALTERNATIVE BASIS AGREED PURSUANT TO CLAUSE 2.11(C) SHALL,
WITH THE PRIOR CONSENT OF ALL THE LENDERS AND THE BORROWER, BE BINDING ON ALL
PARTIES.

 


2.12        INCREASED COSTS


 


(A)


 

(I)            SUBJECT TO CLAUSE 2.11(C) AND 2.12(D) THE BORROWER SHALL, WITHIN
THREE BUSINESS DAYS OF A DEMAND BY THE AGENT, PAY FOR THE ACCOUNT OF A LENDER
THE AMOUNT OF ANY INCREASED COSTS INCURRED BY THAT LENDER AS A RESULT OF (I) THE
INTRODUCTION OF OR ANY CHANGE IN (OR IN THE INTERPRETATION, ADMINISTRATION OR
APPLICATION OF) ANY LAW OR REGULATION OR (II) COMPLIANCE WITH ANY LAW OR
REGULATION MADE AFTER THE DATE OF THIS AGREEMENT.

 

(II)           IN THIS AGREEMENT “INCREASED COSTS” MEANS:

 

9

--------------------------------------------------------------------------------


 

(1) A REDUCTION IN THE RATE OF RETURN FROM THE REVOLVING FACILITY OR ON A LENDER
PARTY’S (OR ITS AFFILIATE’S) OVERALL CAPITAL;

 

(2) AN ADDITIONAL OR INCREASED COST; OR

 

(3) A REDUCTION OF ANY AMOUNT DUE AND PAYABLE UNDER ANY LOAN DOCUMENT,

 

which is incurred or suffered by a Lender to the extent that it is attributable
to that Lender having entered into its Commitment or funding or performing its
obligations under the Loan Document or Letter of Credit provided, however that
any amounts that such Lender is already receiving by adjusting the Eurocurrency
Reserve Requirements pursuant to the definition of Libor Rate shall not be
included in the Increased Costs.

 


(B)


 

(I)            A LENDER INTENDING TO MAKE A CLAIM PURSUANT TO
CLAUSE 2.12(A) SHALL NOTIFY THE AGENT OF THE EVENT GIVING RISE TO THE CLAIM,
FOLLOWING WHICH THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER.

 

(II)           EACH LENDER SHALL, AS SOON AS PRACTICABLE AFTER A DEMAND BY THE
AGENT, PROVIDE A CERTIFICATE CONFIRMING THE AMOUNT OF ITS INCREASED COSTS.

 


(C)


 

(I)            CLAUSE 2.12(A) DOES NOT APPLY TO THE EXTENT ANY INCREASED COST
IS:

 

(1) ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY LAW TO BE MADE BY A CREDIT
PARTY;

 

(2) COMPENSATED FOR BY CLAUSE 13.1 BUT WAS NOT SO COMPENSATED SOLELY BECAUSE ANY
OF THE EXCLUSIONS IN CLAUSE 13.1 APPLIED OR IS ATTRIBUTABLE TO TAXES FOR WHICH
NO COMPENSATION IS REQUIRED IN CLAUSE 13.1; AND

 

(3) ATTRIBUTABLE TO THE WILFUL BREACH BY THE RELEVANT LENDER PARTY OR ITS
AFFILIATES OF ANY LAW OR REGULATION.

 


(D)           EACH LENDER AGREES TO DESIGNATE A DIFFERENT LENDING OFFICE IF SUCH
DESIGNATION WILL AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY COMPENSATION
PURSUANT TO THIS SECTION AND WILL NOT, IN THE REASONABLE JUDGMENT OF SUCH
LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


 


2.13        LETTER OF CREDIT.


 

Subject to the terms and conditions set forth in this Agreement and on Appendix
B hereto, Borrower shall have the right to request, and the Lenders agree to
incur, or purchase participations in, Letters of Credit in respect of Borrower
and the other Credit Parties so long as

 

10

--------------------------------------------------------------------------------


 

none of the Letters of Credit are used directly or indirectly to benefit the
Subordinated Note Holders or otherwise violate Sections 151 to 158 of the Act.

 


III.           FEES

 


3.1          COMMITMENT FEE


 

On the Closing Date, Borrower shall pay to Agent, for the rateable benefit of
Lenders, a nonrefundable commitment fee equal to Sixty Seven Thousand Five
Hundred Dollars ($67,500.00), which commitment fee shall be deemed fully earned
and due and payable on the Closing Date and in addition to any other fee from
time to time payable under the Loan Documents.

 


3.2          MANAGEMENT FEE


 

Borrower shall pay to Agent a management fee (the “Management Fee”) in an amount
equal to one-half of one percent (0.5%) per annum of the daily average of the
aggregate of (i) the Facility Cap for each day of each month and (ii) any
additional amounts advanced under the Revolving Facility in excess of the
Facility Cap for each day outstanding.  The Management Fee shall be payable
monthly in arrears on the first day of each calendar month, commencing with the
month immediately succeeding the month in which the Closing Date occurs,
provided that the amount payable for the first and last month shall be
proportional to the number of days in such month in which the Commitment is
outstanding.

 


3.3          LETTER OF CREDIT FEES


 

Borrower shall pay to Agent, for the rateable benefit of Lenders, a Letter of
Credit fee equal to (i) two or three quarters percent (2.75%) per annum of the
aggregate undrawn face amount of all outstanding Standby Letters of Credit
issued for the account of Borrower (the “Standby Letter of Credit Fee”), which
fee shall be payable in arrears on each Interest Payment Date and (ii) one
quarter of one percent (.25%) of the aggregate undrawn face amount of any such
Documentary Letter of Credit issued for the account of Borrower and payable upon
issuance (together with the Standby Letter of Credit Fees plus normal and
customary issuance, presentation, amendment, processing and other administrative
costs and expenses incurred by L/C Issuer, the “Letter of Credit Fees”).  Upon
the occurrence and during the continuance of any Event of Default, all Letter of
Credit Fees shall be payable on demand at a rate equal to the Letter of Credit
Fee, plus four percent (4.00%) per annum, in each case on the aggregate undrawn
face amount of all outstanding Letters of Credit issued for the account of
Borrower.  Borrower shall also pay on demand the normal and customary
administrative charges for issuance, amendment, negotiation, renewal or
extension of any Standby Letter of Credit or Documentary Letter of Credit
imposed by the L/C Issuer.

 

On demand by Agent at any time after the occurrence and during the continuance
of any Event of Default, Borrower will cause cash to be deposited and maintained
in an account with Agent, as cash collateral, in an amount equal to one hundred
and five percent (105%) of the Letter of Credit Usage, and Borrower hereby
irrevocably authorizes Agent, in its discretion, on Borrower’s behalf and in
Borrower’s name, to open such an account and to make and maintain

 

11

--------------------------------------------------------------------------------


 

deposits therein, or in an account opened by Borrower, in the amounts required
to be made by Borrower, out of the proceeds of Accounts or other Collateral or
out of any other funds of any Credit Party coming into any Lender’s possession
at any time.  Agent will invest such cash collateral (less applicable reserves)
in such short-term money-market items as to which Agent in its Permitted
Discretion may determine and the net return on such investments shall be
credited to such account and constitute additional cash collateral.  Borrower
may not withdraw amounts credited to any such account except upon the earlier of
(i) payment and performance in full of all Obligations (other than contingent
indemnification obligations under the Loan Documents for which no claim giving
rise thereto has been asserted) and termination of this Agreement and (ii) at
such time as such Event of Default no longer exists unless Agent determines in
its Permitted Discretion not to release such amounts but in any event, Agent
shall apply any amounts in such account to the repayment of any Letter of Credit
disbursements.

 


IV.           CONDITIONS PRECEDENT


 


4.1          CONDITIONS TO INITIAL ADVANCE AND THE CLOSING


 

The obligations of Agent and Lenders to consummate the transactions contemplated
herein, to make the initial Advance under the Revolving Facility (the “Initial
Advance”) are, in addition to the conditions precedent specified in
Section 4.2,  subject to the delivery of all documents listed on, the taking of
all actions set forth on and the satisfaction of each of the conditions
precedent listed on Exhibit D hereto, all in a manner, form and substance
satisfactory to Agent in its sole discretion.

 


4.2          CONDITIONS TO EACH ADVANCE


 

The obligations of Lenders to make any Advance under the Revolving Facility
(including, without limitation, the Initial Advance) are subject, in each case,
to the satisfaction of each of the following:

 


(A)           THE BORROWER SHALL HAVE DELIVERED TO AGENT A BORROWING CERTIFICATE
FOR SUCH ADVANCE AND A BORROWING BASE CERTIFICATE SETTING FORTH THE BORROWING
BASE AND THE AGGREGATE BORROWING AVAILABILITY AS OF THE MOST RECENT MONTH;


 


(B)           EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY EACH CREDIT
PARTY IN THE LOAN DOCUMENTS, EXCEPT SECTIONS 5.4, 5.5(D), 5.7, 5.8, 5.10(C) AND
(D), 5.11(A), 5.14, 5.16 AND 5.20 OF THE THIS AGREEMENT, SHALL BE TRUE AND
CORRECT IN ALL RESPECTS BEFORE AND AFTER GIVING EFFECT THE MAKING OF SUCH
ADVANCE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE, IN WHICH CASE THEY SHALL HAVE BEEN TRUE AND CORRECT
IN ALL RESPECTS AS OF SUCH EARLIER DATE);


 


(C)           NO DEFAULT OR EVENT OF DEFAULT IS CONTINUING OR WOULD RESULT FROM
THE REQUESTED ADVANCE ON THE RELEVANT BORROWING DATE; AND


 


(D)           IMMEDIATELY AFTER GIVING EFFECT TO THE REQUESTED ADVANCE, THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ADVANCES UNDER THE REVOLVING FACILITY
SHALL NOT EXCEED THE

 

12

--------------------------------------------------------------------------------


 


LESSER OF (I) THE FACILITY CAP THEN IN EFFECT LESS THE LETTER OF CREDIT USAGE
THEN IN EFFECT; AND (II) THE AGGREGATE BORROWING AVAILABILITY THEN IN EFFECT


 

Each Borrowing Certificate submitted shall constitute a representation and
warranty by each Credit Party, as of the date of each such notice and as of the
relevant Borrowing Date, that the conditions in this Section 4.2 are satisfied.

 


V.            REPRESENTATIONS AND WARRANTIES


 

Each Credit Party, jointly and severally, represents and warrants to the Lender
Parties as follows except as set forth in the disclosure schedule corresponding
to such Section as of the Closing Date, and each time such representation is to
be made pursuant to Section 4.2(b):

 


5.1          ORGANIZATION AND AUTHORITY


 

As of the Closing Date each Credit Party, and each Subsidiary of each Credit
Party, is duly incorporated, organized or formed, validly existing and in good
standing (to the extent such concept applies) under the laws of its jurisdiction
of incorporation, organization or formation.  Each Credit Party, and each
Subsidiary of each Credit Party, (a) has all requisite corporate, partnership,
limited liability company or other company, as the case may be, power and
authority to own its Properties and carry on its business as now being conducted
and as contemplated in the Loan Documents, the Term Loan Documents and the
Related Documents to the extent a party thereto, (b) is duly qualified and
licensed to do business in and in good standing (to the extent such concept
applies) in each jurisdiction where the failure so to qualify or be licensed or
qualified would reasonably be expected to result in a Material Adverse Effect,
and (c) has all requisite corporate, partnership, limited liability company or
other company, as the case may be, power and authority (i) to execute, deliver
and perform the Loan Documents, the Term Loan Documents and the Related
Documents to which it is a party, (ii) with respect to Borrower, to borrow
hereunder, (iii) to consummate the transactions contemplated by the Loan
Documents, the Term Loan Documents and the Related Documents to which it is a
party and (iv) to grant the Liens pursuant to the Security Documents to which it
is a party.

 


5.2          LOAN DOCUMENTS AND RELATED DOCUMENTS


 

The execution, delivery and performance by each Credit Party of the Loan
Documents, the Term Loan Documents and the Related Documents to which it is a
party, and the consummation by such Credit Party of the transactions
contemplated thereby, (a) have been duly authorized by all requisite corporate,
partnership, limited liability company or other company, as the case may be,
action of such Credit Party, and such Loan Documents, Term Loan Documents and
Related Documents to which it is a party have been duly executed and delivered
by or on behalf of such Credit Party; (b) do not violate any provisions of
(i) any applicable law, statute, rule, regulation, ordinance or tariff, (ii) any
order, injunction, writ or decree of any Governmental Authority binding on such
Credit Party or any of their respective Properties, or (iii) the Organizational
Documents of such Credit Party, or any agreement between such Credit Party and
its shareholders, members, partners or equity owners or, to the knowledge of the
Credit Parties, among any such shareholders, members, partners or equity owners;
(c) are not in conflict

 

13

--------------------------------------------------------------------------------


 

with, and do not result in a breach or default of or constitute an event of
default, or an event, fact, condition or circumstance which, with notice or
passage of time, or both, would constitute or result in a conflict, breach,
default or event of default under, any indenture, agreement or other instrument
to which such Credit Party is a party, or by which the Properties of such Credit
Party are bound, the effect of which would reasonably be expected to result in,
either individually or in the aggregate, a Material Adverse Effect; (d) except
as contemplated or expressly permitted by the Loan Documents and the Term Loan
Documents, will not result in the creation or imposition of any Lien of any
nature upon any of the Collateral or other material Properties of any Credit
Party; and (e) except for filings in connection with the perfection and/or
registration of the Liens created by the Security Documents, filings required to
be made by Evolving Systems with the SEC under the Securities Exchange Act of
1934, as amended, and rules and regulations thereunder, and consents, approvals
authorizations, filings, registrations and qualifications that have been
obtained, made or done, do not require the consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person.  Each of the Loan Documents, the Term Loan Documents and the
Related Documents to which each Credit Party, is a party constitutes the legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, subject to the effect of any
applicable bankruptcy, moratorium, insolvency, reorganization or other similar
law affecting the enforceability of creditors’ rights generally and to the
effect of general principles of equity which may limit the availability of
equitable remedies (whether in a proceeding at law or in equity).

 


5.3          SUBSIDIARIES, CAPITALIZATION AND OWNERSHIP INTERESTS

 

As of the Closing Date, no Credit Party has any Subsidiaries other than those
Persons listed as Subsidiaries on Schedule 5.3.  Schedule 5.3 states, as of the
Closing Date, the authorized and issued capitalization of each Credit Party, the
number and class of equity securities and/or ownership, voting or partnership
interests issued and outstanding of such Credit Party the number and class of
Capital Stock authorized and issued pursuant to each employee stock option plan
and stock purchase plan and, except as to the holders of the common stock of
Evolving Systems and Capital Stock issued pursuant to employee stock option
plans and stock purchase plans, the beneficial and record owners thereof
(including options, warrants, convertible notes and other rights to acquire, or
exchangeable or exercisable for, any of the foregoing).  Except as listed on
Schedule 5.3, the outstanding equity securities and/or ownership, voting or
partnership interests of each Credit Party have been duly authorized and validly
issued and are fully paid and non-assessable (as applicable) and each Credit
Party listed on Schedule 5.3 as of the Closing Date owns beneficially and of
record all of the equity securities it is listed as owning free and clear of any
Liens other than Liens created by the Security Documents and the Permitted
Liens.  Schedule 5.3 lists the directors and secretaries of each Credit Party as
of the Closing Date.  Except as listed on Schedule 5.3, no Credit Party (a) owns
any interest or participates or engages in any joint venture, partnership or
similar arrangements with any Person, (b) is a party to or has knowledge of any
agreements restricting the transfer of its equity securities excluding the
equity securities of Evolving Systems, (c) has issued any rights which can be
convertible into or exchangeable or exercisable for any of its equity
securities, or any rights to subscribe for or to purchase, or any options for
the purchase of, or any rights of pre-emption or conversion of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, or other commitments or claims of any character relating to, any of its
equity securities or any securities convertible into or exchangeable or
exercisable for any of its equity

 

14

--------------------------------------------------------------------------------


 

securities and (d) is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire, repay, redeem or retire any of its equity
securities or other convertible rights or options or debt securities.  No Credit
Party has any stock appreciation rights, phantom stock plan or similar rights or
obligations outstanding.

 


5.4          PROPERTIES


 

Each Credit Party is the sole owner and has good, valid and marketable title to,
or a valid leasehold interest in, license of, or right to use, all of its
material Properties, whether personal or real, in each instance, necessary or
used in the Ordinary Course of Business, free and clear of all Liens other than
Permitted Liens.  All material tangible personal Property of each Credit Party
is in good repair, working order and condition (normal wear and tear excepted)
and is suitable and adequate for the uses for which they are being used or are
intended.

 


5.5          OTHER AGREEMENTS


 

Other than as listed in Schedule 5.5, no Credit Party is (a) a party to any
judgment, order or decree or any agreement, document or instrument, or subject
to any restriction, which adversely affects its ability to grant a security
interest in the Collateral, take actions necessary to perfect the Lenders Liens,
execute and deliver, or perform its payment, guarantee, indemnification,
release, waiver, and any material obligations under, any Loan Document, Term
Loan Documents or Related Document to which it is a party or to pay the
Obligations, (b) in default in any material respect in the performance,
observance or fulfilment of any obligation, covenant or condition contained in
any Related Document, nor is there any event, fact, condition or circumstance
which, with notice or passage of time or both, would constitute or result in a
material conflict, breach, default or event of default under, any of the Related
Documents, (c) in default in the performance, observance or fulfilment of any
obligation, covenant or condition contained in any other agreement, document or
instrument to which it is a party or to which any of its Properties are subject,
which default would reasonably be expected to result in a Material Adverse
Effect, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which would
reasonably be expected to result in a Material Adverse Effect, or (d) a party or
subject to any agreement, document or instrument with respect to, or obligation
to pay any, service or management fee to an Affiliate with respect to, the
ownership, operation, leasing or performance of any of its Business other than
the Cross License Agreements and Transfer Pricing Agreements.

 


5.6          LITIGATION


 

Except as set forth on Schedule 5.6, (i) there are no actions, suits, or
proceedings pending against any Credit Party, (ii) to the knowledge of the
Credit Parties, there are no investigations pending against any Credit Party and
(iii) to the knowledge of the Credit Parties, there are no actions, suits,
investigations or proceedings threatened against any Credit Party that, in each
case, (a) questions or would reasonably be expected to prevent the validity of
any of the Loan Documents, Term Loan Documents or Related Documents or the right
of such Credit Party to enter into any Loan Document, Term Loan Documents or any
Related Document to which it is a party or to consummate the transactions
contemplated thereby, or (b) would reasonably be

 

15

--------------------------------------------------------------------------------


 

expected to result in, either individually or in the aggregate, a Material
Adverse Effect.  Except as listed on Schedule 5.6, no Credit Party is a party or
subject to any order, writ, injunction, judgment or decree of any Governmental
Authority as of the Closing Date, and after the Closing Date that, in the case
of any order, writ, injuction, judgment or decree to which any Credit Party
becomes a party would reasonably be expected to have a Material Adverse Effect.

 


5.7          ENVIRONMENTAL MATTERS


 

Each Credit Party is, and the operations of each Credit Party are, in compliance
with all applicable Environmental Laws in all material respects.  No Credit
Party has been notified in writing of any action, suit, proceeding or
investigation (a) relating in any way to compliance by or liability of such
Credit Party under any Environmental Laws, (b) which otherwise deals with any
Hazardous Substance or any Environmental Law, or (c) which seeks to suspend,
revoke or terminate any license, permit or approval necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Substance.

 


5.8          TAX RETURNS; GOVERNMENTAL REPORTS


 


EXCEPT AS SET FORTH ON SCHEDULE 5.8, EACH CREDIT PARTY (A) HAS FILED ALL FEDERAL
(IF APPLICABLE) AND ALL OTHER MATERIAL TAX RETURNS AND OTHER MATERIAL REPORTS
WHICH ARE REQUIRED BY LAW TO BE FILED BY SUCH CREDIT PARTY, AND (B) HAS PAID ALL
TAXES, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES, INCLUDING, WITHOUT
LIMITATION, PAYROLL AND OTHER EMPLOYMENT RELATED TAXES, IN EACH CASE THAT ARE
DUE AND PAYABLE, EXCEPT FOR ITEMS THAT SUCH CREDIT PARTY CURRENTLY IS CONTESTING
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE
BEEN ESTABLISHED IN ACCORDANCE WITH GAAP AND NO NOTICE OF LIEN HAS BEEN FILED OR
RECORDED.


 


5.9          FINANCIAL STATEMENTS AND REPORTS


 

All financial statements relating to any Credit Party that have been and
hereafter may be delivered to Agent or any Lender by any Credit Party (a) are
consistent with the books of account and records of such Credit Party, (b) have
been prepared in accordance with GAAP on a consistent basis throughout the
indicated periods, subject to, in the case of interim unaudited financial
statements, the lack of footnote disclosure and normal year-end adjustments, and
(c) present fairly in all material respects the consolidated financial position
and results of operations of such Credit Party and its consolidated Subsidiaries
at the dates and for the relevant periods indicated in accordance with GAAP on a
basis consistently applied.  Except as (a) listed on Schedule 5.9 and for items
arising after the Closing Date, disclosed to Agent in accordance with
Section 6.1 and (b) permitted under this Agreement and not required to be
disclosed on a Credit Party’s financial statements under GAAP, the Credit
Parties have no material obligations or liabilities of any kind that are not
disclosed in such financial statements, and since the date of the most recent
financial statements submitted to Agent and Lenders, there has not occurred any
Material Adverse Effect or, to Credit Parties’ knowledge, any event or condition
that would reasonably be expected to result in a Material Adverse Effect.

 


5.10        COMPLIANCE WITH LAW; ERISA, PENSIONS; BUSINESS


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 5.10(C), EACH CREDIT PARTY (A) IS
IN COMPLIANCE WITH ALL LAWS, STATUTES, RULES, REGULATIONS, ORDINANCES AND
TARIFFS OF ANY GOVERNMENTAL

 

16

--------------------------------------------------------------------------------


 


AUTHORITY APPLICABLE TO SUCH CREDIT PARTY, THE BUSINESS AND/OR SUCH CREDIT
PARTY’S PROPERTIES OR OPERATIONS, INCLUDING, WITHOUT LIMITATION AND WHERE
APPLICABLE, ERISA AND ANY OTHER LAWS OR REGULATIONS PERTAINING TO THE BUSINESS,
AND (B) IS NOT IN VIOLATION OF ANY ORDER OF ANY GOVERNMENTAL AUTHORITY OR OTHER
BOARD OR TRIBUNAL, EXCEPT, IN THE CASE OF BOTH (A) AND (B), WHERE ANY SUCH
NONCOMPLIANCE OR VIOLATION WOULD NOT REASONABLY BE EXPECTED TO RESULT IN, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THERE IS NO EVENT,
FACT, CONDITION OR CIRCUMSTANCE KNOWN TO A CREDIT PARTY WHICH, WITH NOTICE OR
PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE OR RESULT IN ANY NONCOMPLIANCE WITH,
OR ANY VIOLATION OF, ANY OF THE FOREGOING, IN EACH CASE EXCEPT WHERE ANY SUCH
NONCOMPLIANCE OR VIOLATION WOULD NOT REASONABLY BE EXPECTED TO RESULT IN, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)           NO SUBSIDIARY OF EVOLVING SYSTEMS IS REQUIRED TO FILE, OR FILES,
ANY FORM, REPORT OR OTHER DOCUMENT WITH THE SEC OR SIMILAR FOREIGN GOVERNMENTAL
AUTHORITY REGULATING PUBLIC ISSUANCE OF SECURITIES.


 


(C)           NO CREDIT PARTY OR ANY OF ITS SUBSIDIARIES HAS AT ANY TIME
OPERATED OR HAD MAINTAINED FOR THE BENEFIT OF IT AND/OR ANY OF ITS EMPLOYEES A
DEFINED BENEFIT OCCUPATION PENSION SCHEME OTHER THAN AS LISTED IN SCHEDULE 5.10.


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 5.10(C), NO CREDIT PARTY SUBJECT
TO ERISA HAS (I) ENGAGED IN ANY “PROHIBITED TRANSACTIONS,” AS DEFINED IN
SECTION 406 OF ERISA AND SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, (II) FAILED TO
MEET ANY APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN
RESPECT OF ITS PLANS AND NO FUNDING REQUIREMENTS HAVE BEEN POSTPONED OR DELAYED,
(III) KNOWLEDGE OF ANY EVENT OR OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT
GUARANTY CORPORATION TO INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO
TERMINATE ANY OF ITS EMPLOYEE BENEFIT PLANS, (IV) ANY FIDUCIARY RESPONSIBILITY
UNDER ERISA FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT OF
PERSONS OTHER THAN ITS EMPLOYEES OR FORMER EMPLOYEES, OR (V) WITHDRAWN,
COMPLETELY OR PARTIALLY, FROM ANY MULTI-EMPLOYER PENSION PLANS SO AS TO INCUR
LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN AMENDMENTS OF 1980, EXCEPT IN
EACH CASE UNDER CLAUSES (I) THROUGH (V) WITH RESPECT TO ANY MATTERS ARISING
AFTER THE CLOSING DATE, AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  WITH RESPECT TO EACH CREDIT PARTY, THERE EXISTS NO EVENT
DESCRIBED IN SECTION 4043 OF ERISA, EXCLUDING SUBSECTIONS 4043(B)(2) AND
4043(B)(3) THEREOF, FOR WHICH THE THIRTY (30) DAY NOTICE PERIOD CONTAINED IN 12
C.F.R. § 2615.3 HAS NOT BEEN WAIVED EXCEPT, WITH RESPECT TO EVENTS OCCURRING
AFTER THE CLOSING DATE, FOR EVENTS THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  EACH CREDIT PARTY HAS MAINTAINED ALL MATERIAL
RECORDS REQUIRED TO BE MAINTAINED BY ANY APPLICABLE GOVERNMENTAL AUTHORITY
EXCEPT, AFTER THE CLOSING DATE, WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  UK GUARANTOR HAS NOT ENGAGED,
DOES NOT PRESENTLY ENGAGE AND DOES NOT PROPOSE TO ENGAGE IN ANY BUSINESS OTHER
THAN THE OWNERSHIP OF THE EQUITY SECURITIES OF BORROWER AND ACTIVITIES
INCIDENTAL THERETO.


 


5.11        INTELLECTUAL PROPERTY


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 5.11, NO CREDIT PARTY OR
SUBSIDIARY OF A CREDIT PARTY OWNS OR LICENSES ANY MATERIAL PATENTS, PATENT
APPLICATIONS, REGISTERED TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES, TRADE
NAME APPLICATIONS, REGISTERED SERVICE MARKS, SERVICE

 

17

--------------------------------------------------------------------------------


 


MARK APPLICATIONS, REGISTERED COPYRIGHTS OR COPYRIGHT APPLICATIONS OTHER THAN
OFF-THE-SHELF LICENSES READILY AVAILABLE IN THE OPEN MARKET.


 


(B)           EACH CREDIT PARTY AND EACH SUBSIDIARY OF A CREDIT PARTY OWNS
DIRECTLY, OR IS ENTITLED TO USE BY LICENSE OR OTHERWISE, ALL INTELLECTUAL
PROPERTY NECESSARY FOR OR MATERIAL TO THE CONDUCT OF SUCH CREDIT PARTY’S
BUSINESS (SUCH INTELLECTUAL PROPERTY, THE “NECESSARY INTELLECTUAL PROPERTY”). 
THE OWNERSHIP OR LICENSE INTERESTS OF ALL OF THE CREDIT PARTIES” AND EACH OF
THEIR SUBSIDIARIES’ IN THE ITEMS LISTED ON SCHEDULE 5.11 AS OF THE CLOSING DATE
ARE AND, AT ALL TIMES AFTER THE CLOSING DATE (EXCEPT TO THE EXTENT NO LONGER
DEEMED NECESSARY FOR OR MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE CREDIT
PARTIES AND THEIR SUBSIDIARIES IN THE GOOD FAITH BUSINESS JUDGMENT OF THE CREDIT
PARTIES) WILL BE: (A) SUBSISTING AND HAVE NOT BEEN ADJUDGED INVALID OR
UNENFORCEABLE, IN WHOLE OR PART; AND (B) VALID, IN FULL FORCE AND EFFECT AND NOT
IN KNOWN CONFLICT WITH THE RIGHTS OF ANY PERSON.  EACH CREDIT PARTY AND
SUBSIDIARY OF A CREDIT PARTY HAS MADE ALL FILINGS AND RECORDATIONS NECESSARY IN
THE EXERCISE OF REASONABLE BUSINESS JUDGMENT TO PROTECT ITS OWNERSHIP OR LICENSE
INTEREST IN THE NECESSARY INTELLECTUAL PROPERTY OF SUCH CREDIT PARTY OR
SUBSIDIARY OF A CREDIT PARTY IN THE UNITED STATES PATENT AND TRADEMARK OFFICE,
AND UNITED STATES COPYRIGHT OFFICE AND IN CORRESPONDING OFFICES THROUGHOUT THE
WORLD, AS APPROPRIATE.  EACH CREDIT PARTY AND SUBSIDIARY OF A CREDIT PARTY HAS
PERFORMED ALL ACTS AND HAS PAID AND WILL CONTINUE TO PAY ALL REQUIRED FEES AND
TAXES TO MAINTAIN EACH AND EVERY ITEM OF ITS OWNERSHIP OR LICENSE INTEREST IN
NECESSARY INTELLECTUAL PROPERTY IN FULL FORCE AND EFFECT, EXCEPT SUCH ITEMS OF
ITS NECESSARY INTELLECTUAL PROPERTY AS ARE NO LONGER DEEMED NECESSARY FOR OR
MATERIAL TO THE CONDUCT OF ITS BUSINESSES IN ITS REASONABLE BUSINESS JUDGMENT. 
AS OF THE CLOSING DATE, NO LITIGATION IS PENDING OR, TO THE KNOWLEDGE OF EACH
CREDIT PARTY, THREATENED AGAINST ANY CREDIT PARTY OR SUBSIDIARY THEREOF, WHICH
CONTAINS ALLEGATIONS RESPECTING THE VALIDITY, ENFORCEABILITY, INFRINGEMENT OR
OWNERSHIP OF THE INTEREST OF ANY CREDIT PARTY OR SUBSIDIARY OF A CREDIT PARTY IN
THE NECESSARY INTELLECTUAL PROPERTY.  NO CREDIT PARTY OR SUBSIDIARY OF A CREDIT
PARTY IS IN BREACH OF OR DEFAULT UNDER THE PROVISIONS OF ANY OF THE LICENSES
UNDER WHICH IT HAS OBTAINED RIGHTS TO LICENSE ANY NECESSARY INTELLECTUAL
PROPERTY, NOR IS THERE ANY EVENT, FACT, CONDITION OR CIRCUMSTANCE WHICH, WITH
NOTICE OR PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE OR RESULT IN A CONFLICT,
BREACH, DEFAULT OR EVENT OF DEFAULT UNDER, ANY SUCH LICENSE AGREEMENT WHICH
WOULD REASONABLY BE EXPECTED TO RESULT IN, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  ALL PERSONNEL (INCLUDING EMPLOYEES,
AGENTS, CONSULTANTS AND CONTRACTORS) OF THE CREDIT PARTIES AND EACH SUBSIDIARY
THEREOF, WHO HAVE CONTRIBUTED TO OR PARTICIPATED IN THE CONCEPTION OR
DEVELOPMENT OF THE NECESSARY INTELLECTUAL PROPERTY USED IN THE BUSINESS OF THE
CREDIT PARTIES AND THEIR SUBSIDIARIES EITHER (I) HAVE BEEN A PARTY TO A
“WORK-FOR-HIRE” OR OTHER ARRANGEMENTS OR AGREEMENTS WITH THE CREDIT PARTIES OR
THEIR SUBSIDIARIES IN ACCORDANCE WITH APPLICABLE INTERNATIONAL, NATIONAL AND
OTHER APPLICABLE LAWS THAT HAS ACCORDED THE CREDIT PARTIES AND THEIR
SUBSIDIARIES FULL, EFFECTIVE, EXCLUSIVE AND ORIGINAL OWNERSHIP OF ALL TANGIBLE
AND INTANGIBLE PROPERTY AND INTELLECTUAL PROPERTY RIGHTS THEREBY ARISING OR
RELATING THERETO, OR (II) HAVE EXECUTED APPROPRIATE INSTRUMENTS OF ASSIGNMENT IN
FAVOR OF THE CREDIT PARTIES OR THEIR SUBSIDIARIES AS ASSIGNEE THAT HAVE CONVEYED
TO SUCH PERSON EFFECTIVE AND EXCLUSIVE OWNERSHIP OF ALL INTELLECTUAL PROPERTY
RIGHTS THEREBY ARISING AND RELATED THERETO.


 


5.12        PERMITS; LABOUR


 

Each Credit Party is in compliance with, and has, all Permits necessary or
required by applicable law or Governmental Authorities for the operation of its
Business as presently

 

18

--------------------------------------------------------------------------------


 

conducted and as proposed to be conducted, and for the execution, delivery and
performance by, and enforcement against, such Credit Party of each Loan
Document, Term Loan Document and Related Document, except where noncompliance,
violation or lack thereof would not reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect.  Except as listed
in Schedule 5.12, (a) there is not any event, fact, condition or circumstance
which, with notice or passage of time or both, would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing
Permits, in each case which would reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect, and (b) no Credit
Party is nor has been involved in any group labor dispute, strike, walkout or
union organization.

 


5.13        NO DEFAULT; SOLVENCY


 


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(B)           EVOLVING SYSTEMS AND EACH U.S. SUBSIDIARY IS AND, AFTER GIVING
EFFECT TO THE TRANSACTIONS AND THE INDEBTEDNESS CONTEMPLATED BY THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED BY THE TERM LOAN DOCUMENT AND THE
RELATED DOCUMENTS, WILL BE SOLVENT.


 


(C)           BORROWER AND UK GUARANTOR ARE NOT AND, AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE INDEBTEDNESS CONTEMPLATED BY THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED BY THE TERM LOAN DOCUMENTS AND THE RELATED DOCUMENTS
(TO THE EXTENT A PARTY THERETO), WILL NOT BE UNABLE TO PAY THEIR RESPECTIVE
DEBTS WITHIN THE MEANING OF THE INSOLVENCY ACT 1986.


 


(D)           NO CORPORATE ACTION, LEGAL PROCEEDING, OR OTHER PROCEDURE OR STEP
DESCRIBED IN ARTICLE VIII(G) OR PROCESS DESCRIBED IN ARTICLE VIII(H) HAS BEEN
TAKEN OR THREATENED, TO SUCH CREDIT PARTY’S KNOWLEDGE, IN RELATION TO ANY CREDIT
PARTY.


 


5.14        INSURANCE


 

All insurance policies of the Credit Parties or otherwise relating to their
Properties as of the Closing Date are listed and described on Schedule 5.14.

 


5.15        MARGIN STOCK; REGULATED ENTITIES; TAX REGULATIONS; OFAC; PATRIOT ACT


 

(a)           The Credit Parties are not engaged in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” or “margin
security” (within the meaning of Regulations T, U or X issued by the Board of
Governors of the Federal Reserve System), and no proceeds of the Loans will be
used to purchase or carry any margin stock or margin security or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
margin security within the meaning of such Regulations T, U or X.

 

(b)           No Credit Party or any Person controlling any Credit Party is
(a) an “investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Public Utility Holding Company Act
of 1935, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other Federal or state statute or regulation limiting its
ability to incur Indebtedness.

 

19

--------------------------------------------------------------------------------


 

(c)           No Credit Party intends to treat the Loans, the Commitments and/or
any letters of credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).

 

(d)           No Credit Party (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of such Section 2, or (iii) is a Person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order (“OFAC”).

 

(e)           Each Credit Party is in compliance, in all material respects, with
the Patriot Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 


5.16        BROKER’S OR FINDER’S COMMISSIONS


 

Except as set forth on Schedule 5.16 no broker’s, finder’s or placement fee or
commission is or will be payable to any broker, investment banker or agent
engaged by any Credit Party or any of its officers, directors or agents with
respect to the transactions contemplated by this Agreement, the other Loan
Documents, Term Loan Documents and the Related Documents, except for fees
payable to Agent and Lenders.

 


5.17        DISCLOSURE


 

No Loan Document or any other agreement, document, written report, certificate
or statement (including without limitation the Security Agreement Questionnaire
submitted by letter dated October 3, 2005 (as supplemented prior to the date
hereof as described in such letter) to the security questionnaire for the
Borrower and the UK Guarantor) furnished to Agent or any Lender by or on behalf
of any Credit Party in connection with the transactions contemplated by or
pursuant to the Loan Documents, nor any representation or warranty made by any
Credit Party in any Loan Document, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the factual
statements therein taken as a whole not materially misleading as of the time
made or delivered in light of the circumstances under which it was made or
furnished; provided that notwithstanding anything else contained in this
Agreement or any Loan Document, none of the Credit Parties make any
representation, warranty or guaranty as to any projections furnished to Agent or
the Lenders (except that such projections have been prepared by the applicable
Credit Party or Subsidiary of a Credit Party on the basis of assumptions which
were believed to be reasonable as of the date of such projections in light of
current and reasonably foreseeable business conditions).

 

20

--------------------------------------------------------------------------------


 


5.18        GOVERNING LAW AND ENFORCEMENT


 


(A)           THE CHOICE OF ENGLISH LAW AS THE GOVERNING LAW OF THIS AGREEMENT
AND THE SECURITY DOCUMENTS GOVERNED BY ENGLISH LAW WILL BE RECOGNIZED AND
ENFORCED IN THE RELEVANT JURISDICTIONS.


 


(B)           ANY FINAL JUDGEMENT OBTAINED IN ENGLAND IN RELATION TO THIS
AGREEMENT AND THE SECURITY DOCUMENTS GOVERNED BY ENGLISH LAW WILL BE RECOGNIZED
AND ENFORCED IN THE RELEVANT JURISDICTIONS.


 


5.19        CENTRE OF MAIN INTERESTS AND ESTABLISHMENTS


 

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “Regulation”), the centre of main interest (as
that term is used in Article 3(1) of the Regulation) for the Borrower and UK
Guarantor is situated in England and Wales and other than in relation to
Evolving Systems Ltd’s branch office in Malaysia, has no “establishment” (as
that term is used in Article 2(h) of the Regulations) in any other jurisdiction.

 


5.20        INCORPORATION OF CERTAIN REPRESENTATIONS AND WARRANTIES


 

Each of the representations and warranties contained in the Related Documents
and, at the Closing Date, the Term Loan Documents made by any Credit Party is
true and correct in all material respects (except to the extent already
qualified by materiality, in which case it shall have been true and correct in
all respects and shall not have been false or, misleading in any respect taken
as a whole and in light of the circumstances under which it was made or
furnished) and to the knowledge of each Credit Party as of the Closing Date,
each of the representations and warranties contained in the Related Documents
made by Persons other than a Credit Party Agent or any Lender is true and
correct in all material respects.

 


5.21        SURVIVAL


 

Each Credit Party agrees that the representations and warranties contained in
the Loan Documents are made with the knowledge and intention that Agent and
Lenders are relying and will rely thereon.  All such representations and
warranties will survive the execution and delivery of this Agreement, the
Closing and the making of any and all Advances and/or the funding of the Term
Loan.

 


VI.           AFFIRMATIVE COVENANTS


 

Each Credit Party, jointly and severally, covenants and agrees that, until the
full performance and satisfaction, and indefeasible payment in full in cash, of
all the Obligations (other than contingent indemnification Obligations to the
extent no claim giving rise thereto has been asserted) and the termination of
the Commitments:

 

21

--------------------------------------------------------------------------------


 


6.1          REPORTING, COLLATERAL AND OTHER INFORMATION


 


(A)           REPORTING.  THE CREDIT PARTIES SHALL MAINTAIN AND SHALL CAUSE EACH
OF THEIR SUBSIDIARIES TO MAINTAIN A SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH SOUND BUSINESS PRACTICES TO PERMIT THE
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP (PROVIDED THAT
INTERIM FINANCIAL STATEMENTS SHALL NOT BE REQUIRED TO HAVE FOOTNOTE DISCLOSURE
AND MAY BE SUBJECT TO NORMAL YEAR-END ADJUSTMENTS).


 


(B)           THE CREDIT PARTIES SHALL FURNISH TO AGENT AND EACH LENDER, AT THE
TIMES, FOR THE PERIODS AND OTHERWISE IN ACCORDANCE WITH THE TERMS OF EXHIBIT C
ATTACHED HERETO, ALL STATEMENTS (FINANCIAL OR OTHERWISE), BUDGETS, PROJECTIONS,
REPORTS, LISTINGS, CALCULATIONS, CERTIFICATES, NOTICES AND OTHER MATERIALS
DESCRIBED ON SUCH EXHIBIT C-1.


 


(C)           COLLATERAL DELIVERABLES; RELATED ACTIONS.  EACH CREDIT PARTY
SHALL, AND SHALL CAUSE EACH OTHER CREDIT PARTY TO COMPLY WITH EACH OF THE
AGREEMENTS, COVENANTS AND UNDERTAKINGS SET FORTH IN EXHIBIT C-2, APPLICABLE TO
SUCH CREDIT PARTY IN ACCORDANCE WITH THE TERMS THEREOF, AND REPRESENTS AND
WARRANTS TO THE LENDER PARTIES THAT THE REPRESENTATIONS AND WARRANTIES THEREON
CONTAINED ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS (EXCEPT TO THE
EXTENT ALREADY QUALIFIED BY MATERIALITY, IN WHICH CASE IT SHALL HAVE BEEN TRUE
AND CORRECT IN ALL RESPECTS) AND SHALL NOT HAVE BEEN FALSE OR MISLEADING IN ANY
RESPECT TAKEN AS A WHOLE AND IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT WAS
MADE OR FURNISHED.


 


6.2          CONDUCT OF BUSINESS; MAINTENANCE OF EXISTENCE AND ASSETS


 

Each Credit Party shall, and shall cause each of its Subsidiaries to:

 


(A)           ENGAGE SOLELY IN THE BUSINESS IN ACCORDANCE WITH GOOD BUSINESS
PRACTICES CUSTOMARY TO ITS INDUSTRY, AND USE COMMERCIALLY REASONABLE EFFORTS TO
PRESERVE THE GOODWILL AND BUSINESS OF THE CUSTOMERS, SUPPLIERS AND OTHERS HAVING
MATERIAL BUSINESS RELATIONS WITH IT;


 


(B)           USE COMMERCIALLY REASONABLE EFFORTS TO COLLECT ITS ACCOUNTS IN THE
ORDINARY COURSE OF BUSINESS;


 


(C)           MAINTAIN AND PRESERVE ALL OF ITS MATERIAL PROPERTIES USED OR
USEFUL IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION (NORMAL WEAR AND TEAR
EXCEPTED AND EXCEPT AS MAY BE DISPOSED OF IN ACCORDANCE WITH THE TERMS OF THE
LOAN DOCUMENTS) AND FROM TIME TO TIME MAKE ALL REASONABLY NECESSARY REPAIRS,
RENEWALS AND REPLACEMENTS THEREOF;


 


(D)           EXCEPT AS PERMITTED UNDER SECTION 7.4(H), MAINTAIN AND PRESERVE IN
FULL FORCE AND EFFECT ITS ORGANIZATIONAL EXISTENCE UNDER THE LAWS OF ITS STATE
OR JURISDICTION OF INCORPORATION, ORGANIZATION OR FORMATION, AS APPLICABLE;


 


(E)           MAINTAIN AND PRESERVE IN FULL FORCE AND EFFECT ALL PERMITS AND
QUALIFICATIONS TO DO BUSINESS AND REMAIN IN GOOD STANDING (TO THE EXTENT SUCH
CONCEPT APPLIES TO SUCH ENTITY) IN EACH JURISDICTION IN WHICH THE OWNERSHIP OR
LEASE OF ITS PROPERTY OR THE NATURE OF ITS BUSINESS MAKES SUCH PERMITS OR
QUALIFICATION NECESSARY, IN EACH CASE EXCEPT AS WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT; AND

 

22

--------------------------------------------------------------------------------


 


(F)            MAINTAIN, COMPLY WITH AND KEEP IN FULL FORCE AND EFFECT AND RENEW
ITS RIGHTS IN INTELLECTUAL PROPERTY EXCEPT WHERE THE NON-PRESERVATION,
NON-COMPLIANCE OR LOSS OF WHICH OR FAILURE TO MAINTAIN WOULD NOT REASONABLY BE
EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT.


 


6.3          COMPLIANCE WITH LEGAL AND OTHER OBLIGATIONS


 

Each Credit Party shall, and shall cause each of its Subsidiaries to:

 


(A)           COMPLY WITH ALL LAWS, STATUTES, RULES, REGULATIONS, ORDINANCES AND
TARIFFS OF ALL GOVERNMENTAL AUTHORITIES APPLICABLE TO IT OR ITS BUSINESS,
PROPERTIES OR OPERATIONS, EXCEPT WHERE THE FAILURE TO COMPLY WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(B)           COMPLY IN ALL MATERIAL RESPECTS WITH THE SECURITIES ACT AND
EXCHANGE ACT AND THE RULES PROMULGATED UNDER SUCH ACTS IN ALL MATERIAL RESPECTS
AND MAKE ALL MATERIAL FILINGS REQUIRED BY SUCH ACTS WITHIN THE REQUIRED FILING
PERIOD;


 


(C)           PAY ALL TAXES, ASSESSMENTS, GOVERNMENTAL FEES AND CHARGES EXCEPT
TAXES, ASSESSMENTS, GOVERNMENTAL FEES AND CHARGES BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS DILIGENTLY PROSECUTED AND AGAINST WHICH ADEQUATE
RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP AND, WITH RESPECT TO SUCH
ITEMS, ALL SUCH ITEMS DO NOT EXCEED AN AMOUNT EQUAL TO $250,000 AGAINST PERSONS
ORGANIZED IN THE UNITED STATES IN THE AGGREGATE AT ANY TIME OR SUCH ITEMS DO NOT
EXCEED AN AMOUNT EQUAL TO $1,500,000 AGAINST PERSONS ORGANIZED OUTSIDE THE
UNITED STATES IN THE AGGREGATE AT ANY TIME;


 


(D)           SUBJECT TO ANY SUBORDINATION PROVISIONS IN FAVOR OF THE LENDER
PARTIES AND/OR OTHER RESTRICTIONS HEREIN SET FORTH, PERFORM IN ACCORDANCE WITH
ITS TERMS EACH CONTRACT, AGREEMENT OR OTHER ARRANGEMENT TO WHICH IT IS A PARTY
OR BY WHICH IT OR ANY OF THE COLLATERAL IS BOUND, EXCEPT WHERE THE FAILURE TO SO
PERFORM WOULD NOT REASONABLY BE EXPECTED TO RESULT IN, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(E)           PAY AND PERFORM, BEFORE THE SAME SHALL BECOME DELINQUENT AND AS
THE SAME SHALL BE REQUIRED TO BE PERFORMED, ALL OF ITS OBLIGATIONS, LIABILITIES
AND INDEBTEDNESS, BUT SUBJECT TO ANY SUBORDINATION PROVISIONS CONTAINED HEREIN
AND/OR IN ANY INSTRUMENT OR AGREEMENT EVIDENCING OR PERTAINING TO SUCH
INDEBTEDNESS, EXCEPT WHERE THE FAILURE TO SO PAY OR PERFORM WOULD NOT REASONABLY
BE EXPECTED TO RESULT IN, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT;


 


(F)            WITH RESPECT TO THE CREDIT PARTIES OTHER THAN BORROWER AND ANY OF
ITS SUBSIDIARIES, PAY AND PERFORM, BEFORE THE SAME SHALL BECOME DELINQUENT AND
AS THE SAME SHALL BE REQUIRED TO BE PERFORMED, BUT SUBJECT TO ANY SUBORDINATION
PROVISIONS CONTAINED HEREIN AND IN THE SUBORDINATION AGREEMENT, AND PRESERVE AND
ENFORCE ALL OF ITS MATERIAL RIGHTS, DUTIES AND OBLIGATIONS UNDER EACH OF THE
RELATED DOCUMENTS AND THE TSE PURCHASE AGREEMENT EXCEPT AS PROVIDED IN
SECTION 7.5(F); AND

 

23

--------------------------------------------------------------------------------


 


(G)           PROPERLY FILE ALL REPORTS REQUIRED TO BE FILED WITH ANY
GOVERNMENTAL AUTHORITY, EXCEPT WHERE THE FAILURE TO FILE WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


6.4          INSURANCE


 

Each Credit Party shall or if applicable Evolving Systems shall cause such
Credit Party to (a) ensure that the Life Insurance Policy is fully paid and in
full force and effect at all times; and (b) keep all of its insurable Properties
adequately insured against losses, damages and hazards as are customarily
insured against by businesses engaging in similar activities or the Business or
owning similar Properties and of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons, and at
least the minimum amount required by applicable law and any other agreement to
which such Credit Party is a party or pursuant to which such Credit Party
provides any services, including, without limitation, liability, property and
business interruption insurance, as applicable; provided the amount of business
interruption insurance shall not be less than projected EBITDA for all Credit
Parties and their Subsidiaries on a consolidated basis without duplication for a
period of not less than six (6) months and, in any event, not less than an
amount equal to $1,500,000; and maintain general liability insurance at all
times against liability on account of damage to Persons and Property having such
limits, deductibles, exclusions and co-insurance and other provisions as are
customary for a business engaged in activities similar to those of such Credit
Party under such circumstances and (c) maintain directors and officers liability
insurance at all times against risks and liabilities customarily insured; all of
the foregoing insurance policies and coverage levels to (i) be satisfactory to
Agent in its Permitted Discretion, (ii) name Agent, for the benefit of the
Lender Parties, as loss payee/mortgagee in respect of property damage and
casualty insurance, additional insured in respect of liability insurance
(excluding errors and omissions insurance and directors and officers liability
insurance) and prior to the repayment in full of the Obligations as defined in
and under the Term Loan Agreement sole beneficiary of the Life Insurance Policy
(after indefeasible repayment of such Obligations, the Agent need not be the
sole beneficiary of the Life Insurance Policy), and (iii) expressly provide that
they cannot be altered, amended, modified, cancelled or terminated without at
least thirty (30) days (10 days in the event of a termination for non-payment of
premiums) prior written notice to Agent from the insurer except to add in the
Ordinary Course of Business additional customers as loss payee/mortgagee or
additional insured pursuant to this subsection (iii), and that they inure to the
benefit of Agent, for the benefit of the Lender Parties, notwithstanding any
action or omission or negligence of or by such Credit Party, or any insured
thereunder.  Upon request of Agent or any Lender, Evolving Systems shall furnish
to Agent, with sufficient copies for each Lender, at reasonable intervals (but
not more than once per calendar year) a certificate of a Responsible Officer on
behalf of Evolving Systems (and, if requested by Agent, any insurance broker of
Evolving Systems) setting forth the nature and extent of all insurance
maintained by Evolving Systems and its Subsidiaries in accordance with this
Section 6.4.  Unless Evolving Systems provides Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrower’s expense to protect Agent’s and Lenders’ interests in the Credit
Parties’ Properties.  This insurance may, but need not, protect the Credit
Parties’ interests.  The coverage that Agent purchases may not pay any claim
that any Credit Party makes or any claim that is made against any Credit Party
in connection with said Property.  Evolving Systems may later cancel any
insurance purchased by Agent, but only after providing Agent with satisfactory
evidence to

 

24

--------------------------------------------------------------------------------


 

Agent, and written acknowledgment thereof, that Evolving Systems has obtained
insurance as required by this Agreement.  If Agent purchases insurance, Borrower
shall be responsible for the costs of that insurance, including interest and any
other charges Agent may impose in connection with the placement of insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance shall be added to the Obligations and payable on demand. 
The costs incurred by Agent of the insurance may be more than the costs of
insurance Evolving Systems may be able to obtain on its own.

 


6.5          INSPECTION MANAGEMENT MEETINGS


 


(A)           EACH CREDIT PARTY SHALL PERMIT THE REPRESENTATIVES OF AGENT FROM
TIME TO TIME DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO (I) VISIT
AND INSPECT ANY OF SUCH CREDIT PARTY’S AND THE SUBSIDIARIES OF SUCH CREDIT
PARTIES’ OFFICES OR PROPERTIES OR ANY OTHER PLACE WHERE COLLATERAL IS LOCATED TO
INSPECT THE COLLATERAL AND/OR TO EXAMINE AND/OR AUDIT ALL OF SUCH CREDIT PARTY’S
BOOKS OF ACCOUNT, RECORDS, REPORTS AND OTHER PAPERS, (II) MAKE COPIES AND
EXTRACTS THEREFROM AND (III) DISCUSS SUCH CREDIT PARTY’S BUSINESS, OPERATIONS,
PROSPECTS, PROPERTIES, ASSETS, LIABILITIES, CONDITION AND/OR ACCOUNTS WITH ITS
OFFICERS AND, SO LONG AS OFFICERS AND EMPLOYEES OF THE CREDIT PARTY OR SUCH
SUBSIDIARY ARE ENTITLED TO BE PRESENT, INDEPENDENT PUBLIC ACCOUNTANTS (AND BY
THIS PROVISION SUCH OFFICERS AND ACCOUNTANTS ARE AUTHORIZED TO DISCUSS THE
FOREGOING); PROVIDED, HOWEVER, THAT (X) THE CREDIT PARTIES SHALL NOT BE
OBLIGATED TO REIMBURSE AGENT FOR MORE THAN AN AGGREGATE OF TWO (2) VISITS,
INSPECTIONS, EXAMINATIONS AND/OR AUDITS UNDER THIS SECTION 6.5(A) AND PURSUANT
TO THE TERM LOAN AGREEMENT (WHETHER ANY SUCH VISIT, INSPECTION, EXAMINATION OR
AUDIT INCLUDES OR COVERS SOME OR ALL OF THE “CREDIT PARTIES” AND THEIR
RESPECTIVE “SUBSIDIARIES” UNDER AND AS DEFINED IN THIS AGREEMENT AND THE TERM
LOAN AGREEMENT) DURING ANY FISCAL YEAR IN WHICH NO EVENT OF DEFAULT EXISTS, OF
WHICH ONE (1) VISIT, INSPECTION, EXAMINATION AND/OR AUDIT IN WHICH EMPLOYEES AND
AGENTS OF AGENT LOCATED WITHIN NORTH AMERICA TRAVEL OUTSIDE NORTH AMERICA WHICH
VISITS SHALL, TO THE EXTENT PRACTICABLE AND APPROPRIATE IN THE PERMITTED
DISCRETION OF THE AGENT, BE COORDINATED TO OCCUR AT THE SAME TIME AS THE
SEMI-ANNUAL MEETINGS PROVIDED FOR IN CLAUSE (B) BELOW (IT BEING AGREED AND
UNDERSTOOD THAT THE BORROWER SHALL BE OBLIGATED TO REIMBURSE AGENT FOR ALL SUCH
VISITS, INSPECTIONS, EXAMINATIONS AND AUDITS CONDUCTED WHILE ANY EVENT OF
DEFAULT EXISTS), AND (Y) NO NOTICE SHALL BE REQUIRED TO DO ANY OF THE FOREGOING
IF ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(B)           THE CREDIT PARTIES SHALL CAUSE THEIR SENIOR MANAGEMENT TO HOLD
MEETINGS WITH AGENT IN PERSON, ON A SEMI-ANNUAL BASIS OR MORE FREQUENTLY IN THE
PERMITTED DISCRETION OF THE AGENT, TO DISCUSS THE FINANCIAL PERFORMANCE AND
PROJECTIONS OF EVOLVING SYSTEMS AND ITS SUBSIDIARIES.  THE FORMAT AND CONTENT OF
THE MEETINGS SHALL BE SUBSTANTIALLY SIMILAR TO DISCUSSION OF SUCH MATTERS IN
MEETINGS OF THE BOARD OF DIRECTORS OF EVOLVING SYSTEMS.  CREDIT PARTIES’ SHALL
REIMBURSE AGENT FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION
WITH ATTENDANCE AT SUCH MEETINGS.


 


(C)           AGENT AND SUCH REPRESENTATIVES SHALL MAINTAIN THE CONFIDENTIALITY
OF ALL NON-PUBLIC INFORMATION (WHETHER WRITTEN OR VERBAL AND WHETHER
SPECIFICALLY IDENTIFIED AS “CONFIDENTIAL”) OBTAINED DURING SUCH VISITS,
INSPECTIONS, EXAMINATIONS, AUDITS OR MEETINGS IN ACCORDANCE WITH SECTION 12.12.

 

25

--------------------------------------------------------------------------------


 


6.6          USE OF PROCEEDS


 

The Borrower shall use the proceeds from the Advances under the Revolving
Facility solely for the following purposes at the election of Borrower: (i) for
the purchase or generation from time to time of receivables and inventory and
for payments of amounts owing from time to time to Agent and Lenders under the
Loan Documents, and (ii) for permitted corporate purposes in compliance with
applicable law and not in violation of this Agreement .  The Borrower shall not
use the proceeds from the Advances under the Revolving Facility for the
acquisitions of companies, businesses or undertakings or for repayment or
prepayment of the Term Loan or the obligations under the Subordinated Loan
Documents or to make any loans or payments to any Credit Party organized in the
United States other than (x) any dividend payment as permitted by section 7.5 or
for the avoidance of doubt not for any purpose which would result in a breach of
Sections 151 to 158 of the Act.

 


6.7          FURTHER ASSURANCES; POST CLOSING DELIVERIES


 


(A)           EXCEPT AS AUTHORIZED BY AGENT IN ITS PERMITTED DISCRETION, EACH
CREDIT PARTY SHALL, AND SHALL CAUSE EACH CREDIT PARTY TO, WITHIN FIVE
(5) BUSINESS DAYS AFTER DEMAND BY AGENT OR REQUISITE LENDERS, TAKE SUCH FURTHER
ACTIONS, OBTAIN SUCH CONSENTS AND APPROVALS AND DULY EXECUTE AND DELIVER SUCH
FURTHER AGREEMENTS, ASSIGNMENTS, INSTRUCTIONS OR DOCUMENTS AS MAY BE REQUESTED
IN THEIR PERMITTED DISCRETION IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT IN
ITS PERMITTED DISCRETION IN ORDER TO CARRY OUT THE PURPOSES, TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY,
WHETHER BEFORE, AT OR AFTER THE PERFORMANCE AND/OR CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.


 


(B)           WITHOUT LIMITING ANY OTHER PROVISION OF ANY LOAN DOCUMENT, EACH
CREDIT PARTY SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO AGENT ALL AGREEMENTS,
INSTRUMENTS, DOCUMENTS AND OTHER DELIVERIES, AND TAKE OR CAUSE TO BE TAKEN ALL
ACTIONS, AND OTHERWISE PERFORM, OBSERVE AND COMPLY WITH ALL OBLIGATIONS AND
COVENANTS, SET FORTH ON SCHEDULE 6.7 HERETO WITHIN THE APPLICABLE TIME PERIODS
SET FORTH THEREON.


 


(C)           EACH CREDIT PARTY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO,
(I) EXECUTE, DELIVER AND/OR RECORD ANY AND ALL FINANCING STATEMENTS,
CONTINUATION STATEMENTS, STOCK POWERS, TRANSFERS, INSTRUMENTS AND OTHER
DOCUMENTS, OR CAUSE THE EXECUTION, DELIVERY AND/OR RECORDING OF ANY AND ALL OF
THE FOREGOING, THAT ARE NECESSARY OR REQUIRED UNDER LAW OR OTHERWISE REQUESTED
BY AGENT IN ITS PERMITTED DISCRETION TO CREATE, PERFECT OR PRESERVE THE PLEDGE
OF THE COLLATERAL TO AGENT AND THE LIEN ON THE COLLATERAL IN FAVOR OF AGENT, FOR
THE BENEFIT OF THE LENDER PARTIES UNDER THE LOAN DOCUMENTS (AND EACH CREDIT
PARTY IRREVOCABLY GRANTS AGENT THE RIGHT, AT AGENT’S OPTION, TO FILE ANY OR ALL
OF THE FOREGOING), AND (II) DEFEND THE COLLATERAL AND THE LIEN IN FAVOR OF
AGENT, FOR THE BENEFIT OF THE LENDER PARTIES UNDER THE LOAN DOCUMENTS, AGAINST
ALL CLAIMS AND DEMANDS OF ALL PERSONS (OTHER THAN PERMITTED LIENS).  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING AND EXCEPT AS OTHERWISE APPROVED IN
WRITING BY REQUISITE LENDERS, (I) EACH GUARANTOR SHALL, AND EACH CREDIT PARTY
SHALL CAUSE ITS SUBSIDIARIES (OTHER THAN BORROWER) TO, GUARANTY THE OBLIGATIONS
OF BORROWER, AND GRANT TO AGENT, FOR THE BENEFIT OF THE LENDER PARTIES UNDER THE
LOAN DOCUMENTS, A LIEN ON ALL OF ITS PROPERTY TO SECURE SUCH GUARANTY, (II) EACH
CREDIT PARTY SHALL

 

26

--------------------------------------------------------------------------------


 


PLEDGE THE EQUITY INTERESTS IN THEIR SUBSIDIARIES TO AGENT, FOR THE BENEFIT OF
THE LENDER PARTIES, TO SECURE THE OBLIGATIONS, AND (III) EACH CREDIT PARTY SHALL
GRANT A FIRST PRIORITY LIEN (OTHER THAN WITH RESPECT TO PROPERTY SUBJECT TO
PRIORITY PERMITTED LIENS) ON ALL OF ITS PROPERTY (OTHER THAN ACCOUNTS USED
EXCLUSIVELY FOR EMPLOYEE PAYROLL AND EMPLOYEE BENEFITS AND ANY OTHER PROPERTY
THAT IS NOT REQUIRED TO CONSTITUTE COLLATERAL PURSUANT TO THE SECURITY
DOCUMENTS) AND, WITHOUT LIMITING THE FOREGOING, PLEDGE THE STOCK AND OTHER
EQUITY INTERESTS AND SECURITIES OF EACH OF ITS SUBSIDIARIES, IN EACH CASE TO
AGENT, FOR THE BENEFIT OF THE LENDER PARTIES, TO SECURE THE OBLIGATIONS.  IN
FURTHERANCE THEREOF, EACH SUBSIDIARY OF A CREDIT PARTY OTHER THAN BORROWER SHALL
EXECUTE A JOINDER AGREEMENT AND BECOME A GUARANTOR.  NOTHING IN THIS
SECTION 6.7(C) SHALL REQUIRE A CREDIT PARTY TO GRANT ANY LIEN IN FAVOR OF THE
AGENT, FOR THE BENEFIT OF THE LENDER PARTIES UNDER THE LOAN DOCUMENTS, IN
RELATION TO THE CAPITAL STOCK OF EVOLVING SYSTEMS GMBH, NOR SHALL EVOLVING
SYSTEMS GMBH AND EVOLVING SYSTEMS NETWORKS INDIA PVT LTD BE REQUIRED TO EXECUTE
A JOINDER AGREEMENT OR GRANT ANY LIEN IN FAVOR OF THE AGENT, FOR THE BENEFIT OF
THE LENDER PARTIES UNDER THE LOAN DOCUMENTS UNLESS SUCH SUBSIDIARY HAS EBITDA
REPRESENTING FIVE (5) PER CENT OR MORE, OR NET TURNOVER REPRESENTING FIVE
(5) PER CENT OR MORE, OF THE EBITDA OR NET TURNOVER RESPECTIVELY OF THE CREDIT
PARTIES AND THEIR CONSOLIDATED SUBSIDIARIES AS A WHOLE WITHOUT DUPLICATION.


 


(D)           CONCURRENTLY WITH (I) THE EXECUTION BY ANY CREDIT PARTY, AS
LESSEE, OF ANY LEASE PERTAINING TO REAL PROPERTY, SUCH CREDIT PARTY SHALL
DELIVER TO AGENT (A) AN EXECUTED COPY THEREOF, (B) A LANDLORD WAIVER AND CONSENT
FROM THE LANDLORD UNDER SUCH LEASE IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT IN
ITS PERMITTED DISCRETION AND (C), EXCEPT FOR EXTENSIONS OF LEASES LISTED ON
SCHEDULE 6.7(C) AS OF THE CLOSING DATE AND FOR LEASES OF REAL PROPERTY,
REQUIRING NO MORE THAN AN AMOUNT EQUAL TO $200,000 IN ANNUAL RENT PAYMENTS, (I)
AT THE OPTION OF AGENT, EITHER A LEASEHOLD MORTGAGE UPON OR A COLLATERAL
ASSIGNMENT OF SUCH LEASE IN FAVOR OF AGENT, FOR THE BENEFIT OF THE LENDER
PARTIES UNDER THE LOAN DOCUMENTS, IN EITHER CASE IN FORM AND SUBSTANCE
ACCEPTABLE TO AGENT IN ITS PERMITTED DISCRETION, AND (II) AT THE OPTION OF
AGENT, A LENDER’S POLICY OF TITLE INSURANCE FOR THE BENEFIT OF THE LENDER
PARTIES UNDER THE LOAN DOCUMENTS, IN SUCH FORM AND AMOUNT AND CONTAINING SUCH
ENDORSEMENTS AS SHALL BE SATISFACTORY TO AGENT IN ITS PERMITTED DISCRETION,
INSURING THE LIEN OF SUCH LEASEHOLD MORTGAGE OR COLLATERAL ASSIGNMENT OF LEASE,
TOGETHER WITH A SURVEY OF SUCH REAL PROPERTY, WHICH SURVEY SHALL BE OF A RECENT
ENOUGH DATE AND IN SUFFICIENT DETAIL SO AS TO PERMIT THE TITLE COMPANY ISSUING
SUCH POLICY TO ELIMINATE ANY SURVEY EXCEPTIONS TO SUCH POLICY AND (D) SUCH OTHER
DOCUMENTS AND ASSURANCES WITH RESPECT TO SUCH REAL PROPERTY AS AGENT MAY REQUIRE
IN ITS PERMITTED DISCRETION, AND (II) THE EXECUTION BY ANY CREDIT PARTY OF ANY
CONTRACT RELATING TO THE ACQUISITION BY SUCH CREDIT PARTY OF REAL PROPERTY, AN
EXECUTED COPY OF SUCH CONTRACT AND, CONCURRENTLY WITH THE CLOSING OF THE
PURCHASE OF SUCH REAL PROPERTY, (A) A FIRST MORTGAGE OR DEED OF TRUST IN FAVOR
OF AGENT, FOR THE BENEFIT OF THE LENDER PARTIES UNDER THE LOAN DOCUMENTS, ON
SUCH REAL PROPERTY, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT IN ITS PERMITTED
DISCRETION, (B) A LENDER’S POLICY OF TITLE INSURANCE FOR THE BENEFIT OF THE
LENDER PARTIES UNDER THE LOAN DOCUMENTS, IN SUCH FORM AND AMOUNT AND CONTAINING
SUCH ENDORSEMENTS AS SHALL BE SATISFACTORY TO AGENT IN ITS PERMITTED DISCRETION,
(C) A SURVEY OF SUCH REAL PROPERTY, WHICH SURVEY SHALL BE OF A RECENT ENOUGH
DATE AND IN SUFFICIENT DETAIL SO AS TO PERMIT THE TITLE COMPANY ISSUING SUCH
POLICY TO ELIMINATE ANY SURVEY EXCEPTIONS TO SUCH POLICY, (D) A RECENT
ENVIRONMENTAL ASSESSMENT OF SUCH REAL PROPERTY BY A THIRD PARTY ACCEPTABLE TO
AGENT, AND THE RESULTS THEREOF SHALL BE SATISFACTORY TO AGENT IN ITS PERMITTED
DISCRETION, AND (E) SUCH OTHER DOCUMENTS AND ASSURANCES WITH RESPECT TO SUCH
REAL PROPERTY AS AGENT MAY REQUIRE IN ITS PERMITTED DISCRETION.

 

27

--------------------------------------------------------------------------------


 


VII.         NEGATIVE COVENANTS


 

Each Credit Party, jointly and severally, covenants and agrees that, until the
full performance and satisfaction, and indefeasible payment in full in cash, of
all Obligations (other than contingent indemnification Obligations to the extent
no claim giving rise thereto has been asserted) and the termination of all
Commitments:

 


7.1          FINANCIAL COVENANTS


 

No Credit Party shall, and no Credit Party shall cause or permit any of its
Subsidiaries to, violate any of the financial covenants set forth in Exhibit B-1
hereto, calculated and determined as of the respective dates and for the
respective periods set forth thereon.

 


7.2          INDEBTEDNESS


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to, create, incur, assume, suffer to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, except
the following (collectively, “Permitted Indebtedness”):

 


(A)           INDEBTEDNESS OF THE CREDIT PARTIES EVIDENCED BY THE LOAN DOCUMENTS
OR THE TERM LOAN DOCUMENTS;


 


(B)           ANY INDEBTEDNESS OF EVOLVING SYSTEMS AND ITS SUBSIDIARIES EXISTING
ON THE CLOSING DATE AND SET FORTH ON SCHEDULE 7.2 HERETO, INCLUDING EXTENSIONS
AND REPLACEMENTS THEREOF PROVIDED THAT THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS
AS OF THE DATE OF SUCH EXTENSION OR REPLACEMENT IS NOT INCREASED AND THE
MATURITY AND WEIGHTED AVERAGE LIFE THEREOF ARE NOT SHORTENED;


 


(C)           INDEBTEDNESS OF EVOLVING SYSTEMS AND ITS SUBSIDIARIES NOT TO
EXCEED AN AMOUNT EQUAL TO $250,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING
CONSTITUTING CAPITAL LEASE OBLIGATIONS;


 


(D)           INDEBTEDNESS OF EVOLVING SYSTEMS AND ITS SUBSIDIARIES INCURRED
AFTER THE CLOSING DATE SECURED BY LIENS PERMITTED UNDER
SECTION 7.3(E)(I) PROVIDED THE AGGREGATE AMOUNT THEREOF OUTSTANDING AT ANY TIME
DOES NOT EXCEED AN AMOUNT EQUAL TO $200,000;


 


(E)           INTER-COMPANY UNSECURED INDEBTEDNESS ARISING FROM LOANS MADE BY
EVOLVING SYSTEMS TO ITS WHOLLY-OWNED SUBSIDIARIES THAT ARE CREDIT PARTIES TO AND
AS DEFINED IN THE TERM LOAN AGREEMENT TO FUND WORKING CAPITAL REQUIREMENTS OF
SUCH SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, THAT, THAT UPON
THE REQUEST OF AGENT, SUCH INDEBTEDNESS SHALL BE EVIDENCED BY PROMISSORY NOTES
HAVING TERMS (INCLUDING SUBORDINATION TERMS) SATISFACTORY TO THE AGENT, THE SOLE
ORIGINALLY EXECUTED COUNTERPARTS OF WHICH SHALL BE PLEDGED AND DELIVERED TO THE
AGENT, FOR THE BENEFIT OF THE LENDER PARTIES, AS SECURITY FOR THE OBLIGATIONS;


 


(F)            INTER-COMPANY UNSECURED INDEBTEDNESS NOT LISTED IN SCHEDULE 7.2
ON THE CLOSING DATE ARISING FROM LOANS MADE BY EVOLVING SYSTEMS TO EVOLVING
SYSTEMS NETWORKS INDIA PVT LTD, AN INDIA CORPORATION, AND EVOLVING SYSTEMS GMBH,
A GERMAN CORPORATION, SO LONG AS SUCH PERSONS ARE WHOLLY-OWNED SUBSIDIARIES OF
EVOLVING SYSTEMS, TO FUND WORKING CAPITAL

 

28

--------------------------------------------------------------------------------


 


REQUIREMENTS OF SUCH SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED
THAT, THAT UPON THE REQUEST OF AGENT, SUCH INDEBTEDNESS SHALL BE EVIDENCED BY
PROMISSORY NOTES HAVING TERMS (INCLUDING SUBORDINATION TERMS) SATISFACTORY TO
AGENT, THE SOLE ORIGINALLY EXECUTED COUNTERPARTS OF WHICH SHALL BE PLEDGED AND
DELIVERED TO AGENT, FOR THE BENEFIT OF THE LENDER PARTIES, AS SECURITY FOR THE
OBLIGATIONS; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF INVESTMENTS
PERMITTED PURSUANT TO SECTION 7.4(I) AND OUTSTANDING INDEBTEDNESS PERMITTED
PURSUANT TO THIS SUBSECTION 7.2(F) DOES NOT EXCEED AN AMOUNT EQUAL TO $100,000
AT ANY TIME.


 


(G)           SUBORDINATED DEBT OF EVOLVING SYSTEMS EVIDENCED BY THE
SUBORDINATED NOTES TO THE EXTENT SUCH INDEBTEDNESS REMAINS SUBJECT TO THE TERMS
AND CONDITIONS OF THE SELLER SUBORDINATION AGREEMENT;


 


(H)           CONTINGENT OBLIGATIONS TO THE EXTENT CONSTITUTING INDEBTEDNESS AND
PERMITTED UNDER SECTION 7.8 HEREOF;


 


(I)            THE INCURRENCE BY ANY CREDIT PARTY OR ANY SUBSIDIARY THEREOF OF
INDEBTEDNESS IN AN AMOUNT UP TO AN AMOUNT EQUAL TO $50,000 ARISING FROM THE
HONOURING BY A BANK OR OTHER FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR
INSTRUMENT DRAWN AGAINST INSUFFICIENT FUNDS, SO LONG AS SUCH INDEBTEDNESS IS
COVERED WITHIN FIVE BUSINESS DAYS;


 


(J)            REIMBURSEMENT OBLIGATIONS UNDER THE LETTERS OF CREDIT LISTED ON
SCHEDULE 7.2;


 


(K)           UNSECURED INDEBTEDNESS OF A CREDIT PARTY OR ITS SUBSIDIARIES
INCURRED IN CONNECTION WITH THE FINANCING OF INSURANCE PREMIUMS IN THE ORDINARY
COURSE OF BUSINESS WITH RESPECT TO INSURANCE REQUIRED OR PERMITTED UNDER
SECTION 6.4 UP TO AN AMOUNT EQUAL TO $500,000 IN AGGREGATE ANNUAL PREMIUMS; AND;


 


(L)            OTHER UNSECURED INDEBTEDNESS OF EVOLVING SYSTEMS AND ITS
SUBSIDIARIES NOT TO EXCEED AN AMOUNT EQUAL TO $50,000 IN THE AGGREGATE
OUTSTANDING AT ANY TIME.


 


7.3          LIENS


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon, in, against or with respect to any part of, or any
pledge of, any of the Collateral or any of its other Property or Capital Stock
(other than the Capital Stock of Evolving Systems) whether now owned or
hereafter acquired, except the following (collectively, “Permitted Liens”):

 


(A)           LIENS CREATED BY THE LOAN DOCUMENTS OR THE TERM LOAN DOCUMENTS OR
OTHERWISE ARISING IN FAVOR OF AGENT, FOR THE BENEFIT OF THE LENDER PARTIES;


 


(B)           LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS, FEES OR CHARGES OF
ANY GOVERNMENTAL AUTHORITY (I) THAT ARE NOT YET DELINQUENT OR (II) WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS ARE BEING MAINTAINED BY
SUCH CREDIT PARTY OR SUBSIDIARY IN ACCORDANCE WITH GAAP AND, WITH RESPECT TO
THIS CLAUSE (II), ALL SUCH LIENS SECURE CLAIMS NOT EXCEEDING AMOUNTS SET FORTH
IN SECTION 6.3(C);

 

29

--------------------------------------------------------------------------------


 


(C)           STATUTORY LIENS OF LANDLORDS, CARRIERS, WAREHOUSEMEN, MECHANICS
AND/OR MATERIALMEN AND OTHER SIMILAR LIENS IMPOSED BY LAW OR THAT ARISE BY
OPERATION OF LAW IN THE ORDINARY COURSE OF BUSINESS THAT, IN ANY SUCH CASE, ARE
ONLY FOR AMOUNTS NOT YET DELINQUENT OR WHICH ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS (WHICH HAVE THE EFFECT OF PREVENTING OR STAYING THE
FORFEITURE OR SALE OF THE PROPERTY SUBJECT THERETO) AND WITH RESPECT TO WHICH
ADEQUATE RESERVES OR OTHER APPROPRIATE PROVISIONS ARE BEING MAINTAINED BY SUCH
PERSON IN ACCORDANCE WITH GAAP;


 


(D)           LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA) INCURRED OR DEPOSITS
OR PLEDGES MADE IN THE ORDINARY COURSE OF BUSINESS (INCLUDING, WITHOUT
LIMITATION, SURETY BONDS AND APPEAL BONDS) IN CONNECTION WITH WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY BENEFITS
OR TO SECURE THE PERFORMANCE OF TENDERS, BIDS, LEASES, TRADE CONTRACTS,
STATUTORY OBLIGATIONS AND OTHER SIMILAR OBLIGATIONS (OTHER THAN FOR THE
REPAYMENT OF INDEBTEDNESS);


 


(E)           (I) PURCHASE MONEY LIENS SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 7.2(D); PROVIDED, THAT (X) ANY SUCH LIEN ATTACHES TO THE SUBJECT
PROPERTY CONCURRENTLY WITH OR WITHIN TWENTY (20) DAYS AFTER THE ACQUISITION
THEREOF, (Y) SUCH LIEN ATTACHES ONLY TO THE SUBJECT PROPERTY AND (Z) THE
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF
THE COST OF SUCH PROPERTY; AND (II) LIENS ARISING UNDER CAPITAL LEASES PERMITTED
UNDER SECTION 7.2(C) TO THE EXTENT SUCH LIENS ATTACH ONLY TO THE PROPERTY THAT
IS THE SUBJECT OF SUCH CAPITAL LEASES;


 


(F)            ANY ATTACHMENT OR JUDGMENT LIEN PROVIDED THAT THE ENFORCEMENT OF
SUCH LIENS IS EFFECTIVELY STAYED, SATISFIED, VACATED, DISMISSED OR DISCHARGED
WITHIN 30 DAYS OF ISSUANCE OR EXECUTION AND SUCH LIENS SECURE CLAIMS NOT
OTHERWISE CONSTITUTING AN EVENT OF DEFAULT;


 


(G)           EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, ZONING ORDINANCES,
RESERVATIONS, COVENANTS AND OTHER SIMILAR CHARGES, TITLE EXCEPTIONS OR
ENCUMBRANCES RELATING TO REAL PROPERTY OF THE CREDIT PARTIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS THAT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, ARE
NOT SUBSTANTIAL IN AMOUNT, DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE USE
OF THE PROPERTY AFFECTED OR THE ORDINARY CONDUCT OF THE BUSINESS OF THE CREDIT
PARTIES AND DO NOT RESULT IN MATERIAL DIMINUTION IN VALUE OF THE PROPERTY
SUBJECT THERETO;


 


(H)           LIENS DISCLOSED ON SCHEDULE 7.3 AS OF THE CLOSING DATE;


 


(I)            LIENS ARISING BY VIRTUE OF ANY STATUTORY OR COMMON LAW PROVISION
RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF, RECOUPMENT, COMBINATION OF
ACCOUNTS OR SIMILAR RIGHTS AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH
A CREDITOR DEPOSITORY INSTITUTION;


 


(J)            LIENS THAT ARISE UNDER CUSTOMARY NON-ASSIGNMENT PROVISIONS IN
CONTRACTS, LEASES, SUBLEASES, LICENSES AND SUBLICENSES ENTERED INTO WITH
UNAFFILIATED THIRD PARTIES IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           TRANSFER RESTRICTIONS THAT ARISE UNDER ANY AGREEMENT FOR A SALE,
LEASE, TRANSFER, CONVEYANCE, ASSIGNMENT OR OTHER DISPOSITION OF ANY PROPERTY OR
ANY INTEREST THEREIN THAT IS PERMITTED PURSUANT TO SECTION 7.7 THAT IMPOSES
RESTRICTIONS ONLY ON THE PROPERTIES THAT ARE THE SUBJECT OF SUCH AGREEMENT
PENDING THE CONSUMMATION OF SUCH TRANSACTION;

 

30

--------------------------------------------------------------------------------


 


(L)            RESTRICTIONS UNDER FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR
THE RULES OR REGULATIONS PROMULGATED THEREUNDER;


 


(M)          LIENS ON CAPITAL STOCK OF EVOLVING SYSTEMS NOT HELD BY ANY CREDIT
PARTY OR SUBSIDIARY OF A CREDIT PARTY; AND


 


(N)           LIENS OF LICENSORS AND SUBLICENSORS ON LICENSES AND SUBLICENSES OF
INTELLECTUAL PROPERTY OF A CREDIT PARTY OR SUBSIDIARY THEREOF ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS.


 


7.4          CONSOLIDATIONS, MERGERS AND INVESTMENTS


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to, directly or indirectly, (i) merge, liquidate, amalgamate or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all its Property to or in favor of, any other Person, (ii) purchase, own, hold,
invest in or otherwise acquire any obligations or stock or other securities of,
or any other ownership interest in, any other Person (including the
establishment or creation of any Subsidiary) or any joint venture, or otherwise
consummate or commit to make any Acquisition (including by way of merger,
consolidation or other combination), (iii) purchase, own, hold, invest in or
otherwise acquire any “investment property” (as defined in the UCC) issued by
any other Person, or (iv) except as permitted by Section 7.2 or Section 7.8
make, permit to exist or commit to make any loans, advances or extensions of
credit to or for the benefit of any Person, or assume, guarantee, indemnify,
endorse, contingently agree to purchase or otherwise become liable for or upon
or incur any obligation of, any Person (the items described in the foregoing
clauses (ii), (iii) and (iv) sometimes are referred to as “Investments”),
except:

 


(A)           INVESTMENTS CREATED BY THE LOAN DOCUMENTS AND THE TERM LOAN
DOCUMENTS;


 


(B)           TRADE CREDIT EXTENDED BY EVOLVING SYSTEMS AND ITS SUBSIDIARIES IN
THE ORDINARY COURSE OF BUSINESS AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;


 


(C)           INVESTMENTS CONSTITUTING INTER-COMPANY INDEBTEDNESS TO THE EXTENT
PERMITTED UNDER SECTIONS 7.2(E) AND 7.2(F);


 


(D)           LOANS TO EMPLOYEES AND ADVANCES FOR BUSINESS TRAVEL AND SIMILAR
TEMPORARY ADVANCES MADE IN THE ORDINARY COURSE OF BUSINESS TO OFFICERS,
DIRECTORS AND EMPLOYEES, NOT TO EXCEED AN AMOUNT EQUAL TO $25,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING;


 


(E)           THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR
COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;


 


(F)            (I) INVESTMENTS BY THE CREDIT PARTIES IN CASH EQUIVALENTS WITH
RESPECT TO WHICH AGENT, FOR THE BENEFIT OF THE LENDER PARTIES, HAS A FIRST
PRIORITY AND PERFECTED LIEN, AS

 

31

--------------------------------------------------------------------------------


 


SECURITY FOR THE OBLIGATIONS AND (II) INVESTMENTS IN CASH EQUIVALENTS BY
EVOLVING SYSTEMS NETWORKS INDIA PVT LTD AND EVOLVING SYSTEMS GMBH;


 


(G)           EVOLVING SYSTEMS AND ITS SUBSIDIARIES MAY CONSUMMATE TRANSACTIONS
OTHERWISE PERMITTED UNDER SECTIONS 7.2, 7.5, 7.7 AND 7.8;


 


(H)           UPON NOT LESS THAN TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
AGENT, (I) ANY SUBSIDIARY OF BORROWER MAY MERGE WITH, OR DISSOLVE OR LIQUIDATE
INTO, OR TRANSFER ITS PROPERTY TO, BORROWER OR A WHOLLY-OWNED SUBSIDIARY OF
BORROWER THAT IS A CREDIT PARTY, PROVIDED THAT, WITH RESPECT TO ANY SUCH MERGER,
BORROWER OR SUCH WHOLLY-OWNED SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING
ENTITY AND (II) A SUBSIDIARY OF EVOLVING SYSTEMS MAY MERGE WITH OR DISSOLVE OR
LIQUIDATE INTO OR TRANSFER ITS PROPERTY TO A WHOLLY-OWNED SUBSIDIARY OF EVOLVING
SYSTEMS AS PERMITTED BY THE TERM LOAN DOCUMENTS;


 


(I)            INVESTMENTS IN THE CAPITAL STOCK OF EVOLVING SYSTEMS NETWORKS
INDIA PVT LTD AND EVOLVING SYSTEMS GMBH NOT LISTED IN SCHEDULE 7.4 ON THE
CLOSING DATE; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH INVESTMENTS AND THE
OUTSTANDING INDEBTEDNESS PERMITTED UNDER SECTION 7.2(F) SHALL NOT EXCEED AN
AMOUNT EQUAL TO $100,000 AT ANY TIME;


 


(J)            INVESTMENTS BY ANY CREDIT PARTY OTHER THAN BORROWER OR ITS
SUBSIDIARIES IN ANY WHOLLY-OWNED SUBSIDIARY OF EVOLVING SYSTEMS THAT IS A U.S.
SUBSIDIARY AND THAT IS OR CONCURRENT WITH SUCH INVESTMENT BECOMES A CREDIT PARTY
AND INVESTMENTS BY EVOLVING SYSTEMS AND ITS SUBSIDIARIES IN A SUBSIDIARY OF
EVOLVING SYSTEMS THAT IS OR CONCURRENT WITH SUCH INVESTMENT BECOMES A CREDIT
PARTY AS DEFINED IN AND UNDER THE TERM LOAN AGREEMENT;


 


(K)           INVESTMENTS EXISTING AS OF THE CLOSING DATE BY A CREDIT PARTY IN
ITS SUBSIDIARIES SET FORTH ON SCHEDULE 7.4;


 


(L)            INVESTMENTS RECEIVED IN COMPROMISE OR RESOLUTION OF LITIGATION OR
ARBITRATION PROCEEDINGS WITH PERSONS WHO ARE NOT AFFILIATES OF A CREDIT PARTY UP
TO AN AMOUNT EQUAL TO $50,000 IN THE AGGREGATE;


 


(M)          INVESTMENTS REPRESENTED BY PREPAID EXPENSES MADE IN THE ORDINARY
COURSE OF BUSINESS; AND


 

(n)           without duplication of any quantitative limits, Evolving Systems
and its US Subsidiaries which are Credit Parties may make Investments permitted
under the Term Loan Agreement.

 

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 


7.5          RESTRICTED PAYMENTS


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to, (i) declare, pay or make any dividend or distribution of cash,
securities or other Property on any shares of its Capital Stock or other equity
or ownership interests or securities, (ii) apply any of its

 

32

--------------------------------------------------------------------------------


 

Property to the acquisition, redemption or other retirement of any of its
Capital Stock or other equity or ownership interests or securities or of any
warrants, options or other rights to purchase or acquire, exchangeable or
exercisable for, or convertible into, any of the foregoing, (iii) make any
payment or prepayment of principal, premium, if any, interest, or fees on any
Subordinated Debt, make any sinking fund or similar payment with respect to, any
Subordinated Debt, or redeem, exchange, purchase, retire, defease or setoff
against any Subordinated Debt; (iv) make any payment or prepayment of any TSE
Contingent Obligation, make any sinking fund or similar payment with respect to
any TSE Contingent Obligation, or redeem, exchange, purchase, retire, defease or
setoff against any TSE Contingent Obligation or (v) pay any management, service,
consulting, non-competition or similar fee or any compensation to any Affiliate
of any Credit Party (the items described in clauses (i), (ii), (iii), (iv) and
(v) above sometimes are referred to herein as “Restricted Payments”). 
Notwithstanding the foregoing:

 


(A)           ANY WHOLLY-OWNED SUBSIDIARY OF EVOLVING SYSTEMS MAY DECLARE AND
PAY DIVIDENDS AND OTHER DISTRIBUTIONS TO EVOLVING SYSTEMS OR TO ANY OTHER
WHOLLY-OWNED SUBSIDIARY OF EVOLVING SYSTEMS THAT IS A CREDIT PARTY AND THE
WHOLLY-OWNED SUBSIDIARIES OF EVOLVING SYSTEMS PARTY TO THE TERM LOAN AGREEMENT
MAY DECLARE AND PAY DIVIDENDS PERMITTED UNDER THE TERM LOAN AGREEMENT;


 


(B)           EVOLVING SYSTEMS MAY, UPON TERMINATION, RESIGNATION OR RETIREMENT
OF AN OFFICER OR EMPLOYEE OF A CREDIT PARTY, REDEEM FOR CASH ANY EQUITY
SECURITIES OR WARRANTS OR OPTIONS TO ACQUIRE ANY EQUITY SECURITIES OF EVOLVING
SYSTEMS OWNED BY SUCH OFFICER OR EMPLOYEE SO LONG AS THE RESTRICTIONS AND
LIMITATIONS IN THE TERM LOAN AGREEMENT ARE COMPLIED WITH;


 


(C)           BORROWER MAY PAY DIVIDENDS TO INTERMEDIATE HOLDCO SOLELY
SUFFICIENT TO PERMIT INTERMEDIATE HOLDCO TO PAY AS AND WHEN DUE AND PAYABLE
FRANCHISE TAXES AND OTHER SIMILAR ORDINARY COURSE LICENSING EXPENSES AND OTHER
GENERAL AND CUSTOMARY HOLDING COMPANY COSTS AND EXPENSES INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND OTHERWISE RELATING TO ACTIVITIES IN WHICH
INTERMEDIATE HOLDCO OTHERWISE IS PERMITTED TO ENGAGE UNDER THE LOAN DOCUMENTS TO
THE EXTENT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD ARISE AS A RESULT OF SUCH DISTRIBUTIONS;


 


(D)           EVOLVING SYSTEMS MAY MAKE PAYMENTS ON THE SUBORDINATED DEBT
EVIDENCED BY THE SUBORDINATED NOTES ONLY TO THE EXTENT EXPRESSLY PERMITTED UNDER
THE APPLICABLE SELLER SUBORDINATION AGREEMENT;


 


(E)           THE CREDIT PARTIES AND THEIR SUBSIDIARIES MAY PAY (I) REASONABLE
COMPENSATION (INCLUDING PERMITTED SECURITIES ISSUED AS EQUITY COMPENSATION) TO
OFFICERS AND EMPLOYEES FOR ACTUAL SERVICES RENDERED TO EVOLVING SYSTEMS AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, INCLUDING REASONABLE SEVERANCE
COMPENSATION UPON TERMINATION OF EMPLOYMENT, AND (II) REASONABLE DIRECTORS’
FEES, MEETING FEES AND REIMBURSEMENT OF ACTUAL OUT-OF-POCKET EXPENSES INCURRED
IN CONNECTION WITH ATTENDING BOARD OF DIRECTOR MEETINGS;


 


(F)            EVOLVING SYSTEMS MAY PAY THE TSE CONTINGENT OBLIGATION DUE ON
NOVEMBER 15, 2005 IN AN AMOUNT UP TO $300,000 AND TSE CONTINGENT OBLIGATIONS ON
OR PROMPTLY THEREAFTER THE DAY OF DELIVERY TO AGENT OF QUARTERLY FINANCIAL
STATEMENTS FOR SUCH FISCAL

 

33

--------------------------------------------------------------------------------


 


QUARTER; PROVIDED, THAT ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED WITH
RESPECT TO EACH SUCH PAYMENT:


 

(I)          NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD ARISE AS A RESULT OF SUCH DISTRIBUTION;

 

(II)         THE CREDIT PARTIES ARE COMPLIANCE WITH THE FINANCIAL COVENANTS
REFERENCED IN SECTION 7.1(A) AND PROVIDE EVIDENCE TO AGENT TO SUCH EFFECT; AND

 

(III)          THE AGGREGATE AMOUNT OF SUCH DISTRIBUTIONS SHALL NOT EXCEED
$2,900,000 DURING THE TERM;

 


(G)           EVOLVING SYSTEMS MAY DECLARE AND MAKE DIVIDEND PAYMENTS OR OTHER
DISTRIBUTIONS PAYABLE SOLELY IN PERMITTED SECURITIES; AND


 


(H)           THE CREDIT PARTIES AND THEIR SUBSIDIARIES MAY MAKE PAYMENTS
PURSUANT TO AND IN ACCORDANCE WITH THE CROSS LICENSE AGREEMENT AND TRANSFER
PRICING AGREEMENTS.


 


7.6          TRANSACTIONS WITH AFFILIATES


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to, enter into or consummate any transaction with any Affiliate of
such Person other than:

 


(A)           AS EXPRESSLY PERMITTED BY, AND SUBJECT TO THE TERMS OF, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TERM LOAN DOCUMENTS;


 


(B)           COMPENSATION AND EMPLOYMENT ARRANGEMENTS (INCLUDING PERMITTED
SECURITIES ISSUED AS EQUITY COMPENSATION) WITH EMPLOYEE, OFFICERS AND DIRECTORS
IN THE ORDINARY COURSE OF BUSINESS AND TO THE EXTENT OTHERWISE PERMITTED UNDER
SECTION 7.5(E);


 


(C)           OTHER TRANSACTIONS PURSUANT TO WRITTEN AGREEMENTS BETWEEN A CREDIT
PARTY OR ITS SUBSIDIARY AND ANY SUCH AFFILIATES THAT ARE ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE
BUSINESS OF SUCH CREDIT PARTY; PROVIDED, THAT SUCH TRANSACTIONS AND AGREEMENTS
ARE ON FAIR AND REASONABLE TERMS NOT LESS FAVORABLE TO SUCH PERSON THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION BETWEEN UNRELATED PARTIES OF EQUAL
BARGAINING POWER;


 


(D)           TRANSACTIONS BETWEEN OR AMONG (I) EVOLVING SYSTEMS AND ANY OF ITS
WHOLLY OWNED SUBSIDIARIES THAT ARE U.S. SUBSIDIARIES AND CREDIT PARTIES UNDER
AND AS DEFINED IN THE TERM LOAN AGREEMENT AND (II) BETWEEN OR AMONG UK GUARANTOR
AND ITS WHOLLY OWNED SUBSIDIARIES THAT ARE, OR CONCURRENT WITH SUCH TRANSACTION
BECOMES, A CREDIT PARTY;


 


(E)           THE CROSS LICENSE AGREEMENT AND THE TRANSFER PRICING AGREEMENTS IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT IN ITS PERMITTED DISCRETION; AND


 


(F)            THE AGREEMENTS IDENTIFIED ON SCHEDULE 7.6.

 

34

--------------------------------------------------------------------------------


 


7.7          TRANSFER OF ASSETS


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to, directly or indirectly, sell, lease, transfer, convey, assign
or otherwise dispose of (whether in a single transaction or a series of
transactions) any Property or any interest therein, or agree to do any of the
foregoing, except that:

 


(A)           EVOLVING SYSTEMS AND ITS SUBSIDIARIES MAY SELL, LEASE, TRANSFER,
CONVEY, ASSIGN OR OTHERWISE DISPOSE OF (WHETHER IN A SINGLE TRANSACTION OR A
SERIES OF TRANSACTIONS) OBSOLETE, WORN OUT, REPLACED, DAMAGED OR EXCESS PROPERTY
THAT IS NO LONGER NEEDED IN THE ORDINARY COURSE OF BUSINESS AND HAS A BOOK VALUE
NOT EXCEEDING AN AMOUNT EQUAL TO $200,000 IN THE AGGREGATE IN ANY FISCAL YEAR;


 


(B)           EVOLVING SYSTEMS AND ITS SUBSIDIARIES MAY SELL OR OTHERWISE
DISPOSE OF INVENTORY AND USE CASH IN THE ORDINARY COURSE OF BUSINESS AND
LIQUIDATE OR SELL CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           EVOLVING SYSTEMS AND ITS SUBSIDIARIES MAY SELL, LEASE, TRANSFER,
CONVEY, ASSIGN OR OTHERWISE DISPOSE OF OTHER PROPERTIES NOT SPECIFICALLY
PERMITTED OTHERWISE IN THIS SECTION 7.7 (OTHER THAN CAPITAL STOCK OF A CREDIT
PARTY TO THE EXTENT OWNED BY ANOTHER CREDIT PARTY) TO THE EXTENT (A) EVOLVING
SYSTEMS OR SUCH SUBSIDIARY COMPLIES WITH THE MANDATORY PREPAYMENT PROVISIONS OF
SECTION 2.5(C) IN CONNECTION THEREWITH (TO THE EXTENT THE PROCEEDS THEREOF ARE
NOT REINVESTED IN ACCORDANCE WITH THE TERMS OF SUCH SECTION 2.5(C)(I)), (B) SUCH
SALE IS FOR FAIR MARKET VALUE AND THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS
SO SOLD DOES NOT EXCEED AN AMOUNT EQUAL TO $250,000 IN ANY FISCAL YEAR, (C) NO
DEFAULT OR EVENT OF DEFAULT EXISTS OR OTHERWISE WOULD RESULT THEREFROM (D) AFTER
GIVING EFFECT TO SUCH TRANSACTION, THE CREDIT PARTIES ARE IN COMPLIANCE ON A PRO
FORMA BASIS WITH THE FINANCIAL COVENANTS REFERENCED IN
SECTION 7.1(A) (RECOMPUTED FOR THE MOST RECENT PERIOD FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF AFTER GIVING
EFFECT THERETO AS OF THE FIRST DAY OF SUCH PERIOD), AND (E) THE SOLE
CONSIDERATION THEREFOR RECEIVED BY EVOLVING SYSTEMS OR SUCH SUBSIDIARY IS CASH;


 


(D)           TRANSACTIONS OTHERWISE PERMITTED UNDER SECTIONS 7.2, 7.3, 7.4,
7.5, 7.6 AND 7.8 TO THE EXTENT PERMITTED THEREUNDER;


 


(E)           ANY CREDIT PARTY MAY SELL, TRANSFER, CONVEY, ASSIGN OR OTHERWISE
DISPOSE OF PROPERTY TO ANY OTHER CREDIT PARTY;


 


(F)            EVOLVING SYSTEMS AND ITS SUBSIDIARIES MAY LICENSE AND SUBLICENSE
THEIR INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS ON A
NON-EXCLUSIVE BASIS SO LONG AS SUCH LICENSE DOES NOT RESTRICT THE ABILITY OF
AGENT AND LENDERS TO EXERCISE THEIR RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS
AND THE TERM LOAN DOCUMENTS WITH RESPECT TO SUCH INTELLECTUAL PROPERTY SUBJECT
TO SUCH LICENSE.  SUCH LICENCE MAY INCLUDE A RESTRICTION ON THE ASSIGNABILITY OF
THE LICENSE AND ITS CONTINUATION AFTER A CHANGE OF CONTROL;


 


(G)           EVOLVING SYSTEMS AND ITS SUBSIDIARIES (OTHER THAN BORROWER AND ITS
SUBSIDIARIES) MAY DISPOSE OF PROPERTY TO THE EXTENT PERMITTED BY THE TERM LOAN
DOCUMENTS.

 

35

--------------------------------------------------------------------------------


 


7.8          CONTINGENT OBLIGATIONS


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to, enter into, create, assume, suffer to exist or incur any
Contingent Obligations or assume, guarantee, indemnify, endorse, contingently
agree to purchase or otherwise become liable for or upon or incur any obligation
of any Person, except:

 


(A)           EVOLVING SYSTEMS OR ANY OF ITS SUBSIDIARIES WHICH ARE CREDIT
PARTIES MAY ENTER INTO GUARANTEES OF INDEBTEDNESS OF ANY OTHER CREDIT PARTY
PERMITTED UNDER SECTION 7.2;


 


(B)           EVOLVING SYSTEMS AND ITS SUBSIDIARIES MAY ENDORSE CHEQUES FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           EVOLVING SYSTEMS AND BORROWER MAY ENTER INTO UNSECURED HEDGING
AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS FOR BONA FIDE HEDGING PURPOSES AND
NOT FOR SPECULATION IN AN AGGREGATE NOTIONAL OR CONTRACT AMOUNT NOT TO EXCEED AN
AMOUNT EQUAL TO $250,000 OUTSTANDING AT ANY TIME;


 


(D)           CONTINGENT OBLIGATIONS OF EVOLVING SYSTEMS AND ITS SUBSIDIARIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO WORKERS’
COMPENSATION CLAIMS, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY
BENEFITS, SELF-INSURANCE OBLIGATIONS, BANKERS’ ACCEPTANCES, PERFORMANCE BONDS,
APPEAL AND SURETY BONDS AND OTHER SIMILAR OBLIGATIONS;


 


(E)           CONTINGENT OBLIGATIONS OF EVOLVING SYSTEMS AND ITS SUBSIDIARIES
ARISING UNDER INDEMNITY AGREEMENTS TO TITLE INSURERS TO CAUSE SUCH TITLE
INSURERS TO ISSUE TO AGENT TITLE INSURANCE POLICIES;


 


(F)            THE TSE CONTINGENT OBLIGATIONS;


 


(G)           CONTINGENT OBLIGATIONS OF ANY CREDIT PARTY OR SUBSIDIARY THEREOF
ARISING FROM INDEMNIFICATION OBLIGATIONS TO ITS DIRECTORS, OFFICERS AND
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS;


 


(H)           INDEMNITIES GIVEN BY ANY CREDIT PARTY OR ANY SUBSIDIARY THEREOF TO
ITS CUSTOMERS, VENDORS, INDEPENDENT CONTRACTORS, PURCHASERS OR SELLERS OF
PROPERTY OR OTHER THIRD PARTIES IN THE ORDINARY COURSE OF BUSINESS; AND


 


(I)            CONTINGENT OBLIGATIONS IN RESPECT OF EVOLVING SYSTEMS’ GUARANTEE
OF THE EXPENSES INCURRED BY CERTAIN EMPLOYEES IN CONNECTION WITH THE USE OF
CREDIT CARDS SPONSORED BY EVOLVING SYSTEMS IN AN AGGREGATE AMOUNT NOT TO EXCEED
AN AMOUNT EQUAL TO $150,000 AT ANY TIME OUTSTANDING.

 

36

--------------------------------------------------------------------------------


 


7.9          ORGANIZATIONAL DOCUMENTS; ACCOUNTING CHANGES; USE OF PROCEEDS;
INSURANCE; BUSINESS


 

No Credit Party shall, and no Credit Party shall permit or cause any of its
Subsidiaries to:

 


(A)           AMEND, MODIFY, RESTATE OR CHANGE ANY OF ITS ARTICLES OR MEMORANDUM
OF INCORPORATION, BYLAWS, CERTIFICATE OF FORMATION, OPERATING AGREEMENT AND
OTHER CHARTER DOCUMENTS IN ANY RESPECT ADVERSE TO AGENT OR LENDERS (INCLUDING
CHANGING ITS NAME), OR MAKE ANY MATERIAL CHANGE TO ITS EQUITY CAPITAL STRUCTURE
OR, WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT (BUT WITHOUT LIMITING THE MERGERS
OR OTHER TRANSACTIONS INVOLVING ANY CREDIT PARTY OTHERWISE PERMITTED UNDER
SECTION 7.4(H)), REINCORPORATE OR REORGANIZE ITSELF UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE JURISDICTION IN WHICH IT IS INCORPORATED OR
ORGANIZED AS OF THE CLOSING DATE;


 


(B)           MAKE ANY SIGNIFICANT CHANGE IN ACCOUNTING TREATMENT OR REPORTING
PRACTICES, EXCEPT AS REQUIRED BY GAAP OR TO ACCOMMODATE FAS 123R, OR CHANGE ITS
FISCAL YEAR;


 


(C)           USE ANY PROCEEDS OF ANY LOANS, DIRECTLY OR INDIRECTLY, FOR
“PURCHASING” OR “CARRYING” “MARGIN STOCK” AS DEFINED IN REGULATIONS T, U OR X OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, OR TO REPAY OR REFINANCE
INDEBTEDNESS INCURRED TO SO “PURCHASE” OR “CARRY” “MARGIN STOCK,” OR OTHERWISE
IN VIOLATION OF APPLICABLE LAW OR THIS AGREEMENT;


 


(D)           AMEND, MODIFY, RESTATE OR CHANGE ANY INSURANCE POLICY IN ANY
MATERIAL RESPECT INCLUDING, WITHOUT LIMITATION, ANY MATERIAL INCREASE IN THE
AMOUNT OF ANY DEDUCTIBLES PAYABLE BY THE CREDIT PARTIES UNDER ANY SUCH INSURANCE
POLICY OR ANY MATERIAL CHANGE IN THE SCOPE OF COVERAGE, COVERAGE AMOUNT,
BENEFICIARIES, LOSS PAYEES AND/OR ADDITIONAL INSUREDS EXCEPT ADDITIONAL INSUREDS
PERMITTED BY SECTION 6.4(C), BUT EXCLUDING CHANGES IN THE TERM OF COVERAGE IN
CONNECTION WITH RENEWALS THEREOF IN THE ORDINARY COURSE OF BUSINESS;


 


(E)           ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS OTHER THAN THE
BUSINESS; OR


 


(F)            ALLOW INTERMEDIATE HOLDCO TO ENGAGE IN ANY BUSINESS OTHER THAN
THE OWNERSHIP OF THE EQUITY SECURITIES OF UK GUARANTOR AND ACTIVITIES INCIDENTAL
THERETO.


 


7.10        RELATED DOCUMENTS, SUBORDINATED DEBT AND TSE CONTINGENT OBLIGATIONS


 


(A)           NO CREDIT PARTY SHALL, AND NO CREDIT PARTY SHALL PERMIT OR CAUSE
ANY OF ITS SUBSIDIARIES TO, (I) AMEND, SUPPLEMENT, WAIVE OR OTHERWISE MODIFY ANY
OF THE TERMS OR PROVISIONS OF, AND WILL NOT FAIL TO ENFORCE OR DILIGENTLY PURSUE
ITS REMEDIES UNDER, ANY RELATED DOCUMENT, AS IN EFFECT ON THE CLOSING DATE, IN
ANY MANNER ADVERSE TO AGENT OR ANY LENDER OR WHICH WOULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, OR (II) TAKE OR FAIL TO TAKE ANY OTHER
ACTION UNDER ANY RELATED DOCUMENT THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(B)           NO CREDIT PARTY SHALL, AND NO CREDIT PARTY SHALL PERMIT OR CAUSE
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, AMEND, SUPPLEMENT OR
OTHERWISE MODIFY THE TERMS OF ANY SUBORDINATED DEBT EXCEPT AS EXPRESSLY
PERMITTED UNDER THE APPLICABLE SUBORDINATION AGREEMENT.

 

37

--------------------------------------------------------------------------------


 


(C)           NO CREDIT PARTY SHALL, AND NO CREDIT PARTY SHALL PERMIT OR CAUSE
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, AMEND, TERMINATE, SUPPLEMENT
OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT IN ITS PERMITTED
DISCRETION, MODIFY THE TERMS OF THE TSE PURCHASE AGREEMENT, THE CROSS LICENSE
AGREEMENT OR TRANSFER PRICING AGREEMENTS OR ANY TSE CONTINGENT OBLIGATIONS IN
ANY MATERIAL RESPECT OR IN ANY MANNER ADVERSE TO AGENT OR LENDERS; PROVIDED,
HOWEVER, THAT THE PARTIES MAY AMEND THE TSE PURCHASE AGREEMENT SO LONG AS SUCH
AMENDMENT IS NOT ADVERSE TO THE INTERESTS OF AGENT OR LENDERS UNDER THE LOAN
DOCUMENTS OR THE TERM LOAN DOCUMENTS AND DOES NOT EXTEND THE DURATION OF THE
AGREEMENT, INCREASE THE AGGREGATE AMOUNTS DUE THEREUNDER, OR ACCELERATE PAYMENT
DATES.  THE CREDIT PARTIES SHALL NOTIFY AND PROMPTLY PROVIDE AGENT WITH COPIES
OF ANY AMENDMENT, MODIFICATION, RESTATEMENT OR CHANGE TO SUCH AGREEMENTS.


 


7.11        NEGATIVE PLEDGES


 

Except as a result of the Loan Documents and the Term Loan Documents, no Credit
Party shall, and no Credit Party shall permit or cause any of its Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual restriction or encumbrance of any kind on the
ability of any such Subsidiary to pay dividends or make any other distribution
on any of such Subsidiary’s equity securities or to pay fees or make other
payments and distributions to Borrower or any of its Subsidiaries except as
permitted under the Transfer Pricing Agreements.  No Credit Party shall, and no
Credit Party shall permit or cause any of its Subsidiaries to, directly or
indirectly, enter into, assume or become subject to any contract or agreement
that prohibits or otherwise restricts the existence of any Lien upon any of its
Property in favor of Agent, for the benefit of the Lender Parties under the Loan
Documents, whether now owned or hereafter acquired except (a) in connection with
any document or instrument governing Liens related to purchase money
Indebtedness and Capital Leases which, in each case, otherwise constitute
Permitted Liens and (b) leased equipment, Intellectual Property and General
Intangibles of any Credit Party to the extent excluded from Collateral in the
Security Documents.

 


7.12        CERTAIN SPECIFIC AGREEMENTS


 


NEITHER ANY CREDIT PARTY NOR ANY SUBSIDIARY OF ANY CREDIT PARTY (I) WILL BE OR
BECOME A PERSON WHOSE PROPERTY OR INTERESTS IN PROPERTY ARE BLOCKED OR SUBJECT
TO BLOCKING PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001
BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN
TO COMMIT OR SUPPORT TERRORISM (66 FED. REG. 49079(2001), (II) WILL ENGAGE IN
ANY IN ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE
ORDER, OR OTHERWISE BE ASSOCIATED WITH ANY SUCH PERSON IN ANY MANNER VIOLATIVE
OF SECTION 2 OF SUCH EXECUTIVE ORDER, OR (III) OTHERWISE WILL BECOME A PERSON ON
THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS OR SUBJECT TO THE
LIMITATIONS OR PROHIBITIONS UNDER ANY OTHER OFAC REGULATION OR EXECUTIVE ORDER.


 


7.13        SHAREHOLDER BLOCKING RIGHTS


 

No Credit Party shall issue any Capital Stock which grants or provides any
direct or indirect owner or equityholder thereof any Shareholder Blocking
Rights.

 

38

--------------------------------------------------------------------------------


 


VIII.        EVENTS OF DEFAULT


 

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

 


(A)           ANY CREDIT PARTY SHALL FAIL TO PAY WHEN DUE AND PAYABLE (I) ANY
PRINCIPAL PROVIDED FOR OR REQUIRED UNDER THIS AGREEMENT AND/OR THE NOTES, OR
(II) WITHIN TWO (2) BUSINESS DAYS AFTER THE SAME SHALL BECOME DUE AND PAYABLE,
ANY INTEREST, FEES OR OTHER OBLIGATIONS (OTHER THAN PRINCIPAL OR PREMIUM)
PROVIDED FOR OR REQUIRED UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN
ANY SUCH CASE DESCRIBED IN THE FOREGOING CLAUSE (I) OR (II), WHETHER ON ANY
PAYMENT DATE, AT MATURITY, BY REASON OF ACCELERATION, BY NOTICE OF INTENTION TO
PREPAY, BY REQUIRED PREPAYMENT OR OTHERWISE);


 


(B)           ANY REPRESENTATION, STATEMENT OR WARRANTY MADE OR DEEMED MADE BY
OR ON BEHALF OF ANY CREDIT PARTY IN ANY LOAN DOCUMENT OR TERM LOAN DOCUMENT OR
IN ANY OTHER CERTIFICATE, DOCUMENT, REPORT OR OPINION DELIVERED PURSUANT TO ANY
LOAN DOCUMENT OR TERM LOAN DOCUMENT TO WHICH IT IS A PARTY SHALL NOT BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS OR SHALL HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT TAKEN AS A WHOLE AND IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
IT WAS MADE OR FURNISHED ON THE DATE WHEN MADE OR DEEMED TO HAVE BEEN MADE
(EXCEPT TO THE EXTENT ALREADY QUALIFIED BY MATERIALITY, IN WHICH CASE IT SHALL
HAVE BEEN TRUE AND CORRECT IN ALL RESPECTS AND SHALL NOT HAVE BEEN FALSE OR
MISLEADING IN ANY RESPECT TAKEN AS A WHOLE AND IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH IT WAS MADE OR FURNISHED ON THE DATE WHEN MADE OR DEEMED TO HAVE
BEEN MADE);


 


(C)           ANY CREDIT PARTY THERETO SHALL BE IN VIOLATION, BREACH OR DEFAULT
OF, OR SHALL FAIL TO PERFORM, OBSERVE OR COMPLY WITH, ANY COVENANT, OBLIGATION
OR AGREEMENT SET FORTH IN, OR ANY EVENT OF DEFAULT OCCURS UNDER, ANY LOAN
DOCUMENT AND SUCH VIOLATION, BREACH, DEFAULT, EVENT OF DEFAULT OR FAILURE SHALL
NOT BE CURED WITHIN THE APPLICABLE PERIOD, IF ANY, SET FORTH IN THE APPLICABLE
LOAN DOCUMENT; PROVIDED THAT, WITH RESPECT TO THE AFFIRMATIVE COVENANTS SET
FORTH IN ARTICLE VI (OTHER THAN SECTIONS 6.1, 6.3(C), 6.4, 6.5 OR 6.7(B), FOR
WHICH NO CURE PERIOD SHALL APPLY), ANY SUCH VIOLATION, BREACH, DEFAULT, EVENT OF
DEFAULT OR FAILURE SHALL RESULT IN ANY EVENT OF DEFAULT ONLY IF IT REMAINS
UNCURED FOR THIRTY (30) CALENDAR DAYS AFTER THE EARLIER OF (I) RECEIPT (AS
DEFINED IN SECTION 12.7) BY SUCH PERSON OF WRITTEN NOTICE OF SUCH VIOLATION,
BREACH, DEFAULT, EVENT OF DEFAULT OR FAILURE AND (II) THE TIME AT WHICH ANY
OFFICER OF A CREDIT PARTY KNEW OR BECAME AWARE, OR SHOULD REASONABLY HAVE KNOWN
OR BEEN AWARE, OF SUCH VIOLATION, BREACH, DEFAULT, EVENT OF DEFAULT OR FAILURE;


 


(D)           (I) ANY OF THE LOAN DOCUMENTS CEASES FOR ANY REASON TO BE IN FULL
FORCE AND EFFECT OR (II) ANY LIEN, EXCEPT ANY LIENS THE AGENT CHOOSES NOT TO
PERFECT CREATED UNDER ANY LOAN DOCUMENTS CEASES (OTHER THAN PURSUANT TO THE
EXPRESS TERMS OF THE APPLICABLE LOAN DOCUMENT) TO CONSTITUTE A VALID FIRST
PRIORITY PERFECTED LIEN (OTHER THAN WITH RESPECT TO PROPERTY SUBJECT ONLY TO
PRIORITY PERMITTED LIENS) ON THE COLLATERAL IN ACCORDANCE WITH THE TERMS
THEREOF;


 


(E)           ONE OR MORE JUDGMENTS OR DECREES IS OR ARE RENDERED AGAINST THE
CREDIT PARTIES, ANY SUBSIDIARY OF ANY CREDIT PARTY OR ANY OF THEM IN AN
OUTSTANDING AMOUNT, AT ANY TIME IN EXCESS OF AN AMOUNT EQUAL TO $175,000
INDIVIDUALLY OR AN AMOUNT EQUAL TO $350,000 IN THE AGGREGATE (EXCLUDING
JUDGMENTS AND DECREES TO THE EXTENT COVERED BY THIRD PARTY INSURANCE OF

 

39

--------------------------------------------------------------------------------


 


SUCH PERSONS WHERE SUCH COVERAGE HAS BEEN ACKNOWLEDGED BY THE INSURER), WHICH
IS/ARE NOT SATISFIED, STAYED, VACATED OR DISCHARGED OF RECORD WITHIN THIRTY (30)
CALENDAR DAYS OF BEING RENDERED;


 


(F)            ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY SHALL, OR
THERE SHALL OCCUR:


 

(I)            DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OF OR INTEREST WHEN DUE
ON ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS AND THE “OBLIGATIONS” AS DEFINED
IN THE TERM LOAN AGREEMENT) IN THE OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF AN
AMOUNT EQUAL TO $250,000 IN THE AGGREGATE, WHICH DEFAULT IS NOT CURED OR WAIVED
WITHIN ANY APPLICABLE GRACE OR CURE PERIOD;

 

(II)           DEFAULT OR BREACH THE TERMS OF ANY NOTE, AGREEMENT, INDENTURE OR
OTHER DOCUMENT EVIDENCING OR RELATING TO ANY INDEBTEDNESS (OTHER THAN THE
OBLIGATIONS AND THE “OBLIGATIONS” AS DEFINED IN THE TERM LOAN AGREEMENT) IN THE
OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF AN AMOUNT EQUAL TO $750,000 IN THE
AGGREGATE, WHICH DEFAULT OR BREACH IS NOT CURED OR WAIVED WITHIN ANY APPLICABLE
GRACE OR CURE PERIOD AND THE EFFECT OF WHICH IS TO CAUSE, OR TO PERMIT THE
HOLDER OR HOLDERS OF ANY SUCH INDEBTEDNESS TO CAUSE, SUCH INDEBTEDNESS TO BECOME
DUE (WHETHER BY ACCELERATION OR OTHERWISE) PRIOR TO THE STATED MATURITY THEREOF;

 

(III)          DEFAULT OR BREACH THE TERMS OF ANY AGREEMENT, CONTRACT, DOCUMENT
OR INSTRUMENT THAT IS BETWEEN ANY CREDIT PARTY AND AGENT OR ANY LENDER OR ANY
AFFILIATE OF AGENT OR ANY LENDER (OTHER THAN THE LOAN DOCUMENTS) BEYOND ALL
APPLICABLE GRACE OR CURE PERIODS;

 

(IV)          UPON WRITTEN NOTICE FROM AGENT, ANY DEFAULT OR BREACH IN THE
PERFORMANCE, OBSERVANCE OR FULFILMENT OF ANY PROVISION CONTAINED IN ANY MATERIAL
CONTRACT AND SUCH DEFAULT OR BREACH CONTINUES BEYOND ALL APPLICABLE GRACE OR
CURE PERIOD AND PERMITS THE OTHER PARTY THERETO TO TERMINATE SUCH MATERIAL
CONTRACT OR OTHERWISE REDUCE OR LIMIT ANY MATERIAL AMOUNTS OWED BY SUCH OTHER
PARTY THEREUNDER;

 

(V)           AN EVENT OF DEFAULT (AS DEFINED IN THE SUBORDINATED NOTES); OR

 

(VI)          AN “EVENT OF DEFAULT” (AS DEFINED IN THE TERM LOAN AGREEMENT).

 


(G)           ANY OF THE FOLLOWING SHALL OCCUR:


 

(I)            A CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY IS UNABLE TO
OR ADMITS INABILITY TO PAY ITS DEBTS AS THEY FALL DUE OR IS DEEMED TO OR
DECLARED TO BE UNABLE TO PAY ITS DEBTS UNDER APPLICABLE LAW, SUSPENDS OR
THREATENS TO SUSPEND MAKING PAYMENTS ON ANY OF ITS DEBTS OTHER THAN AS A RESULT
OF A BONA FIDE DISPUTE BEING CONTESTED IN GOOD FAITH OR, BY REASON OF ACTUAL OR
ANTICIPATED FINANCIAL DIFFICULTIES, COMMENCES NEGOTIATIONS WITH ONE OR MORE OF
ITS CREDITORS WITH A VIEW TO RESCHEDULING ANY OF ITS INDEBTEDNESS.

 

40

--------------------------------------------------------------------------------


 

(II)           THE VALUE OF THE ASSETS OF ANY CREDIT PARTY OR ANY SUBSIDIARY OF
A CREDIT PARTY IS LESS THAN ITS LIABILITIES (TAKING INTO ACCOUNT CONTINGENT AND
PROSPECTIVE LIABILITIES).

 

(III)          A MORATORIUM IS DECLARED IN RESPECT OF ANY INDEBTEDNESS OF ANY
CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY.  IF A MORATORIUM OCCURS, THE
ENDING OF THE MORATORIUM WILL NOT REMEDY ANY EVENT OF DEFAULT CAUSED BY THAT
MORATORIUM.

 


(H)           ANY CORPORATE ACTION, LEGAL PROCEEDINGS OR OTHER PROCEDURE OR STEP
IS TAKEN IN RELATION TO:


 

(I)            THE SUSPENSION OF PAYMENTS, A MORATORIUM OF ANY INDEBTEDNESS,
WINDING-UP, DISSOLUTION, ADMINISTRATION OR REORGANIZATION (BY WAY OF VOLUNTARY
ARRANGEMENT, SCHEME OF ARRANGEMENT OR OTHERWISE) OF ANY CREDIT PARTY OR
SUBSIDIARY OF A CREDIT PARTY OTHER THAN A SOLVENT LIQUIDATION OR REORGANIZATION
OF ANY SUBSIDIARY OF A CREDIT PARTY WHICH IS NOT A CREDIT PARTY;

 

(II)           A COMPOSITION, COMPROMISE, ASSIGNMENT OR ARRANGEMENT WITH ANY
CREDITOR OF ANY CREDIT PARTY OR ANY SUBSIDIARY OF A CREDIT PARTY;

 

(III)          THE APPOINTMENT OF A LIQUIDATOR (OTHER THAN IN RESPECT OF A
SOLVENT LIQUIDATION OF A SUBSIDIARY OF A CREDIT PARTY WHICH IS NOT A CREDIT
PARTY), RECEIVER, ADMINISTRATOR, ADMINISTRATIVE RECEIVER, COMPULSORY MANAGER OR
OTHER SIMILAR OFFICER IN RESPECT OF ANY CREDIT PARTY OR ANY SUBSIDIARY OF A
CREDIT PARTY OR ANY OF ITS ASSETS,

 

or any analogous procedure or step is taken in any jurisdiction.

 

This clause shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement
or, if earlier, the date on which it is advertised;

 


(I)            ANY CHANGE OF CONTROL OR ANY MATERIAL ADVERSE EFFECT OCCURS;


 


(J)            AGENT OR ANY LENDER RECEIVES ANY EVIDENCE THAT ANY CREDIT PARTY
HAS DIRECTLY OR INDIRECTLY BEEN ENGAGED IN ANY TYPE OF ACTIVITY WHICH, IN
AGENT’S PERMITTED DISCRETION, WOULD REASONABLY BE EXPECTED TO RESULT IN
FORFEITURE OF ANY MATERIAL PORTION OF COLLATERAL TO ANY GOVERNMENTAL AUTHORITY,
WHICH SHALL HAVE CONTINUED UNREMEDIED FOR A PERIOD OF TWENTY (20) CALENDAR DAYS
AFTER WRITTEN NOTICE FROM AGENT;


 


(K)           UNINSURED DAMAGE TO, OR UNINSURED LOSS, THEFT OR DESTRUCTION OF,
ANY PORTION OF THE COLLATERAL OCCURS THAT EXCEEDS AN AMOUNT EQUAL TO $250,000 IN
THE AGGREGATE;


 


(L)            (I) ANY CREDIT PARTY IS CRIMINALLY INDICTED OR CONVICTED (A) OF A
FELONY OR (B) UNDER ANY LAW THAT WOULD REASONABLY BE EXPECTED TO LEAD TO
FORFEITURE OF ANY MATERIAL PORTION OF COLLATERAL, OR (II) ANY DIRECTOR OR SENIOR
OFFICER OF ANY CREDIT PARTY IS CONVICTED (A) OF A FELONY FOR FRAUD OR DISHONESTY
IN CONNECTION WITH THE BUSINESS OR (B) UNDER ANY LAW THAT WOULD REASONABLY BE
EXPECTED TO LEAD TO FORFEITURE OF ANY MATERIAL PORTION OF COLLATERAL;

 

41

--------------------------------------------------------------------------------


 


(M)          THE ISSUANCE OF ANY PROCESS FOR LEVY, ATTACHMENT OR GARNISHMENT OR
EXECUTION UPON OR ANY JUDGMENT AGAINST ANY CREDIT PARTY OR ANY OF ITS MATERIAL
PROPERTY OR AGAINST ANY OF THE COLLATERAL WHICH HAS AN AGGREGATE FAIR MARKET
VALUE IN EXCESS OF AN AMOUNT EQUAL TO $175,000 INDIVIDUALLY OR $350,000 IN THE
AGGREGATE, IN ANY CASE WHICH IS NOT SATISFIED, STAYED, VACATED, DISMISSED OR
DISCHARGED WITHIN THIRTY (30) CALENDAR DAYS OF BEING ISSUED OR EXECUTED;


 


(N)           (I) THE SUBORDINATION PROVISIONS OF THE SELLER SUBORDINATION
AGREEMENT AND/OR THE SUBORDINATION PROVISIONS CONTAINED IN OR OTHERWISE
PERTAINING TO ANY AGREEMENT OR INSTRUMENT GOVERNING ANY SUBORDINATED DEBT SHALL
FOR ANY REASON BE REVOKED OR INVALIDATED, OR OTHERWISE CEASE TO BE IN FULL FORCE
AND EFFECT, OR (II) ANY PERSON SHALL RAISE A NON-FRIVOLOUS CLAIM IN COURT
CONTESTING IN ANY MANNER THE VALIDITY OR ENFORCEABILITY THEREOF, (III) ANY
PERSON SHALL TAKE ANY ACTION IN VIOLATION THEREOF OR FAIL TO TAKE ANY ACTION
REQUIRED BY THE TERMS THEREOF THAT WOULD REASONABLY BE EXPECTED TO HAVE AN
ADVERSE EFFECT ON THE RIGHTS AND REMEDIES OF AGENT OR LENDERS, OR (IV) THE
OBLIGATIONS, FOR ANY REASON SHALL NOT HAVE THE PRIORITY CONTEMPLATED BY THIS
AGREEMENT, THE SELLER SUBORDINATION AGREEMENT OR SUCH SUBORDINATION PROVISIONS;


 


(O)           AN “EVENT OF DEFAULT” UNDER ANY OTHER LOAN DOCUMENT OCCURS (TO THE
EXTENT, WITH RESPECT TO ANY SUCH OTHER LOAN DOCUMENT, NOT OTHERWISE CONSTITUTING
AN EVENT OF DEFAULT HEREUNDER);


 


(P)           ANY CREDIT PARTY IS ENJOINED, RESTRAINED OR IN ANY WAY PREVENTED
BY THE ORDER OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY FROM CONDUCTING ALL OR
ANY MATERIAL PART OF ITS BUSINESS FOR MORE THAN FIFTEEN (15) CALENDAR DAYS WHICH
IS REASONABLY LIKELY TO BE, HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT;


 


(Q)           IF THE “SHELF REGISTRATION STATEMENT” (AS DEFINED IN THE
CERTIFICATE OF DESIGNATION OF EVOLVING SYSTEM’S SERIES B CONVERTIBLE PREFERRED
STOCK (“CERTIFICATE OF DESIGNATION”)) TO BE PREPARED AND FILED BY THE
CORPORATION (AS DEFINED IN THE CERTIFICATE OF DESIGNATION) IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF SECTION 2.3 OF THE INVESTOR RIGHTS AGREEMENT (AS
DEFINED IN THE CERTIFICATE OF DESIGNATION) BY AND AMONG THE CORPORATION AND THE
HOLDERS OF THE SERIES B PREFERRED STOCK DATED AS OF THE SERIES B ORIGINAL ISSUE
DATE (AS DEFINED IN THE CERTIFICATE OF DESIGNATION) (I) IS NOT DECLARED
EFFECTIVE BY THE SEC AS CONTEMPLATED BY SECTION 2.3 OR (II) IF DECLARED
EFFECTIVE, IS NOT KEPT CONTINUOUSLY EFFECTIVE AS CONTEMPLATED BY SECTION 2.4 OF
THE INVESTOR RIGHTS AGREEMENT, OR ANY OTHER EVENT OCCURS WHICH WITH THE PASSAGE
OF TIME AND/OR GIVING OF NOTICE WOULD GRANT A HOLDER OF EVOLVING SYSTEM’S
PREFERRED STOCK THE RIGHTS DESCRIBED IN SECTION 5 OF THE CERTIFICATE OF
DESIGNATION;


 


(R)            THE OCCURRENCE OF A “LIQUIDATION” AS DEFINED IN THE CERTIFICATE
OF DESIGNATION OR ANY OTHER EVENT WHICH WITH THE PASSAGE OF TIME AND/OR GIVING
OF NOTICE WOULD GIVE RISE TO A “LIQUIDATION” TO WHICH AGENT HAS NOT PREVIOUSLY
EXPRESSLY CONSENTED IN WRITING;


 

If an Event of Default occurs and is continuing, notwithstanding any other
provision of any Loan Document, (I) Agent may (and at the request of Requisite
Lenders, shall), by notice to Borrower (i) terminate Lenders’ Commitments and
obligations hereunder, whereupon the same shall immediately terminate, and
(ii) declare all or any of the Loans and/or any Notes, all interest thereon and
all other Obligations to be due and payable immediately (provided, that in the
case

 

42

--------------------------------------------------------------------------------


 

of any Event of Default under Article VIII(g), (h), (q), or (r) all of the
foregoing automatically and without any act by Agent or any Lender shall be due
and payable immediately and Lenders’ Commitments and obligations hereunder shall
immediately terminate; in each case without presentment, demand, protest or
notice of any kind, all of which hereby are expressly waived by the Credit
Parties), and (II) without limiting any of the other rights and/or remedies of
Agent and Lenders, no action permitted to be taken under Article VII hereof may
be taken to the extent such action is expressly prohibited during the existence
of an Event of Default.

 


IX.           RIGHTS AND REMEDIES AFTER DEFAULT


 


9.1          RIGHTS AND REMEDIES


 


(A)           IN ADDITION TO THE ACCELERATION AND OTHER PROVISIONS SET FORTH IN
ARTICLE VIII, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, AGENT SHALL HAVE THE RIGHT TO (AND AT THE REQUEST OF REQUISITE LENDERS,
SHALL) EXERCISE ANY AND ALL RIGHTS AND REMEDIES PROVIDED FOR IN ANY LOAN
DOCUMENT OR ANY TERM LOAN DOCUMENT, AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO THE EXTENT PERMITTED BY APPLICABLE LAW, TO (I) APPLY
ANY PROPERTY OF ANY CREDIT PARTY HELD BY AGENT, FOR THE BENEFIT OF THE LENDER
PARTIES, OR ANY LENDER TO REDUCE THE OBLIGATIONS, (II) FORECLOSE THE LIENS
CREATED UNDER THE LOAN DOCUMENTS OR THE TERM LOAN DOCUMENTS, (III) ENFORCE,
REALIZE UPON, TAKE POSSESSION OF AND/OR SELL OR OTHERWISE TRANSFER ANY
COLLATERAL OR SECURITIES PLEDGED, WITH OR WITHOUT JUDICIAL PROCESS,
(IV) EXERCISE ALL RIGHTS AND POWERS WITH RESPECT TO THE COLLATERAL AS ANY CREDIT
PARTY MIGHT EXERCISE, (V) COLLECT AND SEND NOTICES REGARDING THE COLLATERAL,
WITH OR WITHOUT JUDICIAL PROCESS, (VI) BY ITS OWN MEANS OR WITH JUDICIAL
ASSISTANCE, ENTER ANY PREMISES AT WHICH COLLATERAL AND/OR PLEDGED SECURITIES ARE
LOCATED, OR RENDER ANY OF THE FOREGOING UNUSABLE OR DISPOSE OF THE COLLATERAL
AND/OR PLEDGED SECURITIES ON SUCH PREMISES WITHOUT ANY LIABILITY FOR RENT,
STORAGE, UTILITIES, OR OTHER SUMS, AND NO CREDIT PARTY SHALL RESIST OR INTERFERE
WITH SUCH ACTION, (VII) AT CREDIT PARTIES’ EXPENSE, REQUIRE THAT ALL OR ANY PART
OF THE COLLATERAL BE ASSEMBLED AND MADE AVAILABLE TO AGENT AT ANY PLACE WHERE
THE CREDIT PARTIES REGULARLY MAINTAIN INVENTORY OR PROPERTY DESIGNATED BY AGENT
IN ITS PERMITTED DISCRETION, (VIII) REDUCE OR OTHERWISE CHANGE THE FACILITY CAP,
AVAILABILITY, AGGREGATE BORROWING AVAILABILITY AND/OR ANY COMPONENT OF THE
FOREGOING AND/OR (IX) RELINQUISH OR ABANDON ANY COLLATERAL OR SECURITIES PLEDGED
OR ANY LIEN THEREON.  NOTWITHSTANDING ANY PROVISION OF ANY LOAN DOCUMENT, AGENT,
IN ITS PERMITTED DISCRETION, SHALL HAVE THE RIGHT, AT ANY TIME THAT ANY CREDIT
PARTY FAILS TO DO SO, AND FROM TIME TO TIME, WITHOUT PRIOR NOTICE, TO:
(I) OBTAIN INSURANCE COVERING ANY OF THE COLLATERAL TO THE EXTENT REQUIRED
HEREUNDER; (II) PAY FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS;
(III) DISCHARGE TAXES, LEVIES AND/OR LIENS ON ANY OF THE COLLATERAL THAT ARE IN
VIOLATION OF ANY LOAN DOCUMENT; AND (IV) PAY FOR THE MAINTENANCE, REPAIR AND/OR
PRESERVATION OF THE COLLATERAL.  SUCH EXPENSES AND ADVANCES SHALL BE ADDED TO
THE OBLIGATIONS UNTIL REIMBURSED TO AGENT AND SHALL BE SECURED BY THE COLLATERAL
AND PAYABLE ON DEMAND, AND SUCH PAYMENTS BY AGENT SHALL NOT BE CONSTRUED AS A
WAIVER BY AGENT OR LENDERS OF ANY EVENT OF DEFAULT OR ANY OTHER RIGHTS OR
REMEDIES OF AGENT AND LENDERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER THE AGENT NOR ANY LENDER SHALL HAVE ANY RIGHT OR AUTHORITY TO
TAKE POSSESSION OF AND/OR SELL OR OTHERWISE TRANSFER ANY COLLATERAL PLEDGED BY
THE BORROWER AND UK GUARANTOR UNDER THE REVOLVING LOAN DOCUMENTS FOR THE BENEFIT
OF ANY LENDER UNDER THE TERM LOAN DOCUMENTS OR THE PAYMENT OF ANY AMOUNTS UNDER
THE SUBORDINATED NOTES, OR IN REPAYMENT OR

 

43

--------------------------------------------------------------------------------


 


SATISFACTION OF ANY AMOUNT OWING BY ANY OF THE CREDIT PARTIES UNDER AND AS
DEFINED IN THE TERM LOAN DOCUMENTS.


 


(B)           THE CREDIT PARTIES JOINTLY AND SEVERALLY AGREE THAT NOTICE
RECEIVED BY ANY OF THEM AT LEAST TEN (10) CALENDAR DAYS BEFORE THE TIME OF ANY
INTENDED PUBLIC SALE, OR THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER
DISPOSITION OF COLLATERAL IS TO BE MADE, SHALL BE DEEMED TO BE REASONABLE NOTICE
OF SUCH SALE OR OTHER DISPOSITION.  IF PERMITTED BY APPLICABLE LAW, ANY
PERISHABLE COLLATERAL WHICH THREATENS TO SPEEDILY DECLINE IN VALUE OR WHICH IS
SOLD ON A RECOGNIZED MARKET MAY BE SOLD IMMEDIATELY BY AGENT WITHOUT PRIOR
NOTICE TO ANY CREDIT PARTY.  AT ANY SALE OR DISPOSITION OF COLLATERAL OR
SECURITIES PLEDGED, AGENT MAY (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
PURCHASE ALL OR ANY PART THEREOF FREE FROM ANY RIGHT OF REDEMPTION BY THE CREDIT
PARTIES, WHICH RIGHT HEREBY IS WAIVED AND RELEASED.  THE CREDIT PARTIES JOINTLY
AND SEVERALLY COVENANT AND AGREE NOT TO, AND NOT TO PERMIT OR CAUSE ANY OF THEIR
SUBSIDIARIES TO, INTERFERE WITH OR IMPOSE ANY OBSTACLE TO AGENT’S EXERCISE OF
ITS RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL.  IN DEALING WITH OR
DISPOSING OF THE COLLATERAL OR ANY PART THEREOF, AGENT AND LENDERS SHALL NOT BE
REQUIRED TO GIVE PRIORITY OR PREFERENCE TO ANY ITEM OF COLLATERAL OR OTHERWISE
TO MARSHAL ASSETS OR TO TAKE POSSESSION OR SELL ANY COLLATERAL WITH JUDICIAL
PROCESS.


 


(C)           EACH CREDIT PARTY HEREBY GRANTS TO AGENT, FOR THE BENEFIT OF THE
LENDER PARTIES, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF
ROYALTY OR OTHER COMPENSATION TO SUCH CREDIT PARTY) TO USE, ASSIGN, LICENSE OR
SUBLICENSE ANY INTELLECTUAL PROPERTY, (UNLESS SUCH USE, ASSIGNMENT, LICENSE OR
SUBLICENSE IS EXPRESSLY PROHIBITED UNDER A LICENSE AGREEMENT AND WOULD RESULT IN
A BREACH UNDER SUCH AGREEMENT FOR WHICH SUCH AGREEMENT WOULD REASONABLY BE
EXPECTED TO BE TERMINATED BY SUCH LICENSOR) AND NOW OWNED OR HEREAFTER ACQUIRED
BY SUCH CREDIT PARTY, AND WHEREVER THE SAME MAY BE LOCATED, INCLUDING IN SUCH
LICENSE REASONABLE ACCESS AS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY
BE RECORDED OR STORED AND TO ALL COMPUTER PROGRAMS AND USED FOR THE COMPILATION
OR PRINTOUT THEREOF.  ALL PROCEEDS RECEIVED BY AGENT OR LENDERS IN CONNECTION
WITH SUCH LICENSE SHALL BE USED BY AGENT OR LENDERS TO SATISFY THE OBLIGATIONS.


 


(D)           IN ADDITION TO THE ACCELERATION AND OTHER PROVISIONS SET FORTH IN
ARTICLE VIII, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, EACH CREDIT PARTY SHALL TAKE ANY ACTION THAT AGENT, FOR THE BENEFIT OF
ITSELF AND THE LENDERS, MAY REQUEST IN ORDER TO ENABLE AGENT TO OBTAIN AND ENJOY
THE FULL RIGHTS AND BENEFITS GRANTED TO AGENT HEREUNDER.


 


9.2          APPLICATION OF PROCEEDS


 

In addition to any other rights and remedies Agent and Lenders have under the
Loan Documents or the Term Loan Documents, the UCC, at law or in equity, all
payments received after the occurrence and during the continuation of any Event
of Default, and all proceeds collected or received from collecting, holding,
managing, renting, selling or otherwise disposing of all or any part of the
Collateral or any proceeds thereof upon exercise of remedies hereunder upon the
occurrence and during the continuation of an Event of Default, shall be applied
in the following order of priority:

 

44

--------------------------------------------------------------------------------


 

(I)            FIRST, TO THE PAYMENT OF ALL COSTS AND EXPENSES OF SUCH
COLLECTION, HOLDING, MANAGING, RENTING, SELLING OR DISPOSITION, AND OF
CONDUCTING THE CREDIT PARTIES’ BUSINESSES AND OF MAINTENANCE, REPAIRS,
REPLACEMENTS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS OF OR TO THE COLLATERAL,
AND TO THE PAYMENT OF ALL SUMS WHICH AGENT OR LENDERS MAY BE REQUIRED OR MAY
ELECT TO PAY, IF ANY, FOR TAXES, ASSESSMENTS, INSURANCE AND OTHER CHARGES UPON
THE COLLATERAL OR ANY PART THEREOF, AND ALL OTHER PAYMENTS THAT AGENT OR LENDERS
MAY BE REQUIRED OR AUTHORIZED TO MAKE UNDER ANY PROVISION OF THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, IN EACH SUCH CASE, IN-HOUSE DOCUMENTATION AND
DILIGENCE FEES AND LEGAL EXPENSES, SEARCH, AUDIT, RECORDING, PROFESSIONAL AND
FILING FEES AND EXPENSES AND REASONABLE ATTORNEYS’ FEES AND ALL EXPENSES,
LIABILITIES AND ADVANCES MADE OR INCURRED IN CONNECTION THEREWITH);

 

(II)           SECOND, TO PAYMENT OF ALL ACCRUED UNPAID INTEREST ON THE
OBLIGATIONS AND FEES OWED TO THE AGENT AND LENDERS;

 

(III)          THIRD, TO PAYMENT OF PRINCIPAL OF THE OBLIGATIONS;

 

(IV)          FOURTH, TO PAYMENT OF ANY OTHER AMOUNTS OWING CONSTITUTING
OBLIGATIONS; AND

 

(V)           FIFTH, ANY SURPLUS THEN REMAINING TO THE CREDIT PARTIES, UNLESS
OTHERWISE PROVIDED BY LAW OR DIRECTED BY A COURT OF COMPETENT JURISDICTION;

 

PROVIDED THAT THE CREDIT PARTIES SHALL BE LIABLE FOR ANY DEFICIENCY IF SUCH
PROCEEDS ARE INSUFFICIENT TO SATISFY ALL OF THE OBLIGATIONS OR ANY OF THE OTHER
ITEMS REFERRED TO IN THIS SECTION.  IN CARRYING OUT THE FOREGOING, (X) AMOUNTS
RECEIVED SHALL BE APPLIED IN THE NUMERICAL ORDER PROVIDED UNTIL EXHAUSTED PRIOR
TO THE APPLICATION TO THE NEXT SUCCEEDING CATEGORY; AND (Y) EACH OF THE LENDERS
SHALL RECEIVE AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF AMOUNTS AVAILABLE TO BE
APPLIED PURSUANT TO CLAUSES (I), (II), (III) AND (IV) ABOVE.

 


9.3          RIGHTS TO APPOINT RECEIVER


 

Without limiting any other rights, options and remedies Agent and Lenders have
under the Loan Documents or the Term Loan Documents, the UCC, at law or in
equity, upon the occurrence and during the continuation of an Event of Default,
Agent shall have the right to apply for and have a receiver appointed by a court
of competent jurisdiction in any action taken by Agent to enforce its and
Lenders’ rights and remedies in order to manage, protect and preserve the
Collateral, to sell or dispose of the Collateral and continue the operation of
the Businesses of the Credit Parties and to collect all revenues and profits
thereof and apply the same to the payment of all expenses and other charges of
such receivership including the compensation of the receiver and to the payments
as aforesaid until a sale or other disposition of such Collateral shall be
finally made and consummated.  To the extent not prohibited by applicable law,
each Credit Party hereby irrevocably consents to, and waives any right to object
to or otherwise contest, the appointment of, a receiver as provided above.

 

45

--------------------------------------------------------------------------------


 


9.4          RIGHTS AND REMEDIES NOT EXCLUSIVE


 

As among the Lender Parties on one hand and the Credit Parties on the other
hand, Agent and Lenders shall have the right in their sole discretion to
determine which rights, Liens and/or remedies Agent and/or Lenders may at any
time pursue, relinquish, subordinate or modify, and such determination shall not
in any way modify or affect any of Agent’s or Lenders’ rights, Liens or remedies
under any Loan Document, Term Loan Documents applicable law or equity.  The
enumeration of any rights and remedies in any Loan Document, or any Term Loan
Document, is not intended to be exhaustive, and all rights and remedies of Agent
and the Lenders described in any Loan Document and the Term Loan Documents are
cumulative and are not alternative to or exclusive of any other rights or
remedies which Agent and Lenders otherwise may have, subject to the limitation
contained in the last sentence of Section 9.1(a).  The partial or complete
exercise of any right or remedy shall not preclude any other further exercise of
such or any other right or remedy.

 


X.            WAIVERS


 


10.1        CERTAIN WAIVERS


 

Except as expressly provided for herein or in any other Loan Document, each
Credit Party hereby waives set-off, counterclaim, demand, presentment, protest,
all defenses with respect to any and all instruments and all notices and demands
of any description, and the pleading of any statute of limitations as a defense
to any demand under any Loan Document.  Each Credit Party hereby waives any and
all defenses and counterclaims it may have or could interpose in any action or
procedure brought by Agent or any Lender to obtain an order of court recognizing
the assignment of, or Lien of Agent, for the benefit the Lender Parties, in and
to, any Collateral.

 


10.2        DELAY; NO WAIVER OF DEFAULTS


 

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Agent’s or any Lender’s part in enforcing any such
provision shall affect the liability of any Credit Party or operate as a waiver
of such provision or affect the liability of any Credit Party or preclude any
other or further exercise of such provision.  No waiver by any party to any Loan
Document of any one or more defaults by any other party in the performance of
any of the provisions of any Loan Document shall operate or be construed as a
waiver of any future default, whether of a like or different nature, and each
such waiver shall be limited solely to the express terms and provisions of such
waiver.  Notwithstanding any other provision of any Loan Document or any Term
Loan Document, by completing the Closing under this Agreement and/or by making
Advances, neither Agent nor any Lender waives any breach of any representation
or warranty of any Credit Party under any Loan Document or any Term Loan
Documents, and all of Agent’s and Lenders’ claims and rights resulting from any
such breach or misrepresentation hereby specifically are reserved.

 

46

--------------------------------------------------------------------------------


 


10.3        AMENDMENT AND WAIVERS


 

Except as otherwise provided herein, no amendment, modification, termination or
waiver of any provision of this Agreement or any other Loan Document, or consent
to any departure by the Credit Parties or any of them therefrom, shall be
effective unless the same shall be in writing and signed by Requisite Lenders
(or Agent at the direction of the Requisite Lenders) and each Credit Party;
provided, that no amendment, modification, termination or waiver shall, unless
in writing and signed by each Credit Party and each Lender directly affected
thereby, do any of the following: (i) increase the Commitment of any individual
Lender (which action shall be deemed to directly affect all Lenders);
(ii) reduce the principal of, rate of interest on or fees payable with respect
to any Loan or other Obligation; (iii) extend the scheduled due date, or reduce
the amount due on any scheduled due date, of any installment of principal,
interest or fees payable under any Loan Document, or waive, forgive, extend,
defer or postpone the payment thereof; (iv) change the percentage of the
Commitments, of the aggregate unpaid principal amount of the Loans, or of
Lenders which shall be required for Lenders, Agent or any of them to take any
action hereunder (which action shall be deemed to directly affect all Lenders)
or alter, as between or among the Lenders, the amount payable to each hereunder;
(v) except as otherwise permitted herein or in the other Loan Documents, release
any Guaranty or release any material portion of the Collateral (which action
shall be deemed to directly affect all Lenders) (provided, that consent to such
release shall not be required if such release is made after the occurrence and
during the continuation of an Event of Default in connection with the sale or
disposition of the Collateral by Agent otherwise permitted hereunder);
(vi) amend, modify or waive this Section 10.3 or the definitions of the terms
used in this Section 10.3 insofar as the definitions affect the substance of
this Section 10.3 (which action shall be deemed to directly affect all Lenders);
and/or (vii) consent to the assignment or other transfer by any Credit Party or
any other party to any Loan Documents (other than Agent or any Lender) of any of
their rights and obligations under any Loan Document; and provided, further,
that no amendment, modification, termination or waiver affecting the rights or
duties of Agent under any Loan Document shall be effective unless in writing and
signed by Agent, in addition to Lenders required hereinabove to take such
action.  Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default (if in connection therewith
Lenders have exercised their right to suspend the making or incurrence of
Advances) or any Event of Default shall be effective for purposes of the
conditions precedent to the making of Advances unless the same shall be in
writing and signed by Lenders holding at least a majority of the Commitments in
respect of the Revolving Facility.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.3 shall be binding
upon Agent, each Lender and the Credit Parties.

 


10.4        SURVIVAL AND TERMINATION


 


(A)           ALL OBLIGATIONS, COVENANTS, AGREEMENTS, REPRESENTATIONS,
WARRANTIES, WAIVERS AND INDEMNITIES MADE BY EACH CREDIT PARTY IN THE LOAN
DOCUMENTS SHALL SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS, THE
CLOSING, THE MAKING AND FUNDING OF THE LOANS AND ANY TERMINATION OF THIS
AGREEMENT UNTIL ALL OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION
OBLIGATIONS TO THE EXTENT NO CLAIM GIVING RISE THERETO HAS BEEN ASSERTED) ARE
FULLY PERFORMED AND INDEFEASIBLY PAID IN FULL IN CASH AND ALL COMMITMENTS HAVE
BEEN TERMINATED; PROVIDED, THAT, THE OBLIGATIONS AND PROVISIONS OF SECTIONS
10.1, 10.3, 10.4, 12.5, 12.6, 12.9,

 

47

--------------------------------------------------------------------------------


 


12.11, 12.12 AND 12.13, ARTICLE XI AND ARTICLE XIII SHALL SURVIVE THE
TERMINATION OF THE LOAN DOCUMENTS AND ANY PAYMENT, IN FULL OR IN PART, OF THE
OBLIGATIONS.


 


(B)           ALL LOANS AND OTHER OBLIGATIONS SHALL BE DUE AND PAYABLE IN FULL
IN CASH, IF NOT EARLIER IN ACCORDANCE WITH THIS AGREEMENT, ON THE MATURITY
DATE.  ALL OF AGENT’S AND LENDERS’ RIGHTS AND REMEDIES AND THE LIENS IN THE
COLLATERAL SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL, AND THIS AGREEMENT
SHALL TERMINATE WHEN ALL OBLIGATIONS HAVE BEEN FULLY PERFORMED AND INDEFEASIBLY
PAID IN FULL IN CASH AND CREDIT PARTIES SHALL HAVE EXECUTED AND DELIVERED
RELEASES IN FAVOR OF AGENT AND LENDERS IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, IN ITS PERMITTED DISCRETION (PROVIDED, HOWEVER, THAT THE RELEASE MAY
EXCLUDE CLAIMS FILED BY A CREDIT PARTY AGAINST AGENT OR A LENDER PRIOR TO THE
PAYOFF CONTEMPLATED IN THIS SECTION 10.4(B), ARISING OUT OF THE GROSS
NEGLIGENCE, WILFUL MISCONDUCT OR FRAUD OF AGENT OR SUCH LENDER).  ACCORDINGLY,
EACH CREDIT PARTY WAIVES ANY RIGHT IT MAY HAVE UNDER THE UCC (TO THE EXTENT THE
UCC APPLIES) TO DEMAND THE FILING OF TERMINATION STATEMENTS WITH RESPECT TO THE
COLLATERAL OTHER THAN SUCH RIGHT IN CONNECTION WITH THE RELEASE OF LIENS
PURSUANT TO SALES OR OTHER DISPOSITIONS OF ASSETS EXPRESSLY PERMITTED UNDER THE
TERMS OF THIS AGREEMENT, AND AGENT SHALL NOT BE REQUIRED TO PROVIDE SUCH
TERMINATION STATEMENTS OR TO FILE THEM WITH ANY FILING OFFICE UNLESS AND UNTIL
ALL CONDITIONS TO THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS ARE SATISFIED IN A MANNER ACCEPTABLE TO AGENT, IN
ITS PERMITTED DISCRETION.


 


XI.           AGENT PROVISIONS; SETTLEMENT


 


11.1        AGENT


 


(A)           APPOINTMENT.  IN ADDITION TO ANY APPOINTMENTS IN THE TERM LOAN
DOCUMENTS, EACH LENDER HEREBY DESIGNATES AND APPOINTS CAPITALSOURCE (I) AS THE
ADMINISTRATIVE AGENT, PAYMENT AGENT AND COLLATERAL AGENT UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND (II) TO HOLD ALL OF THE RIGHTS AND INTERESTS
CREATED BY THE SECURITY DOCUMENTS ON TRUST AND AS AGENT FOR THE LENDERS IN
RESPECT OF THE OBLIGATIONS AND EACH LENDER HEREBY IRREVOCABLY AUTHORIZES
CAPITALSOURCE, AS AGENT FOR SUCH LENDER, TO TAKE SUCH ACTION OR TO REFRAIN FROM
TAKING SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE
DELEGATED TO AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  AGENT
AGREES TO ACT AS SUCH ON THE CONDITIONS CONTAINED IN THIS ARTICLE XI.  THE
PROVISIONS OF THIS ARTICLE XI ARE SOLELY FOR THE BENEFIT OF AGENT AND LENDERS,
AND THE CREDIT PARTIES SHALL HAVE NO RIGHTS AS THIRD-PARTY BENEFICIARIES OF ANY
OF THE PROVISIONS OF THIS ARTICLE XI OTHER THAN SECTION 11.1(H)(III)AGENT MAY
PERFORM ANY OF ITS DUTIES HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH
ITS AGENTS, EMPLOYEES OR SUB-AGENTS.


 


(B)           NATURE OF DUTIES.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER
THIS AGREEMENT, AGENT IS ACTING SOLELY ON BEHALF OF LENDERS, AND ITS DUTIES ARE
ADMINISTRATIVE IN NATURE, AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE
ASSUMED, ANY OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR
LENDERS, OTHER THAN AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS, OR THE CREDIT PARTIES.  AGENT SHALL HAVE NO DUTIES, OBLIGATIONS OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
OTHER LOAN DOCUMENTS.  AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT A

 

48

--------------------------------------------------------------------------------


 


FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.  EACH LENDER SHALL MAKE ITS OWN
INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND AFFAIRS OF THE CREDIT
PARTIES IN CONNECTION WITH THE EXTENSION OF CREDIT HEREUNDER AND SHALL MAKE ITS
OWN APPRAISAL OF THE CREDITWORTHINESS OF THE CREDIT PARTIES.  EXCEPT FOR
INFORMATION, NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE
FURNISHED TO LENDERS BY AGENT HEREUNDER OR GIVEN TO AGENT FOR THE ACCOUNT OF OR
WITH COPIES FOR LENDERS, AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY, EITHER
INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER WITH ANY CREDIT OR
OTHER INFORMATION WITH RESPECT THERETO, WHETHER COMING INTO ITS POSSESSION
BEFORE THE CLOSING DATE OR AT ANY TIME OR TIMES THEREAFTER.  IF AGENT SEEKS THE
CONSENT OR APPROVAL OF ANY LENDERS TO THE TAKING OR REFRAINING FROM TAKING ANY
ACTION HEREUNDER, THEN AGENT SHALL SEND PRIOR WRITTEN NOTICE THEREOF TO EACH
LENDER.  AGENT SHALL PROMPTLY NOTIFY EACH LENDER IN WRITING ANY TIME THAT THE
APPLICABLE PERCENTAGE OF LENDERS HAVE INSTRUCTED AGENT TO ACT OR REFRAIN FROM
ACTING PURSUANT HERETO.


 


(C)           RIGHTS, EXCULPATION, ETC.  NEITHER AGENT NOR ANY OF ITS OFFICERS,
DIRECTORS, MANAGERS, MEMBERS, EQUITY OWNERS, EMPLOYEES, ATTORNEYS OR AGENTS
SHALL BE LIABLE TO ANY LENDER FOR ANY ACTION LAWFULLY TAKEN OR OMITTED BY THEM
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR
THEREWITH; PROVIDED THAT THE FOREGOING SHALL NOT PREVENT AGENT FROM BEING BE
LIABLE TO THE EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION ON A FINAL AND NONAPPEALABLE
BASIS.  NOTWITHSTANDING THE FOREGOING, AGENT SHALL BE OBLIGATED ON THE TERMS SET
FORTH HEREIN FOR PERFORMANCE OF ITS EXPRESS DUTIES AND OBLIGATIONS HEREUNDER. 
AGENT SHALL NOT BE LIABLE FOR ANY APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE
BY IT IN GOOD FAITH, AND IF ANY SUCH APPORTIONMENT OR DISTRIBUTION IS
SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE IN ERROR, THE SOLE RECOURSE OF ANY
LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE SHALL BE TO RECOVER FROM THE OTHER
LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO BE
ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE PROMPTLY TO RETURN TO SUCH LENDER
ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN PERFORMING ITS FUNCTIONS AND
DUTIES HEREUNDER, AGENT SHALL EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING
WITH LOANS FOR ITS OWN ACCOUNT.  AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER
FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY THE CREDIT
PARTIES HEREIN OR FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY,
ENFORCEABILITY, COLLECTIBILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE
FINANCIAL CONDITION OF THE CREDIT PARTIES.  AGENT SHALL NOT BE REQUIRED TO MAKE
ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
PROVISIONS, OR CONDITIONS OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE
FINANCIAL CONDITION OF THE CREDIT PARTIES, OR THE EXISTENCE OR POSSIBLE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  AGENT MAY AT ANY TIME REQUEST
INSTRUCTIONS FROM LENDERS WITH RESPECT TO ANY ACTIONS OR APPROVALS WHICH BY THE
TERMS OF THIS AGREEMENT OR OF ANY OF THE OTHER LOAN DOCUMENTS AGENT IS PERMITTED
OR REQUIRED TO TAKE OR TO GRANT, AND AGENT SHALL BE ABSOLUTELY ENTITLED TO
REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE
UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM TAKING ANY
ACTION OR WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT
SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM THE APPLICABLE PERCENTAGE OF
LENDERS.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST AGENT AS A RESULT OF AGENT ACTING OR REFRAINING FROM
ACTING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE
WITH THE INSTRUCTIONS OF THE APPLICABLE PERCENTAGE OF LENDERS AND,
NOTWITHSTANDING THE INSTRUCTIONS OF LENDERS, AGENT SHALL HAVE NO OBLIGATION TO
TAKE ANY ACTION IF IT, IN GOOD FAITH, BELIEVES THAT SUCH ACTION EXPOSES AGENT OR
ANY OF ITS OFFICERS, DIRECTORS, MANAGERS, MEMBERS, EQUITY OWNERS, EMPLOYEES,
ATTORNEYS OR

 

49

--------------------------------------------------------------------------------


 


AGENTS TO ANY PERSONAL LIABILITY UNLESS AGENT RECEIVES AN INDEMNIFICATION
SATISFACTORY TO IT FROM LENDERS WITH RESPECT TO SUCH ACTION.


 


(D)           RELIANCE.  AGENT SHALL BE ENTITLED TO RELY UPON ANY WRITTEN
NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY TELEPHONE
MESSAGE OR OTHER COMMUNICATION (INCLUDING ANY WRITING, TELEX, TELECOPY OR
TELEGRAM) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE
BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS
PERTAINING TO THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR THE TERM LOAN
DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER, UPON ADVICE OF LEGAL COUNSEL,
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY AGENT IN ITS SOLE
DISCRETION.


 


(E)           INDEMNIFICATION.  EACH LENDER, SEVERALLY AND NOT (I) JOINTLY OR
(II) JOINTLY AND SEVERALLY, AGREES TO REIMBURSE AND INDEMNIFY AND HOLD HARMLESS
AGENT AND ITS OFFICERS, DIRECTORS, MANAGERS, MEMBERS, EQUITY OWNERS, EMPLOYEES,
ATTORNEYS AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE CREDIT PARTIES),
RATABLY ACCORDING TO THEIR RESPECTIVE PRO RATA SHARE IN EFFECT ON THE DATE ON
WHICH INDEMNIFICATION IS SOUGHT UNDER THIS SUBSECTION OF THE TOTAL OUTSTANDING
OBLIGATIONS (OR, IF INDEMNIFICATION IS SOUGHT AFTER THE DATE UPON WHICH THE
COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS SHALL HAVE BEEN PAID IN FULL,
RATABLY IN ACCORDANCE WITH THEIR PRO RATA SHARE IMMEDIATELY PRIOR TO SUCH DATE
OF THE TOTAL OUTSTANDING OBLIGATIONS), FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, ADVANCES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY
BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST AGENT OR ANY OF ITS OFFICERS,
DIRECTORS, MANAGERS, MEMBERS, EQUITY OWNERS, EMPLOYEES, ATTORNEYS OR AGENTS IN
ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OF THE TERM LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY
AGENT UNDER THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE TERM
LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR THE
PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS
TO THE EXTENT RESULTING FROM AGENT’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION ON A FINAL AND NONAPPEALABLE
BASIS.  THE OBLIGATIONS OF LENDERS UNDER THIS ARTICLE XI SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(F)            CAPITALSOURCE INDIVIDUALLY.  WITH RESPECT TO THE LOANS MADE BY IT
OR CSE FINANCE AND THE NOTES, IF ANY, ISSUED TO IT OR CSE FINANCE, CAPITALSOURCE
AND CSE FINANCE SHALL HAVE, AND MAY EXERCISE, THE SAME RIGHTS AND POWERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND IS SUBJECT TO THE SAME
OBLIGATIONS AND LIABILITIES, AS AND TO THE EXTENT SET FORTH HEREIN AND THE OTHER
LOAN DOCUMENTS AS ANY OTHER LENDER.  THE TERMS “LENDERS” OR “REQUISITE LENDERS”
OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES,
INCLUDE CSE FINANCE IN ITS INDIVIDUAL CAPACITY AS A LENDER OR ONE OF THE
REQUISITE LENDERS.  CAPITALSOURCE (AND ITS AFFILIATES) MAY LEND MONEY TO, AND
GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH, ANY
CREDIT PARTY OR ANY SUBSIDIARY OR AFFILIATE OF ANY CREDIT PARTY AS IF IT WERE
NOT ACTING AS AGENT PURSUANT HERETO.

 


(G)           SUCCESSOR AGENT.

 

(I)            RESIGNATION.  AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL OR
PART OF ITS FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT LEAST THIRTY
(30)

 

50

--------------------------------------------------------------------------------


 

CALENDAR DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND LENDERS.  SUCH RESIGNATION
SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR AGENT OF APPOINTMENT
PURSUANT TO CLAUSE (II) BELOW OR AS OTHERWISE PROVIDED BELOW.

 

(II)           APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH NOTICE OF RESIGNATION
PURSUANT TO CLAUSE (G)(I) OF THIS SECTION 11.1, REQUISITE LENDERS SHALL APPOINT
A SUCCESSOR AGENT WITH THE CONSENT OF BORROWER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED (OR REQUIRED IF ANY DEFAULT OR
EVENT OF DEFAULT EXISTS).  IF A SUCCESSOR AGENT SHALL NOT HAVE BEEN SO APPOINTED
WITHIN SAID THIRTY (30) CALENDAR DAY PERIOD REFERENCED IN CLAUSE (G)(I) ABOVE,
THE RETIRING AGENT, UPON NOTICE TO BORROWER, MAY, ON BEHALF OF LENDERS, APPOINT
A SUCCESSOR AGENT WITH THE CONSENT OF BORROWER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED (OR REQUIRED IF ANY DEFAULT OR
EVENT OF DEFAULT EXISTS), WHO SHALL SERVE AS AGENT UNTIL SUCH TIME AS REQUISITE
LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.  IF NO SUCCESSOR AGENT HAS
BEEN APPOINTED PURSUANT TO THE FOREGOING WITHIN SAID THIRTY (30) CALENDAR DAY
PERIOD, THE RESIGNATION SHALL BECOME EFFECTIVE AND REQUISITE LENDERS THEREAFTER
SHALL PERFORM ALL THE DUTIES OF AGENT HEREUNDER, UNTIL SUCH TIME, IF ANY, AS
REQUISITE LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.

 

(III)          SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT
UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING AGENT AND, UPON THE EARLIER OF SUCH ACCEPTANCE OR THE
EFFECTIVE DATE OF THE RETIRING AGENT’S RESIGNATION, THE RETIRING AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, PROVIDED
THAT ANY INDEMNITY RIGHTS OR OTHER RIGHTS IN FAVOR OF SUCH RETIRING AGENT SHALL
CONTINUE AFTER AND SURVIVE SUCH RESIGNATION AND SUCCESSION.  AFTER ANY RETIRING
AGENT’S RESIGNATION AS AGENT UNDER THE LOAN DOCUMENTS, THE PROVISIONS OF THIS
ARTICLE XI SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS AGENT UNDER THE LOAN DOCUMENTS.

 


(H)           COLLATERAL MATTERS.


 

(I)            COLLATERAL.  EACH LENDER AGREES THAT ANY ACTION TAKEN BY AGENT OR
THE REQUISITE LENDERS (OR, WHERE REQUIRED BY THE EXPRESS TERMS OF THIS
AGREEMENT, A GREATER PROPORTION OF LENDERS) IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT OR OF THE OTHER LOAN DOCUMENTS RELATING TO THE COLLATERAL, AND
THE EXERCISE BY AGENT OR THE REQUISITE LENDERS (OR, WHERE SO REQUIRED, SUCH
GREATER PROPORTION OF LENDERS) OF THE POWERS SET FORTH HEREIN OR THEREIN,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE
AUTHORIZED AND BINDING UPON ALL OF THE LENDERS AND AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AGENT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO (I) ACT AS THE DISBURSING AND COLLECTING AGENT FOR LENDERS WITH
RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING IN CONNECTION HEREWITH AND WITH
THE LOAN DOCUMENTS IN CONNECTION WITH THE COLLATERAL; (II) EXECUTE AND DELIVER
EACH LOAN DOCUMENT RELATING TO THE COLLATERAL AND ANY SUBORDINATION AGREEMENT
AND ACCEPT DELIVERY OF EACH SUCH AGREEMENT DELIVERED BY THE CREDIT PARTIES OR
ANY OF THEIR SUBSIDIARIES; (III) ACT AS COLLATERAL AGENT FOR LENDERS FOR
PURPOSES OF THE PERFECTION OF ALL SECURITY INTERESTS AND LIENS CREATED BY SUCH
AGREEMENTS AND ALL OTHER PURPOSES STATED

 

51

--------------------------------------------------------------------------------


 

THEREIN; (IV) MANAGE, SUPERVISE AND OTHERWISE DEAL WITH THE COLLATERAL; (V) TAKE
SUCH ACTION AS IS NECESSARY OR DESIRABLE TO MAINTAIN THE PERFECTION AND PRIORITY
OF THE SECURITY INTERESTS AND LIENS CREATED OR PURPORTED TO BE CREATED BY THE
LOAN DOCUMENTS RELATING TO THE COLLATERAL; AND (VI) EXCEPT AS MAY BE OTHERWISE
SPECIFICALLY RESTRICTED BY THE TERMS HEREOF OR OF ANY OTHER LOAN DOCUMENT,
EXERCISE ALL REMEDIES GIVEN TO SUCH AGENT AND LENDERS WITH RESPECT TO THE
COLLATERAL UNDER THE LOAN DOCUMENTS RELATING THERETO, APPLICABLE LAW OR
OTHERWISE.

 

(II)           RELEASE OF COLLATERAL.  LENDERS HEREBY IRREVOCABLY AUTHORIZE
AGENT, AT ITS OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY LIEN GRANTED TO
OR HELD BY AGENT FOR THE BENEFIT OF LENDER PARTIES UPON ANY PROPERTY COVERED BY
THE LOAN DOCUMENTS (A) UPON TERMINATION OF THIS AGREEMENT AND PAYMENT AND
SATISFACTION IN FULL OF ALL OBLIGATIONS; (OTHER THAN CONTINGENT INDEMNIFICATION
OBLIGATIONS TO THE EXTENT NO CLAIM GIVING RISE THERETO HAS BEEN ASSERTED),
(B) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF IF BORROWER CERTIFIES TO
AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH THE PROVISIONS OF
THE LOAN DOCUMENTS (AND AGENT MAY RELY IN GOOD FAITH CONCLUSIVELY ON ANY
CERTIFICATE OF THE BORROWER TO SUCH EFFECT, WITHOUT FURTHER INQUIRY); OR
(C) CONSTITUTING PROPERTY LEASED TO ANY CREDIT PARTY UNDER A LEASE WHICH HAS
EXPIRED OR BEEN TERMINATED IN A TRANSACTION PERMITTED UNDER THIS AGREEMENT OR IS
ABOUT TO EXPIRE AND WHICH HAS NOT BEEN, AND IS NOT INTENDED BY SUCH CREDIT PARTY
TO BE, RENEWED OR EXTENDED.

 

(III)          CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES.  WITHOUT IN ANY
MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY SPECIFIC OR FURTHER
AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN SECTION 11.1(H)(I) AND
(II)), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY BORROWER, THE
AUTHORITY TO RELEASE ANY PROPERTY COVERED BY THIS AGREEMENT OR THE LOAN
DOCUMENTS CONFERRED UPON AGENT UNDER SECTION 11.1(H)(II).  SO LONG AS NO EVENT
OF DEFAULT EXISTS, UPON RECEIPT BY AGENT OF CONFIRMATION FROM THE REQUISITE
PERCENTAGE OF LENDERS OF ITS AUTHORITY TO RELEASE ANY PARTICULAR ITEM OR TYPES
OF PROPERTY COVERED, BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND UPON AT
LEAST FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN REQUEST BY BORROWER, AGENT SHALL
(AND IS HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS
MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE LIENS GRANTED TO AGENT FOR THE
BENEFIT OF THE LENDER PARTIES HEREIN OR PURSUANT HERETO UPON SUCH COLLATERAL;
PROVIDED, HOWEVER, THAT (A) AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH
DOCUMENT ON TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR
CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH
LIENS WITHOUT RECOURSE OR WARRANTY (OTHER THAN THAT SUCH COLLATERAL IS FREE AND
CLEAR, ON THE DATE OF SUCH DELIVERY, OF ANY AND ALL LIENS ARISING UNDER THE LOAN
DOCUMENTS OR FROM SUCH PERSON’S OWN ACTS), AND (B) SUCH RELEASE SHALL NOT IN ANY
MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR
OBLIGATIONS OF THE CREDIT PARTIES OR ANY SUBSIDIARY OF ANY CREDIT PARTY IN
RESPECT OF) ALL INTERESTS RETAINED BY THE CREDIT PARTIES OR ANY SUBSIDIARY OF A
CREDIT PARTY INCLUDING, WITHOUT LIMITATION, THE PROCEEDS OF ANY SALE, ALL OF
WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE PROPERTY COVERED BY THIS
AGREEMENT, THE LOAN DOCUMENTS OR SUBJECT TO THE LAST SENTENCE OF
SECTION 9.1(A),THE TERM LOAN DOCUMENTS.

 

52

--------------------------------------------------------------------------------


 

(IV)          ABSENCE OF DUTY.  AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY
LENDER OR ANY OTHER PERSON TO ASSURE THAT THE PROPERTY COVERED BY THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS EXISTS OR IS OWNED BY ANY CREDIT PARTY OR IS CARED
FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS GRANTED TO
AGENT ON BEHALF OF THE LENDER PARTIES HEREIN OR PURSUANT HERETO HAVE BEEN
PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED, ENFORCED OR
MAINTAINED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR
IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE, OR FIDELITY, OR
TO CONTINUE EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR
AVAILABLE TO AGENT IN THIS SECTION 11.1(H) OR IN ANY OF THE OTHER LOAN
DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE PROPERTY
COVERED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACT, OMISSION, OR
EVENT RELATED THERETO, AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN
ITS DISCRETION, GIVEN AGENT’S OWN INTEREST IN PROPERTY COVERED BY THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS AS ONE OF LENDERS AND AGENT SHALL HAVE NO DUTY OR
LIABILITY WHATSOEVER TO ANY OF THE OTHER LENDERS; PROVIDED, THAT AGENT SHALL
EXERCISE THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN
ACCOUNT.  NOTWITHSTANDING THE FOREGOING, AGENT SHALL BE LIABLE WITH RESPECT TO
ITS OWN GROSS NEGLIGENCE OR WILFUL MISCONDUCT.

 


(I)            AGENCY FOR PERFECTION.  EACH LENDER HEREBY APPOINTS AGENT AS
AGENT FOR THE PURPOSE OF PERFECTING LENDERS’ SECURITY INTEREST IN COLLATERAL
WHICH IN ANY APPLICABLE JURISDICTION, CAN BE PERFECTED ONLY BY POSSESSION OR
CONTROL.  SHOULD ANY LENDER (OTHER THAN AGENT) OBTAIN POSSESSION OF ANY SUCH
COLLATERAL, SUCH LENDER SHALL HOLD SUCH COLLATERAL FOR PURPOSES OF PERFECTING A
SECURITY INTEREST THEREIN FOR THE BENEFIT OF THE LENDER PARTIES, NOTIFY AGENT
THEREOF AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR, DELIVER SUCH COLLATERAL TO
AGENT OR OTHERWISE ACT IN RESPECT THEREOF IN ACCORDANCE WITH AGENT’S
INSTRUCTIONS.


 


(J)            EXERCISE OF REMEDIES.  EXCEPT AS SET FORTH IN SECTION 11.2, EACH
LENDER AGREES THAT IT WILL NOT HAVE ANY RIGHT INDIVIDUALLY TO ENFORCE OR SEEK TO
ENFORCE THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO REALIZE UPON ANY
COLLATERAL SECURITY FOR THE LOANS OR OTHER OBLIGATIONS; IT BEING UNDERSTOOD AND
AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED ONLY BY AGENT IN
ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS.


 


(K)           CONSENTS.


 

(i)            In the event Agent requests the waiver or consent of a Lender and
does not receive a written denial thereof within five (5) Business Days after
such Lender’s receipt of such request, then such Lender will be deemed to have
given such waiver of consent so long as such request contained a notice stating
that such failure to respond within five (5) Business Days would be deemed to be
a waiver or consent by such Lender.

 

(ii)           In the event Agent requests the waiver or consent of a Lender in
a situation where such Lender’s waiver or consent would be required and such
waiver or consent is denied, then Agent or any of its Eligible Assignees may, at
its option, require such Lender to assign its interest in the Loans to Agent for
a price equal to the then outstanding principal amount thereof due such Lender
plus accrued and unpaid interest and fees due such Lender, which interest in the
Loans will be assigned by such Lender when such principal, interest and fees are
paid to such Lender.  In the event that Agent or such Eligible Assignee elects
to require

 

53

--------------------------------------------------------------------------------


 

any Lender to assign its interest to Agent pursuant to this Section 11.1(k)(ii),
Agent will so notify such Lender in writing within forty-five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or such Eligible Assignee no later than five (5) calendar days following
receipt of such notice.

 


11.2        SET-OFF AND SHARING OF PAYMENTS


 

In addition to any rights and remedies now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuation of any Event of Default, each Lender is hereby
authorized by the Credit Parties at any time or from time to time, to the
fullest extent permitted by law, with notice to Agent and without prior notice
to Borrower or any other Person other than Agent (such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
(a) balances (general or special, time or demand, provisional or final) held by
such Lender at any of its offices for the account of any Credit Party
(regardless of whether such balances are then due to any Credit Party), and
(b) other Property at any time held or owing by such Lender to or for the credit
or for the account of any Credit Party, against and on account of any of the
Obligations which are not paid when due; provided, that no Lender or any such
holder shall exercise any such right without prior written notice to Agent.  Any
Lender that has exercised its right to set-off or otherwise has received any
payment on account of the Obligations shall, to the extent the amount of any
such set off or payment exceeds its Pro Rata Share of payments obtained by all
of the Lenders on account of such Obligations, purchase for cash (and the other
Lenders or holders of the Loans shall sell) participations in each such other
Lender’s or holder’s Pro Rata Share of Obligations as would be necessary to
cause such Lender to share such excess with each other Lenders or holders in
accordance with their respective Pro Rata Shares; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such purchasing Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery.  Each Credit Party
agrees, to the fullest extent permitted by law, that (a) any Lender or holder
may exercise its right to set-off with respect to amounts in excess of its Pro
Rata Share of the Obligations and may sell participations in such excess to
other Lenders and holders, and (b) any Lender so purchasing a participation in
the Loans made or other Obligations held by other Lenders may exercise all
rights of set-off, bankers’ lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender were a direct holder of Loans and
other Obligations in the amount of such participation.

 


11.3        DISBURSEMENT OF FUNDS UNDER REVOLVING FACILITY


 

Agent may, on behalf of Lenders, disburse funds to Borrower for Advances
requested.  Each Lender shall reimburse Agent on demand for its Pro Rata Share
of all funds disbursed on its behalf by Agent, or if Agent so requests, each
Lender shall remit to Agent its Pro Rata Share of any Advance before Agent
disburses such Advance to Borrower.  If Agent so elects to require that funds be
made available prior to disbursement to Borrower, Agent shall advise each Lender
by telephone, telex or telecopy of the amount of such Lender’s Pro Rata Share of
such requested Advance no later than one (1) Business Day prior to the funding
date applicable thereto, and each such Lender shall pay Agent such Lender’s Pro
Rata Share of such requested Loan, in same day funds, by wire transfer to
Agent’s account not later than 2:00p.m. (New York City time).  If Agent shall
have disbursed funds to Borrower on behalf of any such Lender fails to pay the

 

54

--------------------------------------------------------------------------------


 

amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower, and Borrower shall immediately repay such amount to Agent.  Any
repayment by Borrower required pursuant to this Section 11.3 shall be without
premium or penalty.  Nothing in this Section 11.3 or elsewhere in this Agreement
or the other Loan Documents, including, without limitation, the provisions of
Section 11.4, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 


11.4        SETTLEMENTS; PAYMENTS; AND INFORMATION


 


(A)           ADVANCES; PAYMENTS; INTEREST AND FEE PAYMENTS.


 

(I)            THE AMOUNT OF OUTSTANDING LOANS PURSUANT TO ADVANCES MAY
FLUCTUATE FROM DAY TO DAY THROUGH AGENT’S DISBURSEMENT OF FUNDS TO, AND RECEIPT
OF FUNDS FROM, BORROWER.  IN ORDER TO MINIMIZE THE FREQUENCY OF TRANSFERS OF
FUNDS BETWEEN AGENT AND EACH LENDER, NOTWITHSTANDING TERMS TO THE CONTRARY SET
FORTH IN SECTION 11.3, ADVANCES AND REPAYMENTS THEREOF MAY BE SETTLED ACCORDING
TO THE PROCEDURES DESCRIBED IN SECTIONS 11.4(A)(II) AND 11.4(A)(III). 
NOTWITHSTANDING THESE PROCEDURES, EACH LENDER’S OBLIGATION TO FUND ITS PRO RATA
SHARE OF ANY ADVANCES MADE BY AGENT TO BORROWER WILL COMMENCE ON THE DATE SUCH
ADVANCES ARE MADE BY AGENT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL OBLIGATE
A LENDER TO MAKE AN ADVANCE AT ANY TIME ANY DEFAULT OR EVENT OF DEFAULT EXISTS. 
ALL SUCH PAYMENTS WILL BE MADE BY SUCH LENDER WITHOUT SET-OFF, COUNTERCLAIM OR
DEDUCTION OF ANY KIND.

 

(II)           ONCE EACH WEEK, OR MORE FREQUENTLY (INCLUDING DAILY), IF AGENT SO
ELECTS (EACH SUCH DAY BEING A “SETTLEMENT DATE”), AGENT WILL ADVISE EACH LENDER
BY 1:00P.M. (NEW YORK CITY TIME) ON A BUSINESS DAY BY TELEPHONE, TELEX OR
TELECOPY OF THE AMOUNT OF EACH SUCH LENDER’S PRO RATA SHARE OF THE OUTSTANDING
ADVANCES.  IN THE EVENT PAYMENTS ARE NECESSARY TO ADJUST THE AMOUNT OF SUCH
LENDER’S SHARE OF THE ADVANCES TO SUCH LENDER’S PRO RATA SHARE OF THE ADVANCES,
THE PARTY FROM WHICH SUCH PAYMENT IS DUE WILL PAY THE OTHER PARTY, IN SAME DAY
FUNDS, BY WIRE TRANSFER TO THE OTHER’S ACCOUNT NOT LATER THAN 2:00P.M. (NEW YORK
CITY TIME) ON THE BUSINESS DAY FOLLOWING THE SETTLEMENT DATE.

 

(III)          ON THE FIRST BUSINESS DAY OF EACH MONTH (“INTEREST SETTLEMENT
DATE”), AGENT WILL ADVISE EACH LENDER BY TELEPHONE OR FACSIMILE OF THE AMOUNT OF
INTEREST AND FEES CHARGED TO AND COLLECTED FROM BORROWER FOR THE PRECEDING MONTH
IN RESPECT OF THE APPLICABLE LOANS.  PROVIDED THAT SUCH LENDER HAS MADE ALL
PAYMENTS REQUIRED TO BE MADE BY IT UNDER THIS AGREEMENT, AGENT WILL PAY TO SUCH
LENDER, BY WIRE TRANSFER TO SUCH LENDER’S ACCOUNT (AS SPECIFIED BY SUCH LENDER
ON SCHEDULE A OF THIS AGREEMENT AS AMENDED BY SUCH LENDER FROM TIME TO TIME
AFTER THE DATE HEREOF PURSUANT TO THE NOTICE PROVISIONS CONTAINED HEREIN OR IN
THE APPLICABLE LENDER ADDITION AGREEMENT) NOT LATER THAN 2:00P.M. (NEW YORK CITY
TIME) ON THE NEXT BUSINESS DAY FOLLOWING THE INTEREST SETTLEMENT DATE, SUCH
LENDER’S SHARE OF SUCH INTEREST AND FEES.

 

55

--------------------------------------------------------------------------------


 


(B)           AVAILABILITY OF LENDERS’ PRO RATA SHARE.


 

(I)            UNLESS AGENT HAS BEEN NOTIFIED BY A LENDER PRIOR TO ANY PROPOSED
FUNDING DATE OF SUCH LENDER’S INTENTION NOT TO FUND ITS PRO RATA SHARE OF AN
ADVANCE REQUESTED BY BORROWER, AGENT MAY ASSUME THAT SUCH LENDER WILL MAKE SUCH
AMOUNT AVAILABLE TO AGENT ON THE PROPOSED FUNDING DATE OR THE BUSINESS DAY
FOLLOWING THE NEXT SETTLEMENT DATE, AS APPLICABLE; PROVIDED, HOWEVER, NOTHING
CONTAINED IN THIS AGREEMENT SHALL OBLIGATE A LENDER TO MAKE AN ADVANCE AT ANY
TIME ANY DEFAULT OR EVENT OF DEFAULT EXISTS.  IF SUCH AMOUNT IS NOT, IN FACT,
MADE AVAILABLE TO AGENT BY SUCH LENDER WHEN DUE, AGENT WILL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER WITHOUT SET-OFF, COUNTERCLAIM OR
DEDUCTION OF ANY KIND.

 

(II)           NOTHING CONTAINED IN THIS SECTION 11.4(B) WILL BE DEEMED TO
RELIEVE A LENDER OF ITS OBLIGATION TO FULFIL ITS COMMITMENTS OR TO PREJUDICE ANY
RIGHTS AGENT OR BORROWER MAY HAVE AGAINST SUCH LENDER AS A RESULT OF ANY DEFAULT
BY SUCH LENDER UNDER THIS AGREEMENT.

 


(C)           RETURN OF PAYMENTS.


 

(I)            IF AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS AGREEMENT IN THE
BELIEF OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL BE RECEIVED BY
AGENT FROM ANY CREDIT PARTY AND SUCH RELATED PAYMENT IS NOT RECEIVED BY AGENT,
THEN AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH LENDER WITHOUT
SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(II)           IF AGENT DETERMINES AT ANY TIME THAT ANY AMOUNT RECEIVED BY AGENT
UNDER THIS AGREEMENT MUST BE RETURNED TO ANY CREDIT PARTY OR PAID TO ANY OTHER
PERSON PURSUANT TO ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN, NOTWITHSTANDING ANY
OTHER TERM OR CONDITION OF THIS AGREEMENT, AGENT WILL NOT BE REQUIRED TO
DISTRIBUTE ANY PORTION THEREOF TO ANY LENDER.  IN ADDITION, EACH LENDER WILL
REPAY TO AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT THAT AGENT HAS DISTRIBUTED
TO SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE, IF ANY, AS AGENT IS
REQUIRED TO PAY TO BORROWER OR SUCH OTHER PERSON, WITHOUT SET-OFF, COUNTERCLAIM
OR DEDUCTION OF ANY KIND.

 


11.5        DISSEMINATION OF INFORMATION


 

Upon request by a Lender, Agent will distribute promptly to such Lender, unless
previously provided by any Credit Party to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and information, including, without limitation, financial and reporting
information received from the Credit Parties or generated by a third party (and
excluding only internal information generated by CapitalSource for its own use
as a Lender or as Agent), as provided for in this Agreement and the other Loan
Documents as received by Agent.  Agent shall not be liable to any of the Lenders
for any failure to comply with its obligations under this Section 11.5, except
to the extent that such failure is attributed to Agent’s gross negligence or
wilful misconduct and results in demonstrable damages to such Lender as
determined, in each case, by a court of competent jurisdiction on a final and
non-appealable basis.

 

56

--------------------------------------------------------------------------------


 


XII.         MISCELLANEOUS


 


12.1        GOVERNING LAW AND ENFORCEMENT


 

This Agreement is governed by English law.

 


12.2        JURISDICTION OF ENGLISH COURTS


 

(a)                                  The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement) (a “Dispute”).

 

(b)                                 The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

(c)                                  This Section 12.2 is for the benefit of the
Lender Parties only.  As a result, no Lender Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction. 
To the extent allowed by law, the Lender Parties may take concurrent proceedings
in any number of jurisdictions.

 


12.3        SERVICE OF PROCESS


 

Without prejudice to any other mode of service allowed under any relevant law,
each Credit Party (other than a Credit Party incorporated in England and Wales):

 

(a)                                  irrevocably appoints Borrower at its
registered office, FAO Legal Department as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Loan Document and the Borrower by its execution of this Agreement, accepts that
appointment); and

 

(b)                                 agrees that failure by a process agent to
notify the relevant Credit Party of the process will not invalidate the
proceedings concerned.

 

(c)                                  If any person appointed as process agent is
unable for any reason to act as agent for service of process, the Borrower (on
behalf of all the Credit Parties) must immediately (and in any event within 5
days of such event taking place) appoint another agent on terms acceptable to
the Agent.  Failing this, the Agent may appoint another agent for this purpose.

 

Evolving Systems, Inc., Telecom Software Enterprises, LLC and Evolving Systems
Holdings, Inc. each expressly agrees and consents to the provisions of
Section 12.2 and 12.3.

 


12.4        SUCCESSORS AND ASSIGNS; ASSIGNMENTS AND PARTICIPATIONS


 


(A)           SUBJECT TO SECTION 12.4(H), EACH LENDER MAY, AT ANY TIME AND FROM
TIME TO TIME, ASSIGN ALL OR ANY PORTION OF ITS RIGHTS AND DELEGATE ALL OR A
PORTION OF ITS OBLIGATIONS UNDER

 

57

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN A MINIMUM AMOUNT OF $1,000,000
(OR 100% OF ANY REMAINING COMMITMENT LESS THAN $1,000,000) (INCLUDING ALL OF ITS
RIGHTS AND OBLIGATIONS WITH RESPECT TO THE LOANS) TO ONE OR MORE ELIGIBLE
ASSIGNEES (EACH, A “TRANSFEREE”) WITH THE PRIOR WRITTEN CONSENT OF AGENT AND, TO
THE EXTENT NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
WITH THE PRIOR WRITTEN CONSENT OF BORROWER (WHICH CONSENT OF BORROWER SHALL NOT
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONS, OR REQUIRED IF ANY DEFAULT OR
EVENT OF DEFAULT EXISTS); PROVIDED, THAT SUCH TRANSFEREE AND SUCH ASSIGNING
LENDER SHALL EXECUTE AND DELIVER TO AGENT FOR ACCEPTANCE AND RECORDING IN THE
REGISTER, A LENDER ADDITION AGREEMENT, WHICH SHALL BE IN FORM AND SUBSTANCE
ACCEPTABLE TO AGENT IN ITS PERMITTED DISCRETION.  UPON SUCH EXECUTION, DELIVERY,
ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE DETERMINED PURSUANT
TO SUCH LENDER ADDITION AGREEMENT, (I) THE TRANSFEREE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH LENDER ADDITION AGREEMENT, HAVE
THE SAME RIGHTS, BENEFITS AND OBLIGATIONS OF A LENDER HEREUNDER, (II) THE
ASSIGNING LENDER SHALL BE RELIEVED OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO
ITS COMMITMENT OR ASSIGNED PORTION THEREOF, AS THE CASE MAY BE, TO THE EXTENT
THAT SUCH OBLIGATIONS SHALL HAVE BEEN EXPRESSLY ASSUMED BY THE TRANSFEREE
PURSUANT TO SUCH LENDER ADDITION AGREEMENT (AND, IN THE CASE OF A LENDER
ADDITION AGREEMENT COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNING LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL NEVERTHELESS CONTINUE TO BE ENTITLED
TO THE BENEFITS OF SECTIONS 12.6 AND 12.9).  BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT ANY ASSIGNMENT WILL GIVE RISE TO A DIRECT OBLIGATION OF BORROWER TO
THE TRANSFEREE AND THAT THE TRANSFEREE SHALL BE A “LENDER” HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS.  EXCEPT AS PROVIDED IN SECTION 12.4(H), NO LENDER WILL
ASSIGN ALL OR ANY PORTION OF ITS LOANS AND/OR COMMITMENTS UNLESS SUCH LENDER
ALSO ASSIGNS ITS PROPORTIONATE SHARE OF ITS “LOANS” AND/OR “COMMITMENTS” UNDER
(AND AS DEFINED IN) THE TERM LOAN AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 12.4, NO TRANSFEREE SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 13.1 UNLESS SUCH TRANSFEREE IS A “UNITED STATES PERSON” (AS
DEFINED IN SECTION 13.1(F)) OR IS A RESIDENT OF THE UNITED KINGDOM FOR UK TAX
PURPOSES.


 


(B)           EACH LENDER AT ANY TIME MAY SELL PARTICIPATIONS IN ALL OR ANY PART
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(INCLUDING ALL OF ITS RIGHTS AND OBLIGATIONS WITH RESPECT TO THE LOANS) TO ONE
OR MORE PERSONS (EACH, A “PARTICIPANT”).  IN THE EVENT OF ANY SUCH SALE BY A
LENDER OF A PARTICIPATION TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER
SHALL REMAIN THE HOLDER OF ANY SUCH LOAN (AND ANY NOTE EVIDENCING SUCH LOAN) FOR
ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND BORROWER AND
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  ANY AGREEMENT PURSUANT TO WHICH ANY LENDER SHALL SELL ANY SUCH
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT AND
RESPONSIBILITY TO EXERCISE SUCH LENDER’S RIGHTS AND ENFORCE EACH CREDIT PARTY’S
OBLIGATIONS HEREUNDER, INCLUDING THE RIGHT TO CONSENT TO ANY AMENDMENT,
SUPPLEMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS; PROVIDED, THAT SUCH PARTICIPATION AGREEMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT AGREE, WITHOUT THE CONSENT OF THE PARTICIPANT,
TO ANY AMENDMENT, SUPPLEMENT, MODIFICATION OR WAIVER TO THE EXTENT RESULTING IN:
(I) ANY REDUCTION IN THE PRINCIPAL AMOUNT, INTEREST RATE OR FEES PAYABLE WITH
RESPECT TO ANY LOAN IN WHICH SUCH PARTICIPANT PARTICIPATES; (II) ANY EXTENSION
OF THE DATE FIXED FOR ANY PAYMENT OF PRINCIPAL, INTEREST OR FEES PAYABLE WITH
RESPECT TO ANY LOAN IN WHICH SUCH PARTICIPANT PARTICIPATES;

 

58

--------------------------------------------------------------------------------


 


AND (III) ANY RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (OTHER THAN
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS). 
THE CREDIT PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT THE PARTICIPANT UNDER EACH
PARTICIPATION SHALL, SOLELY FOR THE PURPOSES OF SECTIONS 10.5, 12.6 AND 12.9 OF
THIS AGREEMENT, BE CONSIDERED TO BE A “LENDER” HEREUNDER.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 12.4, NO PARTICIPANT SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 13.1 UNLESS SUCH PARTICIPANT IS A “UNITED
STATES PERSON” (AS DEFINED IN SECTION 13.1(F)) OR IS A RESIDENT OF THE UNITED
KINGDOM FOR UK TAX PURPOSES.


 


(C)           AGENT, ON BEHALF OF BORROWER, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 12.7 A COPY OF EACH LENDER ADDITION AGREEMENT DELIVERED
TO IT AND THE REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS AND THE COMMITMENT OF, AND THE PRINCIPAL AMOUNT OF THE LOANS OWING TO,
AND THE NOTES, IF ANY, EVIDENCING SUCH LOANS OWNED BY, EACH LENDER FROM TIME TO
TIME.  ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
EACH OF THE CREDIT PARTIES, AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN SUCH REGISTER AS THE OWNER OF THE LOANS, THE NOTES AND THE
COMMITMENTS RECORDED THEREIN FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY BORROWER OR ANY LENDER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
ASSIGNMENT UNDER SECTION 12.4(A) OF ANY RIGHTS OR OBLIGATIONS UNDER OR IN
RESPECT OF THE LOANS OR THE NOTES EVIDENCING SUCH LOANS SHALL BE EFFECTIVE
UNLESS AND UNTIL (I) AGENT SHALL HAVE RECORDED THE ASSIGNMENT PURSUANT TO
SECTION 12.4(C) AND (II) THE ASSIGNOR LENDER OR THE TRANSFEREE HAS PAID TO AGENT
A PROCESSING FEE (NOT AT THE EXPENSE OF ANY CREDIT PARTY) IN THE AMOUNT OF
$3,500 (PROVIDED NO SUCH PROCESSING FEE SHALL BE REQUIRED TO BE PAID IN
CONNECTION WITH AN ASSIGNMENT BY A LENDER TO ANOTHER LENDER, AN ELIGIBLE
ASSIGNEE THAT IS AN AFFILIATE OF SUCH LENDER OR A RELATED FUND OF SUCH LENDER). 
UPON ITS RECEIPT OF A LENDER ADDITION AGREEMENT EXECUTED BY AN ASSIGNING LENDER
AND AN TRANSFEREE, AGENT SHALL (I) PROMPTLY ACCEPT SUCH LENDER ADDITION
AGREEMENT AND (II) ON THE EFFECTIVE DATE DETERMINED PURSUANT THERETO RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER AND GIVE PROMPT NOTICE OF SUCH
ACCEPTANCE AND RECORDATION TO THE LENDERS AND BORROWER.  ON OR PRIOR TO SUCH
EFFECTIVE DATE, THE ASSIGNING LENDER SHALL SURRENDER ANY OUTSTANDING NOTES HELD
BY IT ALL OR A PORTION OF WHICH ARE BEING ASSIGNED, AND BORROWER, AT ITS OWN
EXPENSE, SHALL, UPON THE REQUEST OF AGENT, THE ASSIGNING LENDER OR THE
TRANSFEREE, AS APPLICABLE, EXECUTE AND DELIVER TO AGENT, WITHIN FIVE
(5) BUSINESS DAYS OF ANY REQUEST, NEW NOTES TO REFLECT THE INTEREST HELD BY THE
ASSIGNING LENDER AND ITS TRANSFEREE.


 


(E)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 12.4, NO LENDER
SHALL, AS BETWEEN BORROWER AND THAT LENDER, BE RELIEVED OF ANY OF ITS
OBLIGATIONS HEREUNDER AS A RESULT OF ANY SALE, ASSIGNMENT, TRANSFER OR
NEGOTIATION OF, OR GRANTING OF PARTICIPATIONS IN, ALL OR ANY PART OF THE LOANS
OR OTHER OBLIGATIONS OWED TO SUCH LENDER.  EACH LENDER MAY FURNISH ANY
INFORMATION CONCERNING THE CREDIT PARTIES IN THE POSSESSION OF THAT LENDER FROM
TIME TO TIME TO ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND
PARTICIPANTS), SUBJECT TO CONFIDENTIALITY REQUIREMENTS, IF ANY, HEREUNDER.


 


(F)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF
ITS RIGHTS UNDER THIS

 

59

--------------------------------------------------------------------------------


 


AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE LOANS OWING TO IT AND THE NOTES
HELD BY IT AND THE OTHER LOAN DOCUMENTS AND ITS RIGHTS IN THE COLLATERAL.


 


(G)           EACH CREDIT PARTY AGREES TO PROVIDE COMMERCIALLY REASONABLE
EFFORTS TO ASSIST ANY LENDER IN ASSIGNING OR SELLING PARTICIPATIONS IN ALL OR
ANY PART OF ANY LOANS MADE BY SUCH LENDER TO A POTENTIAL TRANSFEREE OR
PARTICIPANT IDENTIFIED BY SUCH LENDER.


 


(H)           NOTWITHSTANDING ANYTHING IN THE LOAN DOCUMENTS TO THE CONTRARY,
(I) CAPITALSOURCE AND ITS AFFILIATES SHALL NOT BE REQUIRED TO EXECUTE OR DELIVER
A LENDER ADDITION AGREEMENT IN CONNECTION WITH ANY TRANSACTION INVOLVING
CAPITALSOURCE AND ANY OF ITS AFFILIATES, OR THE LENDERS OR FUNDING OR FINANCING
SOURCES OF CAPITALSOURCE OR ANY OF ITS AFFILIATES, (II) SUBJECT TO THE
PROVISIONS AT THE END OF THIS PARAGRAPH, NO LENDER TO OR AFFILIATE, FUNDING OR
FINANCING SOURCE OF CAPITALSOURCE OR ANY OF ITS AFFILIATES SHALL BE CONSIDERED A
TRANSFEREE, AND (III) THERE SHALL BE NO LIMITATION OR RESTRICTION ON (A) THE
ABILITY OF CAPITALSOURCE OR ANY OF ITS AFFILIATES TO ASSIGN OR OTHERWISE
TRANSFER ANY LOAN DOCUMENT, COMMITMENT OR OBLIGATION TO ANY SUCH AFFILIATE OR
LENDER OR FINANCING OR FUNDING SOURCE OR (B) ANY SUCH LENDER’S OR FUNDING OR
FINANCING SOURCE’S ABILITY TO ASSIGN OR OTHERWISE TRANSFER ANY LOAN DOCUMENT,
COMMITMENT OR OBLIGATION; PROVIDED, HOWEVER, CAPITALSOURCE SHALL CONTINUE TO BE
LIABLE AS A “LENDER” UNDER THE LOAN DOCUMENTS UNLESS SUCH AFFILIATE, LENDER OR
FUNDING OR FINANCING SOURCE EXECUTES AND DELIVERS A LENDER ADDITION AGREEMENT
AND THEREBY BECOMES A “LENDER.”


 


(I)            THE LOAN DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF EACH LENDER, AGENT, EACH TRANSFEREE, EACH PARTICIPANT (TO THE EXTENT
EXPRESSLY PROVIDED HEREIN ONLY) AND ALL FUTURE HOLDERS OF THE LOANS, THE NOTES,
THE OBLIGATIONS AND/OR ANY OF THE COLLATERAL, AND EACH OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  EACH LOAN DOCUMENT SHALL BE BINDING UPON THE PERSONS
OTHER THAN LENDERS AND AGENT THAT ARE PARTIES THERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED THAT, NO SUCH PERSON SHALL ASSIGN, DELEGATE OR
TRANSFER ANY LOAN DOCUMENT OR ANY OF ITS RIGHTS OR OBLIGATIONS THEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND EACH LENDER.  NO RIGHTS ARE
INTENDED TO BE CREATED UNDER ANY LOAN DOCUMENT FOR THE BENEFIT OF ANY THIRD
PARTY DONEE, CREDITOR OR INCIDENTAL BENEFICIARY OF ANY CREDIT PARTY.  NOTHING
CONTAINED IN ANY LOAN DOCUMENT SHALL BE CONSTRUED AS A DELEGATION TO AGENT OR
ANY LENDER OF ANY OTHER PERSON’S DUTY OF PERFORMANCE.


 


12.5        REINSTATEMENT; APPLICATION OF PAYMENTS


 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, administrator, custodian or any other similar Person under any Debtor
Relief Law, common law or equitable cause or any other law, then the Obligations
intended to be satisfied by such payment shall be revived and shall continue as
if such payment had not been received by Agent or any Lender and the Liens
created by the Security Documents shall be revived automatically without any
action on the part of any party hereto and shall continue as if such payment had
not been received by Agent or such Lender.  Except as specifically provided in
this Agreement, any payments with respect to the Obligations received shall be
credited and applied in such manner and order as Agent shall decide in its sole
discretion.

 

60

--------------------------------------------------------------------------------


 


12.6        INDEMNITY


 

The Credit Parties, jointly and severally, hereby indemnify Agent and each
Lender, and their respective Affiliates, managers, members, officers, employees,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by, or any matter related to, any Loan Document, any Term Loan
Document, any Related Document or any agreement, document or transaction
contemplated thereby, whether or not such Indemnified Person is a party thereto,
except to the extent a final and nonappealable order of judgment binding on such
Indemnified Person of a court of competent jurisdiction determines the same
arose out of the gross negligence or wilful misconduct of such Indemnified
Person.  If any Indemnified Person uses in-house counsel for any purpose for
which the Credit Parties are responsible to pay or indemnify, the Credit Parties
expressly agree that their indemnification obligations include reasonable
charges for such work commensurate with the reasonable fees that would otherwise
be charged by outside legal counsel selected by such Indemnified Person in its
sole discretion for the work performed.  Agent agrees to give Borrower
reasonable notice of any event of which Agent becomes aware for which
indemnification may be required under this Section 12.6, and Agent may elect
(but is not obligated) to direct the defense thereof.  Any Indemnified Person
may take such actions as it deems necessary and appropriate to investigate,
defend or settle any event or take other remedial or corrective actions with
respect thereto as may be necessary for the protection of such Indemnified
Person or the Collateral; provided, however, that the Indemnified Person shall
not settle, compromise or admit any liability or wrongdoing without the prior
written consent of the Borrower (which consent shall not be unreasonably
withheld or delayed).  Notwithstanding the foregoing, if any insurer agrees to
undertake the defense of an event (an “Insured Event”), Agent agrees not to
exercise its right to select counsel to defend the event if that would cause
Borrower’s insurer to deny coverage; provided, however, that each Indemnified
Person reserves the right to retain counsel to represent such Indemnified Person
with respect to an Insured Event at its sole cost and expense.  To the extent
that Agent or any Lender obtains recovery from a third party other than an
Indemnified Person of any of the amounts that the Credit Parties have paid to
Agent or any Lender pursuant to the indemnity set forth in this Section 12.4,
then Agent and/or any such Lender shall promptly pay to Borrower the amount of
such recovery.  Without limiting any of the foregoing, the Credit Parties,
jointly and severally, indemnify the Indemnified Parties for all claims for
brokerage fees or commissions by any person claiming by, through or under any
Credit Party or Affiliate thereof which may be made in connection with respect
to any aspect of, or any transaction contemplated by or referred to in, or any
matter related to, any Loan Document, any of the Term Loan Documents, any
Related Document or any other agreement, document or transaction contemplated
thereby.

 

61

--------------------------------------------------------------------------------


 


12.7        NOTICE


 

Subject to Section 12.3, any notice or request under any Loan Document shall be
given to any party to this Agreement at such party’s address set forth beneath
its signature on the signature page to this Agreement, or at such other address
as such party hereafter may specify in a notice given in the manner required
under this Section 12.7.  Any notice or request hereunder shall be given only
by, and shall be deemed to have been received upon (each, a “Receipt”): 
(i) registered or certified mail, return receipt requested, on the date on which
such notice or request is received as indicated in such return receipt,
(ii) delivery by a nationally recognized overnight courier, one (1) Business Day
after deposit with such courier, or (iii) facsimile or electronic transmission,
in each case upon telephone or further electronic communication from the
recipient acknowledging receipt (whether automatic or manual from recipient), as
applicable.

 


12.8        SEVERABILITY; HEADINGS; COUNTERPARTS


 

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible.  The headings in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents.  The Loan Documents may be executed in one or more counterparts
(which taken together, as applicable, shall constitute one and the same
instrument) and by facsimile transmission, which facsimile signatures shall be
considered original executed counterparts.  Each party to this Agreement agrees
that it will be bound by its own facsimile signature and that it accepts the
facsimile signature of each other party.

 


12.9        EXPENSES


 

The Credit Parties hereby jointly and severally agree to pay on demand, whether
or not the Closing occurs, all reasonable costs and expenses incurred by Agent,
Lenders and/or their Affiliates, including, without limitation, documentation
and diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses, and reasonable attorneys’ fees and expenses, (i) in any effort to
enforce, protect or collect payment of any Obligation or to enforce any Loan
Document, any Related Document or any related agreement, document or instrument,
(ii) in connection with entering into, negotiating, preparing, reviewing and
executing the Loan Documents, the Term Loan Documents, the Related Documents
and/or any related agreements, documents or instruments, (iii) arising in any
way out of the administration of the Obligations or the taking or refraining
from taking by Agent or any Lender of any action requested by any Credit Party,
(iv) in connection with instituting, maintaining, preserving, enforcing and/or
foreclosing on the Liens in any of the Collateral or securities pledged under
the Loan Documents, whether through judicial proceedings or otherwise, (v) in
defending or prosecuting any actions, claims or proceedings arising out of or
relating to Agent’s and/or Lenders’ transactions with the Credit Parties,
(vi) in seeking, obtaining or receiving any advice with respect to its rights
and obligations under any Loan Document, any Term Loan Document, any Related
Document and any related agreement, document or instrument, (vii) arising out of
or relating to any Default or Event of Default or as a result thereof, (viii) in
connection with all actions, visits, audits and

 

62

--------------------------------------------------------------------------------


 

inspections undertaken by Agent or Lenders or their Affiliates pursuant to the
Loan Documents, the Term Loan Documents, any Related Document, and/or (ix) in
connection with any modification, restatement, supplement, amendment, waiver or
extension of any Loan Document, any Term Loan Document, any Related Document
and/or any related agreement, document or instrument.  All of the foregoing
shall be charged to Borrower’s account and shall be part of the Obligations.  If
Agent, any Lender or any of their Affiliates uses in-house counsel for any
purpose under any Loan Document for which the Credit Parties are responsible to
pay or indemnify, the Credit Parties expressly agree that their Obligations
include reasonable charges for such work commensurate with the reasonable fees
that would otherwise be charged by outside legal counsel selected by Agent, such
Lender or such Affiliate in its sole discretion for the work performed.  Without
limiting the foregoing, Borrower shall pay all taxes (other than taxes based
upon or measured by a Lender’s income or revenues or any personal property tax),
if any, in connection with the issuance of any Note and the filing and/or
recording of any documents and/or financing statements.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, in no
event shall the Credit Parties be liable for any costs or expenses relating to
or arising out of the syndication or participation of the Loan, unless such
syndication or participation is at the request of any Credit Party.

 


12.10      ENTIRE AGREEMENT


 

This Agreement and the other Loan Documents to which the Credit Parties are
parties constitute the entire agreement between and among the Credit Parties,
Agent and Lenders with respect to the subject matter hereof and thereof, and
supersede all prior agreements and understandings (including, without
limitation, the letter dated on or about September 8, 2005) relating to the
subject matter hereof or thereof.  Execution of this Agreement by the Credit
Parties constitutes a full, complete and irrevocable release of any and all
claims which any Credit Party may have at law or in equity in respect of all
prior discussions and understandings, oral or written, relating to the subject
matter of this Agreement and the other Loan Documents.  Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions
hereof.  The obligations of the Credit Parties and the rights of the Lenders and
the Agent under this Agreement and the Loan Documents shall be in addition to
any obligation and rights under the Term Loan Documents.

 


12.11      APPROVALS AND DUTIES


 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent or Lenders with respect to any matter that is the
subject of any Loan Document may be granted or withheld by Agent or Lenders, as
applicable, in their sole and absolute discretion.  Other than Agent’s duty of
reasonable care with respect to Collateral delivered pursuant to the Loan
Documents in accordance with applicable law (to the extent not waivable), Agent
and Lenders shall have no responsibility for or obligation or duty with respect
to any of the Collateral or any matter or proceeding arising out of or relating
thereto, including, without limitation, any obligation or duty to collect any
sums due in respect thereof or to protect or preserve any rights pertaining
thereto.

 

63

--------------------------------------------------------------------------------


 


12.12      CONFIDENTIALITY AND PUBLICITY


 

(a)           Each Credit Parties agrees, and agrees to cause each of its
Subsidiaries, (i) except to the extent required by applicable law or regulations
(in which case, except in connection with the Securities Act and the Securities
Exchange Act, as amended and the rules thereunder, each Credit Party shall, and
shall cause its Subsidiaries to, use its best efforts to obtain confidential
treatment of such information), not to transmit or disclose any provision of any
Loan Document to any Person (other than to such Credit Party’s directors,
advisors, counsel, accountants, officers and employees on a need-to-know basis),
in any such case without Agent’s prior written consent, and (ii) to inform all
Persons receiving information related to the Loan Documents, except through
disclosure pursuant to the Securities Act and the Securities Exchange Act, as
amended, and the rules thereunder, of the confidential nature of the Loan
Documents and to direct them not to disclose the same to any other Person, and
to require each of them to be bound by these provisions.  Except for filings
submitted pursuant to the Securities Act and the Securities Exchange Act, and
the rules thereunder, the Credit Parties shall provide in writing any materials
that the Credit Parties or any of their Subsidiaries prepare that contain
Agent’s or any Lender’s name or describe or refer to any Loan Document, any of
the terms thereof or any of the transactions contemplated thereby prior to its
use, disclosure or distribution, and Agent and each Lender reserves the right to
review and approve in advance (which approval shall not be unreasonably withheld
or delayed) all such materials.  The Credit Parties shall not, and shall not
permit any of their Subsidiaries to, use either Agent’s or any Lender’s name (or
the name of any of Agent’s or any Lender’s Affiliates) in connection with any of
its Business; provided, that Borrower may disclose the Lenders’ names, the
aggregate principal amount of the Loans outstanding and other principal terms of
such Loans to (x) its shareholders and other equity owners and prospective
purchasers of debt or equity securities of Borrower and (y) Governmental
Authorities regulating the Business in accordance with applicable legal
requirements.  Nothing contained in any Loan Document is intended to permit or
authorize any Credit Party or any of its Subsidiaries to contract on behalf of
Agent or any Lender.  Notwithstanding the foregoing, copies of the Loan
Documents and information concerning the applicable provisions of such Loan
Documents may be delivered to each holder of the Subordinated Notes in
connection with matters relating to the Seller Subordination Agreement.

 

(b)           Agent and each Lender agree to exercise their best efforts to
maintain in confidence, in accordance with its customary procedures for handling
confidential information, all non-public information that any Credit Party or
Subsidiary thereof furnishes to Agent or such Lender on a confidential basis
clearly identified as such (“Confidential Information”), other than any such
Confidential Information that becomes generally available to the public other
than as a result of a breach by Agent or any Lender of its obligations hereunder
or that is or becomes available to Agent or any Lender from a source other than
a Credit Party and that is not, to the actual knowledge of the recipient
thereof, subject to obligations of confidentiality with respect thereto;
provided, however, that Agent and each Lender shall, in any event, have the
right to deliver copies of any such information, and to disclose any such
information, to:

 

(i)            its affiliates, lenders, funding or financing sources (or its
affiliates’ or lenders’ funding or financing sources), portfolio management
services and partners that are obligated to maintain the confidentiality of such
Confidential Information;

 

64

--------------------------------------------------------------------------------


 

(ii)           directors, officers, trustees, employees, agents, attorneys,
professional consultants and rating agencies;

 

(iii)          any other Lender and any successor Agent;

 

(iv)          (A) subject to provisions substantially similar to those contained
in this Section 12.10 any potential Transferee or Participant or (B) any Person
if the disclosure consists of general portfolio information and does not
identify any Credit Party specifically by name;

 

(v)           any regulatory authority or examiner, or any insurance industry
association, regulating or having jurisdiction over Agent or any Lender and
requiring or requesting such disclosure; and

 

(vi)          any other Person to which such delivery or disclosure may be
necessary (A) in compliance with any applicable law, rule, regulation or order,
(B) in response to any subpoena or other legal process or informal investigative
demand, (C) in connection with any litigation to which Agent or such Lender is a
party, or (D) in connection with the exercise or enforcement, or potential
exercise or enforcement, of any of the rights and/or remedies of Agent and/or
the Lenders under this Agreement and the other Loan Documents at any time during
the existence of an Event of Default.

 

Should Agent or any Lender be required to disclose any such information by
virtue of a subpoena or similar process by any court or any tribunal, or agency
pursuant to items (v) or (vi) above, then Agent or such Lender shall promptly
notify the applicable Credit Party thereof so as to allow such Credit Party, at
its sole cost and expense, to seek a protective order or to take any other
appropriate action to protect its rights.  Further, the foregoing
notwithstanding, the Credit Parties agree that Agent, any Lender or any
Affiliate of Agent or any Lender may (i) disclose a general description of
transactions arising under the Loan Documents, the Term Loan Documents, and the
Related Documents for advertising, marketing or other similar purposes, and
(ii) use any Credit Party’s name, logo or other indicia germane to such party in
connection with such advertising, marketing or other similar purposes.

 

(c)           The obligations of Agent and Lenders under this Section 12.10
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of the financing evidenced hereby executed
and delivered by Agent or any Lender prior to the date hereof.

 


12.13      NO CONSEQUENTIAL DAMAGES


 

No party to this Agreement or any other Loan Document, nor any agent or attorney
of such party or any Lender, shall be liable to any other party to this
Agreement or any other Person on any theory of liability for any special,
indirect, consequential or punitive damages.

 

65

--------------------------------------------------------------------------------


 


XIII.        TAXES


 


13.1        TAXES


 


(A)           SUBJECT TO THIS SECTION 13.1, ANY AND ALL PAYMENTS BY BORROWER OR
ANY OTHER CREDIT PARTY TO EACH LENDER OR AGENT UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR, ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO,
EXCLUDING, IN THE CASE OF EACH LENDER AND AGENT, SUCH TAXES (INCLUDING INCOME
TAXES OR FRANCHISE TAXES) AS ARE IMPOSED ON OR MEASURED BY THE NET INCOME OF
SUCH LENDER OR AGENT, RESPECTIVELY, BY THE JURISDICTION UNDER THE LAWS OF WHICH
SUCH LENDER OR AGENT, AS THE CASE MAY BE, IS ORGANIZED OR MAINTAINS A LENDING
OFFICE OR OTHER TAXABLE PRESENCE OR ANY POLITICAL SUBDIVISION THEREOF (ALL SUCH
NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND
LIABILITIES BEING HEREINAFTER REFERRED TO AS “TAXES”).


 


(B)           IN ADDITION, BORROWER AND THE OTHER CREDIT PARTIES SHALL PAY ANY
PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR
FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER
TAXES”).


 


(C)           SUBJECT TO THIS SECTION 13.1, THE CREDIT PARTIES SHALL INDEMNIFY
AND HOLD HARMLESS EACH LENDER AND AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER
TAXES (INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 13.1) PAID BY SUCH LENDER OR AGENT AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY
OR LEGALLY ASSERTED EXCEPT IN THE CASE OF TAXES OR OTHER TAXES INCURRED DUE TO
THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH LENDER OR AGENT.  PAYMENT
UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN TEN (10) DAYS FROM THE DATE ANY
LENDER OR AGENT MAKES WRITTEN DEMAND THEREFOR.


 


(D)           IF ANY CREDIT PARTY SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD
ANY TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR AGENT, THEN, SUBJECT TO THIS SECTION 13.1:


 

(I)            THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION 13.1), SUCH LENDER OR AGENT, AS THE CASE MAY BE,
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE;

 

(II)           SUCH CREDIT PARTY SHALL MAKE SUCH DEDUCTIONS; AND

 

(III)          SUCH CREDIT PARTY SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.

 


(E)           WITHIN TEN (10) DAYS AFTER THE DATE OF ANY PAYMENT BY ANY CREDIT
PARTY OF TAXES OR OTHER TAXES, BORROWER SHALL FURNISH TO AGENT (AND THE
APPLICABLE LENDER) THE ORIGINAL

 

66

--------------------------------------------------------------------------------


 


OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF, OR OTHER EVIDENCE
OF PAYMENT SATISFACTORY TO AGENT (AND THE APPLICABLE LENDER).


 


(F)            NO LENDER SHALL BE ENTITLED TO ANY ADDITIONAL AMOUNTS SOLELY IN
RESPECT OF A DEDUCTION OR WITHHOLD FOR OR ON ACCOUNT OF UNITED KINGDOM TAXES (A
“UK WITHHOLDING TAX DEDUCTION”) IN RESPECT OF INTEREST PAYABLE BY THE BORROWER
HEREUNDER, IF ON THE DATE ON WHICH THE PAYMENT FALLS DUE, THE PAYMENT COULD HAVE
BEEN MADE TO SUCH LENDER WITHOUT A UK WITHHOLDING TAX DEDUCTION IF SUCH LENDER
WAS ENTITLED UNDER A TREATY TO A FULL EXEMPTION FROM UK WITHHOLDING TAX
DEDUCTIONS IN RESPECT OF INTEREST PAYABLE HEREUNDER, BUT ON SUCH DATE SUCH
LENDER IS NOT OR HAS CEASED TO BE ENTITLED TO A FULL EXEMPTION FROM UK
WITHHOLDING TAX DEDUCTIONS OTHER THAN AS A RESULT OF ANY CHANGE AFTER THE
CLOSING DATE (OR, IF LATER, THE DATE IT BECAME A LENDER HEREUNDER) IN ANY
EXISTING LAW, REGULATION, TREATY OR DIRECTIVE OR IN THE INTERPRETATION OR
APPLICATION THEREOF.


 


(G)           NOTWITHSTANDING ANY OTHER PROVISION OF ANY LOAN DOCUMENT BUT
SUBJECT TO THE NEXT FOLLOWING SENTENCE, IF AT ANY TIME AFTER THE CLOSING OR THE
MAKING OF ANY ADVANCE OR FUNDING OF THE TERM LOAN (X) ANY CHANGE IN ANY EXISTING
LAW, REGULATION, TREATY OR DIRECTIVE OR IN THE INTERPRETATION OR APPLICATION
THEREOF, (Y) ANY NEW LAW, REGULATION, TREATY OR DIRECTIVE ENACTED OR ANY
INTERPRETATION OR APPLICATION THEREOF, OR (Z) COMPLIANCE BY AGENT OR ANY LENDER
WITH NEW REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY: (I) SUBJECTS AGENT OR SUCH LENDER TO ANY TAX, LEVY,
IMPOST, DEDUCTION, ASSESSMENT, CHARGE OR WITHHOLDING IMPOSED BY ANY TAXING
AUTHORITY WITH RESPECT TO ANY LOAN DOCUMENT, OR CHANGES THE BASIS OF TAXATION OF
PAYMENTS TO AGENT, FOR ITS OWN ACCOUNT AND/OR FOR THE BENEFIT OF LENDERS, OF ANY
AMOUNT PAYABLE THEREUNDER (EXCEPT IN EACH CASE, FOR NET INCOME TAXES IMPOSED
GENERALLY BY ANY TAXING AUTHORITY UNDER THE LAW OF THE JURISDICTION WHERE A
LENDER OR THE AGENT IS ORGANIZED OR WHERE IT HAS A LENDING OFFICE OR ITS
PRINCIPAL PLACE OF BUSINESS (OR, IF DIFFERENT, IN WHICH, OTHER THAN BY REASON OF
ITS EXECUTION AND PERFORMANCE OF THE LOAN DOCUMENTS, IT IS TREATED AS RESIDENT
FOR TAX PURPOSES) OR, IN THE CASE OF ANY LENDER, IN WHICH ITS APPLICABLE LENDING
OFFICE IS LOCATED, WITH RESPECT TO INTEREST OR COMMITMENT FEES OR OTHER FEES
PAYABLE HEREUNDER OR CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF
AGENT AND/OR SUCH LENDER), OR (II) IMPOSES ON AGENT OR LENDERS ANY OTHER
CONDITION OR INCREASED COST (NOT RELATED TO TAXATION) IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY OR PARTICIPATIONS THEREIN; AND THE RESULT OF
ANY OF THE FOREGOING IS TO INCREASE THE COST TO AGENT OR LENDERS OF MAKING OR
CONTINUING OR MAINTAINING ANY LOAN HEREUNDER OR TO REDUCE ANY AMOUNT RECEIVABLE
HEREUNDER, THEN, IN ANY SUCH CASE, THE CREDIT PARTIES SHALL PROMPTLY PAY TO THE
AGENT, FOR ITS OWN ACCOUNT AND/OR FOR THE BENEFIT OF LENDERS, ANY ADDITIONAL
AMOUNTS NECESSARY TO COMPENSATE AGENT AND EACH LENDER, ON AN AFTER-TAX BASIS,
FOR SUCH ADDITIONAL COST OR REDUCED AMOUNT AS DETERMINED BY AGENT AND/OR SUCH
LENDER (ACTING REASONABLY AND IN GOOD FAITH).  THE CREDIT PARTIES SHALL NOT BE
REQUIRED TO PAY ANY AMOUNTS AS PROVIDED IN THE PRECEDING SENTENCE, (I) TO THE
EXTENT AGENT OR SUCH LENDER SHALL HAVE ALREADY BEEN COMPENSATED FOR SUCH
INCREASED COST OR REDUCED AMOUNT UNDER SECTION 2.11 OR 2.12 OF THIS AGREEMENT,
(II) TO THE EXTENT SUCH INCREASED COST OR REDUCED AMOUNT IS ATTRIBUTABLE TO THE
WILFUL BREACH BY AGENT OR SUCH LENDER (OR AN AFFILIATE OF AGENT OR SUCH LENDER),
AS APPLICABLE, OF ANY LAW OR REGULATION, (III) TO THE EXTENT SUCH INCREASED COST
OR REDUCED AMOUNT IS ATTRIBUTABLE TO A WITHHOLDING FOR OR ON ACCOUNT OF TAX OR
(IV) TO THE EXTENT AGENT OR SUCH LENDER SHALL HAVE ALREADY BEEN COMPENSATED, OR
IS NOT ENTITLED TO COMPENSATION, FOR SUCH INCREASED COST OR REDUCED AMOUNT UNDER
SECTION 13.1(C).  IF AGENT OR ANY LENDER BECOMES ENTITLED TO CLAIM ANY
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 13.1 IT SHALL REASONABLY PROMPTLY
AFTER OBTAINING KNOWLEDGE

 

67

--------------------------------------------------------------------------------


 


THEREOF NOTIFY BORROWER OF THE EVENT BY REASON OF WHICH AGENT OR SUCH LENDER HAS
BECOME SO ENTITLED, AND EACH SUCH NOTICE OF ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SECTION 13.1 SUBMITTED BY AGENT OR SUCH LENDER TO THE CREDIT PARTIES
SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(H)           IF AT ANY TIME THE BORROWER OR ANY OTHER CREDIT PARTY IS REQUIRED
BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING FROM ANY SUM PAYABLE BY IT UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OR IF SUBSEQUENTLY THERE IS ANY
CHANGE IN THE RATES AT WHICH OR THE MANNER IN WHICH SUCH DEDUCTIONS OR
WITHHOLDINGS ARE CALCULATED), IT SHALL PROMPTLY NOTIFY AGENT UPON BECOMING AWARE
OF THE SAME.  IN ADDITION, EACH LENDER SHALL PROMPTLY NOTIFY AGENT UPON BECOMING
AWARE OF ANY CIRCUMSTANCES AS A RESULT OF WHICH BORROWER OR ANY OTHER CREDIT
PARTY IS OR WOULD BE REQUIRED TO MAKE ANY DEDUCTION OR WITHHOLDING FROM ANY SUM
PAYABLE BY IT UNDER THIS AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT (OR IF
SUBSEQUENTLY THERE IS OR WOULD BE ANY CHANGE IN THE RATES AT WHICH OR THE MANNER
IN WHICH SUCH DEDUCTIONS OR WITHHOLDINGS ARE CALCULATED), WHETHER AS A RESULT OF
SUCH LENDER CEASING TO BENEFICIALLY OWN INTEREST PAYABLE HEREUNDER OR
OTHERWISE.  IF AGENT RECEIVES SUCH A NOTIFICATION FROM A LENDER IT SHALL
PROMPTLY NOTIFY THE BORROWER.  ANY LENDER WHICH CEASES TO BE A TREATY LENDER BY
REASON OF AN ACTION TAKEN BY SUCH LENDER OR BY REASON OF A FAILURE BY SUCH
LENDER TO TAKE ANY ACTION AS REQUIRED BY THIS AGREEMENT SHALL, UPON BECOMING
AWARE OF SUCH ACTION OR FAILURE, ALSO PROMPTLY NOTIFY AGENT AND THE BORROWER OF
ITS CHANGE IN STATUS, THE DATE OF SUCH CHANGE AND THE REASON FOR ITS CHANGE IN
STATUS.  THE BORROWER OR ANY CREDIT PARTY, AS APPROPRIATE, SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXING OR OTHER AUTHORITY IN ACCORDANCE WITH THE
APPLICABLE LAW AND PROMPTLY PROVIDE AN ORIGINAL TAX CERTIFICATE OF WITHHOLDING
TO THE AGENT OR RELEVANT LENDER (WHICH, IN THE CASE OF A WITHHOLDING UNDER
UNITED KINGDOM TAX LEGISLATION, IS IN THE FORM OF A DULY COMPLETED FORM R185),
AS APPROPRIATE (OR OTHER EVIDENCE REASONABLY SATISFACTORY TO SUCH PERSON).


 


(I)            UPON WRITTEN REQUEST BY BORROWER, EACH LENDER THAT IS NOT A
“UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE (A
“NON-U.S. LENDER”) SHALL DELIVER TO BORROWER AND AGENT TWO (2) COPIES OF EACH
U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR ANY SUBSEQUENT
VERSIONS THEREOF OR SUCCESSORS THERETO, OR, IN THE CASE OF A NON-U.S. LENDER
CLAIMING EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR
881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A
FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO (AND A
CERTIFICATE REPRESENTING THAT SUCH NON-U.S. LENDER IS NOT A “BANK” FOR PURPOSES
OF SECTION 881(C) OF THE CODE, IS NOT A TEN (10%) PERCENT SHAREHOLDER (WITHIN
THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF BORROWER AND IS NOT A
CONTROLLED FOREIGN CORPORATION RELATED TO BORROWER (WITHIN THE MEANING OF
SECTION 864(D)(4) OF THE CODE)), PROPERLY COMPLETED AND DULY EXECUTED BY SUCH
NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S.
FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON
OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT.  IN ADDITION, EACH
NON-U.S. LENDER SHALL DELIVER SUCH FORMS (OR OTHER FORMS OR DOCUMENTS TO THE
EXTENT REQUIRED) PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM
PREVIOUSLY DELIVERED BY SUCH NON-U.S. LENDER OR UPON ANY CHANGES IN THE FORMS OR
DOCUMENTS REQUIRED HEREUNDER FOR ESTABLISHING THAT PAYMENTS TO THE NON-US LENDER
ARE EXEMPT FROM WITHHOLDING.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY
BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE
ANY PREVIOUSLY DELIVERED CERTIFICATE TO BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).

 

68

--------------------------------------------------------------------------------


 


NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION, A NON-U.S. LENDER SHALL NOT
BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS SUBSECTION THAT SUCH NON-U.S.
LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(J)            NO CREDIT PARTY SHALL BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS
IN RESPECT OF UNITED STATES FEDERAL INCOME TAX PURSUANT TO THIS SECTION 13.1 TO
AGENT OR TO ANY LENDER FOR THE ACCOUNT OF ANY LENDING OFFICE OF SUCH LENDER IF
THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A
FAILURE BY SUCH LENDER TO DELIVER THE FORMS OR OTHER DOCUMENTS UNDER
SECTION 13.1(I) IN RESPECT OF SUCH LENDING OFFICE.


 


(K)           TO THE EXTENT THAT THE BORROWER OR ANOTHER CREDIT PARTY REASONABLY
DETERMINES THAT (I) AGENT AND/OR ANY LENDER MAY RECOVER TAXES DEDUCTION FROM
PAYMENTS MADE BY BORROWER OR SUCH CREDIT PARTY UNDER ANY LOAN DOCUMENT TO THE
EXTENT BORROWER OR SUCH CREDIT PARTY SHALL HAVE PAID ADDITIONAL AMOUNTS IN
RESPECT OF SUCH TAXES UNDER SECTION 13.1(D) OR (II) A WITHHOLDING OR DEDUCTION
FOR OR ON ACCOUNT OF TAXES MAY BE AVOIDED OR REDUCED IF, IN EITHER CASE, AGENT
OR A LENDER COMPLETES CERTAIN PROCEDURAL FORMALITIES AND/OR PROVIDES PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW, AGENT OR SUCH
LENDER SHALL WITHIN A REASONABLE TIMEFRAME COOPERATE WITH BORROWER TO COMPLETE
SUCH PROCEDURAL FORMALITIES AND/OR PROVIDE SUCH DOCUMENTATION TO THE BORROWER
(IN EACH CASE, UPON THE BORROWER’S REASONABLE REQUEST AND AT THE BORROWER’S SOLE
COST AND EXPENSE); PROVIDED THAT AGENT OR SUCH LENDER, AS THE CASE MAY BE,
DETERMINES IN ITS SOLE, GOOD FAITH REASONABLE JUDGMENT THAT COMPLETING SUCH
PROCEDURAL FORMALITIES AND/OR PROVIDING SUCH DOCUMENTATION WILL NOT DISADVANTAGE
OR PREJUDICE SUCH AGENT OR LENDER IN ANY MANNER.


 


(L)            IF THE UNITED STATED INTERNAL REVENUE SERVICE OR ANY OTHER
GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM THAT AGENT DID NOT PROPERLY
WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE
APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED OR FOR ANY OTHER REASON
OTHER THAN THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF AGENT), SUCH LENDER
SHALL INDEMNIFY AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY
AGENT AS TAX, WITHHOLDING THEREFORE, OR OTHERWISE, INCLUDING PENALTIES, INTEREST
AND ADDITIONS TO TAX, AND INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE TO AGENT UNDER THIS PARAGRAPH, TOGETHER WITH ALL COSTS AND EXPENSES
RELATED THERETO (INCLUDING ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR
AGENT, WHICH ATTORNEYS MAY BE EMPLOYEES OF AGENT).  THE OBLIGATIONS OF THE
LENDERS UNDER THIS PARAGRAPH SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.


 


(M)          IF AGENT OR ANY LENDER DETERMINES IN ITS SOLE, GOOD FAITH
REASONABLE JUDGMENT THAT IT HAS RECEIVED A REMISSION FOR, OR A REFUND OR DIRECT
CREDIT IN RESPECT OF AND SPECIFICALLY ASSOCIATED WITH ANY TAXES OR OTHER TAXES
AS TO WHICH IT HAS BEEN INDEMNIFIED BY ANY CREDIT PARTY, OR WITH RESPECT TO
WHICH SUCH CREDIT PARTY HAS PAID ADDITIONAL AMOUNTS, IT SHALL PROMPTLY NOTIFY
THE CREDIT PARTY OF SUCH REMISSION, REFUND OR DIRECT CREDIT AND SHALL WITHIN
30 DAYS FROM THE DATE OF RECEIPT OF SUCH REFUND OR BENEFIT OF SUCH REMISSION OR
DIRECT CREDIT PAY OVER THE AMOUNT OF SUCH REFUND OR BENEFIT OF SUCH REMISSION OR
DIRECT CREDIT (INCLUDING ANY INTEREST PAID OR CREDITED BY THE RELEVANT
GOVERNMENTAL AUTHORITY ATTRIBUTABLE TO SUCH REMISSION, REFUND OR DIRECT CREDIT)
TO THE CREDIT PARTY BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY SUCH CREDIT PARTY WITH RESPECT TO THE TAXES OR OTHER
TAXES GIVING RISE TO SUCH REMISSION, REFUND OR DIRECT CREDIT, NET OF ALL
OUT-OF-POCKET EXPENSES OF SUCH PERSON.

 

69

--------------------------------------------------------------------------------


 


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF AGENT OR ANY LENDER
HAS MADE A PAYMENT TO ANY CREDIT PARTY IN RESPECT OF A REMISSION, REFUND OR
DIRECT CREDIT OF TAXES OR OTHER TAXES PURSUANT TO THE PRECEDING SENTENCE, TO THE
EXTENT ANY REMISSION IS WITHDRAWN OR ANY REFUND OR DIRECT CREDIT IS REQUIRED TO
BE REPAID TO THE RELEVANT TAXING AUTHORITY, SUCH AMOUNT SHALL BE TREATED AS A
TAX SUBJECT TO INDEMNIFICATION UNDER THIS SECTION 13.1.


 


(N)           IF, AT ANY TIME, BORROWER REQUESTS ANY LENDER TO DELIVER ANY FORMS
OR OTHER DOCUMENTATION IN ADDITION TO THOSE FORMS REQUIRED TO BE DELIVERED BY
SUCH LENDER PURSUANT TO SECTION 13.1, THEN BORROWER SHALL, ON DEMAND OF SUCH
LENDER THROUGH AGENT, REIMBURSE SUCH LENDER FOR ANY COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) REASONABLY INCURRED BY SUCH LENDER IN
THE PREPARATION OR DELIVERY OF SUCH FORMS OR OTHER DOCUMENTATION.


 


(O)           IF BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER OR
AGENT PURSUANT TO SECTION 13.1, THEN SUCH LENDER SHALL USE ITS REASONABLE
EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS LENDING OFFICE SO AS TO ELIMINATE ANY SUCH ADDITIONAL
PAYMENT BY BORROWER WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE IN THE JUDGMENT
OF SUCH LENDER IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.  IN ADDITION TO
THE FOREGOING AND IF SUCH LENDER DEEMS IT COMMERCIALLY REASONABLE IN ITS SOLE
DISCRETION, SUCH LENDER AGREES TO OBTAIN A REFUND OR CREDIT FOR ANY ADDITIONAL
AMOUNTS PAID BY BORROWER TO SUCH LENDER OR AGENT PURSUANT TO SECTIONS 13.1, AND,
TO THE EXTENT ANY SUCH REFUND OR CREDIT IS OBTAINED, APPLY SUCH AMOUNTS TO THE
OUTSTANDING OBLIGATIONS OWING BY SUCH CREDIT PARTY UNDER THIS AGREEMENT.


 


13.2        CERTIFICATES OF LENDERS


 

Any Lender claiming reimbursement or compensation pursuant to this Article XIII
shall deliver to Borrower (with a copy to Agent) a certificate setting forth in
reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Credit Parties in the absence
of manifest error.

 


13.3        SURVIVAL


 

The agreements and obligations of the Credit Parties in this Article XIII shall
survive the payment of all other Obligations.

 


XIV.        GUARANTEE AND INDEMNITY


 


14.1        GUARANTEE AND INDEMNITY


 

Each UK Guarantor irrevocably and unconditionally jointly and severally:

 


(A)           GUARANTEES TO EACH LENDER PARTY PUNCTUAL PERFORMANCE BY EACH
BORROWER OF ALL THAT BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS;


 


(B)           UNDERTAKES WITH EACH LENDER PARTY THAT WHENEVER A BORROWER DOES
NOT PAY ANY AMOUNT WHEN DUE UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT, THAT
UK GUARANTOR SHALL IMMEDIATELY ON DEMAND PAY THAT AMOUNT AS IF IT WAS THE
PRINCIPAL OBLIGOR; AND

 

70

--------------------------------------------------------------------------------


 


(C)           INDEMNIFIES EACH LENDER PARTY IMMEDIATELY ON DEMAND AGAINST ANY
COST, LOSS OR LIABILITY SUFFERED BY THAT LENDER PARTY IF ANY OBLIGATION
GUARANTEED BY IT IS OR BECOMES UNENFORCEABLE, INVALID OR ILLEGAL.  THE AMOUNT OF
THE COST, LOSS OR LIABILITY SHALL BE EQUAL TO THE AMOUNT WHICH THAT LENDER PARTY
WOULD OTHERWISE HAVE BEEN ENTITLED TO RECOVER.


 


14.2        CONTINUING GUARANTEE


 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Credit Party under the Loan Documents, regardless of any
intermediate payment or discharge in whole or in part.

 


14.3        REINSTATEMENT


 

If any payment by a Credit Party or any discharge given by a Lender Party
(whether in respect of the obligations of any Credit Party or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

 


(A)           THE LIABILITY OF EACH CREDIT PARTY SHALL CONTINUE AS IF THE
PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED; AND


 


(B)           EACH LENDER PARTY SHALL BE ENTITLED TO RECOVER THE VALUE OR AMOUNT
OF THAT SECURITY OR PAYMENT FROM EACH CREDIT PARTY, AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


 


14.4        WAIVER OF DEFENSES


 

The obligations of each UK Guarantor under this clause 14 will not be affected
by an act, omission, matter or thing which, but for this clause 14, would
reduce, release or prejudice any of its obligations under this clause 14
(without limitation and whether or not known to it or any Lender Party)
including:

 


(A)           ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH, ANY
CREDIT PARTY OR OTHER PERSON;


 


(B)           THE RELEASE OF ANY OTHER CREDIT PARTY OR ANY OTHER PERSON UNDER
THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR OF ANY CREDIT
PARTY;


 


(C)           THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE
OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR
SECURITY OVER ASSETS OF, ANY CREDIT PARTY OR OTHER PERSON OR ANY
NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER REQUIREMENT IN
RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALIZE THE FULL VALUE OF ANY
SECURITY;


 


(D)           ANY INCAPACITY OR LACK OF POWER, AUTHORITY OR LEGAL PERSONALITY OF
OR DISSOLUTION OR CHANGE IN THE MEMBERS OR STATUS OF AN CREDIT PARTY OR ANY
OTHER PERSON;


 


(E)           ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A LOAN
DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;

 

71

--------------------------------------------------------------------------------


 


(F)            ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION
OF ANY PERSON UNDER ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY; OR


 


(G)           ANY INSOLVENCY OR SIMILAR PROCEEDINGS.


 


14.5        IMMEDIATE RECOURSE


 

Each UK Guarantor waives any right it may have of first requiring any Lender
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
that UK Guarantor under this Article 14.  This waiver applies irrespective of
any law or any provision of a Loan Document to the contrary.

 


14.6        APPROPRIATIONS


 

Until all amounts which may be or become payable by the Credit Parties under or
in connection with the Loan Documents have been irrevocably paid in full, each
Lender Party (or any trustee or agent on its behalf) may:

 


(A)           REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONIES, SECURITY OR
RIGHTS HELD OR RECEIVED BY THAT LENDER PARTY (OR ANY TRUSTEE OR AGENT ON ITS
BEHALF) IN RESPECT OF THOSE AMOUNTS, OR APPLY AND ENFORCE THE SAME IN SUCH
MANNER AND ORDER AS IT SEES FIT (WHETHER AGAINST THOSE AMOUNTS OR OTHERWISE) AND
NO GUARANTOR SHALL BE ENTITLED TO THE BENEFIT OF THE SAME; AND


 


(B)           HOLD IN AN INTEREST-BEARING SUSPENSE ACCOUNT ANY MONIES RECEIVED
FROM ANY GUARANTOR OR ON ACCOUNT OF ANY GUARANTOR’S LIABILITY UNDER THIS
CLAUSE 14.


 


14.7        DEFERRAL OF GUARANTORS’ RIGHTS


 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Loan Documents have been irrevocably paid in full and unless
the Agent otherwise directs, no UK Guarantor will exercise any rights which it
may have by reason of performance by it of its obligations under the Loan
Documents:

 


(A)           TO BE INDEMNIFIED BY AN CREDIT PARTY;


 


(B)           TO CLAIM ANY CONTRIBUTION FROM ANY OTHER GUARANTOR OF ANY CREDIT
PARTY’S OBLIGATIONS UNDER THE LOAN DOCUMENTS; AND/OR


 


(C)           TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND WHETHER BY WAY OF
SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE LENDER PARTIES UNDER THE LOAN
DOCUMENTS OR OF ANY OTHER GUARANTEE OR SECURITY TAKEN PURSUANT TO, OR IN
CONNECTION WITH, THE LOAN DOCUMENTS BY ANY LENDER PARTY.


 


14.8        RELEASE OF UK GUARANTORS’ RIGHT OF CONTRIBUTION


 

If any UK Guarantor (a “Retiring Guarantor”) ceases to be a UK Guarantor in
accordance with the terms of the Loan Documents for the purpose of any sale or
other disposal

 

72

--------------------------------------------------------------------------------


 

of that Retiring UK Guarantor then on the date such Retiring UK Guarantor ceases
to be a UK Guarantor:

 


(A)           THAT RETIRING UK GUARANTOR IS RELEASED BY EACH OTHER UK GUARANTOR
FROM ANY LIABILITY (WHETHER PAST, PRESENT OR FUTURE AND WHETHER ACTUAL OR
CONTINGENT) TO MAKE A CONTRIBUTION TO ANY OTHER UK GUARANTOR ARISING BY REASON
OF THE PERFORMANCE BY ANY OTHER UK GUARANTOR OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS; AND


 


(B)           EACH OTHER UK GUARANTOR WAIVES ANY RIGHTS IT MAY HAVE BY REASON OF
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO TAKE THE BENEFIT
(IN WHOLE OR IN PART AND WHETHER BY WAY OF SUBROGATION OR OTHERWISE) OF ANY
RIGHTS OF THE LENDER PARTIES UNDER ANY LOAN DOCUMENT OR OF ANY OTHER SECURITY
TAKEN PURSUANT TO, OR IN CONNECTION WITH, ANY LOAN DOCUMENT WHERE SUCH RIGHTS OR
SECURITY ARE GRANTED BY OR IN RELATION TO THE ASSETS OF THE RETIRING UK
GUARANTOR.


 


14.9        ADDITIONAL SECURITY


 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Lender Party.

 


14.10      GUARANTEE LIMITATIONS


 

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of sections 151 and 152 of the Act or any equivalent and applicable
provisions under the laws of the jurisdiction of incorporation of the relevant
Guarantor.

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has duly executed this Revolving
Facility Agreement as of the date first written above.

 

BORROWER:

EVOLVING SYSTEMS LTD

 

 

 

By:

 

 

Name:

Brian R. Ervine

 

Title:

Director

 

9777 Pyramid Court, Suite 100

 

Englewood, CO 80112

 

Attention:

Anita T. Moseley, Company
Secretary

 

Telephone:

303 802-2599

 

FAX:

303 802-1138

 

E-MAIL:

atm@evolving.com

 

 

 

 

 

 

UK GUARANTOR:

Executed and delivered as a Deed by:
EVOLVING SYSTEMS HOLDINGS LTD

 

 

 

By:

/s/Brian R. Ervine

 

Name:

Brian R. Ervine

 

Title:

Director

 

 

 

 

By:

/s/ Anita T. Moseley

 

Name:

Anita T. Moseley

 

Title:

Company Secretary

 

 

 

 

9777 Pyramid Court, Suite 100

 

Englewood, CO 80112

 

Attention:

Anita T. Moseley, Company
Secretary

 

Telephone:

303 802-2599

 

FAX:

303 802-1138

 

E-MAIL:

atm@evolving.com

 

[SIGNATURE PAGE TO REVOLVING FACILITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

CREDIT PARTY:

Executed and delivered as a Deed by:
EVOLVING SYSTEMS, INC.

 

 

 

By:

/s/Brian R. Ervine

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

 

Financial and Administrative Officer

 

9777 Pyramid Court, Suite 100

 

Englewood, CO 80112

 

Attention:

Anita T. Moseley, General Counsel

 

Telephone:

303 802-2599

 

FAX:

303 802-1138

 

E-MAIL:

atm@evolving.com

 

 

 

 

 

 

CREDIT PARTY:

Executed and delivered as a Deed by:
TELECOM SOFTWARE ENTERPRISES, LLC

 

 

 

By:

/s/Brian R. Ervine

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

 

Financial and Administrative Officer

 

9777 Pyramid Court, Suite 100

 

Englewood, CO 80112

 

Attention:

Anita T. Moseley, General Counsel

 

Telephone:

303 802-2599

 

FAX:

303 802-1138

 

E-MAIL:

atm@evolving.com

 

[SIGNATURE PAGE TO REVOLVING FACILITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

CREDIT PARTY:

Executed and delivered as a Deed by:
EVOLVING SYSTEMS HOLDINGS, INC.

 

 

 

By:

/s/ Brian R. Ervine

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

 

Financial and Administrative Officer

 

9777 Pyramid Court, Suite 100

 

Englewood, CO 80112

 

Attention:

Anita T. Moseley, General Counsel

 

Telephone:

303 802-2599

 

FAX:

303 802-1138

 

E-MAIL:

atm@evolving.com

 

[SIGNATURE PAGE TO REVOLVING FACILITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

CAPITALSOURCE FINANCE LLC

 

 

 

 

By:

/s/Steven A. Museles

 

Name:

Steve A. Museles

 

Title:

Senior Vice President

 

 

 

 

 

 

LENDER:

CSE FINANCE, INC

 

 

 

 

By:

/s/Steven A. Museles

 

Name:

Steven A. Museles

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CSE Finance, Inc

 

4445 Willard Avenue, 12th Floor

 

Chevy Chase, Maryland 20815

 

Attention:

Corporate Finance Group, Portfolio
Manager

 

Telephone:

(301) 841-2700

 

FAX:

(301) 841-2313

 

E-MAIL:

sladd@capitalsource.com

 

[SIGNATURE PAGE TO REVOLVING FACILITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Appendix A [a05-20328_1ex10d1e.htm#AppendixA_165221]

 

 

 

 

 

Definitions [a05-20328_1ex10d1e.htm#Definitions_165222]

 

 

 

 

 

Appendix B [a05-20328_1ex10d1e.htm#AppendixB_165238]

 

 

 

 

 

Letters of Credit [a05-20328_1ex10d1e.htm#LettersOfCredit_165239]

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Borrowing Certificate

 

Exhibit B-1

Financial Covenants

 

Exhibit B-2

Form of Compliance Certificate

 

Exhibit C

Reporting Requirements

 

Exhibit D [a05-20328_1ex10d1e.htm#Exhibitd_165414]

Closing Conditions [a05-20328_1ex10d1e.htm#Exhibitd_165414]

 

Exhibit E [a05-20328_1ex10d1e.htm#Exhibite_165418]

Form of Borrowing Base Certificate [a05-20328_1ex10d1e.htm#Exhibite_165418]

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule A [a05-20328_1ex10d1e.htm#Schedulea_165437]

Lenders/Commitments [a05-20328_1ex10d1e.htm#Schedulea_165437]

 

Schedule 5.3

Subsidiaries, Capitalization and Ownership Interests

 

Schedule 5.5

Other Agreements

 

Schedule 5.6

Litigation

 

Schedule 5.8

Tax Returns; Governmental Reports

 

Schedule 5.9

Financial Statements and Reports

 

Schedule 5.10(c)

Compliance with Law

 

Schedule 5.11

Intellectual Property

 

Schedule 5.12

Permits

 

Schedule 5.14

Insurance

 

Schedule 6.7

Post Closing Deliverables

 

Schedule 6.7(c)

Leases

 

Schedule 7.2

Permitted Indebtedness

 

Schedule 7.3

Permitted Liens

 

Schedule 7.4

Investments

 

Schedule 7.6

Affiliates

 

 

--------------------------------------------------------------------------------


 

Schedule 6.7

 

Post Closing Deliverables

 

In accordance with Section 6.7 of the Agreement, the following actions, items
and deliverables, which were not completed on or before the Closing Date as
otherwise required by the Agreement, shall be completed, taken and/or delivered
to Required Lenders’ satisfaction on or before the respective dates specified
below.  The Credit Parties acknowledge that the Lenders are accommodating them
by permitting the Credit Parties to complete the following actions, items and
deliverables on a post-Closing basis.  As such, the failure to take, comply with
or provide any of the actions or items referred to below on or before the
respective due date set forth below shall constitute an immediate Event of
Default under the Agreement, without further notice or action by or on behalf of
Agent, any Lender or any other Person.  Nothing in this Schedule 6.7 shall limit
the effect of any provision of the Agreement or the Credit Parties’ obligations
thereunder.  Capitalized terms used but not otherwise defined in this
Schedule 6.7 shall have the meanings assigned to it in the Agreement.

 

1.             On or before 31 January 2006, the Credit Parties and their
Subsidiaries shall execute the Transfer Pricing Agreements in form and substance
approved by Agent in its Permitted Discretion and deliver copies thereof to
Agent.

 

2.             On or before 31 December 2005, the Credit Parties shall procure
the Life Insurance Policy.

 

3.             The Credit Parties shall cooperate with Agent to cause Lenders to
provide a back-to-back letter of credit in support of Letter of Guarantee
No. 040/700115-0 mentioned on Schedule 7.2 and shall then cause the issuer to
release any charge over the Property of the Credit Parties.

 

4.  On or before the fifteenth Business Day after the Closing Date Evolving
Systems shall amend the Certificate of Designations of the Series B Convertible
Preferred Stock in form and substance acceptable to Agent.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Borrowing Certificate

 

BORROWING CERTIFICATE

 

DATED AS OF                    , 20    

 

EVOLVING SYSTEMS LTD., (“Borrower”), by the undersigned duly authorized
officer(s) of Borrower, hereby certifies to Agent and Lenders, in accordance
with the Revolving Facility Agreement dated as of [          ] 2005, among
Borrower the other Credit Parties named therein, CapitalSource Finance LLC, as
Agent, and certain other Lenders party thereto from time to time (as amended,
supplemented or modified from time to time, the “Credit Agreement;” all
capitalized terms not defined herein have the meanings given them in the Credit
Agreement), and the other Loan Documents, that:

 

1.             In accordance with Sections 2.1 and 4.2(a) of the Credit
Agreement, Borrowers hereby irrevocably request from Lenders an Advance under
the Revolving Facility pursuant to the Credit Agreement in the aggregate
principal amount of $              (“Requested Advance”) to be made on
                                    , 20           (the “Borrowing Date”), which
day is a Business Day.

 

2.             Immediately after giving effect to the Requested Advance, the
aggregate outstanding principal amount of Advances under the Revolving Facility
will not exceed the lesser of (i) the Facility Cap less any Letter of Credit
Usage outstanding and (ii) the Aggregate Borrowing Availability in existence on
the Borrowing Date.

 

3.             Attached hereto are all consents, approvals and agreements from
third parties necessary with respect to the Requested Advance.

 

4.             The certifications, representations, calculations and statements
herein will be true and correct as of the date hereof and on the Borrowing Date.

 

5.             All conditions and provisions of Section 4.2 and, if applicable,
Section 4.1, of the Credit Agreement are as of the date hereof, and will be as
of the Borrowing Date (if applicable), fully satisfied or waived

 

6.             To the best of Borrowers’ knowledge, no recoupments and/or
recoupments of any third-party payor are being sought, requested or claimed, or,
to Borrowers’ knowledge, threatened against any Credit Party or any Credit
Party’s Affiliates except the following amounts:                   .

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the day first written above.

 

 

EVOLVING SYSTEMS, LTD.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO BORROWING CERTIFICATE]

 

2

--------------------------------------------------------------------------------


 

Exhibit B-1

 

Financial Covenants

 

1.             Leverage Ratio.  No Credit Party shall permit the Leverage Ratio
for the twelve (12) month period ending on any date set forth in the table below
to exceed the maximum ratio set forth in the table below opposite such date:

 

Date

 

Maximum Ratio

 

 

 

 

 

December 31 2005, March 31 2006, June 30 2006 and September 30 2006

 

2.50:1

 

 

 

 

 

December 31 2006, March 31 2007, June 30 2007 and September 30 2007

 

2.25:1

 

 

 

 

 

December 31 2007, March 31 2008, June 30 2008 and September 30 2008

 

2.00:1

 

 

 

 

 

December 31 2008, March 31 2009 and the end of each calendar quarter thereafter

 

1.75:1

 

 

2.             Minimum EBITDA.  No Credit Party shall permit EBITDA of the
Credit Parties and their consolidated Subsidiaries on a consolidated basis,
without duplication, for the twelve (12) month period ending on any date set
forth in the table below to be less than the minimum amount set forth in the
table below opposite such date:

 

Date

 

Minimum EBITDA

 

 

 

 

 

December 31 2005, March 31 2006 and June 30 2006

 

$

5,500,000

 

 

 

 

 

September 30 2006 and December 31 2006

 

$

6,000,000

 

 

 

 

 

March 31 2007 and June 30 2007

 

$

6,500,000

 

 

 

 

 

September 30 2007 and December 31 2007

 

$

7,000,000

 

 

 

 

 

March 31 2008 and the end of each quarter thereafter

 

$

7,250,000

 

 

--------------------------------------------------------------------------------


 

3.             Fixed Charge Coverage Ratio.  No Credit Party shall permit the
Fixed Charge Coverage Ratio for the twelve (12) month period ending on any date
set forth in the table below to be less than the minimum ratio set forth in the
table below opposite such date:

 

Date

 

Minimum Ratio

 

 

 

 

 

December 31 2005, March 31 2006 and June 30 2006

 

1.15:1

 

 

 

 

 

September 30 2006 and the end of each quarter thereafter

 

1.20:1

 

 

4.             Capital Expenditures.  No Credit Party shall make or commit to
make Capital Expenditures for any fiscal year (or shorter period) set forth in
the table below in an aggregate amount for all Credit Parties and their
consolidated Subsidiaries, without duplication, exceeding the dollar limitation
set forth in the table below (the “Capital Expenditure Limitation”) with respect
to such fiscal year (or shorter period):

 

Fiscal Year/Period:

 

Limitation

 

 

 

 

 

Fiscal year ending December 31, 2005

 

$

1,400,000

 

 

 

 

 

Fiscal year ending December 31, 2006 and each fiscal year thereafter until the
Maturity Date

 

$

1,400,000

 

 

provided, however, in the event the Credit Parties do not expend the entire
respective Capital Expenditure Limitation in any fiscal year, the Credit Parties
may carry forward to the immediately succeeding fiscal year (but not to
subsequent fiscal years) fifty percent (50%) of such unutilized portion.  All
Capital Expenditures during any fiscal year shall be applied first to reduce the
applicable Capital Expenditure Limitation of such fiscal year and then to reduce
the carry-forward from the previous fiscal year (or shorter period), if any.

 

5.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Capital Expenditures” shall mean for any period, the sum (without duplication)
of all expenditures (whether paid in cash or accrued as liabilities) made by the
Credit Parties and their consolidated Subsidiaries during such period that are
or are required to be treated as capital expenditures under GAAP.

 

“EBITDA” shall mean, with respect to Credit Parties and their consolidated
Subsidiaries on a consolidated basis and without duplication for any period, the
sum of the following for such period, all determined in accordance with GAAP:

 

(a)           Net Income;

 

--------------------------------------------------------------------------------


 

(b)           plus the sum of the following, to the extent deducted in
determining such Net Income and without duplication:

 

(i)            Interest Expense;

 

(ii)           franchise and income taxes;

 

(iii)          depreciation, amortization and impairment expense;

 

(iv)          all other non-cash and/or non-recurring charges (including
non-cash charges related to accounting for employee stock option plans as
required by FAS 123R) and expenses approved by Agent in its Permitted Discretion
excluding (A) accruals for cash expenses made in the Ordinary Course of Business
and (B) write-offs of accounts receivable;

 

(v)           loss from any sale of assets, other than sales in the Ordinary
Course of Business;

 

(vi)          extraordinary losses from the sale of securities or the
extinguishment of debt; and

 

(c)           minus the sum of the following, to the extent included in
determining such Net Income and without duplication:

 

(i)            gain from any sale of assets, other than sales in the Ordinary
Course of Business;

 

(ii)           extraordinary gains from the sale of securities or the
extinguishment of debt;

 

(iii)          all other non-cash and/or non-recurring income that is in each
case not operating income;

 

(v)           proceeds of insurance (other than business interruption
insurance); and

 

(vi)          the amounts that would be accrued in connection with TSE
Contingent Obligations if the Credit Parties accrued for such amounts.

 

For purposes of computing EBITDA, the EBITDA of any person accrued prior to the
date it becomes a Credit Party or is merged into or consolidated with a Credit
Party or a Subsidiary thereof that Person’s assets and acquired by a Credit
Party or a Subsidiary thereof shall be excluded.

 

“Fixed Charge Coverage Ratio” shall mean, for the Credit Parties and their
consolidated Subsidiaries on a consolidated basis and without duplication, on
any date of determination, the ratio of (a) EBITDA minus Unfinanced Capital
Expenditures minus income and franchise taxes paid in cash, to (b) Fixed
Charges, in each case for the twelve (12) months then ending.

 

“Fixed Charges” shall mean, for any period, the sum of the following for the
Credit Parties and their consolidated Subsidiaries, on a consolidated basis and
without duplication:

 

--------------------------------------------------------------------------------


 

(a) Total Debt Service and (b) dividends, repurchases or redemptions of equity
and/or distributions paid in cash.

 

“Interest Expense” shall mean total interest expense generated during the period
in question (including attributable to conditional sales contracts, Capital
Leases and other title retention agreements in accordance with GAAP and all
unused line and commitment fees and administrative and similar fees) of the
Credit Parties and their consolidated Subsidiaries on a consolidated basis and
without duplication with respect to all outstanding Indebtedness, including
accrued interest and interest paid in kind and capitalized interest, but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing, net costs under Hedging Agreements and
fees payable to Agent or Lenders on the Closing Date under Section 3.1.

 

“Leverage Ratio” shall mean, on any date of determination, the ratio of
(a) Senior Debt calculated on such date, to (b)  EBITDA for the twelve (12)
months then ending.

 

“Net Income” shall mean, for any period, the net income (or loss) of the Credit
Parties and their consolidated Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided, that there shall be excluded (a) the income (or loss) of any Person in
which any other Person (other than a Credit Party or a “Credit Party” under and
as defined in the Term Loan Agreement) has a joint ownership interest, except to
the extent of the amount of dividends or other distributions actually paid to
any Credit Party by such Person during such period, (b) the income (or loss) of
any Person accrued prior to the date it becomes or is merged into or
consolidated with a Credit Party or a “Credit Party” under and as defined in the
Term Loan Agreement or that Person’s assets are acquired by a Credit Party or a
“Credit Party” under and as defined in the Term Loan Agreement, (c) the income
of any Subsidiary of such Person to the extent that the declaration or payment
of dividends or similar distributions of that income by that Subsidiary is not
at the time permitted by operation of the terms of the charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary and (d) the income (loss) associated with any
Hedging Agreements.

 

“Senior Debt” shall mean, on any date of determination, the Obligations
hereunder and all Indebtedness under the Term Loan Agreement (provided that, for
purposes of determining the Indebtedness outstanding under the Loan Agreement as
of the end of each fiscal quarter, “Senior Debt” shall mean the average daily
amount of outstanding principal and accrued interest on the Revolving Facility
for such fiscal quarter), on a consolidated basis and without duplication.  For
all purposes of this Agreement, the term “Senior Debt” shall be calculated to
include (i.e., not net of) discounts, deductions or allocations relating or
applicable to or arising from any equity or equity participation or fees,
whether under GAAP or otherwise.

 

“Total Debt” shall mean, on any date of determination, the total Indebtedness of
the Credit Parties and their consolidated Subsidiaries on a consolidated basis
and without duplication, including, without limitation, all Indebtedness under
the Loan Documents, Term Loan Documents and all accrued interest on the
foregoing (including, without limitation, all interest paid in kind) and all
Capital Lease Obligations and including, without duplication, Contingent
Obligations consisting of guarantees of Indebtedness that otherwise would
constitute

 

--------------------------------------------------------------------------------


 

Total Debt of other Persons (provided that, for purposes of determining the
Indebtedness outstanding under any other revolving credit facility (including
the Revolving Loan Agreement) as of the end of each fiscal quarter, “Total Debt”
shall mean the average daily amount of outstanding principal and accrued
interest on such revolving credit facility for such fiscal quarter).  For all
purposes of this Agreement, the term “Total Debt” shall be calculated to include
(i.e., not net of) discounts, deductions or allocations relating or applicable
to or arising from any equity or equity participation or fees, whether under
GAAP or otherwise.

 

“Total Debt Service” shall mean, for any period, the sum for Credit Parties and
their consolidated Subsidiaries, on a consolidated basis amounts of
(a) scheduled payments of principal on any and all Total Debt during such
period, (b) other required payments of principal on Total Debt other than the
Obligations, (c) any other cash amounts due or payable with respect to, in
connection with or on Total Debt during such period (excluding any mandatory
prepayments of the Obligations), and (d) Interest Expense paid in cash or
required to be paid in cash during such period.

 

“Unfinanced Capital Expenditures” shall mean, for any period, all Capital
Expenditures made during such period other than any Capital Expenditures
financed within 30 days of such expenditure with the proceeds of Permitted
Indebtedness (Permitted Indebtedness, for this purpose, does not include
advances under a revolving line of credit, including, without limitation,
Advances under the Revolving Facility).

 

--------------------------------------------------------------------------------


 

Exhibit B-2

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

[EVOLVING SYSTEMS HOLDINGS LIMITED

AND EVOLVING SYSTEMS LIMITED]

 

This Compliance Certificate (this “Certificate”) is given by EVOLVING SYSTEMS
LIMITED (the “Borrower”), pursuant to Section 6.1(a) of that certain Credit
Agreement dated as of            , 2005 among Borrower, the other Credit Parties
named therein, CapitalSource Finance LLC, a Delaware limited liability company,
in its capacity as agent for the Lenders (in such capacity, “Agent”), and the
Lenders thereunder (as amended, modified, supplemented or restated from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The officer executing this Certificate is the
                                    of Borrower, and as such is duly authorized
to execute and deliver this Certificate on behalf of Borrower.  By so executing
this Certificate, the Borrower hereby certifies to the Lender Parties that:

 

(a)           the financial statements delivered with this Certificate in
accordance with subsection 6.1(a) of the Credit Agreement fairly present in all
material respects the consolidated results of operations and financial position
of the Credit Parties and their consolidated Subsidiaries as of, and for the
respective periods ending on, the dates of such financial statements;

 

(b)           Borrower has reviewed the relevant terms of the Loan Documents and
the financial condition of Borrower and the other Credit Parties;

 

(c)           no Default or Event of Default has occurred and is continuing,
except as set forth in Schedule 1 hereto, which includes a description of the
nature and status and period of existence of such Default or Event of Default,
if any, and what action Borrower has taken, and is undertaking and proposes to
take with respect thereto; and

 

(d)           Borrower and the other Credit Parties are in compliance with all
financial covenants set forth on Exhibit B-1 to the Credit Agreement, as
demonstrated by the calculations of such covenants below, except as set forth in
Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by the
                                               of Borrower this
                  day of                                        , 20    .

 

 

EVOLVING SYSTEMS LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

Date:                   , 20

 

LEVERAGE RATIO

 

a.

Senior Debt

 

$

 

 

 

 

 

 

b.

EBITDA for the twelve (12) months then ending

 

$

 

 

 

 

 

 

c.

Ratio of Line (a) to (b)

 

 

 

 

MINIMUM EBITDA

 

a.

EBITDA for the twelve (12) months then ending

 

$

 

 

FIXED CHARGE COVERAGE RATIO

 

a.

EBITDA for the twelve (12) months then ending

 

$

 

 

 

 

 

 

b.

Less the aggregate amount of all Unfinanced Capital Expenditures during the
twelve (12) months then ending

 

$

 

 

 

 

 

 

c.

Less income and franchise taxes paid in cash for the twelve (12) months then
ending

 

$

 

 

 

 

 

 

d.

Total ((a) less (b) less (c))

 

$

 

 

 

 

 

 

e.

Fixed Charges during the twelve (12) months then ending

 

$

 

 

 

 

 

 

f.

Ratio of Line (d) to (e)

 

 

 

 

CAPITAL EXPENDITURES

 

Maximum Permitted Capital Expenditures

 

$

 

 

 

 

 

In Compliance

 

Yes / No

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT B-2

CONDITIONS OR EVENTS WHICH CONSTITUTE A DEFAULT OR

EVENT OF DEFAULT

 

If any condition or event exists that constitutes a Default or Event of Default,
specify nature and period of existence and what action Borrower or one or more
other Credit Parties has taken, is taking or proposes to take with respect
thereto; if no such condition or event exists, state “None.”

 

--------------------------------------------------------------------------------


 

Exhibit C-1

 

Reporting Requirements

 


(A)           FINANCIAL REPORTS.  THE CREDIT PARTIES SHALL FURNISH TO AGENT AND
EACH LENDER:


 

(I)            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) CALENDAR
DAYS AFTER THE END OF EACH FISCAL YEAR OF EVOLVING SYSTEMS, (A) AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF EVOLVING SYSTEMS AND ITS CONSOLIDATED
SUBSIDIARIES, INCLUDING THE NOTES THERETO, CONSISTING OF A CONSOLIDATED BALANCE
SHEET AT THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOWS AND OWNERS’ EQUITY FOR SUCH FISCAL
YEAR, WHICH FINANCIAL STATEMENTS SHALL BE PREPARED BY AND ACCOMPANIED BY AN
OPINION OF ANY “BIG FOUR” OR ANY OTHER NATIONALLY RECOGNIZED INDEPENDENT
CERTIFIED PUBLIC ACCOUNTING FIRM SATISFACTORY TO AGENT IN ITS PERMITTED
DISCRETION (WHICH OPINION SHALL BE WITHOUT (1) A “GOING CONCERN” QUALIFICATION,
(2) ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT AND (3) ANY
QUALIFICATION WHICH RELATES TO THE TREATMENT OR CLASSIFICATION OF ANY ITEM AND
WHICH, AS A CONDITION TO THE REMOVAL OF SUCH QUALIFICATION, WOULD REQUIRE AN
ADJUSTMENT TO SUCH ITEM, THE EFFECT OF WHICH WOULD BE TO CAUSE ANY NONCOMPLIANCE
WITH THE PROVISIONS OF SECTION 7.1(A)), AND WHICH OPINION SHALL STATE THAT SUCH
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP APPLIED ON A BASIS
CONSISTENT WITH PRIOR YEARS AND (B) CONSOLIDATING BALANCE SHEETS AND INCOME
STATEMENTS FOR (1) EVOLVING SYSTEMS AND ITS CONSOLIDATED U.S. SUBSIDIARIES,
(2) BORROWER AND ITS CONSOLIDATED SUBSIDIARIES (EXCLUDING EVOLVING SYSTEMS GMBH)
AND (3) EVOLVING SYSTEMS NETWORKS INDIA PVT LTD;

 

(II)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY-FIVE (45)
CALENDAR DAYS AFTER THE END OF EACH FISCAL QUARTER OF EVOLVING SYSTEMS,
UNAUDITED FINANCIAL STATEMENTS OF EVOLVING SYSTEMS AND ITS CONSOLIDATED
SUBSIDIARIES CONSISTING OF (A) A CONSOLIDATED BALANCE SHEET AND RELATED
CONSOLIDATED STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS AND OWNERS’
EQUITY AS OF THE END OF SUCH FISCAL QUARTER, ALL CERTIFIED ON BEHALF OF BORROWER
BY A RESPONSIBLE OFFICER AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION AND THE RESULTS OF OPERATIONS OF BORROWER, IN ACCORDANCE WITH
GAAP, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE
DISCLOSURE AND (B) CONSOLIDATING BALANCE SHEETS AND INCOME STATEMENTS FOR
(1) EVOLVING SYSTEMS AND ITS CONSOLIDATED U.S. SUBSIDIARIES, (2) BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES (EXCLUDING EVOLVING SYSTEMS GMBH) AND (3) EVOLVING
SYSTEMS NETWORKS INDIA PVT LTD; AND

 

(III)          AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN THIRTY (30) CALENDAR
DAYS AFTER THE END OF EACH CALENDAR MONTH, UNAUDITED FINANCIAL STATEMENTS OF
EVOLVING SYSTEMS AND ITS CONSOLIDATED SUBSIDIARIES CONSISTING OF (A) A
CONSOLIDATED BALANCE SHEET AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
RETAINED EARNINGS AND CASH FLOWS AND OWNERS’ EQUITY AS OF THE END OF SUCH
CALENDAR MONTH, ALL CERTIFIED ON BEHALF OF BORROWER BY A RESPONSIBLE OFFICER AS
FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION AND THE
RESULTS OF OPERATIONS OF BORROWER, IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL

 

--------------------------------------------------------------------------------


 

YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE DISCLOSURE AND
(B) CONSOLIDATING BALANCE SHEETS AND INCOME STATEMENTS FOR (1) EVOLVING SYSTEMS
AND ITS CONSOLIDATED U.S. SUBSIDIARIES, (2) BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES (EXCLUDING EVOLVING SYSTEMS GMBH) AND (3) EVOLVING SYSTEMS NETWORKS
INDIA PVT LTD.

 

ALL SUCH FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED WITH PRIOR PERIODS (SUBJECT, AS TO INTERIM STATEMENTS, TO
NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE DISCLOSURE).  WITH EACH
DELIVERY OF MONTHLY AND ANNUAL FINANCIAL STATEMENTS, BORROWER ALSO SHALL DELIVER
TO AGENT AND EACH LENDER A COMPLETED COMPLIANCE CERTIFICATE CERTIFIED ON BEHALF
OF BORROWER BY A RESPONSIBLE OFFICER.

 

EACH MONTH (OR MORE FREQUENTLY UPON THE REQUEST OF AGENT) AND EACH TIME A
REQUEST FOR AN ADVANCE IS MADE, BORROWER SHALL DELIVER TO AGENT AND EACH LENDER
A BORROWING BASE CERTIFICATE ACCOMPANIED BY A SEPARATE DETAILED AGING AND
CATEGORIZATION OF BORROWER’S ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE AND SUCH
OTHER SUPPORTING DOCUMENTATION WITH RESPECT TO THE FIGURES AND INFORMATION IN
THE BORROWING BASE CERTIFICATE AS AGENT SHALL REQUEST IN ITS PERMITTED
DISCRETION.

 


(B)           OTHER MATERIALS.  THE CREDIT PARTIES SHALL FURNISH TO AGENT AND
LENDERS:


 

(I)            CONCURRENTLY WITH THE DELIVERY OF ANNUAL AND QUARTERLY FINANCIAL
STATEMENTS PURSUANT TO CLAUSES (A)(I) AND (A)(II) ABOVE:

 

(1) A REPORT LISTING ANY AND ALL NEW CONTRACTS ENTERED INTO BY ANY CREDIT PARTY
DURING THE PRECEDING FISCAL YEAR OR QUARTER THAT ARE MATERIAL TO ITS BUSINESS. 
IF THE BOARD OF DIRECTORS OF EVOLVING SYSTEMS RECEIVES SUCH A REPORT THEN THE
REPORT DELIVERED UNDER THIS SUBSECTION MAY TAKE THE SAME FORM AND SUBSTANCE;

 

(2) AN OPERATING REPORT FOR EVOLVING SYSTEMS AND ITS CONSOLIDATED SUBSIDIARIES
WHICH INCLUDES A DETAILED COMPARISON OF THE ACTUAL YEAR-TO-DATE OPERATING
RESULTS AGAINST (A) THE PROJECTED OPERATING BUDGET DELIVERED HEREUNDER FOR THE
CURRENT OR PRIOR FISCAL YEAR AND (B) THE ACTUAL OPERATING RESULTS FOR THE SAME
PERIOD DURING THE PRIOR FISCAL YEAR, IN EACH CASE INCLUSIVE OF PROFIT AND LOSS
STATEMENTS;

 

(3) A REPORT SPECIFYING ALL UNPAID AMOUNTS, FEES, PAYABLES AND BALANCES OWING TO
ANY GOVERNMENTAL AUTHORITY (OTHER THAN FOR TAXES) AS OF THE LAST DAY OF SUCH
ENDED FISCAL YEAR OR QUARTER, IF ANY; AND

 

(4) A MANAGEMENT REPORT, IN REASONABLE DETAIL, SIGNED BY A RESPONSIBLE OFFICER
OF BORROWER, DESCRIBING THE OPERATIONS AND FINANCIAL CONDITION OF THE CREDIT
PARTIES FOR THE QUARTER AND PORTION OF THE FISCAL YEAR THEN ENDED (OR FOR THE
FISCAL YEAR THEN ENDED IN THE CASE OF ANNUAL FINANCIAL STATEMENTS), WHICH MAY BE
SATISFIED BY DELIVERY OF QUARTERLY AND ANNUAL REPORTS FILED WITH SEC; AND

 

--------------------------------------------------------------------------------


 

(II)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN TEN (10) CALENDAR
DAYS AFTER THE PREPARATION, RECEIPT OR ISSUANCE THEREOF OR REQUEST BY AGENT OR
ANY LENDER THEREFOR, AS APPLICABLE:

 

(1) COPIES OF ANY FINAL REPORTS SUBMITTED TO THE CREDIT PARTIES BY THEIR
INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY INTERIM AUDIT OF THE BOOKS OF THE
CREDIT PARTIES OR THEIR SUBSIDIARIES AND COPIES OF EACH MANAGEMENT CONTROL
LETTER PROVIDED BY SUCH INDEPENDENT ACCOUNTANTS; AND

 

(2) SUCH ADDITIONAL INFORMATION, DOCUMENTS, STATEMENTS, REPORTS AND OTHER
MATERIALS AS AGENT OR ANY LENDER MAY REQUEST FROM TIME TO TIME IN ITS PERMITTED
DISCRETION.

 


(C)           NOTICES.  THE CREDIT PARTIES SHALL PROMPTLY, AND IN ANY EVENT
WITHIN FIVE (5) BUSINESS DAYS AFTER ANY OFFICER OF ANY CREDIT PARTY OBTAINS
KNOWLEDGE THEREOF, NOTIFY AGENT AND EACH LENDER IN WRITING OF:


 

(I)            ANY PENDING OR THREATENED LITIGATION, SUIT, INVESTIGATION,
ARBITRATION, ENFORCEMENT ACTION, DISPUTE RESOLUTION PROCEEDING OR ADMINISTRATIVE
OR REGULATORY PROCEEDING BROUGHT OR INITIATED BY OR AGAINST ANY CREDIT PARTY OR
SUBSIDIARY OF A CREDIT PARTY OR OTHERWISE AFFECTING OR INVOLVING OR RELATING TO
ANY CREDIT PARTY OR SUBSIDIARY OF A CREDIT PARTY OR ANY CREDIT PARTY’S OR
SUBSIDIARY OF A CREDIT PARTY’S PROPERTY TO THE EXTENT (A) THE AMOUNT IN
CONTROVERSY EXCEEDS AN AMOUNT EQUAL TO $100,000 INDIVIDUALLY OR AN AMOUNT EQUAL
TO $150,000 IN THE AGGREGATE FOR ALL SUCH EVENTS OR (B) TO THE EXTENT ANY OF THE
FOREGOING SEEKS INJUNCTIVE RELIEF AGAINST A CREDIT PARTY;

 

(II)           THE OCCURRENCE OR EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT,
WHICH NOTICE SHALL SPECIFY THE NATURE, STATUS AND PERIOD OF EXISTENCE THEREOF
AND THE ACTIONS PROPOSED TO BE TAKEN WITH RESPECT THERETO;

 

(III)          ANY OTHER DEVELOPMENT, EVENT, FACT, CIRCUMSTANCE OR CONDITION
THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IN
EACH CASE DESCRIBING THE NATURE AND STATUS THEREOF AND THE ACTIONS PROPOSED TO
BE TAKEN WITH RESPECT THERETO;

 

(IV)          ANY MATTER(S) IN AN AMOUNT EQUAL TO $250,000 INDIVIDUALLY OR AN
AMOUNT EQUAL TO $500,000 IN THE AGGREGATE, IN EXISTENCE AT ANY TIME ADVERSELY
AFFECTING THE VALUE, ENFORCEABILITY OR COLLECTIBILITY OF ANY OF THE COLLATERAL;

 

(V)           TO THE EXTENT NOT DUPLICATIVE OF DELIVERIES MADE HEREUNDER, ANY
MATERIAL WRITTEN NOTICE (INCLUDING ANY NOTICE OF DEFAULT OR ACCELERATION) AND
ANY MATERIAL WRITTEN INFORMATION OR OTHER MATERIAL WRITTEN DELIVERY GIVEN OR
MADE BY OR DELIVERED TO OR RECEIVED BY ANY CREDIT PARTY TO OR FROM ANY LENDER OF
ANY SUCH CREDIT PARTY (AS A LENDER AND NOT IN ANY OTHER CAPACITY), TOGETHER WITH
COPIES THEREOF, AS APPLICABLE INCLUDING IN CONNECTION WITH THE SUBORDINATED LOAN
DOCUMENT;

 

--------------------------------------------------------------------------------


 

(VI)          (A) THE RECEIPT OF ANY NOTICE OR REQUEST FROM ANY GOVERNMENTAL
AUTHORITY REGARDING ANY LIABILITY OR CLAIM OF LIABILITY IN THE AMOUNT EQUAL TO
OR EXCEEDING $100,000 INDIVIDUALLY OR $150,000 IN THE AGGREGATE OR (B) ANY
ACTION TAKEN OR THREATENED TO BE TAKEN BY ANY GOVERNMENTAL AUTHORITY (OR ANY
NOTICE OF ANY OF THE FOREGOING) WITH RESPECT TO ANY CREDIT PARTY WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(VII)         RECEIPT OR GIVING OF ANY NOTICE BY ANY CREDIT PARTY REGARDING
TERMINATION OF ANY LEASE OF REAL PROPERTY (OTHER THAN BY EXPIRATION OF THE TERM)
OR ANY SENIOR OFFICER OR EXECUTIVE, OR THE LOSS, TERMINATION OR NOTICE OF
NON-RENEWAL (OTHER THAN BY EXPIRATION OF THE TERM) OF ANY MATERIAL CONTRACT TO
WHICH ANY CREDIT PARTY IS A PARTY OR BY WHICH ITS PROPERTIES OR ASSETS ARE
SUBJECT OR BOUND;

 

(VIII)        THE FILING, RECORDING OR ASSESSMENT OF ANY FEDERAL, STATE, LOCAL
OR FOREIGN TAX LIEN AGAINST ANY COLLATERAL OR ANY CREDIT PARTY;

 

(IX)           THE CREATION, ESTABLISHMENT OR ACQUISITION OF ANY SUBSIDIARY OR
THE ISSUANCE BY BORROWER OF ANY CAPITAL STOCK OR OTHER EQUITY SECURITY OR
WARRANT, OPTION OR SIMILAR AGREEMENT IN RESPECT THEREOF OTHER THAN PERMITTED
SECURITIES OF EVOLVING SYSTEMS;

 

(X)            ANY DEFAULT OR BREACH IN THE PERFORMANCE, OBSERVANCE OR
FULFILMENT OF ANY PROVISION CONTAINED IN ANY MATERIAL CONTRACT THAT WITH THE
GIVING OF NOTICE AND PASSAGE OF TIME PERMITS THE OTHER PARTY THERETO TO
TERMINATE SUCH MATERIAL CONTRACT OR OTHERWISE REDUCE OR LIMIT ANY MATERIAL
AMOUNTS OWED BY SUCH OTHER PARTY THEREUNDER;

 

(XI)           ANY REPRESENTATION OR WARRANTY CONTAINED IN ANY RELATED DOCUMENT
MADE BY PERSONS OTHER THAN A CREDIT PARTY, AGENT OR ANY LENDER IS NOT TRUE AND
CORRECT IN ALL MATERIAL RESPECTS TO THE KNOWLEDGE OF EACH CREDIT PARTY.

 

Each notice in accordance with the foregoing shall be accompanied by a written
statement by a Responsible Officer on behalf of Borrower setting forth details
of the occurrence referred to therein, and describing with particularity any and
all clauses or provisions of this Agreement and the other Loan Documents that
have been breached or violated.

 


(D)           OPERATING BUDGET AND PROJECTIONS.  BORROWER SHALL FURNISH TO AGENT
AND EACH LENDER ON OR PRIOR TO THE CLOSING DATE AND FOR EACH FISCAL YEAR OF
BORROWER THEREAFTER PRIOR TO THE COMMENCEMENT OF SUCH FISCAL YEAR, CONSOLIDATED
MONTH BY MONTH PROJECTED OPERATING BUDGETS, PROJECTIONS, PROFIT AND LOSS
STATEMENTS, INCOME STATEMENTS, BALANCE SHEETS AND CASH FLOW REPORTS OF AND FOR
THE CREDIT PARTIES FOR SUCH UPCOMING FISCAL YEAR (INCLUDING AN INCOME STATEMENT
FOR AND A BALANCE SHEET AS AT THE END OF EACH SUCH MONTH), AND ANNUAL
PROJECTIONS FOR THE FISCAL YEARS THEN REMAINING IN THE TERM, IN EACH CASE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED WITH PRIOR PERIODS
(SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE DISCLOSURE).


 


(E)           SHAREHOLDER/EQUITY HOLDER REPORTS AND GOVERNMENT FILINGS.  THE
CREDIT PARTIES SHALL FURNISH TO AGENT, WITHIN FIVE (5) BUSINESS DAYS AFTER THE
SENDING OR FILING THEREOF, COPIES, WHICH MAY BE IN ELECTRONIC FORM, OF ALL PROXY
STATEMENTS, FINANCIAL STATEMENTS

 

--------------------------------------------------------------------------------


 


AND REPORTS WHICH ANY CREDIT PARTY HAS MADE AVAILABLE TO ITS SHAREHOLDERS OR
OTHER EQUITY OWNERS AS A CLASS OR ANY CLASS OR SERIES OF SHAREHOLDERS OR OTHER
EQUITY OWNERS AS A CLASS OR SERIES, AND COPIES OF ALL REGULAR, PERIODIC AND
SPECIAL REPORTS, FINANCIAL STATEMENTS OR REGISTRATION STATEMENTS WHICH ANY
CREDIT PARTY FILES WITH THE SECURITIES AND EXCHANGE COMMISSION, ANY STOCK
EXCHANGE OR ANY GOVERNMENTAL AUTHORITY.


 


(F)            GOVERNMENT FILINGS REFERENCING AGENT OR LENDERS.  A REASONABLE
TIME PRIOR TO ITS USE, DISCLOSURE OR DISTRIBUTION THEREOF, THE CREDIT PARTIES
SHALL AND SHALL CAUSE THEIR SUBSIDIARIES TO PROVIDE IN WRITING EVERY DOCUMENT TO
BE FILED PURSUANT TO STATE OR FEDERAL SECURITIES LAWS THAT CONTAIN AGENT’S OR
ANY LENDER’S NAME OR DESCRIBE OR REFER TO ANY LOAN DOCUMENT, ANY OF THE TERMS
THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY.

 

--------------------------------------------------------------------------------


 

Exhibit C-2

 

Collateral Reporting and Other Requirements

 


(A)           COLLATERAL REPORTING.  EACH CREDIT PARTY SHALL:


 

(i)            provide Agent with not less than thirty (30) days’ prior written
notice of any change in such Credit Party’s legal name, organizational
identification number, if any, federal employer identification number, mailing
address, corporate or organizational form or jurisdiction of organization, or of
any new location for any of its Property valued at an amount greater than an
amount equal to $100,000;

 

(ii)           notify Agent promptly in writing (A) prior to any change in the
proposed use by such Credit Party or Subsidiary of any trade name or fictitious
business name and (B) upon obtaining knowledge that any application or
registration relating to any Necessary Intellectual Property (whether now or
hereafter existing) may become abandoned, or of any adverse determination or
development (including the institution of, or any such determination or material
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any Court) regarding such Credit Party’s
or Subsidiary’s ownership of any Necessary Intellectual Property, its right to
register the same, or to keep and maintain the same;

 

(iii)          promptly notify Agent of any Commercial Tort Claim in excess of
an amount equal to $50,000 and any claims in excess of an amount equal to
$100,000 in the aggregate, acquired by it and, unless otherwise consented to by
Agent, and promptly enter into a supplement to the Security Agreement to which
it is a party granting to Agent, for the benefit of the Lender Parties, a Lien
on and security interest in such Commercial Tort Claim;

 

(iv)          upon acquiring or receiving any of the same, deliver and pledge to
Agent any and all Instruments (excluding checks, drafts and similar instruments
that are customarily endorsed or presented for collection or deposit in the
Ordinary Course of Business), negotiable Documents, Chattel Paper and, subject
to the limitations contained in Section 6.7(c) of this Agreement, certificated
Securities (or Capital Stock) (accompanied by transfer certificate executed in
blank) duly endorsed and/or accompanied by such instruments of assignment and
transfer executed by such Person in such form and substance as Agent may request
in its Permitted Discretion; provided, that so long as no Event of Default shall
have occurred and be continuing, each Credit Party or Subsidiary may retain for
collection in the Ordinary Course of Business any Instruments, negotiable
Documents and Chattel Paper received by such Person in the Ordinary Course of
Business; provided, further, that if any such Credit Party or Subsidiary retains
possession of any Instruments, negotiable Documents or Chattel Paper pursuant to
the terms hereof, each such Instrument (excluding checks, drafts and similar
instruments that are customarily endorsed or presented for collection or deposit
in the Ordinary Course of Business), negotiable Documents and Chattel Paper
shall be marked with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of
CapitalSource Finance LLC, as Agent, as secured party, for the benefit of
certain Lender Parties” in each case in accordance with the terms of any
applicable Security Document;

 

--------------------------------------------------------------------------------


 

(v)           deliver to Agent an updated Schedule I (Filing Jurisdictions),
Schedule II (Capital Stock, Instruments, Documents, Letter of Credit Rights and
Chattel Paper), Schedule III (Legal Names, Prior Names, Type of Entity,
Organizational Identification Number, State of Organization, Chief Executive
Office, Principal Place of Business, Offices, Warehouses, Consignees,
Processors, Books and Records) of the Security Agreement to which it is a party
within five (5) Business Days of any change thereto;

 

(vi)          prior to any Credit Party opening any new deposit or securities
accounts (except accounts used exclusively for payroll and employee benefits),
such Credit Party shall give Agent not less than ten (10) Business Days’ prior
written notice of its intention to do so and shall deliver to Agent a revised
version of Schedule V (Deposit Accounts) of the Security Agreement to which it
is a party showing any changes thereto within five (5) Business Days of any such
change (and shall otherwise obtain and deliver to Agent an Account Control
Agreement in respect thereof in accordance with the terms of such Security
Agreement);

 

(vii)         advise Agent promptly, in reasonable detail, (A) of any Lien
(other than a Permitted Lien) or material claim made or asserted against any of
the Collateral, and (B) of the occurrence of any other event which would
reasonably be expected to have a Material Adverse Effect on the value of the
Collateral or on the Liens created hereunder or under any other Loan Document;

 

(viii)        promptly, and in any event within five (5) Business Days after
becoming a beneficiary, notify Agent of the issuance of any letter of credit of
which such Credit Party or Subsidiary is a beneficiary;

 

(ix)           promptly notify Agent of any Collateral which constitutes a claim
against the United States government or any instrumentality or agent thereof in
an amount equal to or greater than $50,000 individually or $100,000 in the
aggregate, the assignment of which claim is restricted by federal law and, upon
the request of Agent, such Credit Party or Subsidiary shall take such steps as
may be necessary to comply with any applicable federal assignment of claims laws
or other comparable laws; and

 

(x)            promptly comply with all of the terms and conditions of each
Security Agreement to which such Credit Party or Subsidiary is a party as is
necessary or desirable to ensure the attachment, granting, creation, perfection,
continuation and/or enforceability of a Lien, in favor of Agent, for the benefit
of the Lender Parties, as a result of any of the events or circumstances
described in the other clauses of this paragraph (b) in each case subject to any
grace or cure periods set forth therein.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Closing Conditions

 


(A)


 

(I)            A COPY OF THE ORGANIZATIONAL DOCUMENTS AND OF THE CONSTITUTIONAL
DOCUMENTS OF EACH CREDIT PARTY.

 

(II)           A COPY OF A RESOLUTION OF THE BOARD OF DIRECTORS OF EACH CREDIT
PARTY:

 

(1) APPROVING THE TERMS OF, AND THE TRANSACTIONS CONTEMPLATED BY, THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND RESOLVING THAT IT EXECUTE, DELIVER AND
PERFORM THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(2) AUTHORIZING A SPECIFIED PERSON OR PERSONS TO EXECUTE THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY ON ITS BEHALF; AND

 

(3) AUTHORIZING A SPECIFIED PERSON OR PERSONS, ON ITS BEHALF, TO SIGN AND/OR
DELIVER ALL DOCUMENTS AND NOTICES TO BE SIGNED AND/OR DELIVERED BY IT UNDER OR
IN CONNECTION WITH THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(III)          A SPECIMEN OF THE SIGNATURE OF EACH PERSON AUTHORIZED BY THE
RESOLUTION REFERRED TO IN PARAGRAPH (II) ABOVE IN RELATION TO THE LOAN DOCUMENTS
AND ANY RELATED DOCUMENTS REFERRED TO IN PARAGRAPH (II)(3) ABOVE.

 

(IV)          A COPY OF A RESOLUTION SIGNED BY ALL THE HOLDER OF THE ISSUED
SHARES IN EVOLVING SYSTEMS HOLDINGS LIMITED, APPROVING THE TERMS OF, AND THE
TRANSACTIONS CONTEMPLATED BY, THE LOAN DOCUMENTS TO WHICH EVOLVING SYSTEMS
HOLDINGS LIMITED IS A PARTY.

 

(V)           A CERTIFICATE OF THE BORROWER (SIGNED BY A DIRECTOR) CONFIRMING
THAT BORROWING OR GUARANTEEING OR SECURING, AS APPROPRIATE, THE FACILITY CAP
WOULD NOT CAUSE ANY BORROWING, GUARANTEE, SECURITY OR SIMILAR LIMIT BINDING ON
ANY CREDIT PARTY TO BE EXCEEDED.

 

(VI)          A CERTIFICATE OF AN AUTHORIZED SIGNATORY OF EACH OF THE BORROWER
AND THE UK GUARANTOR CERTIFYING THAT EACH COPY DOCUMENT RELATING TO IT AND
DELIVERED PURSUANT TO CLAUSES (A) (I) TO (V) ABOVE TO WHICH IT IS A PARTY IS
CORRECT, COMPLETE AND IN FULL FORCE AND EFFECT AND HAS NOT BEEN AMENDED OR
SUPERSEDED AS AT A DATE NO EARLIER THAN THE DATE OF THIS AGREEMENT.

 


(B)           AGENT SHALL HAVE RECEIVED (I) THE LOAN DOCUMENTS EXECUTED BY EACH
CREDIT PARTY AND THE OTHER PARTIES THERETO, (II) EXECUTED COPIES OF THE TERM
LOAN DOCUMENTS AND (III) A COMPLETED BORROWING CERTIFICATE FOR THE INITIAL
ADVANCE EXECUTED BY BORROWER;

 

--------------------------------------------------------------------------------


 


(C)           AGENT SHALL HAVE RECEIVED EVIDENCE (I) OF REPAYMENT IN FULL AND
TERMINATION OF ALL LIABILITIES AND OBLIGATIONS OF THE CREDIT PARTIES TO THE
ROYAL BANK OF SCOTLAND PLC AND ALL RELATED DOCUMENTS, AGREEMENTS AND INSTRUMENTS
AND OF ALL LIENS, (II) OF RELEASE AND TERMINATION OF, OR AGENT’S AUTHORITY TO
RELEASE AND TERMINATE, ANY AND ALL LIENS IN, ON, AGAINST OR WITH RESPECT TO ANY
OF THE COLLATERAL, OTHER THAN PERMITTED LIENS, AND (III) THAT ALL PRIOR LOCKBOX
AND BLOCKED ACCOUNT ARRANGEMENTS ARE TERMINATED;


 


(D)           AGENT SHALL BE SATISFIED WITH ALL CORPORATE AND OTHER PROCEEDINGS,
DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, THE TERM LOAN DOCUMENTS AND THE
RELATED DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO CORPORATE
AND CAPITAL STRUCTURES OF EACH CREDIT PARTY);


 


(E)           AGENT SHALL HAVE RECEIVED (I) THE WRITTEN LEGAL OPINION OF COUNSEL
TO THE AGENT WITH RESPECT TO THE LOAN DOCUMENTS, AND (II) A CERTIFICATE EXECUTED
BY AN RESPONSIBLE OFFICER OF BORROWER, WHICH CONTAINS A REPRESENTATION AND
WARRANTY BY BORROWER AS OF THE CLOSING DATE THAT THE CONDITIONS CONTAINED IN
THIS AGREEMENT HAVE BEEN SATISFIED;


 


(F)            THE RELATED TRANSACTIONS (OTHER THAN THE TRANSFER PRICING
AGREEMENT) SHALL HAVE CLOSED IN THE MANNER CONTEMPLATED BY THE RELATED DOCUMENTS
AND AGENT SHALL HAVE RECEIVED CERTIFIED COPIES OF SUCH RELATED DOCUMENTS;


 


(G)           AGENT SHALL HAVE RECEIVED ORIGINAL CERTIFICATES OF ALL SUCH
REQUIRED INSURANCE POLICIES, AND CONFIRMATION THAT SUCH CERTIFICATES ARE IN
EFFECT AND THAT THE PREMIUMS THEN DUE AND OWING WITH RESPECT THERETO HAVE BEEN
PAID IN FULL, WHICH CERTIFICATES SHALL NAME THE AGENT, FOR THE BENEFIT OF THE
LENDER PARTIES, AS SOLE BENEFICIARY, LOSS PAYEE OR ADDITIONAL INSUREDS, (EXCEPT
IN THE CASE OF ADDITIONAL INSUREDS AS PERMITTED BY SECTION 6.4(C)) AS
APPLICABLE;


 


(H)           AGENT SHALL HAVE RECEIVED (OR SHALL RECEIVE SIMULTANEOUSLY WITH
THE FUNDING OF THE INITIAL ADVANCE, AS APPLICABLE) ALL FEES, CHARGES AND
EXPENSES DUE AND PAYABLE TO AGENT AND LENDERS ON OR PRIOR TO THE CLOSING DATE
PURSUANT TO THE LOAN DOCUMENTS;


 


(I)            ALL IN FORM AND SUBSTANCE SATISFACTORY TO AGENT IN ITS PERMITTED
DISCRETION, AGENT SHALL HAVE RECEIVED SUCH CONSENTS, APPROVALS AND AGREEMENTS
FROM SUCH THIRD PARTIES AS AGENT AND ITS COUNSEL SHALL DETERMINE IN THEIR
PERMITTED DISCRETION ARE NECESSARY OR DESIRABLE WITH RESPECT TO (I) THE LOAN
DOCUMENTS AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY, (II) CLAIMS AGAINST ANY
CREDIT PARTY OR ANY OF THE COLLATERAL, AND/OR (III) AGREEMENTS, DOCUMENTS OR
INSTRUMENTS TO WHICH ANY CREDIT PARTY IS A PARTY OR BY WHICH ANY OF ITS
PROPERTIES OR ASSETS ARE BOUND OR SUBJECT, INCLUDING WITHOUT LIMITATION LANDLORD
WAIVERS AND CONSENTS FOR EACH PROPERTY LEASE;


 


(J)            AGENT SHALL HAVE COMPLETED ITS DUE DILIGENCE EXAMINATIONS OF EACH
CREDIT PARTY, AND THEIR SUBSIDIARIES INCLUDING, WITHOUT LIMITATION,
(I) EXAMINATION OF THE COLLATERAL AND ITS FINANCIAL DUE DILIGENCE, (II) AN
EXAMINATION OF THE TERMS AND CONDITIONS OF ALL OBLIGATIONS OWED BY SUCH PERSON
DEEMED MATERIAL BY AGENT, THE RESULTS OF WHICH SHALL BE SATISFACTORY TO AGENT,
AND (III) CUSTOMER REFERENCE CHECKS AND CALLS, CREDIT CHECKS AND BACKGROUND
CHECKS WITH RESPECT TO THE RELEVANT KEY MANAGEMENT AND PRINCIPALS OF EACH CREDIT
PARTY AND THEIR SUBSIDIARIES;

 

--------------------------------------------------------------------------------


 


(K)           THERE SHALL BE NO EVENT OF DEFAULT UNDER A MATERIAL CONTRACT AS OF
THE CLOSING DATE;


 


(L)            NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE JUNE 30,
2005 AND AGENT SHALL HAVE RECEIVED THE AUDITED FINANCIAL STATEMENTS OF EVOLVING
SYSTEMS AND ITS CONSOLIDATED SUBSIDIARIES FOR THE FISCAL YEAR ENDED DECEMBER 31,
2004 AND THE UNAUDITED FINANCIAL STATEMENTS EVOLVING SYSTEMS AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED, CONSOLIDATING AND PRO-FORMA BASIS
FOR THE EIGHT (8)-MONTH PERIOD ENDING AND AS OF AUGUST 31, 2005;


 


(M)          AGENT SHALL HAVE RECEIVED EVIDENCE THAT (I) CONSOLIDATED EBITDA OF
EVOLVING SYSTEMS (CALCULATED, FOR PURPOSES OF THIS SUBSECTION WITHOUT REGARD FOR
THE AMOUNTS THAT WOULD BE ACCRUED IN CONNECTION WITH TSE CONTINGENT OBLIGATIONS
IF THE CREDIT PARTIES ACCRUED FOR SUCH AMOUNTS) FOR THE SIX (6)-MONTH PERIOD
ENDED ON JUNE 30, 2005 WAS AT LEAST TWO MILLION SEVEN HUNDRED FIFTY THOUSAND
DOLLARS ($2,750,000);


 


(N)           AGENT SHALL HAVE RECEIVED A COMPLETED BORROWING BASE CERTIFICATE
SETTING FORTH THE BORROWING BASE AS OF A DATE NOT MORE THAN THIRTY (30) DAYS
PRIOR TO THE CLOSING DATE, AND NOT MORE THAN $2,000,000 IN REVOLVING LOANS SHALL
BE ADVANCED ON THE CLOSING DATE, AND, AFTER THE FUNDING OF THE ANY LOANS ON THE
CLOSING DATE;


 


(O)           AGENT SHALL HAVE RECEIVED EVIDENCE THAT ALL SHAREHOLDER BLOCKING
RIGHTS, IF ANY, HAVE BEEN WAIVED PURSUANT TO AN AGREEMENT, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT IN ITS PERMITTED DISCRETION, BY SUCH APPLICABLE
SHAREHOLDERS;


 


(P)           AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS,
DOCUMENTS, AGREEMENTS, INSTRUMENTS, CERTIFICATES AND MATERIALS AS AGENT OR ANY
LENDER MAY REQUEST IN THEIR PERMITTED DISCRETION;


 


(Q)           THE CREDIT PARTIES AND THEIR CONSOLIDATED SUBSIDIARIES, ON A
CONSOLIDATED BASIS WITHOUT DUPLICATION SHALL HAVE AN AGGREGATE OF AT LEAST
$4,000,000 OF UNRESTRICTED CASH, MARKETABLE SECURITIES AND AVAILABILITY UNDER
THE REVOLVING FACILITY;


 


(R)            THE TERM LOAN SHALL BE DRAWN DOWN IN FULL SIMULTANEOUSLY WITH OR
PRIOR TO ANY LOANS UNDER THIS AGREEMENT; AND


 


(S)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WILL OCCUR AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Borrowing Base Certificate

 

BORROWING CERTIFICATE

 

DATED AS OF                , 2005

 

Evolving Systems Limited (“Borrower”), by the undersigned duly authorized
officer(s), hereby certify to Agent and Lenders, in accordance with the
Revolving Facility Agreement dated as of October     , 2005, between Borrower,
certain of its Affiliates, CapitalSource Finance LLC, as a Lender and as Agent,
and certain other Lenders party thereto from time to time (as amended,
supplemented or modified from time to time, the “Loan Agreement;” all
capitalized terms not defined herein have the meanings given them in the Loan
Agreement), and other Loan Documents that the following information is true and
accurate in all respects and determined in accordance with the Loan Agreement
and GAAP:

 

Evolving Systems

 

Borrowing Base Certificate

[Date]

 

Availability

 

Aggregate Borrowing Availability

 

 

 

Senior Leverage Ratio

 

 

 

Senior Debt

 

 

 

UK Revolving Loan

 

 

 

Letter of Credit

 

 

 

US Term Loan

 

 

 

Total Senior Debt

 

 

 

 

 

 

 

Most Recent EBITDA

 

 

 

 

 

 

 

Borrowing Base Multiple

 

 

 

 

 

 

 

Maximum Senior Leverage

 

 

 

 

 

 

 

Leverage Based Availability

 

 

 

UK Revolving Loan Cap

 

4,500,000

 

 

 

 

 

Total Availability Cap

 

4,500,000

 

 

 

 

 

UK Revolving Loan

 

—

 

LC’s

 

—

 

Reserves

 

—

 

 

 

 

 

Remaining Availability

 

4,500,000

 

 

Revolving Loan

 

Beginning Balance

 

 

 

- Cash (Checks/ACH)

 

—

 

- Cash (Wire)

 

—

 

(+/-) Adjustments

 

—

 

+ Advance Request

 

—

 

Adjusted Balance

 

—

 

 

--------------------------------------------------------------------------------


 

Prepared By

 

Title

Date

 

 

Approved By

 

Title

Date

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the day first written above.

 

 

Evolving Systems Ltd

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

The following terms are defined in the Sections or subsections referenced
opposite such terms:

 

“Agent”

 

Preamble

“Agreement”

 

Preamble

“Borrower”

 

Preamble

“Borrowing Date”

 

2.3

“Capital Expenditure Limitation”

 

Exhibit B-1

“Capital Expenditures

 

Exhibit B-1

“CapitalSource”

 

Preamble

“Confidential Information”

 

12.12

“EBITDA”

 

Exhibit B-1

“Documentary Letter of Credit”

 

Appendix B

“Dispute”

 

12.2

“Event of Default”

 

VIII

“Fixed Charge Coverage Ratio”

 

Exhibit B-1

“Indemnified Persons”

 

12.6

“Initial Advance”

 

4.1

“Insured Event”

 

12.7

“Interest Settlement Date”

 

11.4(a)(iii)

“Investments”

 

7.4

“L/C Undertaking”

 

Appendix B

“Letter of Credit”

 

Appendix B

“Letter of Credit Fees”

 

3.3

“Leverage Ratio”

 

Exhibit D

“Management Fee”

 

3.2

“Necessary Intellectual Property”

 

5.11

“Non-U.S. Lender

 

13.1(i)

“Other Taxes”

 

13.1(b)

“Participant”

 

12.4(b)

“Permitted Indebtedness”

 

7.2

“Permitted Liens”

 

7.3

“Receipt”

 

12.8

“Register”

 

2.2

“Restricted Payments”

 

7.5

“Settlement Date”

 

11.5(a)(ii)

“Standby Letter of Credit”

 

Appendix B

“Standby Letter of Credit Application”

 

Appendix B

“Standby Letter of Credit Fee”

 

3.3

“Taxes”

 

13.1(a)

“Transferee”

 

12.4(a)

“UK Witholding Tax Deduction”

 

13.1(f)

“UK Guarantor”

 

Preamble

 

1

--------------------------------------------------------------------------------


 

In addition to the terms defined elsewhere in the Agreement, the following terms
have the following meanings:

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of more than fifty percent (50%) of
the Capital Stock of any Person or otherwise causing any Person to become a
Subsidiary of a Credit Party, or (c) a merger, amalgamation, consolidation or
other combination with another Person.

 

“Act” means the Companies Act 1985.

 

“Advance” shall mean any borrowing under the Revolving Facility.

 

“Affiliate” or “affiliate” shall mean, as to any initial Person, any other
Person (a) that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such initial
Person, (b) who is or within the preceding 10 years was a director or officer
(i) of such initial Person, (ii) of any Subsidiary of such initial Person, or
(iii) of any other Person described in clause (a) above with respect to such
initial Person, or (c) which, directly or indirectly through one or more
intermediaries, is the beneficial or record owner (as defined in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of twenty percent (20%) or more
of any class of the outstanding voting Capital Stock of such initial Person. 
For purposes of this definition, the term “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and/or policies of a Person, whether through ownership of securities
or other interests, by contract or otherwise.

 

“Aggregate Borrowing Availability” shall mean, at any time, the Borrowing Base
then in effect less any Letter of Credit Usage then in effect.

 

“an amount equal to” shall mean, where a provision of this agreement requires
that an amount in any other currency must be converted into an equivalent amount
in Dollars, such amount converted into Dollars at the rate of exchange of the
Agent for that currency on the day the provision requires the amount to be
converted.  For purposes of covenant compliance, such amount shall be determined
only once, and only as of the date of the transaction resulting in the need to
determine such amount (or, in the case of any sale, lease, transfer, conveyance,
assignment or disposal of Property or any interest therein, if earlier, the date
a binding commitment to make such sale, lease, transfer, conveyance, assignment
or disposal is entered into).

 

“Applicable Default Margin” shall mean four percent (4.0%).

 

“Applicable Margin” shall mean four percent (4.0%)

 

“Availability” shall mean, at any time of determination, the amount by which the
lesser of (A) the Facility Cap in effect at such time

 

2

--------------------------------------------------------------------------------


 

less any letter of Credit Usage in effect at such time and (B) the Aggregate
Borrowing Availability in effect at such time, exceeds the outstanding principal
amount of all Advances under the Revolving Facility then outstanding.

 

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101 et seq,) as amended and in effect from time to time and the
regulations issued from time to time thereunder.

 

“Borrowing Base” shall mean the value equal to (A) for any period ending prior
to delivery of the financial statements for the quarter ended December 31, 2005
pursuant to Section 6.1(b), annualized EBITDA of the Credit Parties and their
Subsidiaries on a consolidated basis, without duplication, for the
three-fiscal-quarter-period ended September 30, 2005 or (B) for any period
ending after December 31, 2005, annualized EBITDA for the most recently
concluded two-fiscal-quarter-period for which financial statements have been
delivered pursuant to Section 6.1(b); multiplied by (B) the Borrowing Base
Multiple, minus (C) Senior Debt calculated as of the close of the most recently
concluded fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(b).

 

“Borrowing Base Certificate” shall mean a Borrowing Base Certificate
substantially in the form of Exhibit E hereto.

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A hereto.

 

“Borrowing Base Multiple” shall mean:

 

For the period from November 14, 2005 through and including November 14, 2006

 

2.50

 

For the period after November 14, 2006 through and including November 14, 2007

 

2.25

 

For the period after November 14, 2007 through and including November 14, 2008

 

2.00

 

For the period after November 14, 2008 and thereafter

 

1.75

 

 

“Business” shall mean the development, distribution and implementation of
software primarily for the communications industry and the provision of related
services, and other activities that are reasonably incidental or ancillary
thereto.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Agent is authorized or required by law to be
closed.

 

 “Capital Lease” shall mean, as to any Person, any lease of any interest in any
kind of Property by that Person as lessee that is, should be or should have been
recorded as a “capital lease” in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case taken at the amount thereof accounted for as a
liability in accordance with GAAP.

 

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock or shares, including all
classes of common, preferred, voting and nonvoting capital stock or shares, and,
as to any Person that is not a corporation or an individual, the partnership,
membership or other ownership interests in such Person, including, without
limitation, the right to share in profits and losses, the right to receive
distributions of cash and other Property, and the right to receive allocations
of items of income, gain, loss, deduction and credit and similar items from such
Person, whether or not such interests include voting or similar rights entitling
the holder thereof to exercise control over such Person, collectively with, in
any such case, all warrants, options and other rights to purchase or otherwise
acquire, and all other instruments convertible into or exchangeable for, any of
the foregoing.

 

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six (6) months from the
date of acquisition, (b) time deposits, certificates of deposit and bankers’
acceptances of items denominated in the currency of the holder’s jurisdiction of
formation (i) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000, or (ii) any bank (or the parent company
of such bank) whose short-term commercial paper rating from Standard & Poor’s
Ratings Services (“S&P”) is at least A-2 or the equivalent thereof or from
Moody’s Investors Service, Inc. (“Moody’s”) is at least P-2 or the equivalent
thereof in each case with maturities of not more than six (6) months from the
date of acquisition (any bank meeting the qualifications specified in clauses
(b)(i) or (ii), an “Approved Bank”), (c) repurchase obligations with a term of
not more than seven (7) days for underlying securities of the types described in
clause (a) above entered into with any Approved Bank, (d) commercial paper
issued by any Approved Bank or by the parent company of any Approved Bank and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within six (6) months after the date
of acquisition, and (e) investments in money market funds substantially all of
whose assets are comprised of securities of the type described in clauses
(a) through (d) above.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(i)            any “change in/of control” or “sale” or “disposition” or similar
event as defined in any Organizational Document of any Credit Party or the
Subordinated Notes;

 

(ii)           the consummation of any initial Public Offering by any Credit
Party after the Closing Date;

 

(iii)          Any Person and its Affiliates, individually or as part of a group
(as that term is described in Rule 13d-5(b)(1) under the Exchange Act), either
(A) owning or

 

4

--------------------------------------------------------------------------------


 

controlling in the aggregate in excess of 20% of the then outstanding voting
Capital Stock of Evolving Systems or (B) being able to elect a majority of the
board of directors of Evolving Systems;

 

(iv)          Any Credit Party ceases to own and control, beneficially and of
record, one hundred percent (100%) of the issued and outstanding Capital Stock
(other than directors’ qualifying shares required by law), free and clear of all
Liens, rights, options, warrants or other similar agreements or understandings,
other than Liens in favor of Agent, for the benefit of the Lender Parties of any
Subsidiary of which it owns or controls such Capital Stock as of the Closing
Date;

 

(v)           Stephen K. Gartside, Jr. ceases to be employed as Chief Executive
Officer of Evolving Systems or otherwise dies or becomes disabled and, in any
case, shall not have been replaced within forty five (45) calendar days by an
interim Chief Executive Officer, and within two hundred and seventy (270) days
by a permanent Chief Executive Officer, with such permanent replacement having
similar experience and qualifications as the Chief Executive Officer being
replaced; or

 

(vi)          any Credit Party is subject to Shareholder Blocking Rights which
have not been waived pursuant to an agreement in form and substance satisfactory
to Agent in its Permitted Discretion; provided that any voting rights of the
holders of Evolving System’s Series B Convertible Preferred Stock under
Section 3(c) of the Certificate of Designation have only been waived, if at all,
with respect to the rights of the Agent and Lenders under the Loan Documents.

 

“Closing” shall mean the satisfaction, or written waiver by Agent and Requisite
Lenders, of all of the conditions precedent set forth in this Agreement required
to be satisfied prior to the disbursement of the Initial Advance and
consummation of the other transactions contemplated hereby.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

 

“Collateral” shall mean, collectively, all Property, interests in Property,
collateral and/or security granted and/or securities pledged to Agent, for the
benefit of the Lender Parties, or any Lender by the Credit Parties and any other
Person to secure the Obligations, or any part thereof, pursuant to the Loan
Documents, including, without limitation, all Property in which a Lien is
granted pursuant to the Security Documents to secure the Obligations, or any
part thereof.

 

“Commitment” or “Commitments” shall mean the amount in Dollars of the Commitment
to fund the Loans for each Lender set out in Schedule A hereto or in the most
recent Lender Addition Agreement relating to such Lender, as the same may be
reduced, modified or terminated from time to time pursuant to this Agreement.

 

“Compliance Certificate” shall mean a compliance certificate executed by a
Responsible Officer of Borrower in the form of Exhibit B-2 hereto.

 

5

--------------------------------------------------------------------------------


 

“Contingent Obligations” shall mean, as to any Person, any agreement,
undertaking or arrangement by which such Person assures, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, including, without limitation, any
so-called “keepwell” or “makewell” agreement, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) otherwise to assure or to hold harmless the owner
of such primary obligation against loss in respect thereof, (e) with respect to
any letter of credit of such Person or as to which that Person is otherwise
liable for reimbursement of drawings, or (f) with respect to any Hedging
Agreement; provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the Ordinary
Course of Business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Credit Party” shall mean each of the Borrower, the UK Guarantor, the Guarantors
pursuant to the US Guarantee and each Subsidiary of Evolving Systems (other than
Borrower) that becomes a Credit Party pursuant to Section 6.7(c).

 

“Credit Parties” shall mean the Borrower, the UK Guarantor, the Guarantors
pursuant to the US Guarantee and each Subsidiary of Evolving Systems (other than
Borrower) that becomes a Credit Party pursuant to Section 6.7(c).

 

“Cross License Agreement” shall mean, collectively, (i) the Intercompany License
Agreement, dated as of October 17, 2005 between Evolving Systems, as licensor,
and Borrower, as licensee, and (iii) the Intercompany License Agreement dated as
of October 17, 2005 between Borrower, as licensor, and Evolving Systems, as
licensee.

 

“Debenture” means the debenture dated on or about the date hereof between
certain of the Credit Parties and the Agent.

 

“Debtor Relief Law” shall mean, collectively, as to Evolving Systems and all of
its U.S. Subsidiaries, the Bankruptcy code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally, in each case as amended from
time to time and, with respect to Borrower and U.K. Guarantor the Insolvency Act
1986.

 

6

--------------------------------------------------------------------------------


 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute, be or
result in an Event of Default.

 

“Default Rate” shall mean a per annum rate equal to the Libor Rate in effect
from time to time, plus the Applicable Margin in effect from time to time, plus
the Applicable Default Margin; provided, that if any Obligation otherwise does
not bear interest, the Default Rate with respect thereto shall equal the Libor
Rate in effect from time to time, plus the Applicable Margin in effect from time
to time with respect to Revolving Advances, plus the Applicable Default Margin.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Eligible Assignee” shall mean any of the following:  (a) a commercial bank
organized under the laws of the United States, or any state thereof; (b) a
commercial bank organized under the laws of any other country; (c) a finance
company, insurance company or other financial institution or fund which is
engaged in making, purchasing or otherwise investing in commercial loans or
other debt obligations for its own account in its ordinary course of business;
or (d) a Related Fund.

 

“Environmental Laws” shall mean (a) with respect to each Credit Party other than
Borrower and UK Guarantor, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act, any other
“Superfund” or “Superlien” law and all other federal, state and local and
foreign environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing handling, production or disposal of Hazardous
Substances, in each case, as amended, and the legally binding rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.

 

(b)           with respect to the Borrower and UK Guarantor, collectively, any
applicable law or regulation which relates to:

 

(c) the pollution or protection of the environment;

 

(d) harm to or the protection of human health;

 

(e) the conditions of the workplace; or

 

(f) any emission or substance capable of causing harm to any living organism or
the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Eurocurrency Reserve Requirement” for any day shall mean the aggregate (without
duplication of the rates (expressed as a decimal rounded upward to the nearest
1/100th of 1%) as

 

7

--------------------------------------------------------------------------------


 

determined by Agent of reserve requirements in effect on such day (including,
without limitation, basis, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System of the
United States or other Governmental Authority, or any successor thereto, having
jurisdiction with respect thereto) prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of the Federal Reserve System.

 

“Evolving Systems” means Evolving Systems, Inc, a Delaware Corporation.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Facility Cap” shall mean, initially, $4,500,000, as reduced from time to time
in accordance with the terms of this Agreement.

 

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

 

“Foreign Subsidiary” shall mean any Subsidiary of a Person that is not a U.S.
Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms.

 

“Governmental Authority” shall mean any federal, state, foreign, municipal,
national, provincial, local or other governmental department, court, commission,
board, bureau, agency or instrumentality or political subdivision thereof, or
any entity or officer exercising executive, legislative or judicial, regulatory
or administrative functions of or pertaining to any government or any court.

 

“Guarantee” shall mean any guaranty executed by a Guarantor to secure any of the
Obligations, including, without limitation, the guarantee effectuated by
Article XIV of this Agreement and the US Guarantee.

 

“Guarantor” shall mean any Credit Party other than Borrower, and “Guarantors”
shall mean all such other Credit Parties.

 

“Hazardous Substances” shall mean any flammable explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
hazardous wastes, hazardous or toxic substances or related materials as defined
in or other substances or materials regulated by or subject to, or which may
form the basis of liability under, any applicable Environmental Law.

 

“Hedging Agreement” shall mean any swap agreements (as defined in Section 101 of
the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
and entered into for bona fide hedging purposes and not for speculation.

 

8

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person shall mean, without duplication: (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables incurred and payable in the Ordinary Course of Business of such
Person); (c) the face amount of all letters of credit issued for the account of
such Person and, without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
products; (h) all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (i) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (h) above.

 

“Intellectual Property” shall mean all present and future:  trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Intellectual Property Security Agreement” shall mean an Acknowledgment of
Intellectual Property Collateral Lien executed by a Credit Party in favor of
Agent, for the benefit of the Lender Parties, as the same may be modified,
amended, restated or supplemented from time to time.

 

“Interest Payment Date” shall mean the first day of each calendar month.

 

“Intermediate Holdco” shall mean Evolving Systems Holdings, Inc.

 

9

--------------------------------------------------------------------------------


 

“Inventory” shall mean all “inventory” of the Borrower (or, if referring to
another Person, of such other Person), now owned or hereafter acquired, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Joinder Agreement” shall mean an agreement, in form and substance satisfactory
to Agent in its Permitted Discretion, pursuant to which, among other things, a
Person becomes a party to, and bound by the terms of, this Agreement and/or the
other Loan Documents in the same capacity and to the same extent as either
Borrower or a Guarantor, as Agent may determine.

 

“Landlord Waiver and Consent” shall mean a waiver or consent, in form and
substance satisfactory to Agent in its Permitted Discretion, pursuant to which a
mortgagee, owner or lessor of real property on which any Collateral is stored or
otherwise located, or a warehouseman, processor or other bailee of any Property
of any Credit Party, (i) acknowledges and consents to the Liens of Agent, for
the benefit of the Lender Parties under the Loan Documents, (ii) waives any
Liens held by such Person on such Property, and (iii) in the case of any such
agreement with a mortgagee or lessor, permits Agent access to and use of such
real Property for a reasonable amount of time following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

 

“Lender” shall mean any of the Persons from time to time named on Schedule A
under the headings “Lenders” and their respective successors and permitted
assigns (but not, except as expressly set forth herein, any Participant that
otherwise is not a party to this Agreement), and “Lenders” shall mean all of
them collectively, provided that references to Lenders herein shall only apply
to Lenders in their capacity as a Lender under this Agreement and the Loan
Documents and not in their capacity as a lender under the Term Loan Documents.

 

“Lender Addition Agreement” shall mean an agreement among Agent, a Lender and
such Lender’s assignee regarding their respective rights and obligations with
respect to assignments of the Commitments, Loans and other interests under this
Agreement and the other Loan Documents, in form and substance acceptable to
Agent in its Permitted Discretion; it being agreed and understood that the
consent or approval of Borrower shall be required thereto only in accordance
with the terms of Section 13.1.

 

“Lender Parties” shall mean, collectively, Agent and Lenders, and “Lender Party”
shall mean any of them.

 

“Lending Office” shall mean, with respect to any Lender, the office or offices
of such Lender specified as its “Lending Office” opposite its name on the
applicable signature page hereto, or such other office or offices of such Lender
as it may from time to time notify Borrower and Agent.

 

“Letter of Credit Usage” shall mean, as of any date of determination, the sum,
without duplication, of (i) the aggregate undrawn amount of all outstanding
Letters of Credit, plus (ii) 100% of the amount of outstanding time drafts
accepted by an Underlying Issuer as a result of

 

10

--------------------------------------------------------------------------------


 

drawings under Underlying Letters of Credit, plus (iii) the aggregate
unreimbursed amount of all drawn Letters of Credit, in each case as of such date
of determination.

 

L/C Disbursement” shall mean any payment by the L/C Issuer pursuant to a Letter
of Credit.

 

“L/C Issuer” shall mean a national banking association, or any Lender that, at
the request of Agent, agrees, in such Lender’s sole discretion, to become an L/C
Issuer for purposes of issuing Letters of Credit or L/C Undertakings pursuant to
Section 2.3.

 

“Libor Rate” shall mean a fluctuating per annum rate of interest equal to
(i) the rate per annum (rounded upwards to the nearest 1/100th of 1%) equal to
the offered rate for deposits of Dollars for a 30-day period which appears on
Telerate page 3750 as of 11:00a.m. (London time) divided by (ii) 1.00 minus the
Eurocurrency Reserve Requirements in effect. “Telerate page 3750” means the
display designated as “page 3750” on the Telerate Service (or such other page as
may replace Page 3750 on that service or such other service as may be nominated
by the British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for deposits
in Dollars).

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
transfer, charge or other restriction, lien or charge of any kind or any other
priority arrangement (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any other arrangement pursuant to which title to the Property is
retained by or vested in some other Person for security purposes.

 

“Life Insurance Policy” shall mean a current, valid and fully paid key man life
insurance policy insuring the life of Stephen K. Gartside, Jr. in the amount of
$1,000,000 that (i) prior to indefeasible payment in full of the Obligations as
defined in and under the Term Loan Agreement lists Agent, for the benefit of the
Lender Parties, as the sole beneficiary thereunder, (ii) is issued by a carrier
and otherwise is in form and substance acceptable to Agent in its Permitted
Discretion, (iii) cannot be altered, amended or modified in any respect
(including, without limitation, with respect to amounts of coverage and
beneficiaries without the consent of Agent), and (iv) cannot be cancelled
without at least thirty (30) Business Days’ prior written notice to Agent.

 

“Loan” or “Loans” shall mean, individually or collectively, respectively, the
Advances under the Revolving Facility.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, if any,
the Security Documents, all Borrowing Certificates, all Compliance Certificates,
the Subordination Agreements and all other agreements, documents, instruments
and certificates heretofore or hereafter executed and/or delivered to Agent or
any Lender by or on behalf of a Credit Party in connection with any of the
foregoing or the Loans, in each case as the same may be amended, modified or
supplemented from time to time.

 

“Material Adverse Effect” shall mean any event, condition, obligation, liability
or circumstance or set of events, conditions, obligations, liabilities or
circumstances or any change(s) which:

 

11

--------------------------------------------------------------------------------


 

(i)            has, had or would reasonably be expected to have a material
adverse effect upon or change in (a) the legality, validity or enforceability of
any Loan Document to which a Credit Party is a party or (b) the aggregate rights
and remedies of the Agent under the Loan Documents taken as a whole;

 

(ii)           has been or would reasonably be expected to be material and
adverse to the value of any of the Collateral, taken as a whole, or to the
business, operations, liabilities or condition (financial or otherwise) of
Evolving Systems or Borrower, individually, or of the Credit Parties, taken as a
whole; or

 

(iii)          has materially impaired or would reasonably be expected to
materially impair the ability of Evolving Systems or Borrower, individually, or
of the Credit Parties taken as a whole to perform any of its or their
Obligations, or to consummate the transactions, under the Loan Documents.

 

“Material Contracts” means (i) the Related Documents, and (ii) any other one or
series of related contracts, agreements or arrangements to which Credit Parties
or any of their Subsidiaries are a party that involve aggregate consideration
payable to or by such Credit Party or such Subsidiary of more than an amount
equal to $1,000,000 annually.

 

“Maturity Date” shall mean the earliest to occur of (i) the acceleration
(whether automatic or by written notice) of any Obligations in accordance with
the terms of this Agreement and (ii) the last day of the Term.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, leasehold
mortgage, leasehold deed of trust, leasehold deed to secure debt or similar
instrument creating a Lien on real Property or on any interest in real Property
to secure any of the Obligations.

 

“Net Proceeds” shall mean:

 

(a)           in respect of any issuance of debt or equity, cash proceeds and
non-cash proceeds received or receivable in connection therewith, net of
underwriting discounts and reasonable out-of-pocket costs and expenses paid or
incurred in connection therewith in favor of any Person that is not an Affiliate
of any Credit Party; and

 

(b)           in respect of any disposition, casualty, condemnation, taking or
other event of loss, proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making such disposition or all insurance proceeds received on account of such
casualty, condemnation, taking or other event of loss, in any such case net of:
(i) in the event of a disposition, (x) the direct costs and expenses relating to
such disposition excluding amounts payable to Borrower or any Affiliate of any
Credit Party, (y) sale, use or other transaction taxes paid or payable as a
result thereof, and (z) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness (other than the
Obligations) secured by a Lien on the asset that is the subject of such
disposition; and (ii) in the event of a casualty, condemnation, taking or other
event of loss, (x) all money actually applied to repair or reconstruct the
damaged property or property affected by the condemnation or taking in
accordance with the terms hereof, (y) all of the costs and

 

12

--------------------------------------------------------------------------------


 

expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments, and (z) any amounts retained by or paid to parties
having superior rights to such proceeds, awards or other payments.

 

“Notes” shall mean, collectively, if any, any notes issued pursuant to this
Agreement, together with any promissory notes or other instruments issued in
substitution therefor or replacement thereof, in each case as the same may be
amended, modified, divided, split, supplemented and/or restated from time to
time.

 

“Obligations” shall mean, without duplication, all present and future
obligations, Indebtedness and liabilities of Borrower and/or any other Credit
Party to Agent and/or the other Lender Parties at any time and from time to time
of every kind, nature and description arising under any Loan Document, whether
direct or indirect, secured or unsecured, joint and/or several, absolute or
contingent, due or to become due, matured or unmatured, now existing or
hereafter arising, contractual or tortious or liquidated or unliquidated,
including, without limitation, all interest, fees, charges, expenses and/or
amounts paid or advanced by Agent or any other Lender Party to, on behalf of or
for the benefit of any such Person for any reason under any Loan Documents at
any time, obligations of performance as well as obligations of payment, and all
interest, fees and other amounts that accrue after the commencement of any
proceeding under any Debtor Relief Law by or against any such Person or its
Properties related to any of the Obligations.

 

“Ordinary Course of Business” shall mean, in respect of any transaction
involving any Credit Party, the ordinary course of such Credit Party’s business,
as conducted by such Credit Party in accordance with past practices and
undertaken by such Credit Party in good faith and not for purposes of evading
any covenant or restriction in any Loan Document.

 

“Organizational Documents” shall mean (a) for any corporation, the memorandum
and/or certificate and/or articles of incorporation, the bylaws, any certificate
of designation or other instrument relating to the rights of preferred
shareholders or stockholders of such corporation and any shareholder rights
agreement, (b) for any partnership, the partnership agreement and, if
applicable, the certificate of limited partnership and (c) for any limited
liability company, the operating agreement and articles or certificate of
formation or organization.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“Permit” shall mean any license, lease, power, permit, franchise, certificate,
authorization or approval issued by a Governmental Authority.

 

“Permitted Discretion” shall mean, with respect to any Person, a determination
or judgment made by such Person in good faith in the exercise of reasonable
(from the perspective of a secured lender) credit or business judgment.

 

“Permitted Securities” shall mean any Capital Stock of Evolving Systems that by
their terms (or by the terms of any security into which they are convertible or
for which they are exchangeable) or upon the happening of any event or otherwise
(A) are not convertible or

 

13

--------------------------------------------------------------------------------


 

exchangeable for Indebtedness or any securities that are not Permitted
Securities, (B) (i) do not mature and (ii) are not putable or redeemable at the
option of the holder thereof, in each case under clause (i) or (ii) in whole or
in part on or prior to the date that is six (6) months after the earlier of the
scheduled end of the Term or the actual payment in full in cash of the
Obligations, (C) do not require or mandate payments of dividends or
distributions in cash on or prior to the date that is six (6) months after the
earlier of the scheduled end of the Term or the actual payment in full in cash
of the Obligations, (D) are unsecured and by operation of law or by legally
binding agreement are subordinated in right of repayment, liens, security and
remedies to all of the Obligations and to all of Agent’s and the other Lender
Parties’ rights, Liens and remedies, (E) are not sold, issued or otherwise
transferred in connection with or as a part of a Public Offering, and (F) to the
extent the same are subject to or provide for any Shareholder Blocking Rights,
all such Shareholder Blocking Rights have been waived in form and satisfactory
to Agent in its Permitted Discretion.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Pledge Agreement” shall mean any pledge agreement between Agent and any Credit
Party, as the same be amended, modified, supplemented or restated from time to
time.

 

“Priority Permitted Liens” shall mean Permitted Liens contemplated by and
permitted under Sections 7.3(b), (c) (d), (e) and/or (i).

 

“Property” shall mean all types of real, personal or mixed property and all
types of tangible or intangible property.

 

“Pro Rata Share” shall mean with respect to any Lender as to all Lenders, the
percentage obtained by dividing (i) the aggregate amount of such Lender’s share
of the Loans outstanding and such Lender’s Commitments by (ii) the aggregate
amount of all Lenders’ share of the Loans outstanding and all Lenders’
Commitments; in any case above, as such percentage may be adjusted by
assignments permitted pursuant to Section 12.2 and 2.9.

 

“Public Offering” shall mean any offer or sale of its Capital Stock by Evolving
Systems or any of its Subsidiaries pursuant to any registration statement filed
and effective with the Securities and Exchange Commission or any other
applicable Governmental Authority except offers and sales pursuant to (a) any
Special Registration Statement or (b) any registration statements on Form S-3
that are effective as of the Closing Date or, for Borrower or UK Guarantor, a
successful application being made for the listing of any part of its Capital
Stock on a recognized stock exchange or the sale or issue by way of floatation
or public offering.

 

“Qualified Asset Sale” shall mean any sale, transfer or other disposition by
Borrower or any of its Subsidiaries permitted under Section 7.7(a), (b), (d),
(e), (f) and (g).

 

“Real Estate” shall mean each parcel of real Property owned by any Credit Party.

 

14

--------------------------------------------------------------------------------


 

“Related Documents” shall mean, collectively, the Subordinated Loan Documents,
the Transfer Pricing Agreements to be prepared pursuant to Section 6.7 and the
Cross License Agreement.

 

“Related Fund” shall mean (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of its business and is advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender, (iii) the same
investment advisor that manages a Lender or (iv) an Affiliate of an investment
advisor that manages a Lender or (b) any finance company, insurance company or
other financial institution which temporarily warehouses Loans for any Lender or
any Person described in clause (a) above.

 

“Related Transactions” shall mean the transactions anticipated by the Related
Documents.

 

“Relevant Jurisdiction” means, in relation to a Credit Party:

 

(i)            its jurisdiction of incorporation;

 

(ii)           any jurisdiction where any asset subject to or intended to be
subject to the Security Documents governed by English law to be created by it is
situated; and

 

(iii)          the jurisdiction whose laws govern the perfection of any of the
Security Documents governed by English law entered into by it.

 

“Requisite Lenders” shall mean at any time Lenders then holding more than fifty
percent (50%) of the sum of the Commitments then in effect.  For purposes of
this definition, all Lenders that are Affiliates and each Lender and its Related
Funds shall be deemed to constitute one, single Lender.

 

“Responsible Officer” shall mean the chief executive officer or the president of
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of Borrower, or any other officer having substantially the same authority and
responsibility.

 

“Revolving Facility” shall have the meaning assigned to such term in the
recitals of this Agreement.

 

“Revolving Note” shall mean a Revolving Note and any additional promissory note
payable to the order of a Lender executed by Borrower evidencing the Revolving
Facility and Advances hereunder, together with any promissory note issued in
substitution thereof or replacement therefor, in each case as the same may be
amended, modified, divided, split, supplemented and/or restated from time to
time.

 

“Security Account” has the meaning given to it in the Debenture for any accounts
maintained in England or Wales.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

15

--------------------------------------------------------------------------------


 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

“Security Agreements” shall mean any security or pledge agreement executed by a
Person in favor of Agent, for the benefit of the Lender Parties, to secure the
Obligations.

 

“Security Documents” shall mean, collectively, the Security Agreements, the
Debenture, the Guarantees, any Mortgages, the Intellectual Property Security
Agreements, all Account Control Agreements, all Landlord Waivers and Consents
and all other agreements, documents and instruments that create or perfect the
Liens in the Collateral, as the same may be modified, amended or supplemented
from time to time.

 

“Seller Subordination Agreement” shall mean the Subordination Agreement dated
the date hereof by and among Agent, some Credit Parties, the holders of the
Subordinated Notes and any other parties thereto as the same may be modified,
amended, restated or supplemented from time to time and in form and substance
satisfactory to Agent.

 

“Shareholder Blocking Rights” shall mean any rights of any owner (direct or
indirect) of any Capital Stock of any Credit Party which, pursuant to the terms
of any agreement or Organizational Document, has the right to consent, or the
effect of requiring such consent, to any foreclosure by the Agent under any
Pledge Agreement or otherwise to the exercise of any of Agent’s rights and
remedies thereunder or otherwise has the right to restrain, delay, impair or
otherwise interfere with the Agent in the event of Agent’s exercise of its
rights under a Pledge Agreement or other Security Documents.

 

“Solvent” shall mean, as to any Person at any time, that (a) the fair value of
the Property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32)(A) of the Bankruptcy Code and, in the alternative, for purposes
of the Uniform Fraudulent Transfer Act; (b) the present fair saleable value of
the Property of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured; and (c) such Person is able to realize upon its Property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business.

 

“Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan, (ii) any registration statement with
respect to any corporate reorganization or transaction under Rule 145 of the
Securities Act, including any registration statements related to the issuance or
resale of securities issued in such a transaction or (iii) any registration
statement for the purpose of effecting a business combination; provided that, in
the case of any registration statement described in clauses (ii) and (iii), the
underlying transaction is permitted under the Loan Documents or is otherwise
consented to in writing by Agent prior to the consummation thereof.

 

“Subordinated Debt” shall mean any Indebtedness, contingent equity, earnout or
other obligations of Evolving Systems or any of its Subsidiaries that is
unsecured and subordinated by written contract in right of payment, liens,
security and remedies to all of the Obligations and all of the Lender Parties’
rights, Liens and remedies in form and substance satisfactory to Requisite

 

16

--------------------------------------------------------------------------------


 

Lenders, including, without limitation, the unsecured Indebtedness of Evolving
System evidenced by the Subordinated Loan Documents.

 

“Subordinated Loan Documents” shall mean, collectively, the Subordinated Notes
and all other agreements, documents and instruments executed and delivered in
connection therewith.

 

“Subordinated Notes” shall mean the Subordinated Notes of Evolving Systems dated
November 14, 2005 in the aggregate principal amount of $4,869,700.47.

 

“Subordination Agreement” shall mean, collectively, any of (i) the Seller
Subordination Agreement and (ii) any other agreement between Agent and the
holders of Subordinated Debt to which Evolving Systems is either a party or
executes an acknowledgement to such agreement, in each case as the same may be
modified, amended, restated or supplemented from time to time and in form and
substance satisfactory to Requisite Lenders.

 

“Subsidiary” shall mean, as to any initial Person, any other Person in which
more than fifty percent (50%) of all equity, membership, partnership or other
ownership interests is owned directly or indirectly by such initial Person or
one or more of its Subsidiaries.  For purposes of the Loan Documents, any
reference to “Subsidiary” shall be deemed to refer to a Subsidiary of Borrower
unless the context provides otherwise.

 

“Taxes Act” means the Income and Corporate Taxes Act 1988.

 

“Term” shall mean the period commencing on the Closing Date and ending on
November 14, 2010.

 

“Term Borrower” shall mean Evolving Systems, Inc., a Delaware corporation and
Telecom Software Enterprises, LLC, a Colorado limited liability company, each as
a “Borrower” under the Term Loan Agreement.

 

“Term Lenders” shall mean Lenders as defined in the Term Loan Agreement.

 

“Term Loan” shall mean the term loan made by Term Lenders to Borrower on the
Closing Date pursuant to the Term Loan Agreement, and all Obligations related
thereto.

 

“Term Loan Agreement” shall mean the Credit Agreement, dated the date hereof by
and among Evolving Systems, Telecom Software Enterprises, LLC, Evolving Systems
Holdings, Inc. and CapitalSource Finance LLC.

 

“Term Loan Documents” shall mean, collectively, the Term Loan Agreement and all
other agreements, documents, instruments and certificates heretofore or
hereafter executed or delivered to Agent by or on behalf of any Credit Party in
connection with any of the foregoing or the Term Loan, in each case as the same
may be amended, modified or supplemented from time to time.

 

“Transfer Pricing Agreements” shall mean agreements on transfer pricing in form
and substance satisfactory to Agent in its Permitted Discretion.

 

17

--------------------------------------------------------------------------------


 

“Treaty Lender” means a Lender which is beneficially entitled to interest
payable to such Lender under the Revolving Facility and (i) is treated as a
resident of a Treaty State for the purposes of a Treaty, (ii) does not carry on
a trade or business in the United Kingdom through a permanent establishment with
which such Lender’s participation in this Agreement is effectively connected or
to which payments under this Agreement are attributable; and (iii) is, pursuant
to the terms of the relevant Treaty, entitled to full exemption from or
repayment of United Kingdom tax in respect of interest payable by Borrower under
the Revolving Facility.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom that makes provision for exemption from tax
imposed by the United Kingdom on interest.

 

“TSE Contingent Obligations” shall mean the Deferred Payment obligations to the
Sellers (as defined in Section 1.4 of the TSE Purchase Agreement).

 

“TSE Purchase Agreement” shall mean the Acquisition Agreement of Telecom
Software Enterprises, LLC, dated as of October 15, 2004 among Evolving Systems,
as Buyer, and Lisa Marie Maxson and Peter McGuire, as Sellers.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the state of New
York from time to time; provided, that to the extent the UCC is used to define
any term herein or in any other Loan Document and such term is defined
differently in different Articles or Divisions of the UCC the definition of such
term contained in Article or Division 9 shall govern.

 

“UK Guarantor” shall mean Evolving Systems Holdings Ltd and each subsidiary of
such company incorporated under the laws of England and Wales that subsequently
becomes a Credit Party under this Agreement.

 

“Underlying Issuer” shall mean a third Person that is the beneficiary of an L/C
Undertaking and has issued a letter of credit at the request of the L/C Issuer
for the benefit of Borrower.

 

“Underlying Letter of Credit” shall mean a letter of credit that has been issued
by an Underlying Issuer.

 

“US Guarantee” shall mean the guarantee in favor of the Lender Parties with
respect to the Obligations dated on or about the date hereof and given by
Evolving Systems Inc, Telecom Software Enterprises LLC and Intermediate Holdco.

 

“U.S. Subsidiaries” shall mean any Subsidiary of a Person incorporated or
otherwise organized under the laws of the United States of America or a state of
the United States of America or the District of Columbia.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary in which (other than
directors’ qualifying shares required by law) one hundred percent (100%) of the
equity, at the time as of which any determination is being made, is owned,
beneficially and of record, by Borrower or by one or more of the other
Wholly-Owned Subsidiaries of Borrower, or both.

 

18

--------------------------------------------------------------------------------


 

Appendix B

 

Letters of Credit

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AGENT
AGREES TO CAUSE THE L/C ISSUER FROM TIME TO TIME DURING THE TERM TO ISSUE
STANDBY LETTERS OF CREDIT OR DOCUMENTARY LETTERS OF CREDIT FOR THE ACCOUNT OF
BORROWER (EACH STANDBY LETTER OF CREDIT OR DOCUMENTARY LETTER OF CREDIT, AS
APPLICABLE, A “LETTER OF CREDIT”) OR TO PURCHASE PARTICIPATIONS OR EXECUTE
INDEMNITIES OR REIMBURSEMENT OBLIGATIONS (EACH SUCH UNDERTAKING, AN “L/C
UNDERTAKING”) WITH RESPECT TO DOCUMENTARY LETTERS OF CREDIT WHICH COMPLY WITH
THE PROVISIONS OF THIS APPENDIX B ISSUED BY AN UNDERLYING ISSUER FOR THE ACCOUNT
OF BORROWER (EACH LETTER OF CREDIT OR L/C UNDERTAKING, AS THE CONTEXT REQUIRES,
CONSTITUTING OR RELATING TO A DOCUMENTARY LETTER OF CREDIT IS REFERRED TO IN
THIS AGREEMENT AS A “DOCUMENTARY LETTER OF CREDIT” AND EACH LETTER OF CREDIT OR
L/C UNDERTAKING, AS THE CONTEXT REQUIRES, CONSTITUTING OR RELATING TO A STANDBY
LETTER OF CREDIT IS REFERRED TO IN THIS AGREEMENT AS A “STANDBY LETTER OF
CREDIT”); PROVIDED, HOWEVER, THAT THE L/C ISSUER WILL NOT BE REQUIRED TO ISSUE,
PURCHASE OR EXECUTE A REQUESTED DOCUMENTARY LETTER OF CREDIT OR A REQUESTED
STANDBY LETTER OF CREDIT IF ANY OF THE FOLLOWING WOULD RESULT AFTER GIVING
EFFECT THERETO:  (I) THE LETTER OF CREDIT USAGE WOULD EXCEED THE FACILITY CAP
MINUS THE AMOUNT OF ADVANCES THEN OUTSTANDING OR (II) THE AGGREGATE FACE AMOUNT
OF ALL STANDBY LETTERS OF CREDIT AND DOCUMENTARY LETTERS OF CREDIT THEN
OUTSTANDING WOULD EXCEED $500,000.  IF L/C ISSUER IS OBLIGATED TO ADVANCE FUNDS
UNDER A DOCUMENTARY LETTER OF CREDIT OR STANDBY LETTER OF CREDIT, BORROWER
IMMEDIATELY SHALL REIMBURSE SUCH L/C DISBURSEMENT TO L/C ISSUER BY PAYING TO
AGENT AN AMOUNT EQUAL TO SUCH L/C DISBURSEMENT NOT LATER THAN 1:00 P.M. (NEW
YORK CITY TIME) ON THE DATE THAT SUCH L/C DISBURSEMENT IS MADE, IF BORROWER
SHALL HAVE RECEIVED WRITTEN OR TELEPHONIC NOTICE OF SUCH L/C DISBURSEMENT PRIOR
TO 12:00 P.M. (NEW YORK CITY TIME) ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN
RECEIVED BY BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN
1:00 P.M. (NEW YORK CITY TIME), ON THE FIRST BUSINESS DAY THAT BORROWER HAS SUCH
NOTICE PRIOR TO 12:00 P.M. (NEW YORK CITY TIME), AND, IN THE ABSENCE OF SUCH
REIMBURSEMENT, THE L/C DISBURSEMENT IMMEDIATELY AND AUTOMATICALLY SHALL BE
DEEMED TO BE AN ADVANCE HEREUNDER AND, THEREAFTER, SHALL BEAR INTEREST AT THE
APPLICABLE RATE FOR ADVANCES.  TO THE EXTENT AN L/C DISBURSEMENT IS DEEMED TO BE
AN ADVANCE HEREUNDER, BORROWER’S OBLIGATION TO REIMBURSE SUCH L/C DISBURSEMENT
SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ADVANCE.  THE PORTION OF THE
FACE AMOUNT OF THE DOCUMENTARY LETTERS OF CREDIT AND STANDBY LETTERS OF CREDIT
THAT HAS NOT BEEN DRAWN UPON SHALL NOT BEAR INTEREST.


 


(B)           BORROWER MAY FROM TIME TO TIME UPON NOTICE NOT LATER THAN
(I) 12:00 NOON (NEW YORK CITY TIME), AT LEAST ONE (1) BUSINESS DAY IN ADVANCE,
REQUEST AGENT AND L/C ISSUER TO ASSIST BORROWER IN ESTABLISHING OR OPENING A
STANDBY LETTER OF CREDIT BY DELIVERING TO L/C ISSUER WITH A COPY TO AGENT, AT
THE PAYMENT OFFICE, THE L/C ISSUER’S STANDARD FORM OF STANDBY LETTER OF CREDIT
APPLICATION (WITH SUCH CHANGES THERETO AS BORROWER, AGENT AND L/C ISSUER MAY
AGREE) (THE “STANDBY LETTER OF CREDIT APPLICATION”) COMPLETED TO THE
SATISFACTION OF AGENT AND THE L/C ISSUER (EACH IN THE EXERCISE OF ITS PERMITTED
DISCRETION), AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION AS AGENT OR L/C ISSUER MAY REASONABLY REQUEST, AND (II) 12:00 NOON
(NEW YORK CITY TIME) AT LEAST ONE (1) BUSINESS DAY IN ADVANCE, REQUEST AGENT AND
L/C ISSUER TO ASSIST BORROWER IN ESTABLISHING A DOCUMENTARY LETTER OF CREDIT BY
DELIVERING TO L/C ISSUER, WITH A COPY TO AGENT, AT THE PAYMENT OFFICE, THE L/C
ISSUER’S STANDARD FORM OF DOCUMENTARY LETTER OF CREDIT APPLICATION (EACH
“DOCUMENTARY LETTER OF CREDIT APPLICATION”)

 

1

--------------------------------------------------------------------------------


 


COMPLETED TO THE SATISFACTION OF THE AGENT AND L/C ISSUER (IN THE EXERCISE OF
ITS PERMITTED DISCRETION), AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER
PAPERS AND INFORMATION AS AGENT OR L/C ISSUER MAY REASONABLY REQUEST.  IF
REQUESTED BY AGENT OR L/C ISSUER, BORROWER ALSO SHALL BE AN APPLICANT UNDER THE
APPLICATION WITH RESPECT TO ANY UNDERLYING LETTER OF CREDIT THAT IS TO BE THE
SUBJECT OF AN L/C UNDERTAKING.  BORROWER ACKNOWLEDGES THAT, UNLESS L/C ISSUER
OTHERWISE AGREE, THE ISSUANCE OF ANY LETTER OF CREDIT SHALL OCCUR NO SOONER THAN
THREE (3) BUSINESS DAYS FOLLOWING THE SUBMISSION OF A STANDBY LETTER OF CREDIT
APPLICATION OR DOCUMENTARY LETTER OF CREDIT APPLICATION, AS THE CASE MAY BE, TO,
AND TO THE SATISFACTION OF AGENT AND THE L/C ISSUER (EACH IN THE EXERCISE OF ITS
PERMITTED DISCRETION).


 


(C)           EACH DOCUMENTARY LETTER OF CREDIT AND EACH STANDBY LETTER OF
CREDIT (AND, IN EACH CASE, EACH CORRESPONDING UNDERLYING LETTER OF CREDIT)
SHALL, AMONG OTHER THINGS, (I) BE IN FORM AND SUBSTANCE ACCEPTABLE TO THE L/C
ISSUER (IN THE EXERCISE OF ITS PERMITTED DISCRETION), INCLUDING THE REQUIREMENT
THAT THE AMOUNTS PAYABLE THEREUNDER MUST BE PAYABLE IN DOLLARS, (II) PROVIDE FOR
THE PAYMENT OF SIGHT OR TIME DRAFTS WHEN PRESENTED FOR HONOUR THEREUNDER IN
ACCORDANCE WITH THE TERMS THEREOF AND WHEN ACCOMPANIED BY THE DOCUMENTS
DESCRIBED THEREIN, (III) IN THE CASE OF A DOCUMENTARY LETTER OF CREDIT, HAVE AN
EXPIRY DATE NOT LATER THAN ONE HUNDRED AND EIGHTY (180) DAYS AFTER SUCH
DOCUMENTARY LETTER OF CREDIT’S DATE OF ISSUANCE AND IN NO EVENT LATER THAN 30
DAYS PRIOR TO THE LAST DAY OF THE TERM, AND (IV) IN THE CASE OF A STANDBY LETTER
OF CREDIT, HAVE AN EXPIRY DATE NOT LATER THAN TWELVE (12) MONTHS AFTER SUCH
STANDBY LETTER OF CREDIT’S DATE OF ISSUANCE AND IN NO EVENT LATER THAN 30 DAYS
PRIOR TO THE LAST DAY OF THE TERM.  EACH STANDBY LETTER OF CREDIT APPLICATION
AND EACH STANDBY LETTER OF CREDIT SHALL BE SUBJECT TO THE INTERNATIONAL STANDBY
PRACTICES (ISP98) ISSUED BY THE INSTITUTE FOR INTERNATIONAL BANKING LAW AND
PRACTICE, INC., AND ANY AMENDMENTS OR REVISION THEREOF.


 


(D)           IN CONNECTION WITH THE ISSUANCE OF ANY LETTER OF CREDIT, BORROWER
SHALL INDEMNIFY, SAVE AND HOLD AGENT, EACH LENDER AND EACH L/C ISSUER HARMLESS
FROM ANY LOSS, COST, EXPENSE OR LIABILITY, INCLUDING, WITHOUT LIMITATION,
PAYMENTS MADE BY AGENT, ANY LENDER OR ANY L/C ISSUER, AND REASONABLE
OUT-OF-POCKET EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY AGENT, ANY
LENDER OR ANY L/C ISSUER ARISING OUT OF, OR IN CONNECTION WITH, ANY LETTER OF
CREDIT TO BE ISSUED FOR THE ACCOUNT OF BORROWER, EXCEPT FOR ANY SUCH LOSSES,
COSTS, EXPENSES OR LIABILITIES ARISING OUT OF AGENT’S, SUCH LENDER’S OR SUCH L/C
ISSUER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  BORROWER SHALL BE BOUND BY THE
L/C ISSUER’S REGULATIONS AND REASONABLE GOOD FAITH INTERPRETATIONS OF ANY LETTER
OF CREDIT ISSUED OR CREATED FOR BORROWER’S ACCOUNT, ALTHOUGH THIS INTERPRETATION
MAY BE DIFFERENT FROM BORROWER’S OWN.  NEITHER AGENT NOR ANY LENDER, ANY L/C
ISSUER, NOR ANY OF ITS CORRESPONDENTS SHALL BE LIABLE FOR ANY ERROR, NEGLIGENCE,
OR MISTAKES, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING BORROWER’S
INSTRUCTIONS OR THOSE CONTAINED IN ANY LETTER OF CREDIT OR OF ANY MODIFICATIONS,
AMENDMENTS OR SUPPLEMENTS THERETO OR IN ISSUING OR PAYING ANY LETTER OF CREDIT,
EXCEPT FOR, AND SOLELY TO THE EXTENT OF, AGENT’S, ANY LENDER’S, SUCH L/C
ISSUER’S OR SUCH CORRESPONDENTS’ GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


 


(E)           BORROWER SHALL AUTHORIZE AND DIRECT EACH UNDERLYING ISSUER TO NAME
BORROWER AS THE “ACCOUNT PARTY” THEREIN AND TO ACCEPT AND RELY UPON THE L/C
ISSUER’S INSTRUCTIONS AND AGREEMENTS WITH RESPECT TO ALL MATTERS ARISING IN
CONNECTION WITH THE DOCUMENTARY LETTERS OF CREDIT ISSUED BY IT AND THE
APPLICATIONS THEREFOR.

 

2

--------------------------------------------------------------------------------


 


(F)            IN CONNECTION WITH ALL DOCUMENTARY LETTERS OF CREDIT ISSUED OR
CAUSED TO BE ISSUED BY THE L/C ISSUER UNDER THIS AGREEMENT, BORROWER HEREBY
APPOINTS AGENT, L/C ISSUER AND EACH UNDERLYING ISSUER, OR THE RESPECTIVE
DESIGNEE(S) OF ANY OF THEM, AS ITS ATTORNEY, WITH FULL POWER AND AUTHORITY,
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND IN
EACH CASE WITH RESPECT TO THE PROPERTY SHIPPED UNDER SUCH DOCUMENTARY LETTER OF
CREDIT, AND ANY DOCUMENTS, INSTRUMENTS OR AGREEMENTS UNDER OR IN CONNECTION WITH
SUCH DOCUMENTARY LETTER OF CREDIT FOR SUCH PROPERTY (I) TO SIGN AND/OR ENDORSE
BORROWER’S NAME UPON ANY WAREHOUSE OR OTHER RECEIPTS OR ANY LETTER OF CREDIT
APPLICATIONS; (II) TO SIGN BORROWER’S NAME ON BILLS OF LADING; (III) TO CLEAR
INVENTORY THROUGH THE UNITED STATES OF AMERICA CUSTOMS DEPARTMENT (“CUSTOMS”) IN
THE NAME OF BORROWER, L/C ISSUER, UNDERLYING ISSUER, AGENT OR AGENT’S, L/C
ISSUER’S OR UNDERLYING ISSUER’S DESIGNEE, AND TO SIGN AND DELIVER TO CUSTOMS
OFFICIALS POWERS OF ATTORNEY IN THE NAME OF BORROWER FOR SUCH PURPOSE; (IV) TO
COMPLETE IN THE NAME OF AGENT, L/C ISSUER, UNDERLYING ISSUER OR AGENT’S, L/C
ISSUER’S OR UNDERLYING ISSUER’S DESIGNEE, ANY ORDER, SALE OR TRANSACTION, OBTAIN
THE NECESSARY DOCUMENTS IN CONNECTION THEREWITH, AND COLLECT THE PROCEEDS
THEREOF; (V) TO CLEAR AND RESOLVE ANY QUESTIONS OF NON-COMPLIANCE OF DOCUMENTS;
(VI) TO GIVE ANY INSTRUCTIONS AS TO ACCEPTANCE OR REJECTION OF ANY DOCUMENTS OR
GOODS; (VII) TO EXECUTE ANY AND ALL APPLICATIONS FOR STEAMSHIP OR AIRWAYS
GUARANTEES, INDEMNITIES OR DELIVERY ORDERS; (VIII) TO GRANT ANY EXTENSIONS OF
THE MATURITY OF, TIME OF PAYMENT FOR, OR TIME OF PRESENTATION OF, ANY DRAFTS,
ACCEPTANCES, OR DOCUMENTS; AND (IX) TO AGREE TO ANY AMENDMENTS, RENEWALS,
EXTENSIONS, MODIFICATIONS, CHANGES OR CANCELLATION OF ANY OF THE TERMS OR
CONDITIONS OF ANY OF THE APPLICATIONS, DOCUMENTARY LETTERS OF CREDIT, DRAFTS OR
ACCEPTANCES; ALL IN AGENT’S, L/C ISSUER’S OR UNDERLYING ISSUER’S SOLE NAME, AND
THE L/C ISSUER SHALL BE ENTITLED TO COMPLY WITH AND HONOUR ANY AND ALL SUCH
DOCUMENTS OR INSTRUMENTS EXECUTED BY OR RECEIVED SOLELY FROM AGENT, ALL WITHOUT
NOTICE TO OR CONSENT FROM BORROWER.  AGENT, L/C ISSUER, UNDERLYING ISSUER AND
THEIR AGENTS OR ATTORNEYS WILL NOT BE LIABLE FOR ANY ACTS OR OMISSIONS OR FOR
ANY ERROR OF JUDGMENT OR MISTAKES OF FACT OR LAW, EXCEPT GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.  THIS POWER, BEING COUPLED WITH AN INTEREST, MAY ONLY BE
EXERCISED BY AGENT OR L/C ISSUER IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND IS IRREVOCABLE AS LONG AS ANY DOCUMENTARY LETTERS OF CREDIT
REMAIN OUTSTANDING.  BORROWER HEREBY AUTHORIZES AND DIRECTS ANY UNDERLYING
ISSUER TO DELIVER TO THE L/C ISSUER ALL INSTRUMENTS, DOCUMENTS, AND SUCH OTHER
WRITINGS AND PROPERTY RECEIVED BY SUCH UNDERLYING ISSUER PURSUANT TO SUCH
UNDERLYING LETTERS OF CREDIT AND TO ACCEPT AND RELY UPON THE L/C ISSUER’S
INSTRUCTIONS WITH RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH SUCH
UNDERLYING LETTER OF CREDIT AND THE RELATED APPLICATION.


 


(G)           EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN, NEITHER AGENT, L/C
ISSUER, ANY LENDER NOR ANY UNDERLYING ISSUER SHALL BE RESPONSIBLE FOR: THE
EXISTENCE, CHARACTER, QUALITY, QUANTITY, CONDITION, PACKING, VALUE OR DELIVERY
OF THE GOODS PURPORTING TO BE REPRESENTED BY ANY DOCUMENTS; ANY DIFFERENCES OR
VARIATION IN THE CHARACTER, QUALITY, QUANTITY, CONDITION, PACKING, VALUE OR
DELIVERY OF THE GOODS FROM THAT EXPRESSED IN THE DOCUMENTS; THE VALIDITY,
SUFFICIENCY OR GENUINENESS OF ANY DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN
IF SUCH DOCUMENTS SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID,
INSUFFICIENT, FRAUDULENT, OR FORGED; THE TIME, PLACE, MANNER OR ORDER IN WHICH
SHIPMENT IS MADE; PARTIAL OR INCOMPLETE SHIPMENT, OR FAILURE OR OMISSION TO SHIP
ANY OR ALL OF THE GOODS REFERRED TO IN THE DOCUMENTARY LETTERS OF CREDIT OR
DOCUMENTS; ANY DEVIATION FROM INSTRUCTIONS, DELAY, DEFAULT, OR FRAUD BY THE
SHIPPER AND/OR ANY ONE ELSE IN CONNECTION WITH THE COLLATERAL OR THE SHIPPING
THEREOF; OR ANY BREACH OF CONTRACT BETWEEN THE SHIPPER OR VENDORS AND BORROWER.

 

3

--------------------------------------------------------------------------------


 


(H)           BORROWER MUST ENSURE THAT ANY NECESSARY IMPORT, EXPORT OR OTHER
LICENSES OR CERTIFICATES FOR THE IMPORT OR HANDLING OF THE COLLATERAL SHIPPED
UNDER A DOCUMENTARY LETTER OF CREDIT WILL HAVE BEEN PROMPTLY PROCURED; ALL
FOREIGN AND DOMESTIC GOVERNMENTAL LAWS AND REGULATIONS IN REGARD TO THE SHIPMENT
AND IMPORTATION OF SUCH COLLATERAL OR THE FINANCING THEREOF WILL HAVE BEEN
PROMPTLY AND FULLY COMPLIED WITH IN ALL MATERIAL RESPECTS; AND ANY CERTIFICATES
IN THAT REGARD THAT AGENT AND/OR L/C ISSUER MAY AT ANY TIME REQUEST WILL BE
PROMPTLY FURNISHED.  BORROWER WARRANTS AND REPRESENTS THAT ALL SHIPMENTS MADE
UNDER ANY SUCH DOCUMENTARY LETTERS OF CREDIT ARE IN ACCORDANCE IN ALL MATERIAL
RESPECTS WITH THE GOVERNMENTAL LAWS AND REGULATIONS OF THE COUNTRIES IN WHICH
THE SHIPMENTS ORIGINATE AND TERMINATE, AND ARE NOT PROHIBITED BY ANY SUCH LAW
AND REGULATIONS.  BORROWER ASSUMES ALL RISK, LIABILITY AND RESPONSIBILITY FOR,
AND AGREES TO PAY AND DISCHARGE ALL PRESENT AND FUTURE LOCAL, STATE, FEDERAL OR
FOREIGN TAXES, DUTIES, OR LEVIES IN RESPECT OF SUCH COLLATERAL AND/OR THE
APPLICABLE DOCUMENTARY LETTER OF CREDIT.  ANY EMBARGO, RESTRICTION, LAWS,
CUSTOMS OR REGULATIONS OF ANY COUNTRY, STATE, CITY OR OTHER POLITICAL
SUBDIVISION WHERE SUCH COLLATERAL IS OR MAY BE LOCATED OR WHEREIN PAYMENTS ARE
TO BE MADE OR WHEREIN DRAFTS MAY BE DRAWN, NEGOTIATED, ACCEPTED, OR PAID SHALL
BE SOLELY AT BORROWER’S RISK, LIABILITY AND RESPONSIBILITY.


 


(I)            EACH LENDER SHALL, TO THE EXTENT OF ITS PRO RATA SHARE OF THE
AGGREGATE AMOUNT OF ALL DISBURSEMENTS MADE WITH RESPECT TO THE LETTERS OF
CREDIT, BE DEEMED TO HAVE IRREVOCABLY PURCHASED AN UNDIVIDED PARTICIPATION IN
EACH L/C DISBURSEMENT AND EACH ADVANCE MADE AS A CONSEQUENCE OF SUCH
DISBURSEMENT.  IF AT THE TIME A L/C DISBURSEMENT IS MADE THE UNPAID BALANCE OF
ADVANCES EXCEEDS OR WOULD EXCEED, WITH THE MAKING OF SUCH L/C DISBURSEMENT, THE
FACILITY CAP AND IF SUCH L/C DISBURSEMENT IS NOT REIMBURSED BY BORROWER WITHIN
ONE (1) BUSINESS DAY, THEN AGENT SHALL PROMPTLY NOTIFY EACH LENDER, AND UPON
AGENT’S DEMAND EACH LENDER SHALL PAY TO AGENT SUCH LENDER’S PRO RATA SHARE OF
SUCH UNREIMBURSED DISBURSEMENT TOGETHER WITH SUCH LENDER’S PRO RATA SHARE OF
AGENT’S UNREIMBURSED COSTS AND EXPENSES RELATING TO SUCH UNREIMBURSED
DISBURSEMENT.  UPON RECEIPT BY AGENT OF A REPAYMENT FROM BORROWER OF ANY AMOUNT
DISBURSED BY AGENT FOR WHICH AGENT HAD ALREADY BEEN REIMBURSED BY THE LENDERS,
AGENT SHALL DELIVER TO EACH OF THE LENDERS THAT LENDER’S PRO RATA SHARE OF SUCH
REPAYMENT.  EACH LENDER’S PARTICIPATION COMMITMENT SHALL CONTINUE UNTIL THE LAST
TO OCCUR OF ANY OF THE FOLLOWING EVENTS: (I) L/C ISSUER CEASES TO BE OBLIGATED
TO ISSUE OR TO CAUSE THE ISSUANCE OF LETTERS OF CREDIT HEREUNDER; (II) NO LETTER
OF CREDIT REMAINS OUTSTANDING AND UNCANCELLED; OR (III) ALL PERSONS (OTHER THAN
BORROWER) HAVE BEEN FULLY REIMBURSED FOR ALL PAYMENTS MADE UNDER OR RELATING TO
ALL LETTERS OF CREDIT.


 


(J)            THE OBLIGATIONS OF A LENDER TO MAKE PAYMENTS TO AGENT FOR THE
ACCOUNT OF AGENT OR THE L/C ISSUER WITH RESPECT TO A LETTER OF CREDIT SHALL BE
IRREVOCABLE, WITHOUT ANY QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING
CIRCUMSTANCES:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE LOAN DOCUMENTS;

 

(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT
BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN SUCH LETTER OF
CREDIT OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHICH ANY
SUCH TRANSFEREE MAY

 

4

--------------------------------------------------------------------------------


 

BE ACTING), AGENT, L/C ISSUER, ANY LENDER, OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, SUCH LETTER OF CREDIT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY RELATED TRANSACTIONS (INCLUDING ANY UNDERLYING
TRANSACTIONS BETWEEN BORROWER OR ANY OTHER PARTY AND THE BENEFICIARY NAMED IN
SUCH LETTER OF CREDIT);

 

(III)          ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER SUCH
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS;

 

(V)           ANY FAILURE BY AGENT OR THE L/C ISSUER TO PROVIDE ANY NOTICES
REQUIRED PURSUANT TO THIS AGREEMENT RELATING TO SUCH LETTER OF CREDIT;

 

(VI)          ANY PAYMENT BY THE L/C ISSUER UNDER ANY OF THE LETTERS OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE WHICH DOES NOT COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT (IF, IN THE GOOD FAITH OPINION OF THE L/C ISSUER,
SUCH PREPAYMENT IS DEEMED TO BE APPROPRIATE); OR

 

(VII)         THE OCCURRENCE AND CONTINUATION OF ANY DEFAULT OR EVENT OF
DEFAULT;

 

provided, however, that after paying in full its reimbursement obligation
hereunder, nothing herein shall adversely affect the right of Borrower or any
Lender, as the case may be, to commence any proceeding against such L/C Issuer
for any wrongful disbursement made by such L/C Issuer under a Letter of Credit
as a result or solely to the extent of acts or omissions constituting gross
negligence or wilful misconduct on the part of such L/C Issuer;

 


(K)           IF BY REASON OF (I) ANY CHANGE IN ANY APPLICABLE LAW, TREATY,
RULE, OR REGULATION OR ANY CHANGE IN THE INTERPRETATION OR APPLICATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY, OR (II) COMPLIANCE BY ANY UNDERLYING ISSUER OR
LENDER WITH ANY DIRECTION, REQUEST, OR REQUIREMENT (IRRESPECTIVE OF WHETHER
HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY OR MONETARY AUTHORITY
INCLUDING, REGULATION D OF THE FEDERAL RESERVE BOARD AS FROM TIME TO TIME IN
EFFECT (AND ANY SUCCESSOR THERETO):


 

(1) ANY RESERVE, DEPOSIT, OR SIMILAR REQUIREMENT IS OR SHALL BE IMPOSED OR
MODIFIED IN RESPECT OF ANY LETTER OF CREDIT ISSUED HEREUNDER, OR

 

(2) THERE SHALL BE IMPOSED ON ANY UNDERLYING ISSUER, LENDER OR AGENT ANY OTHER
CONDITION REGARDING ANY LETTER OF CREDIT ISSUED PURSUANT HERETO;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to any Underlying Issuer, Lender or Agent of issuing, making, guaranteeing, or
maintaining any Letter of Credit or to reduce the amount receivable in respect
thereof by any Underlying Issuer, Lender or Agent, then, and in any such case,
Agent may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay on demand such amounts as necessary to compensate Agent and Lenders for such
additional cost or

 

5

--------------------------------------------------------------------------------


 

reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the Applicable Rate for Advances.  The
determination by Agent of any amount due pursuant to this Section (k), as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

 


(L)            BORROWER ACKNOWLEDGES AND AGREES THAT CERTAIN OF THE DOCUMENTARY
LETTERS OF CREDIT MAY PROVIDE FOR THE PRESENTATION OF TIME DRAFTS TO THE
UNDERLYING ISSUER.  IF AN UNDERLYING ISSUER ACCEPTS SUCH A TIME DRAFT THAT IS
PRESENTED UNDER AND IN ACCORDANCE WITH AN UNDERLYING LETTER OF CREDIT, IT IS
ACKNOWLEDGED AND AGREED THAT (I) THE DOCUMENTARY LETTER OF CREDIT WILL REQUIRE
THE L/C ISSUER TO REIMBURSE THE UNDERLYING ISSUER FOR AMOUNTS PAID ON ACCOUNT OF
SUCH TIME DRAFT ON OR AFTER THE MATURITY DATE THEREOF, (II) THE PRICING
PROVISIONS HEREOF (INCLUDING SECTION 3.3) SHALL CONTINUE TO APPLY, UNTIL PAYMENT
OF SUCH TIME DRAFT ON OR AFTER THE MATURITY DATE THEREOF, AS IF THE UNDERLYING
LETTER OF CREDIT WERE STILL OUTSTANDING, AND (III) ON THE DATE ON WHICH L/C
ISSUER MAKES PAYMENT TO THE UNDERLYING ISSUER OF THE AMOUNTS PAID ON ACCOUNT OF
SUCH TIME DRAFT, BORROWER PROMPTLY SHALL REIMBURSE SUCH AMOUNT TO L/C ISSUER AS
PROVIDED IN SECTION (A) ABOVE AND SUCH AMOUNT SHALL CONSTITUTE AN L/C
DISBURSEMENT HEREUNDER.


 

If any portion of the Letter of Credit Usage, whether or not then due and
payable, remains unpaid or outstanding on the Revolving Loan Maturity Date or
such earlier date as this Agreement may be terminated, Borrower shall: 
(A) provide cash collateral therefor in the manner described in Section 3.3; or
(B) cause all such Letters of Credit and guaranties thereof, if any, to be
cancelled and returned; or (C) deliver a stand-by letter (or letters) of credit
in guarantee of such portion of the Letter of Credit Usage, which stand-by
letter (or letters) of credit shall be of like tenor and duration (plus thirty
(30) additional days) as, and in an amount equal to at least 105% of the
aggregate maximum amount then available to be drawn under, such Letters of
Credit to which such outstanding Letter of Credit Usage relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are
satisfactory to Agent in its Permitted Discretion.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A
Lenders/Commitments

 

Lenders

 

Revolving Commitment

 

 

 

 

 

CSE Finance, Inc.
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Corporate Finance Group, Portfolio Manager
Telephone:  (301) 841-2700
FAX: (301) 841-2360
E-Mail: rladd@capitalsource.com

 

$

4,500,000

 

 

 

 

 

Wire Instructions:

 

 

 

Bank:

Bank of America, Baltimore, MD

 

 

 

Account:

003939396662

 

 

 

ABA:

026009593

 

 

 

Account Name:

CapitalSource Funding LLC - CFG

 

 

 

Reference:

Evolving Systems

 

 

 

 

 

 

 

 

Total:

 

$

4,500,000

 

 

7

--------------------------------------------------------------------------------